TABLE OF CONTENTS

Exhibit 10.1

 

LOGO [g419137g60m65.jpg]

MASTER TRUST AGREEMENT 1

This Master Trust Agreement (“Agreement”) is made by and between MoneyGram
Payment Systems, Inc., a Delaware corporation with a place of business at 2828
N. Harwood, Dallas, TX 75201 and Wal-Mart Stores, Inc., with a place of business
at 702 SW 8th Street, Bentonville, AR 72716 (collectively referred to as the
“Parties” and individually as a “Party”). The terms of that certain Money
Services Agreement entered into between MoneyGram Payment Systems, Inc. and
Wal-Mart Stores, Inc. effective February 1, 2005, as amended, (the “2005
Agreement”), shall remain in full force and effect until April 1, 2013
(“Effective Date”) at which time the 2005 Agreement will terminate in its
entirety and shall be replaced and superseded by this Agreement.

 

1. Parties; Appointment and Acceptance; No Sub-Agents; Agent Locations.

 

  (a) As used herein, Walmart means Wal-Mart Stores, Inc. and its Affiliates.
“Agreement” means this Master Trust Agreement and any related attachment,
exhibit, addendum or amendment. “Affiliate” means any business controlling,
controlled by or under common control with a Party. “MoneyGram” means MoneyGram
Payment Systems, Inc.

 

  (b) MoneyGram hereby appoints Walmart as its limited agent and authorized
delegate for the sole purpose of offering and selling the Services, all in
accordance with Applicable Law, this Agreement (including any applicable
Attachments, addenda, schedules, and/or exhibits) and the MoneyGram Compliance
Policies, the MoneyGram Fraud Policies and MoneyGram’s Anti-Corruption Policy
identified in Section 3, as such policies or procedures may be updated in
writing from time to time, provided, however, MoneyGram will provide Walmart
with reasonable written notice of any amendments to the policies or procedures
at least thirty (30) days prior to the proposed effective date of such
amendments and consult with Walmart regarding their implementation. As used
herein, “Services” shall mean the specific products and services described on
the applicable Attachment describing such specific products or services and
executed by both MoneyGram and Walmart. Walmart hereby accepts such appointment.
Walmart will not authorize or appoint sub-agents or sub-delegates.

 

  (c) Walmart shall offer and sell the Services at such of its retail locations
identified on Exhibit 1 – Authorized Agent Location(s) (the “Agent Location(s)”
(with such Agent Location representing Walmart’s retail locations in the United
States and Puerto Rico that sell merchandise to the general public) as updated
from time to time by the Parties. Walmart shall provide notification to
MoneyGram to the extent that there are any changes to the Agent Locations (such
as through store closures or openings). Walmart agrees to provide the Services
during the business hours of the particular Agent Locations and shall
specifically sell the Services at such Agent Location’s Money Service Centers,
Customer Service Desks and MCX Kiosks, as applicable; provided, however, that
Walmart will determine in its sole discretion the location within its stores or
clubs of Money Service Centers, Customer Service Desks and MCX Kiosks from which
it will offer the Services. Upon request by MoneyGram, Walmart agrees to notify
MoneyGram of the business hours for each Agent Location.

 

  (d) The Parties acknowledge that the terms of this Master Trust Agreement, by
themselves, do not contain any exclusivity provisions, and that any provisions
relating to exclusivity, preferred status, or limitations regarding Walmart’s
ability to offer and sell products and services that may be competitive with the
products and services offered by MoneyGram, if any, are described in the
applicable Attachments relating to such products and services and executed by
both MoneyGram and Walmart. Any exclusivity or preferred status provisions or
other limitations included in an Attachment apply solely with respect to the
specific products or services described in the applicable Attachment executed by
both MoneyGram and Walmart.

 

2. Trust Relationship. “Trust Funds” are proceeds from the sale of Services
including, but not limited to, face amounts of Money Orders and principal
amounts originated from Money Transfer Services or Bill Payment Services (in
each case and if applicable, and as defined in the applicable Attachment
relating to such) and shall not include any commissions, fees, compensation or
other amounts. Walmart agrees to hold Trust Funds in trust for MoneyGram and
separate from Walmart's funds. If Trust Funds become commingled with Walmart’s
other funds, the total commingled funds are impressed with a trust and shall
belong and are payable to MoneyGram to the extent of amounts due MoneyGram from
Walmart. During the Term, Walmart shall maintain an account to hold the Trust
Funds (the “Trust Account”). Walmart will provide at least sixty (60) days’
notice to MoneyGram before changing the Trust Account and will not change the
Trust Account until similar arrangements have been made for another Trust
Account.

 

3. Legal Compliance.

 

  (a) General.

(i) Walmart acknowledges and understands that by offering the Services as a
limited agent for MoneyGram, it is subject to the supervision, examination, and
regulation of any applicable Regulatory Body (as defined hereafter) including
those with oversight for money transmission and money services businesses.
Walmart is in compliance with, and will during the Term comply with, Applicable
Law, including the state-specific provisions attached as Exhibit 2 – Multi-State
Regulatory Addendum (as updated by MoneyGram from

 

 

1 

The appearance of [*] denotes confidential information that has been omitted
from this Exhibit 10.1 and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under rule 24b-2 of the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

time to time only as required by Applicable Law; provided that Walmart has
reasonable advance written notice for compliance for such updates in accordance
with Section 1(b)). Walmart will conduct its money transmission activities
strictly in accordance with any applicable compliance guidelines issued pursuant
to Applicable Law. Walmart will display at each Agent Location any signs,
decals, and other display and disclosure materials provided to Walmart by
MoneyGram that is required to be posted pursuant to any Applicable Law relating
to Walmart’s offering of the Services. Walmart understands that if Walmart
exceeds the authority granted under this Agreement, this Agreement is subject to
termination, and Walmart may be subject to further disciplinary actions by the
relevant Regulatory Body (as defined below). Walmart acknowledges that it has an
independent and ongoing obligation to comply with all Applicable Laws and that
it shall only offer the Services in accordance with Applicable Law and in
accordance with the MoneyGram instructions, policies and procedures attached
hereto as Exhibit 3 – MoneyGram Compliance Policies (“MoneyGram Compliance
Policies”) as such may be updated in writing from time to time by MoneyGram,
provided Walmart has reasonable advance written notice for compliance with such
updates in accordance with Section 1(b). Walmart also acknowledges that this
obligation is in no way reduced, altered, assigned or transferred by any
assistance that may or may not be provided by MoneyGram. In the event of any
examination, investigation or review of Walmart or any Agent Location by any
Regulatory Body (as defined below) regarding the Services, MoneyGram will
cooperate with Walmart and provide such support, assistance and documentation as
reasonably requested by Walmart. To the extent permitted by Applicable Law,
MoneyGram will use commercially reasonable efforts to provide Walmart with
advance written notice (which may be provided by email to Walmart’s compliance
and/or regulatory personnel) if MoneyGram becomes aware of any planned review,
visit, or examination of any Agent Location by any Regulatory Body in connection
with such Regulatory Body’s review, investigation or examination of MoneyGram.

(ii) As used in this Agreement, “Applicable Law” means (i) any U.S. federal,
state, local or other law or statute (which includes the state specific
provisions attached as Exhibit 2); (ii) any rule or regulation issued by a
Regulatory Body, including the Financial Crimes Enforcement Network and the
Office of Foreign Assets Control of the United States Treasury Department;
(iii) any judicial, governmental, or administrative order, judgment, decree or
ruling; and (iv) the Network Rules (as defined hereafter), in each case as
applicable to either Party, its Affiliates or the subject matter or transactions
contemplated by this Agreement; “Regulatory Body” means any governmental
authority asserting jurisdiction over a Party or its Affiliates, including those
with oversight for money transmission and money services businesses; and
“Network Rules” means the by-laws, operating rules, regulations and guidelines
and technical standards promulgated from time to time by any organization that
operates computer hardware and software and telecommunications links to enable
the interchange, under a common service mark, of electronic fund transfers
(including, without limitation, Visa, MasterCard, or NACHA) among the
participants in the organization, including the credit card association’s
Payment Card Industry Data Security Standards.

 

  (b) Anti-Money Laundering Compliance. Upon the Effective Date, Walmart
certifies and represents to MoneyGram that it is in compliance with, and will,
during the Term (as defined hereafter), maintain its compliance with all
relevant requirements of Applicable Law relating to anti-money laundering (the
“AML Requirements”) and the MoneyGram Compliance Policies. The AML Requirements
specifically include the Bank Secrecy Act (the “BSA”), as amended by the USA
Patriot Act and their respective requirements including, but not limited to, the
filing of currency transaction reports (“CTR”), record-keeping and suspicious
activity reporting (“SAR-MSB”), measures to identify potentially suspicious
activity, including the establishment of a program to monitor and investigate
activity that may be consistent with money laundering or other financial crime,
registration as a money services business with the U.S. Treasury Department (but
only if Walmart is offering products or services, other than the Services, that
require such registration), adoption of a written compliance program,
designation of an anti-money laundering (“AML”) compliance officer,
implementation of effective AML training for all appropriate personnel and
periodic independent reviews of its AML compliance program. Walmart shall
complete and, if applicable, file any forms or reports, including without
limitation, CTRs or SAR-MSBs (collectively, the “Compliance Reports”) when
required by Applicable Law. Walmart agrees to retain and secure all Compliance
Reports, in a manner consistent with Applicable Law, for a period of at least
five (5) years, or longer as may be required by Applicable Law (the “Retention
Period”). Upon termination of this Agreement for any reason, Walmart agrees to
preserve any completed Compliance Reports for the required Retention Period, at
which point the Compliance Reports shall be properly destroyed in a manner
consistent with Applicable Law. At any time during the Term or during the
Retention Period, MoneyGram, in its sole discretion, may request Walmart to
provide completed Compliance Reports (other than Walmart completed SAR-MSBs or
any other Compliance Reports which are not able to be provided pursuant to
Applicable Law) to MoneyGram. In addition, to the extent a Party observes
activities occurring at the Agent Locations that may be in violation of the AML
Requirements (such as patterns and trends in relation to SAR filings), such
Party shall share such information (but not the actual SAR-MSB filings) with the
other Party upon reasonable request.

 

  (c) Consumer Fraud and Abuse Prevention. Walmart understands that MoneyGram is
committed to preventing the use by anyone of MoneyGram’s products and services,
including the Services, for fraudulent, abusive or illegal purposes. Walmart
acknowledges that MoneyGram has developed, and will continue to develop, the
various policies, procedures and requirements designed to limit, prevent and
deter such fraudulent or abusive transactions and to assist individuals who have
been victimized by such fraudulent activity attached hereto as Exhibit 4 –
MoneyGram Fraud Policies (“MoneyGram Fraud Policies”) and as updated from time
to time by MoneyGram, provided Walmart has reasonable advance written notice for
compliance with such updates in accordance with Section 1(b). Walmart agrees to
comply with the MoneyGram Fraud Policies and that at no time may Walmart use the
Services for the purpose of committing fraud upon consumers or against MoneyGram
including, but not limited to, the deception of individuals through
telemarketing or through some other similar plan, program or campaign conducted
to induce the purchase of goods or services by use of the telephone or the
internet. Walmart further agrees not to knowingly provide any substantial
assistance or support to any individual or entities that Walmart knows or
reasonably suspects engages in such acts or acts in a manner that may violate
the MoneyGram Fraud Policies. As part of the MoneyGram Fraud Policies, Walmart
acknowledges that MoneyGram will monitor (i) all transactions conducted by
Walmart or conducted at a specific Agent Location; and (ii) feedback or other
information received by consumers with regard to transactions that occurred with
Walmart or at an Agent Location. Walmart agrees that at any time that it offers
the Services it will maintain effective policies, procedures and requirements of
its own that are also designed to detect and prevent consumer fraud or abusive
transactions.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (d) Cooperation and Support. Each Party agrees to cooperate reasonably with
the other Party and provide reasonable support to the other Party in relation to
such Party’s performance of the Services in accordance with Applicable Law. Such
cooperation and support shall include, but not be limited to, cooperation with
investigation of potential suspicious activity, assistance in complying with
record-keeping and/or reporting obligations under the AML Requirements, and
assistance in obtaining other relevant information and records about the
Services offered at the Agent Locations, including information that one Party
may not have access to as a result of offering the Services. The Parties
acknowledge that, due to the nature of the suspicious activity or the
transactions, a Party may not be able to provide to the other Party detailed
information relating to such activity or transactions, but will do so when a
Party determines it is appropriate under the circumstances and if allowed by
Applicable Law. Additional actions requested by MoneyGram for Walmart may
include following instructions described in the MoneyGram Compliance Policies,
the MoneyGram Fraud Policies, the MoneyGram user guides, fraud and money
laundering prevention guides, fraud alert memos, correspondence, and various
other communications, each as may be updated from time to time, provided Walmart
has reasonable advance written notice of such updates in accordance with
Section 1(b).

 

  (e) Remedial Measures. Solely for the purposes of this Section 3(e), MoneyGram
shall have sole discretion to determine whether Walmart has breached or violated
any of the MoneyGram Compliance Policies, the MoneyGram Fraud Policies the
Anti-Corruption Policy (as further described in sub-paragraph (f)), or if it
suspects any fraudulent, illicit or illegal activity of Walmart or a specific
Agent Location. MoneyGram’s authority to determine whether Walmart has breached
or violated any of the foregoing policies shall not extend to determinations
regarding Walmart’s compliance with privacy or information security
requirements, inclusive of compliance with Information Policies. In the event
MoneyGram suspects such a breach or violation, or suspects that fraudulent,
illicit or illegal activity has been conducted or facilitated by Walmart or has
taken place at an Agent Location, Walmart acknowledges that MoneyGram may take
one or more of the following actions: (i) imposition of Remedial Measures (as
defined hereafter) as identified by MoneyGram or (ii) suspension of transactions
until MoneyGram determines remedial controls have been implemented by Walmart.
During any period of suspension, and to the extent reasonable based on the
reason for such suspension, the Parties agree to work together toward resolving
the issues that led to the suspension or imposition of Remedial Measures and
removing, terminating or revoking any suspension or Remedial Measures. Unless
prohibited by Applicable Law, MoneyGram will provide Walmart information
surrounding the nature of and details concerning any suspected breach or
violation or suspected fraudulent, illicit or illegal activity of Walmart or a
specific Agent Location. MoneyGram’s authority to impose remedial controls or
Remedial Measures shall not extend to Walmart’s implementation of Information
Policies or Walmart’s other privacy or information security measures and
implementation. As used herein, “Remedial Measures” include, but are not limited
to (1) lowering the threshold at which Walmart or a specific Agent Location will
obtain, verify and record customer identification; (2) imposing volume or
transactional limits or restrictions to financial activity that Walmart or the
Agent Location may conduct; and (3) requiring MoneyGram review and approval of
transactions above a certain amount before they may be executed by Walmart.

 

  (f) Anti-Corruption Warranties. Walmart makes the following additional
representations and warranties to MoneyGram with the understanding that
MoneyGram is relying on them in the entering of this Agreement, with such
additional representations and warranties being limited in scope only for those
activities in which Walmart is acting as MoneyGram’s agent and authorized
delegate pursuant to this Agreement: (i) Walmart will not make any payment, or
transfer anything of value, directly or indirectly (1) to any governmental
official or employee (including employees of a governmental corporation or
public international organization) or to any political party, party official or
candidate for public office (the foregoing, collectively, “Government Official”)
or (2) to any other person or entity, in either case if such payment or transfer
would violate the laws of the country in which made or the laws of the United
States; (ii) no Government Official has any legal or beneficial interest, direct
or indirect, in any payment to be made by MoneyGram under this Agreement,
provided, however, Walmart represents to MoneyGram that the shares or issued
bonds or other debt instruments of Walmart and certain Walmart Affiliates are or
may be publicly held and that ownership of shares, equity interests, or bonds or
other debt instruments issued by Walmart does not constitute a legal or
beneficial interest in any payment to be made by MoneyGram under this Agreement;
(iii) Walmart has reviewed and agrees to abide by the MoneyGram’s
Anti-Corruption Policy attached hereto as Exhibit 5 (“MoneyGram Anti-Corruption
Policy”) and as updated from time to time by MoneyGram, provided that Walmart
has reasonable advance written notice for compliance with such updates in
accordance with Section 1(b); (iv) Walmart has adopted an anti-corruption policy
which at a minimum, prohibits the direct or indirect offer, authorization, or
payment of money or anything of value to improperly influence a Government
Official, (v) Walmart agrees that if subsequent developments cause the
representations and warranties made herein to no longer be accurate or complete,
Walmart will immediately so advise MoneyGram; and (vi) Walmart agrees that the
agreement is subject to immediate termination in the event that Walmart breaches
the representations identified in this paragraph (f).

 

  (g) Compliance Review.

(i) Upon at least fourteen (14) days prior written notice, Walmart authorizes
MoneyGram to visit, interview, inspect and review Walmart’s records related to
its offering of the Services, including Walmart’s compliance, training, customer
and transactional records relating to the Services, to determine Walmart’s
compliance with Applicable Law (including the AML Requirements), the MoneyGram
Compliance Policies, the MoneyGram Fraud Policies and MoneyGram’s
Anti-Corruption Policy (such visit, inspection and review being a “MoneyGram
Compliance Review”). Notwithstanding the foregoing, any MoneyGram Compliance
Reviews that pertain to information privacy and security matters, including
Walmart’s compliance with Information Policies or privacy or information
security legal requirements, may only be conducted on thirty (30) days prior
written notice and shall be limited to relevant Agent Locations. MoneyGram
Compliance Reviews shall not include any records or other information with
regard to which Walmart owes another party a

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

duty of confidentiality, that are subject to attorney-client privilege, or which
Applicable Law would prohibit Walmart from disclosing. Any such MoneyGram
Compliance Review being conducted pursuant to this Section 3(g)(i) shall be
conducted during Walmart’s normal business hours and shall not disrupt Walmart’s
operations. Unless required more frequently pursuant to Applicable Law, such
MoneyGram Compliance Review shall not occur more than once per calendar year.
Any such review will be subject to the confidentiality provisions of Section 7.

(ii) Upon at least fourteen (14) days prior written notice, MoneyGram also
authorizes Walmart to visit, interview, inspect and review MoneyGram’s records
relating to Walmart’s offering of the Services at the Agent Locations including
compliance, training, and transactional records relating to the Services sold at
such Agent Locations (such visit, inspection and review being a “Walmart
Compliance Review”). Notwithstanding the foregoing, any Walmart Compliance
Reviews that pertain to information privacy and security matters, including
MoneyGram’s compliance with MG Policies or privacy or information security legal
requirements, may only be conducted on thirty (30) days prior written notice.
Walmart Compliance Reviews shall not include any records or other information
with regard to which MoneyGram owes another party a duty of confidentiality,
that are subject to attorney-client privilege, or which Applicable Law would
prohibit MoneyGram from disclosing. Any such Walmart Compliance Review being
conducted pursuant to this Section 3(g)(ii) shall be conducted during
MoneyGram’s normal business hours and shall not disrupt MoneyGram’s operations.
Unless required more frequently pursuant to Applicable Law, such Walmart
Compliance Review shall not occur more than once per calendar year. Any such
review will be subject to the confidentiality provisions of Section 7.

(iii) To the extent any customer of Walmart who is also purchasing or involved
in the purchase or use of the Services is the subject of a criminal
investigation involving money laundering, terrorism, fraud or other financial
crime, Walmart shall use commercially reasonable efforts to notify MoneyGram
within three (3) days of Walmart’s Compliance Department becoming aware of such
investigation, so long as such notification is permitted under Applicable Law,
unless such incident is deemed critical under Walmart’s internal policies and
procedures, in which case Walmart shall provide notice of such events within a
shorter time frame dictated by the circumstances. When permitted by Applicable
Law, Walmart agrees to notify MoneyGram promptly and in writing, no later than
thirty (30) days after receipt of any final adverse state or federal examination
report or findings, and provide a copy of the report or findings. Any such
reports, findings or exams provided hereunder shall be subject to the
confidentiality provisions of Section 7. Walmart acknowledges that it is
required to conduct an independent review of its AML compliance program to
determine its effectiveness. Walmart agrees to provide MoneyGram with a copy of
this review (including any responses to the report or reports indicating
remedial steps Walmart is required to take to correct or enhance its compliance
program) upon reasonable request by MoneyGram. Any such review undertaken by
Walmart and any report of such review is subject to the confidentiality
provisions of Section 7. Notwithstanding any provision herein to the contrary,
MoneyGram’s authority to receive notice of adverse state or federal examination
reports or receive copies of Walmart’s independent reviews of its compliance
shall not extend to any matters pertaining to Informational Policies or privacy
or information security implementation or compliance.

 

  (h) MoneyGram’s Compliance with Law. MoneyGram represents, warrants and
covenants to Walmart that it will comply with Applicable Law with respect to the
Services provided by MoneyGram and sold or offered by Walmart pursuant to this
Agreement and any Attachment relating to specific products and services and
executed by the Parties. To the extent applicable based on the applicable
Service, such compliance with Applicable Law shall include compliance with
unclaimed or abandoned property or escheatment requirements related to the
particular Service offered under Applicable Law. MoneyGram shall report and
remit to each jurisdiction as required by Applicable Law based on the particular
Service all unclaimed or abandoned property held, due or owing by MoneyGram and
MoneyGram shall be treated, for unclaimed property purposes, as the “holder” of
any unclaimed property created in connection with the applicable Services
offered.

 

  (i) Overriding Principles. Notwithstanding any other provision of this
Agreement:

(i) In no event shall either Party or any of its Affiliates be required to take
any action, or omit to take any action, that would cause it to violate
Applicable Law or cause it to limit its ability to control the occurrence of any
fraudulent transactions;

(ii) In no event shall either Party be required to take any action, or omit to
take any action, that would cause it to violate the terms of any Business
License. As used herein, a “Business License” with respect to MoneyGram, means
the terms and conditions of any regulatory approval, charter or license to
engage in the money transmission business held by MoneyGram or any of its
Affiliates and with respect to Walmart means the terms and conditions of any
regulatory approval, charter or license held by Walmart to engage in its
business activities; and

(iii) Each Party will take all reasonable measures to prevent the Services from
being used to facilitate money laundering, terrorism, fraud or any other
financial crime.

 

4.

Training. Walmart shall ensure that it and its employees, representatives,
contractors, and the Walmart Affiliates involved in the performance of this
Agreement are knowledgeable and have been appropriately trained in the Services,
compliance with Applicable Law (including the AML Requirements), and the
prevention of money laundering, terrorist financing, fraud or any other
financial crime. Walmart shall have written policies to carry this forth and
shall properly train its employees, representatives, contractors, and Walmart
Affiliates in all these respects and in the MoneyGram Compliance Policies, the
MoneyGram Fraud Policies and the MoneyGram Anti-Corruption Policy. MoneyGram
shall use commercially reasonable efforts to work with Walmart in providing all
necessary training to Walmart, its employees, representatives, contractors, and
the Walmart Affiliates involved in the performance of this Agreement, including
with respect to the MoneyGram Compliance Policies, the MoneyGram Fraud Policies
and the MoneyGram Anti-Corruption Policy. Training of all appropriate personnel
shall be conducted at least once a year unless MoneyGram reasonably requests any
additional risk-based or supplemental training during the Term. Training by
MoneyGram shall be consistent with the past practices between the Parties

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  including telephonic, computer-assisted and/or in-person training methods to
Walmart’s employees. The Parties shall coordinate with each other and
collaborate with regard to the timing, method and manner of any training. There
shall be no charge to Walmart associated with such training. The representations
made and the requirements imposed by this Section 4 do not address or extend to
any training on privacy or information security matters, compliance with
applicable privacy and information security legal requirements, or Walmart’s
Information Policies.

 

5. Duty of Care; Liability.

 

  (a) Walmart will safeguard the Trust Funds and all Supplies (as defined below)
and with respect to such, will exercise the duty of care which a reasonably
prudent trustee would undertake with respect to safeguarding and caring for its
own cash. Walmart will report to MoneyGram by telephone and confirm in writing
by fax, email or other means promptly upon discovery of any lost, stolen,
misappropriated, seized or forfeited Trust Funds or Supplies (including money
orders and/or DeltaGrams) and shall provide MoneyGram with all other information
relating to the event (including serial numbers for blank instruments).

 

  (b) Walmart is liable to pay to MoneyGram all Trust Funds in all
circumstances. Until good funds are received by MoneyGram, Walmart is liable for
any lost, missing or stolen Trust Funds whether or not Walmart is negligent or
at fault and regardless of how the Trust Funds became lost, missing, or stolen.

 

6. Supplies. Depending on the Services to be offered by Walmart, MoneyGram, in
consultation with Walmart, will provide Walmart appropriate automation
equipment, including a transaction terminal (the “Equipment”), certain
proprietary software (the “Software”), certain forms, and/or blank instruments
(collectively, the Equipment, Software, forms and blank instruments, may be
referred to as the “Supplies”) for use at the Agent Locations. MoneyGram will
deliver the Supplies via commercially reasonable methods and as agreed to by the
Parties. Supplies remain the property of MoneyGram and will be returned promptly
upon termination of this Agreement (but not later than ten (10) business days
after any such termination) or upon written request of MoneyGram. Walmart shall
be responsible for ordering additional Supplies as needed from MoneyGram. Unless
otherwise agreed to by the Parties in writing due to the nature of the
particular Supplies, MoneyGram shall provide the Supplies to Walmart at no cost
or expense.

 

  (a) Software. If provided, MoneyGram hereby grants Walmart a royalty-free
non-exclusive license to use the Software for providing the Services. Walmart
shall not copy or decompile the Software. All aspects of the Software, including
without limitation, programs, methods of processing, modifications and
improvements shall remain the sole and exclusive property of MoneyGram and shall
not be sold, revealed, disclosed or otherwise communicated, directly or
indirectly, by Walmart to any third parties. Walmart shall install and utilize
new versions of Software as provided and instructed by MoneyGram. At no time
during the Term shall Walmart be using a version of the Software that is more
than one version behind MoneyGram’s latest version of the applicable Software.
The license granted under this Section shall terminate simultaneously with the
termination of this Agreement for any reason. MoneyGram hereby represents and
warrants to Walmart that it either owns or has the right to license (or
sublicense) any Software provided to Walmart pursuant to this Agreement, and
that to the best of MoneyGram’s knowledge, the Software does not infringe upon
the patent, copyright, trademark, trade dress, service marks or any other
intellectual property rights of any third person or entity.

 

  (b) Equipment. Walmart is responsible for any loss or damage to Equipment
except for ordinary wear and tear. Walmart may not disassemble the Equipment.
Walmart will immediately notify MoneyGram if Equipment is not working and
MoneyGram will perform all maintenance at MoneyGram’s cost and expense. In the
event repair is necessary for the Equipment, MoneyGram will pay costs to ship
its Equipment to and from its service center. If Walmart fails to return
Equipment within 90 days of notification of non-use or any termination of any
applicable portion of this Agreement, Walmart shall pay the replacement cost of
such Equipment. Upon MoneyGram’s request for Walmart to upgrade its Equipment,
Walmart shall return any existing Equipment and will upgrade its Equipment
according to MoneyGram’s policies and procedures and at MoneyGram’s costs and
expense.

 

  (c) Forms. MoneyGram agrees to author, create and supply to Walmart the forms
necessary for Walmart to conduct the Services at the Agent Locations (the
“MoneyGram Forms”). Walmart agrees to use only the MoneyGram Forms instructed
and approved by MoneyGram for the Services. Walmart shall be responsible for
ordering or otherwise obtaining all such MoneyGram Forms from MoneyGram as
needed. The content and format of all MoneyGram Forms shall be controlled by
MoneyGram. MoneyGram hereby represents and warrants to Walmart that all such
MoneyGram Forms that MoneyGram provides to Walmart shall comply with Applicable
Law. Walmart agrees not to alter, amend or supplement the content of the
MoneyGram Forms. Notwithstanding the foregoing, Walmart may submit to MoneyGram
alternative forms that it has authored and created for use with regard to the
Services and to the extent MoneyGram agrees that such Walmart Forms may be used
to offer the Services, such Walmart Forms shall not be included in the above
definition of MoneyGram Forms. Walmart agrees to retain and keep safe and
confidential all forms used in connection with the Services for a period of no
less than five (5) years, or longer as required by any Applicable Law or
regulation. Walmart agrees to return all forms used in connection with the
Services within ten (10) business days of the termination of this Agreement or
applicable Attachment for any reason. At any time during the Term, upon
MoneyGram’s request and within fifteen (15) business days (unless a shorter time
is required pursuant to Applicable Law or pursuant to a request of the
Regulatory Body), Walmart shall provide MoneyGram completed forms related to the
Services or copies thereof.

 

  (d) Personnel and Space. Walmart, at its own discretion, will furnish
personnel and space at the Agent Locations necessary for providing the Services.
Walmart agrees to install and maintain at its expense telephone lines, data
connections, or such other connections required to communicate to MoneyGram
(collectively, the “Connections”) and support said Services. Walmart agrees to
ensure the availability of the Connections and that these Connections will allow
secure communications with MoneyGram.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (e) Interface. During the Term, Walmart will maintain a fully functional
cashier interface with MoneyGram’s systems (the “Interface”). To the extent the
Interface is not accomplished through the Web POE (as defined below), such
Interface shall be accomplished using the specifications described in
MoneyGram’s previously delivered AgentConnect Software Development Kit, as
further described in the AgentConnect Addendum effective as of the Effective
Date and entered into by the Parties concurrent with the execution of this
Agreement and attached as Exhibit 6 – AgentConnect Addendum.

 

  (f) Web POE. To the extent that MoneyGram shall provide Walmart with access to
a Web POE, Walmart shall not copy or decompile any part of the Web POE. All
aspects of the Web POE, including without limitation, programs, methods of
processing, modifications and improvements shall remain the sole and exclusive
property of MoneyGram and shall not be sold, revealed, disclosed or otherwise
communicated, directly or indirectly, by Walmart to any third parties or used by
Walmart for any purpose other than the performance of Walmart’s obligations
under this Agreement. Walmart is permitted access to the Web POE in accordance
with written instructions to be provided by MoneyGram. For purposes of clarity,
Walmart’s point-of-sale systems shall not be included in the definition of
Supplies. As used herein, “Web POE” means MoneyGram’s web based system that
allows Walmart to provide the Services through a secure website domain.
MoneyGram hereby represents and warrants to Walmart that it either owns or has
the right to license (or sublicense) the Web POE to Walmart pursuant to this
Agreement, and that, to the best of MoneyGram’s knowledge, the Web POE does not
infringe upon the patent, copyright, trademark, trade dress, service marks or
any other intellectual property rights of any third person or entity.

 

  (g) Service Levels. MoneyGram’s systems connected to Walmart via the Interface
shall perform in accordance with the Service Levels set forth in the Service
Level Agreement effective as of the Effective Date, and entered into by the
Parties concurrent with the execution of this Agreement and attached hereto as
Exhibit 7 – Service Level Agreement. To the extent that MoneyGram shall provide
Walmart with access to a Web POE, the Parties agree to amend and update the
Service Level Agreement so that each Party’s systems used to perform the
Services in connection with a Web POE shall perform in accordance with such
updated and amended Service Level Agreement.

 

7. Confidentiality and Privacy.

 

  (a) During the Term, each Party shall keep in confidence the other Party’s
Confidential Information, using the same degree of care it uses to protect its
own confidential or proprietary information, but in any event no less than
reasonable care. Each Party also agrees not to use such Confidential Information
for any purpose except as contemplated by this Agreement without the other
Party’s prior written consent, and not to disclose any Confidential Information
received by it to any third party. As used herein, “Confidential Information”
means business or technical information, whether oral, audio, visual, written or
other form including without limitation information regarding any Party involved
in the Services, the terms and conditions of this Agreement, any proprietary and
training materials and any other information that by its nature is considered
proprietary and confidential. Confidential Information does not include
information (i) which is already known to the other Party when received,
(ii) thereafter becomes generally obtainable by a Party other than by breach of
this Agreement, or (iii) is required by law, regulation or court order to be
disclosed by such Party, provided that, in the case of this clause, such
information remains confidential except to the extent required, and prior
written notice of such disclosure has been given to the Party which furnished
such information, when legally permissible, and that efforts to cooperate with a
lawful effort to contest the disclosure are made. As used herein, “Personally
Identifiable Information” means any and all information that could identify an
individual (including, but not limited to, an individual’s name, address, phone
number, e-mail address, social security number, account number, or security
key). All data regarding consumers and consumer transactions as well as
Personally Identifiable Information which Walmart collects solely as a result of
offering the Services is the property of MoneyGram and shall be regarded,
safeguarded, and maintained as MoneyGram’s Confidential Information. The
confidentiality obligations under this Section shall survive any termination of
this Agreement.

 

  (b) Walmart’s Obligations.

(i) Walmart agrees that it has developed, implemented, and will maintain
effective information security policies and procedures (the “Information
Policies”). The Information Policies include administrative, technical and
physical safeguards designed to (i) ensure the security and confidentiality of
Personally Identifiable Information Walmart collects as a result of offering the
Services; (ii) protect against anticipated threats or hazards to the security or
integrity of such Personally Identifiable Information; (iii) protect against
unauthorized access or use of such Personally Identifiable Information;
(iv) ensure the proper disposal of Personally Identifiable Information; and
(v) comply with the credit card associations’ Payment Card Industry Data
Security Standards.

(ii) Walmart agrees that all personnel handling Personally Identifiable
Information have appropriate access to the Information Policies and that it
regularly reviews the Information Policies to evaluate their continued
effectiveness and determine whether adjustments are necessary in light of
circumstances including, without limitation, changes in technology, customer
information systems or threats or hazards to Personally Identifiable
Information. If Walmart becomes aware of any unauthorized access to MoneyGram’s
Confidential Information and/or Personally Identifiable Information held by
Walmart, Walmart shall promptly notify MoneyGram of such unauthorized access and
take appropriate action to prevent further unauthorized access. Walmart will
cooperate with MoneyGram in responding to the incident. The Parties will
collaborate to determine whether notice of the unauthorized access must be
provided any party, such as affected individuals and law enforcement. In the
event that such unauthorized access was due to Walmart’s gross negligence,
intentional misconduct or breach of this Agreement, then Walmart will pay the
costs of notification and any credit monitoring or protection services as
MoneyGram may deem necessary or appropriate.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (c) MoneyGram’s Obligations.

(i) MoneyGram represents that it has developed, implemented, and will maintain
effective information security policies and procedures (the “MG Policies”).
MoneyGram represents that the MG Policies include administrative, technical and
physical safeguards designed to (a) ensure the security and confidentiality of
Personally Identifiable Information provided to it by Walmart or Walmart’s
customers; (b) protect against anticipated threats or hazards to the security or
integrity of such Personally Identifiable Information; (c) protect against
unauthorized access or use of such Personally Identifiable Information;
(d) ensure of the proper disposal of such Personally Identifiable Information;
(e) comply with the credit card association’s Payment Card Industry Data
Security Standards; and (f) comply with the requirements included in the
Information Security Addendum which is attached to this Agreement as Appendix I
and is incorporated herein by this reference.

(ii) MoneyGram agrees that all personnel handling Personally Identifiable
Information have been appropriately trained in the implementation of the MG
Policies and that it regularly audits and reviews the MG Policies to evaluate
their continued effectiveness and determine whether adjustments are necessary in
light of the circumstances including, without limitation, changes in technology,
customer information systems or threats or hazards to Personally Identifiable
Information. If MoneyGram becomes aware of any unauthorized access to Walmart’s
Confidential Information and/or Personally Identifiable Information held by
MoneyGram, MoneyGram shall promptly notify Walmart of such unauthorized access
and take appropriate action to prevent further unauthorized access. MoneyGram
will cooperate with Walmart in responding to the incident. The Parties will
collaborate to determine whether notice of the unauthorized access must be
provided to any party, such as affected individuals and law enforcement. In the
event that such unauthorized access was due to MoneyGram’s gross negligence,
intentional misconduct or breach of this Agreement, then MoneyGram will pay the
costs of notification and any credit monitoring or protection services as
Walmart may deem necessary or appropriate.

 

  (d) [*]

 

8. Proprietary Material; Signage.

 

  (a) “MoneyGram Proprietary Material” means MoneyGram’s name, logo, trademarks,
service marks, trade secrets, copyrights, patents, programs, processes, and
MoneyGram’s other intellectual property rights and proprietary materials.
Walmart acknowledges that MoneyGram is the owner of all right, title and
interest in and to the MoneyGram Proprietary Material. Walmart shall only use
the MoneyGram Proprietary Material as approved by MoneyGram in connection with
offering the Services under this Agreement. Walmart shall submit for MoneyGram’s
prior approval all advertising and promotional materials referencing MoneyGram
or using MoneyGram Proprietary Material. MoneyGram’s approval of such materials
shall not be unreasonably withheld. Walmart agrees to immediately discontinue
its use of MoneyGram Proprietary Material upon expiration or termination of this
Agreement or upon receipt of notice to do so from MoneyGram. Walmart shall, at
Walmart’s expense, return or destroy, all MoneyGram Proprietary Material within
thirty (30) days after receipt of notice or termination.

 

  (b) “Walmart Proprietary Material” means Walmart’s name, logo, trademarks,
service marks, trade secrets, and copyrights, patents, programs, processes, and
Walmart’s other intellectual property rights and proprietary material. MoneyGram
acknowledges that Walmart is the owner of all right, title and interest in and
to the Walmart Proprietary Material. MoneyGram shall only use Walmart
Proprietary Material as approved by Walmart for the purposes of promoting the
Services provided by Walmart. MoneyGram shall submit for Walmart’s prior
approval all advertising and promotional materials referencing Walmart or using
Walmart’s Proprietary Material. Walmart’s approval of such materials shall not
be unreasonably withheld. MoneyGram agrees to immediately discontinue its use of
Walmart Proprietary Material upon expiration or termination of this Agreement or
upon receipt of notice to do so from Walmart. MoneyGram shall, at MoneyGram’s
expense, return all Walmart Proprietary Material within thirty (30) days after
receipt of notice or termination. Notwithstanding the foregoing, during the Term
MoneyGram may use Walmart Proprietary Material in any MoneyGram listing of
agents or locations offering the Services in accordance with Applicable Law.

 

  (c) Walmart will display any mutually agreed upon signs, displays, and/or
decals which contain any MoneyGram Proprietary Material (the “Signage”) at each
of the Agent Locations. The placement and location of Signage will be at
Walmart’s sole discretion.

 

9. Term; Termination.

 

  (a) This Agreement shall commence on the “Effective Date” and shall continue
for a period of three (3) years (the “Initial Term”). Upon expiration of the
Initial Term, this Agreement shall be subject to automatic successive renewals
of one (1) year terms (each a “Renewal Term”), unless either Party notifies the
other of its election to terminate the Agreement at least one hundred and eighty
(180) days prior to the expiration of the Initial Term or any Renewal Term. The
Initial Term and any Renewal Term may also be referred to as the “Term”.

 

 

[*] Please refer to footnote on page 1.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) This Agreement may be terminated as follows:

(i) The terminating Party reasonably and in good faith determines that the other
Party has either (1) materially breached or (2) committed any negligent or
willful act or omission relating to any material provision of this Agreement
(including any material provision of any Attachment relating to the specific
MoneyGram products and services offered by Walmart and executed by the Parties)
and has failed to cure such breach, act or omission within thirty (30) days
(except in the case of a Party’s breach of any undisputed remittance
obligations, which shall be deemed a material breach and must be cured within
two (2) business days of such breach) of receipt of written notice thereof from
the terminating Party, and the terminating Party elects to terminate the
Agreement by sending a written notice of termination, specifying a termination
date in accordance with the notice provisions set forth in this Agreement.
Notwithstanding the foregoing, to the extent that a Party’s failure to remit
under an applicable Attachment is caused by technical issues experienced by
either Party, the Parties agree to work in good faith to resolve such issues and
MoneyGram will not exercise its termination right under this Section (b)(i)
while the Parties are working on resolving such issues; or

(ii) By either Party if the other Party (i) becomes insolvent; or (ii) fails to
pay its debts or perform its obligations in the ordinary course of business as
they mature; or (iii) becomes the subject of any voluntary or involuntary
proceeding in bankruptcy, liquidation, dissolution, receivership, attachment or
composition for the benefit of creditors and such proceeding is not dismissed
within thirty (30) days after the commencement of such proceeding, by providing
written notice thereof to the other Party containing a specific termination
date; or

(iii) By either Party if such Party believes in good faith that the other Party
has violated any Applicable Law and has failed to cease such violations within
thirty (30) days of receipt of written notice by the terminating party; or

(iv) If at any time during the Term, there is a Special Entity Change of
Control, Walmart shall have the right for a period of sixty (60) days following
such Special Entity Change of Control to terminate the Agreement upon sixty
(60) days prior notice to MoneyGram. As used herein, a “Special Entity Change of
Control” shall mean a Change of Control of MoneyGram or MoneyGram International,
Inc. which results in MoneyGram or MoneyGram International, Inc. being under the
Control of a Special Entity; a “Special Entity” means [*] For purposes hereof,
[*] “Control” means the power to direct the management and policies of an entity
by ownership of voting securities, by contract or otherwise; and “Change of
Control” has the meaning set forth in Section 23(d); or

(v) By either Party upon thirty (30) days written notice if there is a Change of
Control (as defined in Section 23(d)) of the other Party. Notwithstanding the
foregoing, the Parties agree that with regard to MoneyGram, a transaction or
series of transactions, restructuring or other events which results in either
the THL Entities or the Goldman Entities (as defined in MoneyGram’s Schedule 14
filed on March 9, 2012) reducing their respective ownership through the sale of
their interests in MoneyGram will not be deemed to constitute a Change of
Control unless the acquirer of their respective ownership interests in MoneyGram
beneficially owns in the aggregate more than fifty percent (50%) of any class of
equity securities of MoneyGram that would entitle such acquirer (whether through
ownership or control of equity securities, by contract or otherwise) to elect a
majority of the Board of Directors of MoneyGram International, Inc.

(vi) If at any time during the Term MoneyGram shall be prohibited by a
Regulatory Body through the loss or forfeiture of a Business License or other
order entered by a Regulatory Body in any particular State in which there are
Agent Locations, and can no longer offer or sell Services in such State for the
lesser of (i) a period of at least thirty (30) days (after the exhaustion of any
findings, hearings and appeals) or (ii) ninety (90) days, then Walmart shall be
entitled to terminate this Agreement upon ten (10) days prior written notice to
MoneyGram. Notwithstanding the foregoing, to the extent Walmart’s actions,
inactions or omissions contributed toward MoneyGram’s inability to offer the
Services in the particular State, Walmart shall not be entitled to exercise the
termination right described in this Section 9(b)(vi).

(vii) If the performance by MoneyGram of its respective non-monetary obligations
under this Agreement is materially delayed, prevented or impeded (in whole or in
part by a Force Majeure Event (as defined below)), MoneyGram shall immediately
implement its business continuity plan set forth in Section 22(j), and if the
Force Majeure Event continues for a period of more than one hundred (120) days
after such implementation, Walmart shall have the right to terminate this
Agreement while the Force Majeure Event continues by providing written notice to
MoneyGram, such termination to be effective on the date specified in the notice
of termination.

 

  (c) Upon expiration or termination of this Agreement for any reason the
Parties agree that:

(i) Each Party shall immediately remit all amounts owed by such Party to the
other (including without limitation, Walmart’s remittance of any outstanding
Trust Funds owed to MoneyGram);

(ii) Neither Party shall be released from any obligation that accrued prior to
the date of such termination, including the obligation of a Party to pay the
other Party for any and all obligations incurred under this Agreement;

(iii) Walmart shall promptly (but not later than ten (10) business days after
such termination) remove or return to MoneyGram, as applicable, any remaining
Supplies from all Agent Locations; and

(iv) MoneyGram shall promptly remove Walmart Proprietary Materials from any and
all listings indicating Walmart offers and sells the Services at Agent
Locations.

 

 

[*] Please refer to footnote on page 1.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10. Additional Locations. If during the Term Walmart acquires additional retail
businesses or opens any additional retail locations in the United States or
Puerto Rico, Walmart will cause such retail businesses or retail locations to
provide the Services within 90 days after such acquisition or opening, subject
to MoneyGram’s approval, which approval shall be in MoneyGram’s reasonable
discretion. Walmart agrees to keep MoneyGram informed from time to time of all
of Walmart’s retail stores, retail businesses and retail locations and to amend
Exhibit 1 as appropriate to accommodate the addition of such retail businesses
or retail locations.

 

11. Release of Information. During the Term, and only to the extent Walmart is
no longer publicly traded and such financial information is not readily
available, Walmart agrees to provide either (a) regularly prepared financial
statements (audited, if applicable) within thirty (30) days of such statements
being prepared, or (b) federal and state income tax returns together with
applicable schedules. In addition, Walmart shall provide all other relevant
information and documentation satisfactory to MoneyGram at MoneyGram’s request.

 

12. [Intentionally omitted].

 

13. Accounting; Audit.

 

  (a) MoneyGram shall, during the Term and until the later of (a) six (6) months
after any termination of this Agreement, or (b) such date on which all amounts
due and owing by Walmart to MoneyGram have been paid in full, have the right,
upon thirty (30) days’ written notice to Walmart, to audit and inspect Walmart’s
books and records relating to the Services and Walmart’s compliance with this
Agreement. Such audit shall only occur during normal business hours, shall be as
least disruptive as possible, and may occur once per calendar year. Walmart will
pay immediately (by cashier’s check, certified check, or bank wire) all Trust
Funds due MoneyGram as a result of any such audit and take immediate steps to
ensure compliance with this Agreement.

 

  (b) Walmart shall, during the Term and until the later of (a) six (6) months
after any termination of this Agreement, or (b) such date on which all amounts
due and owing by MoneyGram to Walmart have been paid in full, have the right,
upon thirty (30) days’ written notice to MoneyGram, to audit and inspect
MoneyGram’s books and records relating to the Services and MoneyGram’s
compliance with this Agreement. Such audit shall only occur during normal
business hours, shall be as least disruptive as possible, and may occur once per
calendar year. MoneyGram will pay immediately (by cashier’s check, certified
check, or bank wire) all amounts due Walmart as a result of any such audit and
take immediate steps to ensure compliance with this Agreement.

 

14. Security Agreement. Walmart grants to MoneyGram a continuing security
interest in the Trust Funds, Walmart’s cash that MoneyGram may hold at any time,
Walmart’s rights under this Agreement, and all records relating to and all
proceeds of all of the foregoing. This security interest secures all obligations
of Walmart to MoneyGram. Any default by Walmart under this Agreement is a
default under this security agreement. MoneyGram has all rights of a secured
party under the Uniform Commercial Code. [*] Such perfection activities
including filing a financing and continuation statements and amendments thereto.
MoneyGram satisfies its duty to exercise reasonable care in the custody of cash
collateral by maintaining the cash collateral on deposit with a financial
institution and retaining any income earned thereon.

 

15. Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO ANY
PARTY TO THIS AGREEMENT, OR ANY OF THE AFFILIATES OF ANY OF THEM, OR ANY THIRD
PARTY, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, FOR (1) ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, EXEMPLARY, INCIDENTAL OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION LOST PROFITS AND BUSINESS INTERRUPTION), EVEN IF
SUCH DAMAGES WERE REASONABLY FORESEEABLE OR IF THE PARTY HAD BEEN ADVISED OF THE
POSSIBILITY OR PROBABILITY OF SUCH DAMAGES; OR (2) ANY DIRECT DAMAGES ARISING
FROM OR RELATING TO THIS AGREEMENT TO THE EXTENT THAT THE AGGREGATE AMOUNT OF
SUCH DIRECT DAMAGES EXCEEDS [*]; PROVIDED, HOWEVER, THE FOREGOING LIMITATIONS
SHALL NOT APPLY TO (A) A PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THE
AGREEMENT; (B) LIABILITY FOR ANY FAILURE BY WALMART TO PROPERLY REMIT TO
MONEYGRAM TRUST FUNDS OR NET PAYABLE AMOUNTS (AS DEFINED IN THE APPLICABLE
ATTACHMENTS); (C) LIABILITY OF MONEYGRAM FOR ANY FAILURE TO PROPERLY REMIT TO
WALMART NET PAYABLE AMOUNTS OR ANY FEES, COMMISSIONS OR COMPENSATION DUE FOR THE
SERVICES; (D) LIABILITY INCURRED TO A THIRD PARTY DUE SOLELY TO THE OTHER
PARTY’S BREACH OF ITS OBLIGATIONS UNDER SECTION 3 (LEGAL COMPLIANCE); (E) A
PARTY’S LIABILITY FOR FRAUD; AND (F) ANY PAYMENT OR REIMBURSEMENT OBLIGATIONS OF
A PARTY DESCRIBED IN EITHER THE SERVICE LEVEL AGREEMENT ATTACHED AS EXHIBIT 7 OR
SECTION O OF THE MT ATTACHMENT.

 

16. Indemnification.

 

  (a) Walmart will reimburse, defend, indemnify and hold harmless MoneyGram
against all third party losses, claims, demands, actions, suits, proceedings,
judgments or government investigations, including costs, expenses, and
reasonable attorneys’ fees, with interest, incurred by MoneyGram as a result, in
whole or part, of (i) Walmart’s breach of the Agreement, (ii) Walmart’s acts or
omissions in performing the Services, and (iii) any infringement of any patent
or other intellectual property right of any third party resulting from the use
of software developed by Walmart to facilitate Walmart’s performance of money
transfers through the MoneyGram Retail Transaction Server (as defined in Exhibit
6). Walmart’s indemnification obligations described above shall survive any
termination of this Agreement.

 

 

[*] Please refer to footnote on page 1.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) MoneyGram will reimburse, defend, indemnify and hold harmless Walmart
against all third party losses, claims, demands, actions, suits, proceedings,
judgments or government investigations, including costs, expenses and reasonable
attorneys’ fees, with interest, incurred by Walmart as a result, in whole or in
part, of (i) MoneyGram’s breach of the Agreement, including any non-compliance
with Applicable Law by MoneyGram in connection with the Services, with respect
to the MoneyGram Forms supplied by MoneyGram to Walmart that are necessary for
Walmart to conduct Services at the Agent Locations, the MoneyGram Compliance
Policies, the MoneyGram Fraud Policies, MoneyGram’s Anti-Corruption Policy, the
Multi-State Regulatory Addendum set forth as Exhibit 2, and any other policies,
procedures or instructions provided by MoneyGram, (ii) MoneyGram’s acts or
omissions in performing the Services including, without limitation, dishonor of
or refusal to comply with the Attachments executed by the Parties relating to a
particular MoneyGram product or service offered by Walmart, or (iii) any claim
that the Software or Web POE, or Walmart’s use of the Software or Web POE, as
authorized by MoneyGram in connection with this Agreement and any Attachment
executed by the Parties, violated or infringed upon any patent or other
intellectual property or proprietary rights of any third party. MoneyGram’s
indemnification obligations described above shall survive the termination of
this Agreement.

 

  (c) Notice. If a Party receives notice of any third party claims for which
indemnification may be available under this Agreement (the “Indemnified Party”),
the Indemnified Party must promptly notify the other Party (the “Indemnifying
Party”) in writing of the third party claim, including, if possible, the amount
or estimate of the amount of liability arising from it as follows: the
Indemnified Party shall use its commercially reasonable efforts to provide
written notice to the Indemnifying Party no later than fifteen (15) days after
receipt by the Indemnified Party in the event a suit or action has commenced, or
thirty (30) days under all other circumstances; provided, however, that the
failure to give such written notice shall not relieve an Indemnifying Party of
its obligation to indemnify except to the extent the Indemnifying Party is
materially prejudiced by such failure.

 

  (d) Right to Defend Third Party Claims; Coordination of Defense. The
Indemnifying Party shall have the right to defend any such third party claim at
its expense and in the name of the Indemnified Party and shall select the
counsel for the defense of such third party claim as approved by the Indemnified
Party, such approval not to be unreasonably withheld, conditioned or delayed,
and shall reasonably cooperate with the Indemnified Party in the conduct of the
defense against such third party claim. The Indemnified Party may participate,
at its own expense, in such defense and in any settlement discussions directly
or through counsel of its choice on a monitoring, non-controlling basis, or at
the Indemnifying Party’s expense and with full control to the extent that the
Indemnifying Party does not fulfill its obligations to defend the Indemnified
Party in accordance with Section 16. The Parties agree to cooperate in good
faith to coordinate the defense of any third party claim that may give rise to
indemnification obligations of more than one (1) party or that may include
allegations that are not subject to indemnification.

 

  (e) Notwithstanding the foregoing, the Indemnifying Party shall not have the
right to defend any such third party claim if: (a) it refuses to acknowledge
fully its obligations to the Indemnified Party (but only as to the obligations
specific to the Indemnifying Party in the event a third party claim gives rise
to indemnification obligations of more than one party); (b) it contests (in
whole or in part), its indemnification obligations (but only as to the
obligations specific to the Indemnifying Party in the event a third party claim
gives rise to indemnification obligations of more than one (1) party); (c) it
fails to employ appropriate counsel approved by the Indemnified Party to assume
the defense of such third party claim; (d) the Indemnified Party reasonably
determines that there are issues which could raise possible conflicts of
interest between the Indemnifying Party and the Indemnified Party or that the
Indemnified Party has claims or defenses that are separate from or in addition
to the claims or defenses of the Indemnifying Party; or (e) such third party
claim seeks an injunction, cease and desist order, or other equitable relief
against the Indemnified Party. In each such case described in clauses (a) –
(e) above, the Indemnified Party shall have the right to direct the defense of
the third party claim and retain its own counsel, and the Indemnifying Party
shall pay the cost of such defense, including reasonable attorneys’ fees and
expenses.

 

  (f) Settlement of Third Party Claims. The Indemnifying Party may, upon prior
written notice to and consultation with, the Indemnified Party, compromise or
enter into a settlement agreement that involves solely the payment of money by
the Indemnifying Party, if (i) such settlement includes a complete,
unconditional, irrevocable release of the Indemnified Party with respect to such
claim, and (ii) in the good faith judgment of the Indemnified Party, such
settlement is not likely to establish a precedential custom or practice adverse
to the continuing business interests of the Indemnified Party.

 

  (g) Indemnification Payments. Amounts owing under this Section 16 shall be
paid promptly upon written demand for indemnification containing in reasonable
detail the facts giving rise to such liability.

 

17. Reports. MoneyGram shall periodically provide Walmart with access to reports
and/or documentation (the “Service Reports”) relating to Walmart’s provision of
Services (including Service Reports generated from the Equipment). Such Service
Reports are presumed correct unless Walmart notifies MoneyGram in writing of an
error within ninety (90) days after the date of the Service Report. Upon
expiration of such ninety (90) day period, Walmart shall have the burden of
proving any error in such Service Reports.

 

18. Representations and Warranties.

 

  (a)

Walmart warrants and represents the following: (a) Walmart’s entering into this
Agreement is not a breach of any other agreement to which Walmart is a party or
by which Walmart is bound; (b) each person who signs below for Walmart
personally represents that he or she has the authority to bind the entity;
(c) the execution, delivery, and performance by Walmart of this

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Agreement has been duly authorized and is within Walmart’s corporate powers;
(d) Walmart is in good standing under the laws of the state of its formation or
organization, and all states in which Services are offered; (e) Walmart has
obtained, and will maintain throughout the Term, all Business Licenses necessary
to operate Walmart’s business in accordance with Applicable Law; and (f) Walmart
is not entering into this Agreement with the intention of engaging in fraudulent
activities by offering the Services on its own or through a third party.

 

  (b) MoneyGram warrants and represents the following: (a) MoneyGram’s entering
into this Agreement is not a breach of any other agreement to which MoneyGram is
a party or by which MoneyGram is bound; (b) each person who signs below for
MoneyGram personally represents that he or she has the authority to bind the
entity; (c) the execution, delivery, and performance by MoneyGram of this
Agreement has been duly authorized and is within MoneyGram’s corporate powers;
(d) MoneyGram is in good standing under the laws of the state of its formation
or organization, and all states in which Services are offered; (e) MoneyGram has
obtained, and will maintain throughout the Term, its Business License necessary
to operate MoneyGram’s business in accordance with Applicable Law including
appointment of Walmart as its limited agent and authorized delegate pursuant to
Section 1(b); and (f) to the best of MoneyGram’s knowledge, the Supplies, the
Software and the Web POE do not infringe upon the patent, copyright, trademark,
trade dress, service marks or any other intellectual property rights of any
third person or entity. MoneyGram acknowledges that Walmart is specifically
relying on these representations as an inducement to enter into this Agreement.

 

19. [Intentionally omitted].

 

20. Notices. All notices required or permitted under this Agreement must be in
writing and shall be effective upon the earliest of (a) personal service;
(b) three (3) business days after being sent by certified U.S. mail, return
receipt requested; or (c) the next business day if sent by overnight courier
within the United States.

 

     Notices to MoneyGram should be sent to:

 

     MoneyGram Payment Systems, Inc.

     Attention: Legal Department

     1550 Utica Avenue South, Suite 100

     Minneapolis, MN 55416.

 

     With a copy to:

 

     MoneyGram Payment Systems, Inc.

     Attention: Vice President of Walmart Relationship

     3300 Market Street

     Suite 110

     Rogers, AR 72758

 

     Notices to Walmart should be sent to:

 

     Wal-Mart Stores, Inc.

     Attention: Vice President, Financial Services

    

702 SW 8th Street

     Bentonville, AR 72716

 

     With a copy to:

 

     Wal-Mart Stores, Inc.

     Attention: Legal Department

    

702 SW 8th Street

     Bentonville, AR 72716

 

21. Settlement; Remittance. Any and all amounts due MoneyGram, and the
remittance method and schedule for all Trust Funds, shall be set forth on the
applicable Attachments relating to the origination of such Trust Funds,
depending on the applicable Service.

 

22. Assignment. Neither Party may assign this Agreement or any of its rights
hereunder to any person, including a successor in interest, by operation of law
or otherwise, without the prior written consent of the other Party. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, successors, assigns and personal representatives.

 

23. General Provisions.

 

  (a) Instructions. Walmart agrees to follow all of MoneyGram’s reasonable
written instructions relating to the offering of the Services pursuant to this
Agreement. MoneyGram may change the instructions from time to time upon advance
written notice to Walmart and shall provide Walmart a reasonable time to comply
with any changed or updated instructions in accordance with Section 1(b).

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of law rules.

 

  (c) [Intentionally omitted]

 

  (d) Notice of Certain Events. To the extent allowed by Applicable Law, each
Party shall give notice to the other Party as soon as reasonably practicable of
the (i) initiation of any bankruptcy action by or against such Party; (ii) any
Change of Control (as defined below) of such Party; (iii) the appointment of a
receiver, trustee, or similar officer of any property of the such Party;
(iv) the initiation of any action attempting to revoke or suspend any of such
Party’s Business Licenses by any Regulatory Body having authority over such
Party; or (v) any default (or notice of default) by a Party under any material
agreement to such Party’s business or any agreement relating to the borrowing of
money (including any loan agreement, credit agreement or promissory note). As
used herein, a “Change of Control” means and is deemed to have occurred when
(x) another person or entity (the “Acquirer”) acquires voting stock of a Party
in an aggregate amount so as to enable the Acquirer to exercise more than ten
percent (10%) (such applicable percentage herein called the “Control
Percentage”) of the voting power of such Party; (y) an Acquirer acquires all or
substantially all of the assets of a Party; or (z) a merger or consolidation
occurs to which a Party is a party, and the voting stock of the Party
outstanding immediately prior to consummation of such merger or consolidation is
converted into cash or securities possessing less than the applicable Control
Percentage of the voting power of the surviving corporation.

 

  (e) Waiver of Jury Trial. MONEYGRAM AND WALMART IRREVOCABLY WAIVE ALL RIGHTS
TO A TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING THIS AGREEMENT.

 

  (f) Severability; Waiver. If any provision of this Agreement is determined to
be invalid or unenforceable to any extent by a court of competent jurisdiction,
the remainder of the Agreement shall remain valid and enforceable to the fullest
extent permitted by law. Waiver of any term or condition of this Agreement by
either Party hereto either expressly or by implication shall not constitute a
modification of the Agreement and shall not prevent that Party from again
enforcing such term or condition in the future with respect to subsequent
events. No failure on the part of either Party hereto to exercise any right of
termination hereunder shall be construed to prejudice any subsequent right of
termination.

 

  (g) No Third Party Beneficiary. This Agreement will not confer any rights,
benefits or remedies upon any person other than the Parties to this Agreement.

 

  (h) Entire Agreement; Amendment; Counterparts. This Agreement reflects the
entire agreement among the Parties with respect to the subject matter hereof.
All exhibits, Attachments, schedules, and addenda are expressly made part of
this Agreement as though completely set forth herein. Each Party acknowledges
and agrees that each and every provision of this Agreement, including the
Recitals and any “whereas” clause, is contractual in nature and binding on the
Parties. All reference to this Agreement shall be deemed to refer and include
this Agreement and all related exhibits, Attachments, schedules, and addenda.
This Agreement supersedes any and all other oral or written agreements made
relating to the subject matter hereof, including, after March 31, 2013, the 2005
Agreement, and the 2005 Agreement is terminated as of the Effective Date. No
amendment, alteration or modification of this Agreement shall be effective
unless it is in writing and is signed by duly authorized representatives of each
Party. This Agreement may be executed by the Parties in counterparts, which
taken together shall form one legal instrument.

 

  (i) Remedies; Injunctive Relief. All rights and remedies set forth in this
Agreement are cumulative and non-exclusive, and each Party further retains all
other statutory and common law remedies provided by law. Each of the Parties
acknowledges and agrees that the other Party would be damaged irreparably in the
event any of the provisions of this Agreement are not performed in accordance
with their specific terms or otherwise are breached. Accordingly, each of the
Parties agrees that the other Party is entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement in any action instituted in any court of the
United States or any state having jurisdiction over the Parties and the matter,
in addition to any other remedy to which it may be entitled, at law or in
equity.

 

  (j) Business Continuity Plan. MoneyGram shall maintain a business continuity
plan, which it shall test regularly, as well as systems, equipment, facilities
and trained personnel that shall enable it to perform its basic obligations
under this Agreement consistent with the business continuity plan continuously
through a disaster. Walmart shall have the right to review, upon request, a
detailed summary of the business continuity plan and the results of MoneyGram’s
tests thereof. MoneyGram may make changes to its business continuity plan from
time to time without the Walmart’s consent; provided that such changes do not
materially decrease the level of protection offered by the business continuity
plan. MoneyGram shall permit Walmart to review a summary of any updated,
revised, amended or restated business continuity plan as soon as it becomes
available. If Walmart identifies a potential disaster that the business
continuity plan does not reasonably anticipate, it shall notify MoneyGram and
MoneyGram shall consider an appropriate course of action. The performance of
such tests and the resolution of any issues or problems identified in such test
shall be performed at the sole discretion (as to timing) and expense of
MoneyGram.

 

  (k)

Force Majeure. Neither Party shall be liable to the other Party for delays in
the execution or completion of its obligations under this Agreement if such
delay is caused by the occurrence of any contingency beyond its control, or
beyond the control of its suppliers, including, but not limited to wars,
insurrections, riots, or other acts of civil disobedience, acts of the public
enemy, failure or delay in transportation, act of any government or agency or
subdivision of any government or agency, judicial action, strikes or other labor
disputes, accidents, fire, explosion, flood or storm, or other acts of God,
shortage of labor, fuel, materials and machinery or other unforeseeable causes
beyond its control (each such event, a “Force Majeure Event”), provided that

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  prompt written notice of such delay is provided, and that performance resumes
following the cessation of the cause of the delay; provided, however, that the
occurrence of a Force Majeure Event shall not excuse MoneyGram from following
the procedures set forth in its business continuity plan and Walmart shall have
the termination rights set forth in Section 9(b)(vii).

 

  (l) Taxes. Any taxes or fees imposed on the Services must be collected and
remitted by Walmart.

 

  (m) Survival. The representations, warranties, covenants, indemnities and
other agreements of the Parties stated or implied by their terms to survive in
this Agreement and the Parties’ obligations hereunder shall survive the
execution and delivery and the termination or expiration of this Agreement.

 

  (n) Late Payment. Any payment of Trust Funds not made when due will bear
interest until paid at the annual rate of one percent above the prime rate for
the date the payment was due to MoneyGram. “Prime rate” means the prime rate
published by the Wall Street Journal for corporate loans. MoneyGram’s right to
charge interest in this paragraph shall not: (i) limit MoneyGram’s ability to
exercise all rights and remedies under this Agreement, including but not limited
to terminating the Agreement, and; (ii) relieve Walmart from any liability for
breach of the Agreement.

 

  (o) Termination of Trust Agreement. As of the Effective Date, the Parties
agree that the Trust Agreement by and among MoneyGram, Walmart and The Bank of
New York Trust MoneyGram, N.A. dated March 14, 2008, as amended (the ”Trust
Agreement”) shall be terminated and of no further force and effect.

 

  (p) Order of Precedence. This Master Trust Agreement and the Attachments,
Exhibits, Schedules and Appendices contain the base terms that govern the
relationship between MoneyGram and Walmart. In the event any provision of any
Attachment, Exhibit, Schedule or Appendix conflicts or is inconsistent with a
provision of this Master Trust Agreement, the provision of such Attachments,
Exhibits, Schedules and Appendices shall control.

[Signature Page to Master Trust Agreement attached]

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Signature Page to Master Trust Agreement]

The parties have caused this Master Trust Agreement to be executed by their duly
authorized representatives as of the dates below.

 

WALMART:

 

Wal-Mart Stores, Inc.

By:   /s/ Daniel J. Eckert Printed Name:   Daniel J. Eckert Title:   Vice
President Signature Date:   28 September, 2012

 

MONEYGRAM:

 

MoneyGram Payment Systems, Inc.

Signature:   /s/ Francis Aaron Henry Printed Name:   Francis Aaron Henry Title:
  EVP, General Counsel Signature Date:   30 September, 2012

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

List of Attachments, Schedules & Exhibits

 

ATTACHMENT A    MONEY ORDER ATTACHMENT ATTACHMENT B    BILL PAYMENT ATTACHMENT
ATTACHMENT C    MONEY TRANSFER ATTACHMENT EXHBIIT 1    LIST OF AGENT LOCATIONS
EXHIBIT 2    MULTI-STATE ADDENDUM EXHIBIT 3    MONEYGRAM COMPLIANCE POLICY
EXHBIIT 4    MONEYGRAM FRAUD POLICY EXHIBIT 5    MONEYGRAM ANTI-CORRUPTION
POLICY EXHIBIT 6    AGENTCONNECT ADDENDUM EXHIBIT 7    SERVICE LEVEL AGREEMENT
EXHIBIT 8    [*] SCHEDULE 1    LIST OF CERTAIN SPECIAL ENTITIES APPENDIX I   
WALMART INFORMATION SECURITY ADDENDUM

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATTACHMENT A

 

LOGO [g419137g60m65.jpg]

MONEY ORDER ATTACHMENT

 

A. Authorization; Incorporation; Certain Definitions. This Money Order
Attachment by and between Walmart and MoneyGram (the “Money Order Attachment”)
authorizes Walmart to sell MoneyGram’s money orders (the “Money Orders”) at the
Agent Locations. This Money Order Attachment is a part of and incorporated into
that certain Master Trust Agreement between Walmart and MoneyGram. Terms used
and not defined in this Money Order Attachment are as defined in the Master
Trust Agreement.

 

B. Money Order Supplies and Equipment. As part of the Supplies, MoneyGram shall
also supply Walmart with (i) an electronic money order dispenser and (ii) blank
Money Orders. MoneyGram may deliver blank Money Orders to Walmart by whatever
means it deems commercially reasonable and appropriate and Walmart authorizes
its agents, employees, or representatives to receive and issue receipts for
Walmart’s blank Money Orders.

 

C. Sale of Money Orders. Walmart’s acceptance of any form of payment for Money
Orders other than cash is at Walmart’s sole and exclusive risk. As part of its
sale of Money Orders pursuant to this Money Order Attachment, Walmart agrees not
to issue a Money Order for more than the maximum amount allowed by MoneyGram. As
of the date of this Money Order Attachment, such limit is $1,000 per Money
Order. In addition, until otherwise agreed, Walmart shall have the right to
issue Money Orders payable to its vendors in face amounts of up to but not
exceeding $9,999.99 per Money Order. Walmart is authorized to use Money Orders
for its own or its Affiliate’s obligations for payments to store vendors, on an
as-needed basis. MoneyGram may in its reasonable discretion from time to time
limit the number or dollar amount of Money Orders that Walmart may sell,
provided that MoneyGram provides written notice to Walmart not less than
fourteen (14) days prior to the effective date of such limitation, unless such
limitation is being imposed based on issues associated with compliance with
Applicable Law or fraud, as further described in the Agreement. Walmart agrees
to suspend selling Money Orders immediately upon written or verbal notice from
MoneyGram, such verbal notice to be confirmed in writing. Walmart agrees to
imprint Money Orders with care so that they are not easy to alter. MoneyGram
consents to Walmart’s acceptance of PIN-debit cards (“Cards”) in addition to
cash as a form of payment for Money Orders, such acceptance being at Walmart’s
sole and exclusive risk. Walmart agrees that it is liable to MoneyGram for the
Trust Funds related to any Money Orders sold by Walmart, regardless of whether
Walmart ultimately receives good funds from the consumer.

 

D. Liability - Money Orders. MoneyGram may be liable under the law to pay any
Money Orders issued or sold by Walmart, as such Money Orders are drafts drawn by
MoneyGram on MoneyGram, when they are presented for payment. MoneyGram will in
good faith determine whether it is liable for payment of a Money Order. Where
MoneyGram determines that it is legally obligated to pay a Money Order that was
issued or sold by Walmart, Walmart will be liable to remit to MoneyGram the
Trust Funds associated with such Money Order. MoneyGram will maintain funds
sufficient to pay Money Orders drawn on MoneyGram and validly presented for
payment, and will defend, indemnify and hold Walmart harmless from and against
any claims or demands for payment on Money Orders in accordance with the
indemnification provisions of the Agreement, provided that Walmart has remitted
Trust Funds associated with the applicable Money Order to MoneyGram. In the
event any Money Orders are lost, stolen, misappropriated, seized or forfeited
from Walmart, Walmart shall remain liable for such Money Orders. MoneyGram shall
assume all responsibility for raised or counterfeited Money Orders sold or
issued by Walmart pursuant to this Money Order Attachment unless such raising or
counterfeiting was due to an act or omission of Walmart, its agent or its
employees. It is not MoneyGram’s general practice to stop payment of Money
Orders at Walmart’s request; if MoneyGram stops payment at Walmart’s request,
Walmart will indemnify MoneyGram in accordance with the indemnification
provisions of the Agreement as to any claim arising from that action, whether or
not the Money Order is paid.

 

E. Fees. During the Term the Parties will pay the fees to each other specified
in the Fee Schedule(s) attached to this Money Order Attachment.

 

F. Remittance Schedule - Money Orders. Walmart agrees to remit to MoneyGram all
Trust Funds associated with Money Orders sold and any other fees as provided in
this Agreement to MoneyGram, Monday through Friday (except for bank holidays),
by bank wire for the previous day’s sales. Remittance will be made on Monday for
the previous Friday, Saturday and Sunday sales. MoneyGram shall provide Walmart
with previous day’s sales by 10:00 a.m. When a remittance day falls on a bank
holiday, Walmart will remit on the banking day after the holiday.

 

G. Term/Termination.

 

  (i) This Money Order Attachment shall commence on the Effective Date and
continue for the Term of the Agreement, unless earlier terminated in accordance
with Section 9 of the Agreement.

 

  (ii) The terms of this Money Order Attachment may continue during the Tail
Period if requested by Walmart and the terms of this Money Order Attachment
shall continue in full force and effect during such Tail Period. For purposes of
clarity, the Tail Period shall be included in the definition of the Term. As
used herein, the “Tail Period” shall mean the period commencing on the date the
Term is to expire and shall end on the earliest of:

 

  (1) the date on which Walmart notifies MoneyGram that Walmart desires for the
Tail Period to end;

ATTACHMENT A (MONEY ORDER ATTACHMENT) - PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) the date on which the Parties have entered into a new or replacement Money
Order Attachment that supersedes the prior Money Order Attachment; or

 

  (3) Six (6) months from the date the Tail Period commenced.

 

  (iii) Walmart agrees to cooperate with MoneyGram during the Walmart Post
Termination Transition Period. As used herein, the “Walmart Post Termination
Transition Period” shall commence on the effective date of any termination of
this Money Order Attachment and shall end ninety (90) days thereafter.

 

H. Marketing Fund. During each calendar year of the Term, MoneyGram agrees to
allocate an amount equal to [*] for each Money Order sold by Walmart for
placement into a marketing fund to promote the Services offered by Walmart in
the Agent Locations (the “Marketing Fund”). The Marketing Fund shall be
controlled by MoneyGram and the funds therein used for promotions featuring
Money Orders or other products and services sold within the Walmart Money
Centers within Agent Locations determined by Walmart in its sole discretion, so
long as such other products and services are not competitive with the Services
sold by Walmart. Within fifteen (15) days after the end of each calendar month,
MoneyGram shall allocate the Marketing Fund related to Money Orders sold in such
calendar month to the Marketing Fund. For example, if in a given calendar month
Walmart sold [*] Money Orders, the amount of [*] would be allocated into the
Marketing Fund. MoneyGram shall provide Walmart with monthly reports on the
Marketing Fund, which shall include without limitation, the balance of such
account at the beginning and end of such month and a summary of account
activity, including amounts spent for specific marketing in such month. If any
amounts from the preceding calendar year remain in the Marketing Fund on the
January 31 of the subsequent calendar year, such amount may be carried over to
such next calendar year and used during the first calendar quarter of such
subsequent calendar year or disbursed to Walmart at Walmart’s option and
request. Upon termination of this Agreement, MoneyGram shall disburse any
remaining amount of the Marketing Fund to Walmart within thirty (30) days of the
effective date of termination.

The Parties have caused this Money Order Attachment to be executed by their duly
authorized representatives as of the date below.

 

WALMART:

 

Wal-Mart Stores, Inc.

By:   /s/ Daniel J. Eckert Printed Name:   Daniel J. Eckert Title:   Vice
President Signature Date:   28 September, 2012

 

MONEYGRAM:

 

MoneyGram Payment Systems, Inc.

Signature:   /s/ Francis Aaron Henry Printed Name:   Francis Aaron Henry Title:
  EVP, General Counsel Signature Date:   30 September, 2012

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

ATTACHMENT A (MONEY ORDER ATTACHMENT) - PAGE 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FEE SCHEDULE TO

MONEY ORDER ATTACHMENT

 

•  

Walmart will pay MoneyGram a Money Order Fee in the amount of [*] per Money
Order issued by Walmart.

 

•  

MoneyGram will pay Walmart the following fees on a monthly basis: [*]

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

ATTACHMENT A (MONEY ORDER ATTACHMENT) - PAGE 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATTACHMENT B

 

LOGO [g419137g60m65.jpg]

BILL PAYMENT SERVICE ATTACHMENT

 

A. Incorporation. This Bill Payment Service Attachment by and between Walmart
and MoneyGram (the “BP Attachment”) authorizes Walmart to perform and sell the
Bill Payment Services at the Agent Locations. This BP Attachment is a part of
and incorporated into that certain Master Trust Agreement by and between Walmart
and MoneyGram (the “Agreement”). As used herein, the “Bill Payment Services”
means MoneyGram’s bill payment services pursuant to which consumers may make
payments at the Agent Locations to Billers, including, but not limited to, the
payment of bills, prepaid services and corrections services;“BP Transfer Amount”
means the funds collected from a consumer for the purposes of being remitted or
transferred to a Biller; and “Biller” is the business entity provider of certain
products and/or services to whom payments are being made. Terms not defined in
this BP Attachment are as defined in the Agreement. The Bill Payment Service
shall be added to the definition of Services as defined in the Agreement.

 

B. Authorization. MoneyGram authorizes Walmart to accept certain payments made
at the Agent Locations by consumers to the Billers, and to any other Billers
MoneyGram may permit in the future. MoneyGram shall communicate to Walmart,
either in writing, electronically (through the Interface, Equipment and
Software) or via such other methods determined by MoneyGram and Walmart the
Billers to whom payments can be made.

 

C. Preferred Provider. During the Term, Walmart and its United States Affiliates
agree not to enter into any agreement relating to the offering or provision of
bill payment services in the United States or Puerto Rico with Western Union
Financial Services, Inc., or any of its respective affiliates, successors or
assigns, without the express written consent of MoneyGram.

 

D. Performance of the Bill Payment Service.

 

  (i) As payment from consumers purchasing the Bill Payment Services, Walmart
shall accept (1) cash, (2) PIN debit cards, or (3) such other forms of payment
specifically approved by MoneyGram and Walmart. Walmart's acceptance of form of
payment, regardless of payment type, is at Walmart's sole and exclusive risk and
Walmart shall be liable to MoneyGram for the BP Transfer Amount related to any
Bill Payment Service transaction initiated by Walmart, regardless of whether
Walmart ultimately receives good funds from the consumer.

 

  (ii) Upon receipt of a payment from a consumer, Walmart shall input the
receipt of such payment into the Equipment in accordance with MoneyGram's
instructions and shall give the consumer the receipt generated by such
Equipment.

 

  (iii) For each Bill Payment Service transaction, Walmart shall collect from
the consumer the BP Transfer Amount and the applicable BP Consumer Fee(s) (as
defined in Section G below). Walmart shall not charge consumers additional fees
of any kind or nature.

 

  (iv) Walmart is responsible for any funds discrepancy not timely reported to
MoneyGram.

 

  (v) Walmart agrees to maintain all payments received in the Trust Account
until such amounts are remitted to MoneyGram pursuant to Section J below.

 

  (vi) Walmart shall use various security measures, log-ins and passwords in
connection with the Equipment and Interface to conduct the Bill Payment
Services. Such security measures, log-ins and passwords may be referred to
hereafter as the “BP Security Measures”. It is Walmart’s obligation to ensure
that the BP Security Measures are kept confidential and secure. Walmart agrees
to take all commercially reasonable precautions necessary to prevent disclosure
of Walmart’s BP Security Measures and access to the Bill Payment Services by
unauthorized persons and will notify MoneyGram immediately if Walmart knows or
reasonably suspects that Walmart’s BP Security Measures have been compromised or
otherwise disclosed. Walmart shall be liable for all use or misuse of Walmart’s
BP Security Measures, unless such misuse is the result of the acts, errors or
omissions of MoneyGram, its employees, agents or representatives. The Parties
shall assist each other in investigating the circumstances of any misuse of the
BP Security Measures. Walmart hereby acknowledges that MoneyGram will refuse to
authorize transactions if the correct BP Security Measures are not provided.
Walmart agrees that MoneyGram, in its reasonable discretion, shall have the
right, at any time, to refuse any Bill Payment Service transaction request.

 

E. Term and Termination.

 

  (i) This BP Attachment shall commence on the Effective Date and continue for
the Term of the Agreement, unless earlier terminated in accordance with
Section 9 of the Agreement.

 

  (ii) The terms of this BP Attachment may continue during the Tail Period if
requested by Walmart and the terms of this BP Attachment shall continue in full
force and effect during such Tail Period. For purposes of clarity, the Tail
Period shall be included in the definition of the Term. As used herein, the
“Tail Period” shall mean the period commencing on the date the Term is to expire
and shall end on the earliest of:

 

  (1) the date on which Walmart notifies MoneyGram that Walmart desires for the
Tail Period to end;

ATTACHMENT B (BILL PAYMENT ATTACHMENT) – PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) the date on which the Parties have entered into a new or replacement BP
Attachment that supersedes the prior BP Attachment; or

 

  (3) Six (6) months from the date the Tail Period commenced.

 

  (iii) Walmart agrees to cooperate with MoneyGram during the Walmart Post
Termination Transition Period. As used herein, the “Walmart Post Termination
Transition Period” shall commence on the effective date of any termination of
this BP Attachment and shall end ninety (90) days thereafter.

 

F. [*]

 

G. BP Consumer Fees.

 

  (i) The “BP Consumer Fee” shall mean the per transaction fee charged to the
consumers purchasing the Bill Payment Service.

 

  (ii) Walmart may set the BP Consumer Fee for Bill Payment Service transactions
relating to payments being made to [*]. Prior to performing a Bill Payment
Service transaction relating to such transactions, Walmart shall communicate to
MoneyGram the BP Consumer Fee it intends to charge, so that MoneyGram may input
such information into its systems, allowing the Equipment/Interface to then
communicate the applicable BP Consumer Fee. Walmart may change the BP Consumer
Fee from time to time upon thirty (30) days’ prior notice to MoneyGram.

 

  (iii) MoneyGram shall set the BP Consumer Fee for Bill Payment Service
transactions relating to payments being made to [*]. The Equipment/Interface
shall communicate the applicable BP Consumer Fee for [*].

 

H. Pricing and Everyday Low Price. In an effort to help manage toward Walmart’s
goals of “Everyday Low Price”, MoneyGram agrees that with respect to the BP
Consumer Fees set by MoneyGram for Bill Payment Service transactions relating to
payments being made to [*]:

 

  (i) MoneyGram will use commercially reasonable efforts to create the initial
and opening BP Consumer Fees for such transactions lower than the published
initial and opening consumer fees those comparable transactions accomplished
through Western Union Financial Services, Inc. (the “Competitive Provider”); and

 

  (ii) MoneyGram will use commercially reasonable efforts to establish BP
Consumer Fees for such transactions lower than the published consumer fees
established by the Competitive Provider for comparable bill payment service
transactions (exclusive of temporary price promotions of 90 days or less in
duration). Such lower fees shall reflect a discount over the Competitive
Provider and unless otherwise agreed by the Parties, [*] Notwithstanding the
foregoing, MoneyGram may engage in pricing promotions or pricing tests of 90
days or less in duration and such temporary price promotions shall not be deemed
a decrease or increase to the BP Consumer Fees for purposes of this section and
Walmart shall have the right to participate in MoneyGram pricing promotions or
pricing tests.

 

  (iii) [*]

 

I. Bill Payment Service Compensation.

 

  (i) Walmart shall be entitled to compensation for each Bill Payment Service
transaction performed by Walmart. The actual amount of compensation shall depend
on whether or not the Bill Payment Service transaction is being performed on
behalf of [*] and shall either be (1) calculated by subtracting the MoneyGram
Service Fee from the BP Consumer Fee or (2) the Bill Payment Commission, as
further described below.

 

  (ii) For each Bill Payment Service transaction conducted on behalf of [*],
Walmart agrees to pay to MoneyGram a per transaction fee (the “MoneyGram Service
Fee”). The amount of the MoneyGram Service Fee shall be [*] per transaction,
unless [*]. Walmart shall be entitled to retain any difference between the BP
Consumer Fee and the MoneyGram Service Fee.

 

  (iii) For each Bill Payment Service transaction conducted on behalf of [*],
MoneyGram agrees to pay Walmart as compensation a percentage of the applicable
BP Consumer Fee associated with such transaction (the “BP Commission”). The
amount of the BP Commission shall depend on the Contract Year (as defined below)
of the Term and shall be calculated as follows:

 

Applicable Contract Year

   BP Commission

Contract Year 1

   [*]

Contract Year 2

   [*]

Contract Year 3

   [*]

Any Contract Year of a Renewal BP Term

   [*]

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

ATTACHMENT B (BILL PAYMENT ATTACHMENT) – PAGE 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (iv) As used herein, “Contract Year” means each successive period of 12 months
starting on April 1, 2013, and ending on the day prior to the anniversary of
that date.

 

  (v) Walmart shall cause each of its Agent Locations within the market area(s)
in which MoneyGram is conducting a price promotion to participate in each such
price promotion for its duration. During MoneyGram price promotions, BP
Commissions paid to Walmart will be based upon the promotional BP Consumer Fee
specified by MoneyGram. MoneyGram has the right in its sole discretion to
determine when to use price promotions or other marketing programs that may
involve a reduction in BP Consumer Fees. Walmart expressly understands that
price promotions may result in reduced per transaction commissions.

 

  (vi) No BP Consumer Fee will be charged to consumers and no BP Commissions or
other compensation will be paid to Walmart for processing refunds.

 

J. Remittances/Settlement. Walmart shall remit to MoneyGram by wire transfer
from the Trust Account the applicable BP Net Payable Amount for Bill Payment
Services on a daily basis, no later than the first business day after the
applicable Bill Payment Service transaction. As used herein, the “BP Net Payable
Amount“ for Bill Payment Services is the difference between (a) and (b), where
(a) equal the sum of all BP Transfer Amounts, BP Consumer Fees for transactions
conducted with [*], and MoneyGram Service Fees for transactions conducted with
[*] and (b) equals the total of all BP Commissions due to Walmart.

[Signature Page to BP Attachment attached]

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

ATTACHMENT B (BILL PAYMENT ATTACHMENT) – PAGE 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Signature Page to BP Attachment]

The parties have caused this BP Attachment to be executed by their duly
authorized representatives as of the date below.

 

WALMART:

 

Wal-Mart Stores, Inc.

By:   /s/ Daniel J. Eckert Printed Name:   Daniel J. Eckert Title:   Vice
President Signature Date:   28 September, 2012

 

MONEYGRAM:

 

MoneyGram Payment Systems, Inc.

Signature:   /s/ Francis Aaron Henry Printed Name:   Francis Aaron Henry Title:
  EVP, General Counsel Signature Date:   30 September, 2012

ATTACHMENT B (BILL PAYMENT ATTACHMENT) – PAGE 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE F-1 TO BP ATTACHMENT

[*]

SCHEDULE F-2 TO BP ATTACHMENT

[*]

 

 

[*] 126 total pages have been redacted from Schedules F-1 and F-2. Please refer
to footnote on page 1 of this Exhibit 10.1.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ATTACHMENT C

 

LOGO [g419137g60m65.jpg]

MONEY TRANSFER ATTACHMENT

 

A.

Incorporation; Authorization; Certain Definitions. This Money Transfer
Attachment by and between Walmart and MoneyGram (the “MT Attachment”) authorizes
Walmart to sell the Branded Money Transfer Services at the Agent Locations. This
MT Attachment is a part of, and incorporated into, that certain Master Trust
Agreement by and between Walmart and MoneyGram. Terms used and not defined in
this MT Attachment are as defined in the Master Trust Agreement. As used herein,
“Branded Money Transfer Services” means a money transmission service offered by
MoneyGram under the trade name “MoneyGram®”, with such service being initiated
in whole or in part (1) at a physical location, website, telephone number or
similar portal and (2) the resulting transaction being disbursed in currency
(including cash, check or money order) at a physical location. The Branded Money
Transfer Services shall be composed of Transfer Sends, Transfer Receives and
Transfer Amounts; “Transfer Send” means the transactional segment of Branded
Money Transfer Services wherein an Agent Location collects the Transfer Amount
and the Consumer Fee (as defined in Section G below) from a consumer and
initiates an electronic request to MoneyGram to disburse funds; “Transfer
Receive” means the transactional segment of Branded Money Transfer Services
wherein an Agent Location receives a request from MoneyGram to disburse funds;
and “Transfer Amount” means the funds collected from a consumer for purposes of
being transferred to a recipient, excluding all fees. For purposes of clarity,
Branded Money Transfer Services do not include the purchase, loading or
re-loading of gift cards, credit or debit cards, prepaid cards or any other type
of financial services card.

 

B. Preferred Provider; Exceptions.

 

  (i) Preferred Provider. MoneyGram shall be the preferred money transfer
provider for money transfer services not otherwise branded with Walmart Marks.
For the purposes of this Section B, the term “preferred money transfer provider”
shall mean the following:

 

  (1) If Walmart deems, in its sole discretion, that Deficiencies exist in the
Branded Money Transfer Services, then Walmart shall provide MoneyGram written
notice of such Deficiencies, documenting in detail where Walmart believes such
service Deficiencies lie with the Branded Money Transfer Services. As used
herein, “Deficiencies” shall mean a US Licensed Money Transmitter Operator is
offering Will Call Money Transfer Services that are uniquely or substantially
different than the Branded Money Transfer Services. For the purposes of this
definition, the term “uniquely or substantially different” would include,
without limitation, a money transfer service that is uniquely positioned to
address a particular customer segment or corridor in terms of location density,
quality, speed, or currency exchange or retail pricing that is lower than what
is offered by MoneyGram for a substantially similar service; a “US Licensed
Money Transmitter Operator” means an entity licensed in the United States to
conduct consumer-facing money transfer services and whose primary business is
the conduct of such consumer-facing money transfer services; and “Will Call
Money Transfer Service” means any money transfer service whereby the sender
initiates the send transaction by providing currency (including cash, check or
money order), by providing a credit or debit card at a retail location, or by
providing a credit or debit card at a website, telephone number or similar
portal, and the resulting transaction is disbursed in currency (including cash,
check or money order) at a physical location. For purposes of clarity, the
services described in Section B(ii) below do not constitute Will Call Money
Transfer Services.

 

  (2) Within thirty (30) days of receipt of such notice, MoneyGram shall have
the right to prepare a plan to cure such service Deficiencies to the sole
satisfaction of Walmart.

 

  (3) If after the conclusion of the thirty (30) day period Walmart decides to
review another party’s proposal to satisfy such service deficiencies (a
“Proposal Request”) Walmart shall (i) notify MoneyGram of such Proposal Request
within fifteen (15) Business Days, and (ii) allow MoneyGram to submit a
competitive bid on services Walmart is contemplating to satisfy such
Deficiencies. If MoneyGram submits a bid in conjunction with the Proposal
Request, Walmart shall provide feedback to MoneyGram on such bid based on
Walmart’s evaluation of MoneyGram’s bid when compared to any competing bids
received from other parties. Prior to making any final determination as to the
winning bidder for such Proposal Request, Walmart shall (x) provide feedback to
MoneyGram based on Walmart’s evaluation of the other Proposal Requests;
(y) inform MoneyGram of its relative ranking among bidders for the services;
and, (z) allow MoneyGram the opportunity to submit a one (1) final revised bid
for such services associated with the Proposal Request.

As used in this Section B(i), “Walmart Marks” include any brand owned by Walmart
(for purposes of this definition, including any subsidiary, affiliate,
successor, assigns in the US and abroad), Walmart.com, new brands owned by or
exclusively available at Walmart, or carded products.

 

  (ii) Exceptions. MoneyGram shall not be deemed to be Walmart’s preferred money
transfer provider with respect to the following:

 

  (1) Any money transfer services where at least one part of the money transfer
transaction does not occur at a physical location. Such money transfer services
include “card to card transfers,” “account to account” transfers, and “mobile
account to mobile account transfers,” as those terms are commonly understood in
the industry and the Parties agree that such services are not within the
definition of Will Call Money Transfer Services,

ATTACHMENT C (MONEY TRANSFER ATTACHMENT) – PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (2) Any services offered or sold by Walmart in connection with a contractual
arrangement entered into by Walmart prior to the date this MT Attachment is
signed by Walmart.

 

  (iii) Notwithstanding the foregoing, during the Term (as defined below)
Walmart and its US affiliates agree as follows: (1) it shall not commence
offering a White Label Service until at least July 31, 2013, (2) it shall not
offer, directly or indirectly any money transfer service that competes in any
way with or are similar to the Branded Money Transfer Services other than the
White Label Services until at least January 31, 2014, and (3) at no time during
the Term will it enter into any agreement for money transfer services with
Western Union Financial Services, Inc., or any of its respective affiliates,
successors or assigns, without the express written consent of MoneyGram. As used
herein, a “White Label Service” shall mean a consumer to consumer remittance
transfer that originates at an Agent Location in the United States and may be
distributed to consumer recipients at Agent Locations in the United States.

 

C. Money Transfer Supplies. As part of the Supplies, MoneyGram shall provide
Walmart with its standard company money orders (the “Money Orders”). Upon
delivery of such Money Orders, Walmart shall sign the delivery receipt and
immediately return such receipt to MoneyGram.

 

D. Money Transfer Procedures. Walmart shall use various security measures,
log-ins and passwords in connection with the Equipment and Interface to conduct
the Branded Money Transfer Services. Such security measures, log-ins and
passwords may be referred to hereafter as the “Walmart Security Measures”. It is
Walmart’s obligation to ensure that the Walmart Security Measures are kept
confidential and secure. Walmart agrees to take all commercially reasonable
precautions necessary to prevent disclosure of the Walmart Security Measures and
access to the Branded Money Transfer Services by unauthorized persons and will
notify MoneyGram immediately if Walmart knows or suspects that the Walmart
Security Measures have been compromised or otherwise disclosed. Walmart shall be
liable for all use or misuse of the Walmart Security Measures, unless such
misuse is the result of acts, errors or omissions of MoneyGram, its employees,
agents or representatives. The Parties shall assist each other in investigating
the circumstances of any misuse of the Walmart Security Measures. Walmart hereby
acknowledges that MoneyGram will refuse to authorize transactions if the correct
Walmart Security Measures are not provided. Walmart agrees that MoneyGram, in
its reasonable discretion, shall have the right, at any time, to refuse any
Transfer Send or Transfer Receive request.

 

E. Transfer Send Transactions.

 

  (i) Subject to the provisions of Section H below, for each Transfer Send
conducted at an Agent Location, such Agent Location shall collect from the
consumer the Transfer Amount and the applicable Consumer Fee(s). MoneyGram shall
provide Walmart a Consumer Fee schedule, which, subject to the provisions of
Section G below MoneyGram may from time to time amend in its sole discretion.
Walmart shall not charge consumers additional fees of any kind or nature.

 

  (ii) As tender for the Branded Money Transfer Services, Walmart shall accept
from consumers either (1) cash, (2) PIN debit cards, or (3) such other forms of
payment specifically approved by MoneyGram. Walmart's acceptance of payment,
regardless of payment type, is at Walmart’s sole and exclusive risk and Walmart
shall be liable to MoneyGram for the Trust Funds related to any Transfer Send
initiated by Walmart, regardless of whether Walmart ultimately receives good
funds from the consumer.

 

F. Transfer Receive Transactions.

 

  (i) Each Agent Location shall follow the computerized or telephonic
authorization procedures specified by MoneyGram prior to disbursement of any
Transfer Receive.

 

  (ii) Walmart shall ensure that each Agent Location maintains the ability to
disburse at least $900 in cash for each Transfer Receive. If a Transfer Receive
involves an amount which exceeds that amount or if the recipient requests
disbursement in a form other than cash, Walmart, through its Agent Location,
will disburse the Transfer Receive amount by issuing a Money Order (as defined
in the Money Order Attachment) to the recipient, or in such other form as
approved by MoneyGram. An Agent Location shall not charge a fee of any kind for
cashing a Money Order issued by such Agent Location in connection with a
Transfer Receive disbursed at such Agent Location. Unless otherwise agreed by
MoneyGram or as set forth in the Money Order Attachment or any other Attachment
entered into and executed by the Parties, Money Orders provided by MoneyGram to
Walmart for use with the Branded Money Transfer Services are not to be used for
any other purpose.

 

  (iii) Walmart is fully responsible and unconditionally liable for all amounts
which Walmart, pursuant to a Transfer Receive, wrongfully disburses either to a
person other than the intended recipient or as a result of paying out an
incorrect amount. In addition, Walmart shall remain liable to MoneyGram to the
extent any Money Orders used in connection with the Branded Money Transfer
Services are lost, stolen, misappropriated, seized, or otherwise used by Walmart
in a manner not authorized by this Agreement and subsequently paid by MoneyGram.
MoneyGram shall assume all responsibility for raised or counterfeited Money
Orders used in connection with the disbursement of Transfer Receives as part of
the Branded Money Transfer Services unless such raising or counterfeiting was
due to the act or omission of Walmart, its agents or employees.

ATTACHMENT C (MONEY TRANSFER ATTACHMENT) – PAGE 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

G. Consumer Fees.

 

  (i) “Consumer Fee” means the variable fee which the Agent Location shall
collect from each consumer sender for the Branded Money Transfer Services.
Subject to the provisions below, MoneyGram shall set the Consumer Fee for
Branded Money Transfer Service transaction.

 

  (ii) In the event that MoneyGram desires to increase the Consumer Fee
associated with Branded Money Transfer Service transactions occurring at the
Agent Locations, MoneyGram shall first provide Walmart written notice of such
proposed increase (with such notice by email to Walmart’s business teams being
acceptable), along with the rationale and other justification for such proposed
Consumer Fee increase. Walmart shall have the right to consent, such consent not
being unreasonably withheld or delayed, to the proposed Consumer Fee increase.
Walmart shall deliver to MoneyGram, by mail or electronic mail, its written
consent or rejection to the proposed Consumer Fee increase within thirty
(30) days of MoneyGram providing notice of the proposed Consumer Fee price
increase.

 

  (iii) [*]

 

H. Total Consumer Costs.

 

  (i) MoneyGram agrees that it will use commercially reasonable efforts to
establish Total Consumer Costs lower than the published Total Consumer Costs
established by any money transfer service competitor with a larger market share
than MoneyGram (a “Competitive Provider”), for a comparable money transfer
service transaction (exclusive of temporary price promotions of 90 days or less
in duration.) [*]

 

  (ii) As used herein, “Total Consumer Cost” means the total Consumer Fee
(without taking into account any adjustments for applicable loyalty, employee or
associate discount, or similar program) for the representative Transfer Amount
plus the Retail Exchange Rate; and “Retail Exchange Rate” shall mean 30-day
average for the foreign currency exchange rate associated with the
representative Transfer Amount offered by the applicable money transmitter at
the point and time of origination of the applicable Transfer Send.

 

  (iii) Notwithstanding the foregoing, to the extent Walmart offers a money
transfer service in addition to the Branded Money Transfer Services (including
without limitation its own money transfer service), and the offering of such
additional money transfer service have the effect, in Walmart’s and MoneyGram’s
reasonable judgment, of causing the Competitive Provider to reduce its published
Total Consumer Costs in certain pricing or consumer fee tiers, then MoneyGram’s
Total Consumer Costs for similar transactions shall not reflect the discount
described above but shall be the substantial equivalent of the Total Consumer
Costs offered by such Competitive Provider for such transactions. The notice
provisions described above in Section H(i) shall also apply to this Total
Consumer Costs matching described in this subsection (iii).

 

  (iv) To the extent Walmart desires to promote the Branded Money Transfer
Services by offering a “price match” or similar promotion (in addition to any
other promotion activities agreed to by the Parties), and so long as such “price
match” is not occurring as a result of the provisions of subsection (iii) above,
nothing in this MT Attachment shall prevent Walmart from being able to offer
such price match at its own cost and expense, so long as such price match or
similar promotion complies with Applicable Law (including any possible
disclosure requirements relating to Money Transfer Service transactions). The
Parties agree that such price match will not change the Consumer Fee associated
with a particular Branded Money Transfer Service transaction, but may impact the
total amount paid by customer.

 

I. MT Commissions.

 

  (i) For each Transfer Send or Transfer Receive transaction conducted at an
Agent Location, MoneyGram agrees to pay Walmart as compensation a percentage of
the applicable Consumer Fee associated with such transaction (the “MT
Commission”). The amount of the MT Commission shall depend on the Contract Year
(as defined below) of the Term and shall be calculated as follows:

 

Applicable Contract Year

   MT Commission

Contract Year 1

   [*]

Contract Year 2

   [*]

Contract Year 3

   [*]

Any Contract Year of a Renewal Money Transfer Term

   [*]

 

  (ii) As used herein, “Contract Year” means each successive period of 12 months
starting on April 1, 2013, and ending on the day prior to the anniversary of
that date.

 

  (iii) Notwithstanding the provisions of above Section H, Walmart shall cause
each of its Agent Locations within the market area(s) in which MoneyGram is
conducting a price promotion to participate in each such price promotion for its
duration. During

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

ATTACHMENT C (MONEY TRANSFER ATTACHMENT) – PAGE 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MoneyGram price promotions, MT Commissions paid to Walmart will be based upon
the promotional Consumer Fee specified by MoneyGram. MoneyGram has the right in
its sole discretion to determine when to use price promotions or other marketing
programs that may involve a reduction in Consumer Fees. Walmart expressly
understands that price promotions may result in reduced per transaction
commissions.

 

  (iv) No Consumer Fee will be charged to consumers and no MT Commissions or
other compensation will be paid to Walmart for processing refunds.

 

J. Remittances/Settlement. Walmart shall remit to MoneyGram by wire transfer
from the Trust Account the applicable Net Payable Amount for Branded Money
Transfer Services on a daily basis, no later than the first business day after
the applicable Branded Money Transfer Service. If the Net Payable Amount is due
Walmart, MoneyGram shall initiate a credit of the Net Payable Amount for Branded
Money Transfer Services to Walmart not later than the second business day after
the applicable Branded Money Transfer Service. As used herein, the “Net Payable
Amount“ for Branded Money Transfer Services is the difference between (a) and
(b), where (a) equal the total of all Trust Funds associated with Transfer Sends
and (b) equals the total of all Transfer Receives and MT Commissions due to
Walmart.

 

K. Term and Termination.

 

  (i) This MT Attachment shall commence on the Effective Date and continue for
the Term of the Agreement, unless earlier terminated in accordance with
Section 9 of the Agreement.

 

  (ii) The terms of this MT Attachment may continue during the Tail Period if
requested by Walmart and the terms of this MT Attachment shall continue in full
force and effect during such Tail Period. For purposes of clarity, the Tail
Period shall be included in the definition of the Term. As used herein, the
“Tail Period” shall mean the period commencing on the date the Term is to expire
and shall end on the earliest of:

 

  (1) the date on which Walmart notifies MoneyGram that Walmart desires for the
Tail Period to end;

 

  (2) the date on which the Parties have entered into a new or replacement MT
Attachment that supersedes the prior MT Attachment; or

 

  (3) Six (6) months from the date the Tail Period commenced.

 

  (iii) Walmart agrees to cooperate with MoneyGram during the Walmart Post
Termination Transition Period. As used herein, the “Walmart Post Termination
Transition Period” shall commence on the effective date of any termination of
this MT Attachment and shall end ninety (90) days thereafter.

 

L. Implementation Reimbursement. In an effort to assist Walmart with the
upgrading and development of its systems (including, without limitation
Walmart’s point-of sale equipment and systems or the Interface (as defined in
the Agreement), MoneyGram agrees to reimburse Walmart up to [*] (the
“Implementation Reimbursement”) for the costs incurred by Walmart in upgrading
or developing such systems. Such costs include any costs related to Walmart’s
hardware and software (including the purchase of any additional memory for
Walmart’s POS equipment and any installation costs associated with any such
hardware or software) and any unique user interface designs used to perform the
Branded Money Transfer Services at the Agent Locations. MoneyGram agrees to
reimburse amounts subject to the Implementation Reimbursement within the later
of (i) thirty (30) days of the Effective Date or (ii) thirty (30) days after at
least ninety eight percent (98%) of the Agent Locations are Operational. As used
herein, “Operational” shall mean that the Agent Locations are successfully using
updated point-of sale equipment and systems and the Web POE to conduct the
Branded Money Transfer Services.

 

M. Personnel.

 

  (i) In an effort to support the sale of the Branded Money Transfer Services by
Walmart, during the Money Transfer Term, MoneyGram agrees to maintain a physical
business location in the Northwest Arkansas region of Arkansas.

 

  (ii) In addition, MoneyGram agrees, during the Term, to dedicate personnel,
with an office at the physical business location identified above, to fulfill
the following roles in support of the Branded Money Transfer Services:

 

  (1) An individual who would have overall responsibility for managing the
activities associated with the Branded Money Transfer Services;

 

  (2) An individual, at a position at least a director level, who would be
responsible for customer and business analytics associated with the Branded
Money Transfer Services;

 

  (3) An individual, at a position of at least a director level, who would be
responsible for financial performance analytics associated with the Branded
Money Transfer Services;

 

  (4) An individual who would be responsible for MoneyGram’s operational
activities associated with the Branded Money Transfer Services.

 

  (5) An individual who would be responsible for the parties marketing
activities associated with the Branded Money Transfer Services; and

 

  (6) An individual who would be responsible for MoneyGram’s regulatory
compliance activities associated Walmart offering the Branded Money Transfer
Services.

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

ATTACHMENT C (MONEY TRANSFER ATTACHMENT) – PAGE 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

N. Marketing; Innovation Growth and Development; Support and Assistance.

 

  (i) To assist the Parties in the promotion of the Branded Money Transfer
Services, MoneyGram agrees to expend on behalf of Walmart up to [*] each
Contract Year of the Term (the “Marketing Allowance”). The Marketing Allowance
allocated per Contract Year will be used for mutually agreeable promotions each
year. Unused marketing funds must be spent during the first Contract Quarter
after the Contract Year in which they accrued and will not be rolled into the
subsequent calendar years. To ensure the Parties appropriately use and spend the
amount designated for the Marketing Allowance, the Parties agree to have their
corporate level representatives meet in person at least once per calendar
quarter to discuss the marketing and promotion of the Branded Money Transfer
Services within the Agent Locations. The time and place of such quarterly
meetings shall be as mutually agreed upon by the Parties. As used herein, a
“Contract Quarter” shall mean each three-month period commencing on (and
including) each April 1, July 1, October 1 and January 1 during the Money
Transfer Term. The amounts designated as the Marketing Allowance are subject to
the audit provisions of Section 13 of the Agreement.

 

  (ii) In addition to the Marketing Allowance, to further assist the Parties in
an effort to support innovation, growth and development of the Branded Money
Transfer Services at the Agent Locations, MoneyGram agrees to expend on behalf
of Walmart up to [*] each Contract Year of the Term (the “IGD Allowance”). The
IGD Allowance allocated per Contract Year shall be used for mutually agreeable
endeavors each year. Unused funds for a particular calendar year must be spent
no later than the first Contract Quarter after the Contract Quarter in which
they accrued and will not be rolled into the subsequent calendar years. To
ensure the Parties appropriately use and spend the amount designated for the IGD
Allowance, the Parties agree to have their corporate level representatives meet
in person at least once per calendar quarter to discuss the innovation, growth
and development of the Branded Money Transfer Services at the Agent Locations.
The time and place of such quarterly meetings shall be as mutually agreed upon
by the Parties. The amounts designated as the IGD Allowance are subject to the
audit provisions of Section 13 of the Agreement.

 

  (iii) In addition to the Marketing Allowance and the IGD Allowance, to further
assist the Parties in an effort to support a re-launch of the Branded Money
Transfer Services after the Effective Date, MoneyGram agrees to expend [*]
subsequent to the implementation described in above Section L (the “Launch
Allowance”). The Launch Allowance shall be used for mutually agreeable purposes
during the Term, including promotions and awareness and training activities. To
ensure the Parties appropriately use and spend the amount designated for the
Launch Allowance, the Parties agree to have their corporate level
representatives meet in person to discuss the re-launch of the Branded Money
Transfer Services at the Agent Locations. The time and place of such meetings
shall be as mutually agreed upon by the Parties.

 

  (iv) During the Term, the Parties agree to work together toward establishing
the ability for the Agent Locations to accept coupons, promotional codes or
similar MoneyGram initiated promotions and incentives for consumers purchasing
the Branded Money Transfer Services. The Parties agree and acknowledge that any
such coupons or promotions shall be funded by MoneyGram in addition to amounts
identified as part of the Marketing Allowance or the IGD Allowance.

 

  (v) As part of MoneyGram’s support and assistance provided to Walmart in
offering the Branded Money Transfer Services, MoneyGram agrees to provide
various category advisement services. Such services may include key performance
indicators, scorecards, research or analytics relating to the Branded Money
Transfer Services being offered by Walmart, and will be provided at no cost or
expense to Walmart.

 

O. Provisional Reimbursement of Certain Amounts. The Implementation
Reimbursement and the Launch Allowance may collectively be referred to as the
“Provisional Reimbursements Amounts”. If this MT Attachment is terminated due to
Walmart’s breach prior to the expiration of the Initial Term, Walmart agrees to
return a pro rata portion of the Provisional Reimbursement Amounts within thirty
(30) days of the occurrence of such event. The actual portion of the Provisional
Reimbursement Amounts to be returned to MoneyGram shall be determined by
multiplying the aggregate Provisional Reimbursement Amounts actually paid by a
fraction the numerator of which is the number of months remaining in the period
that commences on the Effective Date and ends on the last day of the Initial
Term after the Agreement has been terminated and the denominator of which is
thirty six (36).

[Signature Page to MT Attachment attached]

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

ATTACHMENT C (MONEY TRANSFER ATTACHMENT) – PAGE 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Signature Page to MT Attachment]

The parties have caused this MT Attachment to be executed by their duly
authorized representatives as of the date below.

 

WALMART:

 

Wal-Mart Stores, Inc.

By:   /s/ Daniel J. Eckert Printed Name:   Daniel J. Eckert Title:   Vice
President Signature Date:   28 September, 2012

 

MONEYGRAM:

 

MoneyGram Payment Systems, Inc.

Signature:   /s/ Francis Aaron Henry Printed Name:   Francis Aaron Henry Title:
  EVP, General Counsel Signature Date:   30 September, 2012

ATTACHMENT C (MONEY TRANSFER ATTACHMENT) – PAGE 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

LOCATION

  

ADDRESS

  

CITY

  

STATE

  

ZIP

WAL-MART - #1

   2110 W WALNUT ST    ROGERS    ARKANSAS    727563246

WAL-MART - #2

   1417 HIGHWAY 62 65 N    HARRISON    ARKANSAS    726011912

WAL-MART - #3

   30983 HIGHWAY 441 S    COMMERCE    GEORGIA    305296655

WAL-MART - #4

   2901 HIGHWAY 412 E    SILOAM SPRINGS    ARKANSAS    727618673

WAL-MART - #5

   1155 HIGHWAY 65 N    CONWAY    ARKANSAS    720320000

WAL-MART - #7

   9053 HIGHWAY 107    SHERWOOD    ARKANSAS    721202933

WAL-MART - #8

   1621 E HARDING ST    MORRILTON    ARKANSAS    721104505

WAL-MART - #9

   1303 S MAIN ST    SIKESTON    MISSOURI    638019360

WAL-MART - #10

   2020 S MUSKOGEE AVE    TAHLEQUAH    OKLAHOMA    744645439

WAL-MART - #11

   65 WAL MART DR    MOUNTAIN HOME    ARKANSAS    726536784

WAL-MART - #12

   1500 S LYNN RIGGS BLVD    CLAREMORE    OKLAHOMA    740178399

WAL-MART - #13

   2705 GRAND AVE    CARTHAGE    MISSOURI    648363700

WAL-MART - #14

   1800 S JEFFERSON AVE    LEBANON    MISSOURI    655364208

WAL-MART - #15

   1310 PREACHER ROE BLVD    WEST PLAINS    MISSOURI    657752998

WAL-MART - #16

   2214 FAYETTEVILLE RD    VAN BUREN    ARKANSAS    729566508

WAL-MART - #17

   3200 LUSK DR    NEOSHO    MISSOURI    648502028

WAL-MART - #18

   2500 MALCOLM AVE    NEWPORT    ARKANSAS    721123667

WAL-MART - #19

   333 SOUTH WESTWOOD BLVD    POPLAR BLUFF    MISSOURI    63901

WAL-MART - #20

   1712 E OHIO ST    CLINTON    MISSOURI    647352402

WAL-MART - #21

   185 SAINT ROBERT BLVD    SAINT ROBERT    MISSOURI    655843311

WAL-MART - #22

   4901 S MILL ST    PRYOR    OKLAHOMA    743616837

WAL-MART - #23

   1201 N SERVICE RD E    RUSTON    LOUISIANA    712702917

WAL-MART - #24

   2000 JOHN HARDEN DR    JACKSONVILLE    ARKANSAS    720762730

WAL-MART - #25

   4820 S CLARK ST    MEXICO    MISSOURI    652654111

WAL-MART - #26

   5000 10TH AVE    LEAVENWORTH    KANSAS    66048

WAL-MART - #27

   HIGHWAY 32 E    SALEM    MISSOURI    655602368

WAL-MART - #28

   2415 N MAIN ST    MIAMI    OKLAHOMA    743542232

WAL-MART - #29

   724 W STADIUM BLVD    JEFFERSON CITY    MISSOURI    651094772

WAL-MART - #30

   2025 W BUSINESS US HIGHWAY 60    DEXTER    MISSOURI    638412879

WAL-MART - #31

   3108 N BROADWAY    POTEAU    OKLAHOMA    749530000

WAL-MART - #32

   2050 W 76 COUNTRY BLVD    BRANSON    MISSOURI    656162100

WAL-MART - #33

   1710 S 4TH ST    NASHVILLE    ARKANSAS    718523413

WAL-MART - #34

   2250 LINCOLN AVE    NEVADA    MISSOURI    647724258

WAL-MART - #35

   101 BLUEMONT AVE    MANHATTAN    KANSAS    665025093

WAL-MART - #36

   2802 W KINGSHIGHWAY    PARAGOULD    ARKANSAS    724502617

WAL-MART - #37

   701 WALTON DR    FARMINGTON    MISSOURI    636401950

WAL-MART - #38

   1907 SE WASHINGTON ST    IDABEL    OKLAHOMA    747455253

WAL-MART - #39

   2500 S MAIN ST    FORT SCOTT    KANSAS    667018724

WAL-MART - #40

   1301 MHWY    MOBERLY    MISSOURI    652700000

WAL-MART - #41

   4000 SE GREEN COUNTRY RD    BARTLESVILLE    OKLAHOMA    740065000

WAL-MART - #42

   1863 CR 5300    COFFEYVILLE    KANSAS    673378301

WAL-MART - #43

   521 E CHESTNUT ST    JUNCTION CITY    KANSAS    664419410

WAL-MART - #44

   1802 S BUSINESS 54    ELDON    MISSOURI    650261786

WAL-MART - #45

   1815 E HIGHLAND DR    JONESBORO    ARKANSAS    724016118

WAL-MART - #46

   2451 S SPRINGFIELD AVE    BOLIVAR    MISSOURI    656139123

WAL-MART - #47

   1101 W RUTH AVE    SALLISAW    OKLAHOMA    749557252

WAL-MART - #48

   885 E US HIGHWAY 60    MONETT    MISSOURI    657089367

WAL-MART - #49

   1911 E JACKSON ST    HUGO    OKLAHOMA    747434249

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #50

   268 S 7TH ST    VINITA    OKLAHOMA    743013737

WAL-MART - #51

   1701 N BLUFF ST    FULTON    MISSOURI    652512499

WAL-MART - #52

   1601 ALBERT PIKE RD    HOT SPRINGS    ARKANSAS    719134020

WAL-MART - #54

   2004 S PLEASANT    SPRINGDALE    ARKANSAS    72764

WAL-MART - #55

   1555 E MAIN ST    BOONEVILLE    ARKANSAS    729274921

WAL-MART - #56

   1309 NW 12TH AVE    AVA    MISSOURI    656080000

WAL-MART - #57

   1600 W MAIN ST    WALNUT RIDGE    ARKANSAS    724761299

WAL-MART - #58

   2409 E MAIN ST    RUSSELLVILLE    ARKANSAS    728029619

WAL-MART - #59

   1501 S RANGE LINE RD    JOPLIN    MISSOURI    648043263

WAL-MART - #60

   101 HIGHWAY 47 E    TROY    MISSOURI    633793100

WAL-MART - #61

   301 E COOPER ST    WARRENSBURG    MISSOURI    640931260

WAL-MART - #62

   3700 E MAIN ST    BLYTHEVILLE    ARKANSAS    723156881

WAL-MART - #63

   410 S DEWEY AVE    WAGONER    OKLAHOMA    744675516

WAL-MART - #64

   1100 S DUPREE AVE    BROWNSVILLE    TENNESSEE    380123234

WAL-MART - #65

   350 PARK RIDGE RD    SULLIVAN    MISSOURI    630803334

WAL-MART - #66

   230 E MARKET ST    CLARKSVILLE    ARKANSAS    728309069

WAL-MART - #67

   600 HIGHWAY 71 N    MENA    ARKANSAS    719534392

WAL-MART - #68

   800 HIGHWAY 64 E    WYNNE    ARKANSAS    723967414

WAL-MART - #69

   650 S TRUMAN BLVD    FESTUS    MISSOURI    630282235

WAL-MART - #70

   798 W SERVICE RD    WEST MEMPHIS    ARKANSAS    723011727

WAL-MART - #71

   1415 HIGHWAY 67 S    POCAHONTAS    ARKANSAS    724554000

WAL-MART - #72

   2710 N BROADWAY ST    PITTSBURG    KANSAS    667622625

WAL-MART - #73

   1002 W TAFT ST    SAPULPA    OKLAHOMA    740668799

WAL-MART - #74

   1051 W KEISER AVE    OSCEOLA    ARKANSAS    723702999

WAL-MART - #75

   3636 MONROE HWY    PINEVILLE    LOUISIANA    713604127

WAL-MART - #76

   1000 W TRIMBLE AVE    BERRYVILLE    ARKANSAS    726164603

WAL-MART - #77

   2705 N MAIN ST    TAYLOR    TEXAS    765741838

WAL-MART - #78

   14740 STATE HIGHWAY 38    MARSHFIELD    MISSOURI    657068950

WAL-MART - #79

   2623 W 7TH ST    JOPLIN    MISSOURI    648013300

WAL-MART - #80

   3001 W BROADWAY    COLUMBIA    MISSOURI    652030493

WAL-MART - #81

   W LOCUST ST    STILWELL    OKLAHOMA    749603626

WAL-MART - #82

   1750 S PERRYVILLE BLVD    PERRYVILLE    MISSOURI    637756156

WAL-MART - #83

   60 79 BYP N    MAGNOLIA    ARKANSAS    717530000

WAL-MART - #85

   17309 INTERSTATE 30    BENTON    ARKANSAS    720152927

WAL-MART - #86

   2825 N KANSAS EXPY    SPRINGFIELD    MISSOURI    658031017

WAL-MART - #87

   1379 HOMER RD    MINDEN    LOUISIANA    710556277

WAL-MART - #88

   2100 N MAIN AVE    MOUNTAIN GROVE    MISSOURI    657112438

WAL-MART - #89

   94 CECIL ST    CAMDENTON    MISSOURI    650207057

WAL-MART - #90

   2115 S MAIN ST    GROVE    OKLAHOMA    743445327

WAL-MART - #91

   205 DEADRICK RD    FORREST CITY    ARKANSAS    723351838

WAL-MART - #92

   3020 S ELLIOTT AVE    AURORA    MISSOURI    656059663

WAL-MART - #93

   201 LANNY BRIDGES AVE    COVINGTON    TENNESSEE    38019

WAL-MART - #94

   8445 US HIGHWAY 51 N    MILLINGTON    TENNESSEE    380531514

WAL-MART - #95

   407 N STATE ST    DESLOGE    MISSOURI    636013053

WAL-MART - #96

   1700 N STATE ROUTE 291    HARRISONVILLE    MISSOURI    647011218

WAL-MART - #97

   628 HIGHWAY 51 N    RIPLEY    TENNESSEE    380635904

WAL-MART - #98

   6091 HIGHWAY 165    BASTROP    LOUISIANA    71220

WAL-MART - #99

   1445 E CENTRAL CT    UNION    MISSOURI    630844323

WAL-MART - #100

   406 S WALTON BLVD    BENTONVILLE    ARKANSAS    727125705

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #101

   500 S BISHOP AVE    ROLLA    MISSOURI    654014497

WAL-MART - #102

   406 E 22ND ST    STUTTGART    ARKANSAS    721609006

WAL-MART - #103

   196 MALL DR    SHAWNEE    OKLAHOMA    748040000

WAL-MART - #104

   15427 MEDINA HWY    MILAN    TENNESSEE    383586051

WAL-MART - #105

   2301 S HARPER RD    CORINTH    MISSISSIPPI    38834

WAL-MART - #106

   1405 MIDDLE RD    FULTON    KENTUCKY    420417905

WAL-MART - #107

   134 COURTRIGHT RD    MARTIN    TENNESSEE    382371606

WAL-MART - #108

   1608 S DIVISION ST    GUTHRIE    OKLAHOMA    730445015

WAL-MART - #109

   2000 N WALNUT ST    CAMERON    MISSOURI    644298800

WAL-MART - #111

   2700 S SANTA FE AVE    CHANUTE    KANSAS    667203204

WAL-MART - #112

   1010 HIGHWAY 12 W    STARKVILLE    MISSISSIPPI    397599167

WAL-MART - #113

   2001 S 1ST ST    CHICKASHA    OKLAHOMA    73018

WAL-MART - #114

   200 WALMART CIR    BOONEVILLE    MISSISSIPPI    388291033

WAL-MART - #115

   1313 HIGHWAY 45 S    WEST POINT    MISSISSIPPI    397739353

WAL-MART - #116

   929 S PINE ST    VIVIAN    LOUISIANA    710823364

WAL-MART - #117

   501 S PARK DR    BROKEN BOW    OKLAHOMA    747285398

WAL-MART - #118

   1515 HIGHWAY 278 E    AMORY    MISSISSIPPI    388215909

WAL-MART - #119

   3150 HARRISON ST    BATESVILLE    ARKANSAS    725017515

WAL-MART - #120

   2716 N CENTRAL AVE    HUMBOLDT    TENNESSEE    383431560

WAL-MART - #121

   1800 S WOOD DR    OKMULGEE    OKLAHOMA    744476801

WAL-MART - #122

   3051 E JACKSON BLVD    JACKSON    MISSOURI    637552910

WAL-MART - #123

   1500 E WRANGLER BLVD    SEMINOLE    OKLAHOMA    748682359

WAL-MART - #124

   8801 BASELINE RD    LITTLE ROCK    ARKANSAS    722095901

WAL-MART - #125

   2425 ZERO ST    FORT SMITH    ARKANSAS    729018663

WAL-MART - #126

   2700 S SHACKLEFORD RD    LITTLE ROCK    ARKANSAS    722116918

WAL-MART - #127

   1910 MARTIN LUTHER KING BLVD    MALVERN    ARKANSAS    721042203

WAL-MART - #128

   1911 W PARKER RD    JONESBORO    ARKANSAS    724048465

WAL-MART - #129

   1715 N COMMERCE ST    ARDMORE    OKLAHOMA    734011535

WAL-MART - #130

   1000 W SHAWNEE ST    MUSKOGEE    OKLAHOMA    744013509

WAL-MART - #131

   2311 S JEFFERSON AVE    MOUNT PLEASANT    TEXAS    754556093

WAL-MART - #132

   200 STARLITE DR    KINGFISHER    OKLAHOMA    737504922

WAL-MART - #133

   297 HIGHWAY 32 E    ASHDOWN    ARKANSAS    718228707

WAL-MART - #134

   20221 E 1110 RD    ELK CITY    OKLAHOMA    736446405

WAL-MART - #135

   1000 GRAVES ST    CHILLICOTHE    MISSOURI    646013071

WAL-MART - #136

   1219 W DOOLIN AVE    BLACKWELL    OKLAHOMA    746311351

WAL-MART - #137

   111 N PERKINS RD    STILLWATER    OKLAHOMA    740755521

WAL-MART - #138

   1923 E KEARNEY ST    SPRINGFIELD    MISSOURI    658034607

WAL-MART - #139

   2015 S GREEN AVE    PURCELL    OKLAHOMA    730806200

WAL-MART - #140

   2500 DANIEL MCCALL DR    LUFKIN    TEXAS    75904

WAL-MART - #141

   8301 ROGERS AVE    FORT SMITH    ARKANSAS    729035236

WAL-MART - #143

   310 W 5TH ST    BENTON    KENTUCKY    420251102

WAL-MART - #144

   2875 W MARTIN LUTHER KING BLVD    FAYETTEVILLE    ARKANSAS    727047625

WAL-MART - #145

   3 TOWN CENTER DR    BOWLING GREEN    MISSOURI    63334

WAL-MART - #146

   1923 N WOOD ST    GILMER    TEXAS    756443577

WAL-MART - #147

   401 N US HIGHWAY 75    DENISON    TEXAS    750201595

WAL-MART - #148

   3855 LAMAR AVE    PARIS    TEXAS    754625210

WAL-MART - #149

   184 OLD WINNFIELD RD    JONESBORO    LOUISIANA    712515902

WAL-MART - #150

   3215 WILLIAMS AVE    WOODWARD    OKLAHOMA    738016738

WAL-MART - #151

   432 S GEORGE NIGH EXPY    MCALESTER    OKLAHOMA    745016025

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #152

   12862 STATE ROUTE 21    DE SOTO    MISSOURI    630201096

WAL-MART - #153

   202 PARK PLAZA DR    NEW ALBANY    MISSISSIPPI    386523124

WAL-MART - #155

   5219 HIGHWAY 51 N    SENATOBIA    MISSISSIPPI    386681719

WAL-MART - #156

   E STATE HIGHWAY 84    CARUTHERSVILLE    MISSOURI    638300000

WAL-MART - #157

   3509 E RACE AVE    SEARCY    ARKANSAS    721436202

WAL-MART - #158

   2021 N STATE HIGHWAY 121    BONHAM    TEXAS    754182340

WAL-MART - #159

   415 CONLEY RD    COLUMBIA    MISSOURI    652016468

WAL-MART - #160

   219 HIGHWAY 62 412    ASH FLAT    ARKANSAS    725139593

WAL-MART - #161

   180 VETERANS DR N    HUNTINGDON    TENNESSEE    383446202

WAL-MART - #162

   1201 W PETREE RD    ANADARKO    OKLAHOMA    730056041

WAL-MART - #163

   4810 NORTH ST    NACOGDOCHES    TEXAS    759651876

WAL-MART - #164

   100 MCCORD RD    PONTOTOC    MISSISSIPPI    388636245

WAL-MART - #165

   2121 US HIGHWAY 79 S    HENDERSON    TEXAS    756544453

WAL-MART - #166

   1433 S SAM HOUSTON BLVD    HOUSTON    MISSOURI    654832131

WAL-MART - #167

   910 UNITY RD    CROSSETT    ARKANSAS    716359424

WAL-MART - #168

   12101 E 96TH ST N    OWASSO    OKLAHOMA    740555320

WAL-MART - #169

   1400 N CENTER ST    LONOKE    ARKANSAS    720862013

WAL-MART - #170

   925 KEYSER AVE    NATCHITOCHES    LOUISIANA    714576267

WAL-MART - #171

   950 CALIFORNIA AVE SW    CAMDEN    ARKANSAS    717015308

WAL-MART - #172

   1701 AROY DR    WASHINGTON    MISSOURI    630905007

WAL-MART - #173

   1 MEMORIAL DR    POTOSI    MISSOURI    636649318

WAL-MART - #174

   2700 CLEARLAKE RD    COCOA    FLORIDA    329225716

WAL-MART - #175

   560 W POPLAR AVE    COLLIERVILLE    TENNESSEE    380172504

WAL-MART - #176

   822 CITY AVE S    RIPLEY    MISSISSIPPI    386632905

WAL-MART - #177

   1210 MINERAL WELLS AVE    PARIS    TENNESSEE    382424914

WAL-MART - #178

   914 E OKLAHOMA BLVD    ALVA    OKLAHOMA    737174010

WAL-MART - #179

   3520 W SUNSHINE ST    SPRINGFIELD    MISSOURI    658070906

WAL-MART - #180

   1311 S JACKSON ST    JACKSONVILLE    TEXAS    757663050

WAL-MART - #181

   800 JAMES BOWIE DR    NEW BOSTON    TEXAS    755702334

WAL-MART - #182

   1831 HIGHWAY 1 S    GREENVILLE    MISSISSIPPI    38701

WAL-MART - #183

   159 HIGHWAY 15 S    LOUISVILLE    MISSISSIPPI    393396440

WAL-MART - #184

   600 NE CORONADO    BLUE SPRINGS    MISSOURI    640143084

WAL-MART - #185

   1800 LAWRENCE ST    GAINESVILLE    TEXAS    762402200

WAL-MART - #186

   301 S VILLAGE RD    EL DORADO    KANSAS    67042

WAL-MART - #188

   3439 WILLIAM ST    CAPE GIRARDEAU    MISSOURI    637019507

WAL-MART - #189

   2206 N BALTIMORE ST    KIRKSVILLE    MISSOURI    635011906

WAL-MART - #190

   1500 1ST ST    KENNETT    MISSOURI    638572522

WAL-MART - #192

   2200 BROOKMEADE DR    COLUMBIA    TENNESSEE    384013994

WAL-MART - #194

   4900 GARTH RD    BAYTOWN    TEXAS    775212144

WAL-MART - #195

   2203 PATSY LN    EXCELSIOR SPRINGS    MISSOURI    640247303

WAL-MART - #196

   1450 E MAIN ST    CARBONDALE    ILLINOIS    629013140

WAL-MART - #197

   1730 E JACKSON ST    MACOMB    ILLINOIS    614552595

WAL-MART - #198

   1870 W MAIN ST    SALEM    ILLINOIS    628815838

WAL-MART - #199

   825 MALERICH DR    LINCOLN    ILLINOIS    626569700

WAL-MART - #200

   1941 W MORTON AVE    JACKSONVILLE    ILLINOIS    626502620

WAL-MART - #201

   2601 GREEN MOUNT COMMONS DR    BELLEVILLE    ILLINOIS    622216740

WAL-MART - #203

   937 PARK CIRCLE DR    BROOKFIELD    MISSOURI    646287920

WAL-MART - #204

   500 US HIGHWAY 62 W    PRINCETON    KENTUCKY    424452410

WAL-MART - #205

   1002 W BEACON ST    PHILADELPHIA    MISSISSIPPI    393503204

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #206

   2041 N REDBUD BLVD    MCKINNEY    TEXAS    750698214

WAL-MART - #207

   1004 N BROADWAY ST    CLEVELAND    OKLAHOMA    740201208

WAL-MART - #208

   2970 MILITARY AVE    BAXTER SPRINGS    KANSAS    667132331

WAL-MART - #209

   1516 N 18TH ST    OZARK    ARKANSAS    729493611

WAL-MART - #210

   500 HIGHWAY 270    HOLDENVILLE    OKLAHOMA    748486404

WAL-MART - #211

   401 COKE AVE    HILLSBORO    TEXAS    766452671

WAL-MART - #212

   333 N INTERSTATE DR    NORMAN    OKLAHOMA    730696326

WAL-MART - #213

   1205 W FERDON ST    LITCHFIELD    ILLINOIS    620564444

WAL-MART - #214

   800 W GIBSON ST    JASPER    TEXAS    759514914

WAL-MART - #215

   620 S APPLEGATE ST    WINONA    MISSISSIPPI    389672810

WAL-MART - #216

   2802 OUTER DR    MARION    ILLINOIS    629595207

WAL-MART - #217

   801 W MAIN ST    LEWISVILLE    TEXAS    750673556

WAL-MART - #218

   1017 MULBERRY AVE    SELMER    TENNESSEE    383753274

WAL-MART - #219

   3201 W BROADWAY BLVD    SEDALIA    MISSOURI    653012118

WAL-MART - #220

   951 SW WILSHIRE BLVD    BURLESON    TEXAS    760285714

WAL-MART - #221

   1200 GARTH BROOKS BLVD    YUKON    OKLAHOMA    730994107

WAL-MART - #222

   1410 N MARKET ST    SPARTA    ILLINOIS    622862302

WAL-MART - #224

   110 DAVIDSON RD    MOUNT VERNON    ILLINOIS    628646741

WAL-MART - #225

   2705 W BROADWAY AVE    SULPHUR    OKLAHOMA    730866508

WAL-MART - #226

   201 LOOP 59    ATLANTA    TEXAS    755512011

WAL-MART - #227

   2400 S COUNTRY CLUB RD    EL RENO    OKLAHOMA    730365878

WAL-MART - #228

   1616 E HENDERSON ST    CLEBURNE    TEXAS    760315207

WAL-MART - #229

   512 INDUSTRIAL RD    TRUMANN    ARKANSAS    72472

WAL-MART - #230

   1501 E WALNUT ST    PARIS    ARKANSAS    728554235

WAL-MART - #231

   1419 N COUNTRY CLUB RD    ADA    OKLAHOMA    748201899

WAL-MART - #232

   1901 S MISSISSIPPI AVE    ATOKA    OKLAHOMA    745253629

WAL-MART - #233

   300 LEIGH AVE    ANNA    ILLINOIS    629062213

WAL-MART - #234

   8301 N CHURCH RD    KANSAS CITY    MISSOURI    641581106

WAL-MART - #235

   1900 W MAIN ST    CORNING    ARKANSAS    724221918

WAL-MART - #236

   1225 E LOOP 304    CROCKETT    TEXAS    758351807

WAL-MART - #237

   710 S COMMERCIAL ST    HARRISBURG    ILLINOIS    629462346

WAL-MART - #238

   1655 W COLLEGE ST    PULASKI    TENNESSEE    384785207

WAL-MART - #239

   220 VETERANS MEMORIAL DR    KOSCIUSKO    MISSISSIPPI    390903848

WAL-MART - #240

   2701 STATE HIGHWAY 50    COMMERCE    TEXAS    75428

WAL-MART - #242

   310 HEDGE LN    PAOLA    KANSAS    660711887

WAL-MART - #243

   1971 WENTZVILLE PKWY    WENTZVILLE    MISSOURI    633851024

WAL-MART - #244

   5940 HIGHWAY 167 N    WINNFIELD    LOUISIANA    714835075

WAL-MART - #246

   700 W ROGERS BLVD    SKIATOOK    OKLAHOMA    740701035

WAL-MART - #247

   605 E MAIN ST    HENRYETTA    OKLAHOMA    744374439

WAL-MART - #248

   1406 E MILAM ST    MEXIA    TEXAS    766672500

WAL-MART - #249

   831 HIGHWAY 59 S    CLEVELAND    TEXAS    773274873

WAL-MART - #250

   103 W POLK ST    WARSAW    MISSOURI    653553297

WAL-MART - #251

   135 NE LOOP 564    MINEOLA    TEXAS    757732913

WAL-MART - #252

   215 E GRANTWAY ST    DU QUOIN    ILLINOIS    628321923

WAL-MART - #253

   1316 S STATE ST    JERSEYVILLE    ILLINOIS    620523617

WAL-MART - #254

   1001 N WEST ST    OLNEY    ILLINOIS    624503774

WAL-MART - #256

   400 JUNCTION DR    GLEN CARBON    ILLINOIS    620344323

WAL-MART - #257

   901 US HIGHWAY 60 E    MORGANFIELD    KENTUCKY    424376603

WAL-MART - #258

   3929 N GLOSTER ST    TUPELO    MISSISSIPPI    388040915

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #259

   782 E INTERSTATE 30    ROCKWALL    TEXAS    750875503

WAL-MART - #260

   1200 N HIGHWAY 77    WAXAHACHIE    TEXAS    751655114

WAL-MART - #261

   4019 CENTRAL AVE    HOT SPRINGS    ARKANSAS    719137208

WAL-MART - #262

   919 GIACONE DR    BENTON    ILLINOIS    628121639

WAL-MART - #264

   175 BEASLEY DR    DICKSON    TENNESSEE    370552841

WAL-MART - #265

   1900 W MOORE AVE    TERRELL    TEXAS    751602346

WAL-MART - #266

   1601 W STATE HIGHWAY 114    GRAPEVINE    TEXAS    760518651

WAL-MART - #267

   1212 S MADISON ST    WEBB CITY    MISSOURI    648702834

WAL-MART - #268

   175 JI BELL LN    SAVANNAH    TENNESSEE    383725110

WAL-MART - #269

   1002 NW SHERIDAN RD    LAWTON    OKLAHOMA    735055298

WAL-MART - #271

   1341 HIGHWAY 287 N    BOWIE    TEXAS    76230

WAL-MART - #272

   3600 MALLORY LN    FRANKLIN    TENNESSEE    37067

WAL-MART - #273

   100 INTERCHANGE DR    FULTON    MISSISSIPPI    388436010

WAL-MART - #274

   1110 BATTLEGROUND DR    IUKA    MISSISSIPPI    388521021

WAL-MART - #275

   1620 W CHURCH ST    LIVINGSTON    TEXAS    773519043

WAL-MART - #276

   OKLAHOMA HIGHWAY 9 E    STIGLER    OKLAHOMA    744620000

WAL-MART - #277

   501 SW 19TH ST    MOORE    OKLAHOMA    731605427

WAL-MART - #278

   1645 E BERT KOUNS INDUSTRIAL LOOP    SHREVEPORT    LOUISIANA    711055725

WAL-MART - #279

   926 E COLLIN RAYE DR    DE QUEEN    ARKANSAS    718329400

WAL-MART - #280

   709 W US HIGHWAY 79    ROCKDALE    TEXAS    765675325

WAL-MART - #281

   1500 HIGHWAY 25B    HEBER SPRINGS    ARKANSAS    725431701

WAL-MART - #282

   1550 NASHVILLE RD    FRANKLIN    KENTUCKY    421346962

WAL-MART - #283

   795 TEXAS AVE    BRIDGE CITY    TEXAS    776114227

WAL-MART - #284

   930 N WALNUT CREEK DR    MANSFIELD    TEXAS    760631596

WAL-MART - #285

   141 INTERSTATE 45 S    HUNTSVILLE    TEXAS    773404243

WAL-MART - #286

   700 E ENNIS AVE    ENNIS    TEXAS    751194209

WAL-MART - #287

   1801 HIGHWAY 78 E    JASPER    ALABAMA    355014037

WAL-MART - #288

   115 COBB MILL RD    WOODVILLE    TEXAS    759795537

WAL-MART - #289

   1001 HIGHWAY 65 S    MCGEHEE    ARKANSAS    716549417

WAL-MART - #290

   1620 N SARAH DEWITT DR    GONZALES    TEXAS    786292700

WAL-MART - #292

   1703 S COLORADO ST    LOCKHART    TEXAS    786443938

WAL-MART - #293

   1712 E WASHINGTON AVE    NAVASOTA    TEXAS    778683247

WAL-MART - #294

   1725 W EVERLY BROTHERS BLVD    CENTRAL CITY    KENTUCKY    423301833

WAL-MART - #295

   131 EUREKA TOWNE CENTER DR    EUREKA    MISSOURI    630251031

WAL-MART - #296

   ARKANSAS HWY    DARDANELLE    ARKANSAS    728340000

WAL-MART - #297

   23651 HIGHWAY 59    PORTER    TEXAS    773655361

WAL-MART - #298

   1968 US HIGHWAY 431    BOAZ    ALABAMA    359575901

WAL-MART - #299

   150 WALTON AVE    BOWLING GREEN    KENTUCKY    421046361

WAL-MART - #300

   1625 PELHAM RD S    JACKSONVILLE    ALABAMA    362653314

WAL-MART - #301

   340 E MEIGHAN BLVD    GADSDEN    ALABAMA    359031049

WAL-MART - #302

   6495 COUNTRY CLUB RD    MURPHYSBORO    ILLINOIS    629665202

WAL-MART - #303

   950 MACKIE DR    HOLLY SPRINGS    MISSISSIPPI    386357406

WAL-MART - #304

   3360 TOM AUSTIN HWY    SPRINGFIELD    TENNESSEE    371724516

WAL-MART - #305

   905 HIGHWAY 16 W    CARTHAGE    MISSISSIPPI    390514426

WAL-MART - #306

   1450 N BRINDLEE MOUNTAIN PKWY    ARAB    ALABAMA    350165431

WAL-MART - #307

   1025 GLENWOOD DR    WEST MONROE    LOUISIANA    712915501

WAL-MART - #308

   2518 HILLSBORO BLVD    MANCHESTER    TENNESSEE    373556535

WAL-MART - #309

   3005 VETERANS MEMORIAL DR    ABBEVILLE    LOUISIANA    705104140

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #310

   729 ODD FELLOWS RD    CROWLEY    LOUISIANA    705262216

WAL-MART - #311

   200 NORTHWEST BLVD    FRANKLIN    LOUISIANA    705383120

WAL-MART - #312

   891 E LASALLE@ US HIGHWAY 167 S    VILLE PLATTE    LOUISIANA    705860000

WAL-MART - #313

   4550 GRAVOIS RD    HOUSE SPRINGS    MISSOURI    630514319

WAL-MART - #314

   1224 HUNTSVILLE HWY    FAYETTEVILLE    TENNESSEE    373343618

WAL-MART - #315

   2453 2ND AVE E    ONEONTA    ALABAMA    351212791

WAL-MART - #316

   973 GILBERT FERRY RD SE    ATTALLA    ALABAMA    359541111

WAL-MART - #317

   201 MATTES AVE    VANDALIA    ILLINOIS    624712063

WAL-MART - #318

   109 WP MALONE DR    ARKADELPHIA    ARKANSAS    719235210

WAL-MART - #319

   2015 W FOXWOOD DR    RAYMORE    MISSOURI    640839380

WAL-MART - #320

   600 N STATE HIGHWAY 6    MARLIN    TEXAS    766612821

WAL-MART - #321

   203 HIGHWAY 290 W    BRENHAM    TEXAS    778336801

WAL-MART - #322

   2200 BRIARCREST DR    BRYAN    TEXAS    778025000

WAL-MART - #323

   7292 HIGHWAY 509    MANSFIELD    LOUISIANA    710526476

WAL-MART - #324

   105 W HIGHWAY 16    BRISTOW    OKLAHOMA    740103390

WAL-MART - #325

   908 WALTON WAY    RICHMOND    MISSOURI    640852193

WAL-MART - #326

   1180 W 19TH STREET    HIGGINSVILLE    MISSOURI    640371557

WAL-MART - #327

   1107 S MAIN ST    JAY    OKLAHOMA    743463848

WAL-MART - #328

   961 N MARKET ST    WATERLOO    ILLINOIS    622981061

WAL-MART - #329

   5560 MCCLELLAN BLVD    ANNISTON    ALABAMA    362061699

WAL-MART - #330

   9002 N NAVARRO ST    VICTORIA    TEXAS    779041431

WAL-MART - #331

   525 N CITIES SERVICE HWY    SULPHUR    LOUISIANA    706634107

WAL-MART - #332

   6140 UNIVERSITY DR NW    HUNTSVILLE    ALABAMA    358061710

WAL-MART - #333

   1701 N MAIN ST    BEAVER DAM    KENTUCKY    423208625

WAL-MART - #334

   18600 SHIPMAN RD    CARLINVILLE    ILLINOIS    626269223

WAL-MART - #335

   2196 EMPORIUM DR    JACKSON    TENNESSEE    383056004

WAL-MART - #336

   1308 S ROCK ST    SHERIDAN    ARKANSAS    721507160

WAL-MART - #337

   1025 WALTON DR    FREDERICKTOWN    MISSOURI    636457235

WAL-MART - #338

   29 SW 1ST LN    LAMAR    MISSOURI    647591772

WAL-MART - #339

   1123 HIGHWAY    FORDYCE    ARKANSAS    717421810

WAL-MART - #340

   131 PAUL CARR DR    CHECOTAH    OKLAHOMA    744262063

WAL-MART - #341

   1174 PONY EXPRESS HWY    MARYSVILLE    KANSAS    665088647

WAL-MART - #342

   701 HOPI ST    HIAWATHA    KANSAS    664348929

WAL-MART - #343

   1175 E 1500 NORTH RD    TAYLORVILLE    ILLINOIS    625689457

WAL-MART - #344

   3413 WEST LOOP    EL CAMPO    TEXAS    774378020

WAL-MART - #345

   2223 S LOOP    PALESTINE    TEXAS    758014705

WAL-MART - #346

   1618 OHIO ST    AUGUSTA    KANSAS    670102191

WAL-MART - #347

   633 HIGHWAY 82 W    INDIANOLA    MISSISSIPPI    387512078

WAL-MART - #348

   427 HIGHWAY 425 N    MONTICELLO    ARKANSAS    716554015

WAL-MART - #350

   101 E DAVID DR    YORK    NEBRASKA    684670000

WAL-MART - #352

   2206 STATE ST    CHESTER    ILLINOIS    622331142

WAL-MART - #353

   2121 HIGHWAY 16 S    GRAHAM    TEXAS    764504615

WAL-MART - #354

   1888 HIGHWAY 28    OWENSVILLE    MISSOURI    650662808

WAL-MART - #355

   2900 PEPPERELL PKWY    OPELIKA    ALABAMA    368016128

WAL-MART - #356

   1717 S COLLEGE ST    AUBURN    ALABAMA    368325871

WAL-MART - #357

   1003 W NEWTON ST    VERSAILLES    MISSOURI    650841813

WAL-MART - #358

   367 W CHERRY ST    ALMA    ARKANSAS    729213408

WAL-MART - #359

   3919 N MALL AVE    FAYETTEVILLE    ARKANSAS    727034906

WAL-MART - #360

   3100 E MAIN ST    CUSHING    OKLAHOMA    740233072

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #361

   1040 COLLINSVILLE CROSSING BLVD    COLLINSVILLE    ILLINOIS    62234

WAL-MART - #362

   2265 US HIGHWAY 43    WINFIELD    ALABAMA    355945164

WAL-MART - #363

   855 CHEROKEE DR    MARSHALL    MISSOURI    653401611

WAL-MART - #364

   810 HURST ST    CENTER    TEXAS    759353417

WAL-MART - #365

   5520 HIGHWAY 80 E    PEARL    MISSISSIPPI    392088926

WAL-MART - #366

   4525 HIGHWAY 411    MADISONVILLE    TENNESSEE    373541536

WAL-MART - #368

   3201 N 16TH ST    PARSONS    KANSAS    673573472

WAL-MART - #369

   2202 PIKE RD    WINFIELD    KANSAS    67156

WAL-MART - #370

   2022 E 16TH ST    WELLINGTON    KANSAS    671528151

WAL-MART - #371

   735 E HIGHWAY 377    GRANBURY    TEXAS    760482578

WAL-MART - #372

   1905 N 14TH AVE    DODGE CITY    KANSAS    678012304

WAL-MART - #373

   121 LEE ST    HUNTSVILLE    ARKANSAS    727408059

WAL-MART - #374

   11207 S STATE HIGHWAY 51    COWETA    OKLAHOMA    744296442

WAL-MART - #375

   2900 MEMORIAL PKWY SW    HUNTSVILLE    ALABAMA    358015634

WAL-MART - #376

   2536 AIRLINE DR    BOSSIER CITY    LOUISIANA    711115813

WAL-MART - #378

   209 ARIZONA AVE    HOLTON    KANSAS    66436

WAL-MART - #379

   2004 W MARLER LN    OZARK    MISSOURI    657217661

WAL-MART - #380

   1359 W 2ND ST    WALDRON    ARKANSAS    729587454

WAL-MART - #381

   2720 E HIGHWAY 190    COPPERAS COVE    TEXAS    765222584

WAL-MART - #382

   2101 S PRINCETON ST    OTTAWA    KANSAS    66067

WAL-MART - #383

   1100 HIGHWAY 96 N    SILSBEE    TEXAS    776566404

WAL-MART - #384

   100 N LHS DR    LUMBERTON    TEXAS    776578619

WAL-MART - #385

   1202 E BROADWAY ST    CUERO    TEXAS    779542124

WAL-MART - #386

   303 E INTERSTATE DR    JENNINGS    LOUISIANA    705463021

WAL-MART - #387

   3100 E 1ST ST    CHANDLER    OKLAHOMA    748349585

WAL-MART - #388

   2100 N 62ND ST    FORT SMITH    ARKANSAS    729045163

WAL-MART - #389

   1225 W I 35 FRONTAGE RD    EDMOND    OKLAHOMA    730347394

WAL-MART - #390

   275 WALTON DR    WAVERLY    TENNESSEE    371853382

WAL-MART - #391

   2270 W MAIN ST    TUPELO    MISSISSIPPI    388013144

WAL-MART - #392

   1349 E EAGLE RD    WEATHERFORD    OKLAHOMA    730969202

WAL-MART - #393

   2171 S HIGHLAND AVE    JACKSON    TENNESSEE    383017739

WAL-MART - #394

   15445 AL HIGHWAY 24    MOULTON    ALABAMA    356506602

WAL-MART - #395

   2410 E EXPRESSWAY 83    MISSION    TEXAS    785728199

WAL-MART - #396

   3812 LIBERTY HWY    ANDERSON    SOUTH CAROLINA    296211344

WAL-MART - #397

   1200 E JACKSON AVE    MCALLEN    TEXAS    785031606

WAL-MART - #398

   515 E LOOP 281    LONGVIEW    TEXAS    756055098

WAL-MART - #399

   2440 GILMER RD    LONGVIEW    TEXAS    756042134

WAL-MART - #400

   1407 N LOOP 336 W    CONROE    TEXAS    773043503

WAL-MART - #401

   59690 BELLEVIEW DR    PLAQUEMINE    LOUISIANA    707646501

WAL-MART - #402

   1932 REES ST    BREAUX BRIDGE    LOUISIANA    705174212

WAL-MART - #403

   13675 HIGHWAY 43    RUSSELLVILLE    ALABAMA    356532831

WAL-MART - #404

   1015 HIGHWAY 80    SAN MARCOS    TEXAS    78666

WAL-MART - #405

   2204 S 5TH ST    LEESVILLE    LOUISIANA    714465327

WAL-MART - #406

   570 ENON SPRINGS RD E    SMYRNA    TENNESSEE    371674409

WAL-MART - #407

   1400 LOWES BLVD    KILLEEN    TEXAS    765425201

WAL-MART - #408

   8585 MEMORIAL BLVD    PORT ARTHUR    TEXAS    776407012

WAL-MART - #409

   42417 HIGHWAY 195    HALEYVILLE    ALABAMA    355657052

WAL-MART - #410

   809 N 12TH ST    MURRAY    KENTUCKY    420711648

WAL-MART - #411

   660 E MADISON ST    HOUSTON    MISSISSIPPI    388512411

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #412

   1405 E TYLER ST    ATHENS    TEXAS    757514613

WAL-MART - #413

   1401 STATE HIGHWAY 100    PORT ISABEL    TEXAS    78578

WAL-MART - #414

   5131 GREENBRIAR RD    WICHITA FALLS    TEXAS    763024151

WAL-MART - #415

   123 SAINT NAZAIRE RD    BROUSSARD    LOUISIANA    705184202

WAL-MART - #417

   1750 S BROADWAY ST    SULPHUR SPRINGS    TEXAS    754824902

WAL-MART - #418

   2831 HIGHWAY 15    FAIRBURY    NEBRASKA    683521008

WAL-MART - #419

   2003 E 1ST ST    PRATT    KANSAS    671248460

WAL-MART - #420

   2700 CENTRAL FWY    WICHITA FALLS    TEXAS    763062843

WAL-MART - #421

   800 S HIGHWAY 287    DECATUR    TEXAS    762341656

WAL-MART - #422

   1304 E MAIN ST    ROBINSON    ILLINOIS    624543729

WAL-MART - #423

   630 COLONIAL PROMENADE PKWY    ALABASTER    ALABAMA    350073111

WAL-MART - #424

   1415 7TH ST S    CLANTON    ALABAMA    350453746

WAL-MART - #425

   10675 HIGHWAY 5    BRENT    ALABAMA    350343908

WAL-MART - #426

   4691 STATE HIGHWAY 121    LEWISVILLE    TEXAS    750564010

WAL-MART - #427

   7401 INTERSTATE HIGHWAY 30    GREENVILLE    TEXAS    754027121

WAL-MART - #428

   5801 MAIN ST    ZACHARY    LOUISIANA    707914028

WAL-MART - #429

   1724 W UNIVERSITY DR    EDINBURG    TEXAS    785392800

WAL-MART - #430

   1225 PARIS RD    MAYFIELD    KENTUCKY    420664989

WAL-MART - #431

   3220 IRVIN COBB DR    PADUCAH    KENTUCKY    420032196

WAL-MART - #432

   214 HAYNES ST    TALLADEGA    ALABAMA    351602560

WAL-MART - #433

   2200 SPARKMAN DR NW    HUNTSVILLE    ALABAMA    358103820

WAL-MART - #434

   11610 MEMORIAL PKWY SW    HUNTSVILLE    ALABAMA    358032152

WAL-MART - #435

   12495 STATE ROUTE 143    HIGHLAND    ILLINOIS    622491099

WAL-MART - #436

   2591 12TH ST    CARLYLE    ILLINOIS    622316499

WAL-MART - #437

   310 OVERCREEK WAY    SEALY    TEXAS    774743797

WAL-MART - #438

   3732 W WALKER ST    BRECKENRIDGE    TEXAS    764243996

WAL-MART - #440

   2401 HIGHWAY 35 N    ROCKPORT    TEXAS    783825704

WAL-MART - #442

   1133 GENERAL CAVAZOS BLVD    KINGSVILLE    TEXAS    783637100

WAL-MART - #443

   109 22ND ST    HONDO    TEXAS    788612514

WAL-MART - #444

   3315 S CAMPBELL AVE    SPRINGFIELD    MISSOURI    658074914

WAL-MART - #445

   1801 ELIZABETHTOWN RD    LEITCHFIELD    KENTUCKY    427549138

WAL-MART - #446

   1620 E MAIN ST    MADISONVILLE    TEXAS    778642298

WAL-MART - #447

   2410 DODSON AVE    DEL RIO    TEXAS    788408009

WAL-MART - #448

   6235 W PORT AVE    SHREVEPORT    LOUISIANA    711292503

WAL-MART - #449

   4999 N TWIN CITY HWY    PORT ARTHUR    TEXAS    776425827

WAL-MART - #450

   9550 MANSFIELD RD    SHREVEPORT    LOUISIANA    711184402

WAL-MART - #451

   1201 GRINDSTONE PKWY    COLUMBIA    MISSOURI    652013741

WAL-MART - #452

   2800 NOLANA AVE    MCALLEN    TEXAS    785044596

WAL-MART - #453

   1007 N DOUGLASS ST    MALDEN    MISSOURI    638631515

WAL-MART - #454

   150 COMMERCE DR    FAIRFIELD    ILLINOIS    628372366

WAL-MART - #456

   3500 W ALTON GLOOR BLVD    BROWNSVILLE    TEXAS    785209286

WAL-MART - #457

   1350 N MAIN ST    VIDOR    TEXAS    776623727

WAL-MART - #458

   2501 W WHEELER AVE    ARANSAS PASS    TEXAS    783365916

WAL-MART - #459

   10300 INDUSTRIAL BLVD NE    COVINGTON    GEORGIA    300141477

WAL-MART - #460

   10 W 2ND ST    PANA    ILLINOIS    625571392

WAL-MART - #461

   496 S BIBB AVE    EAGLE PASS    TEXAS    78852

WAL-MART - #462

   400 HIGHWAY 35 BYP N    ALVIN    TEXAS    775118718

WAL-MART - #463

   502 E FM 351    BEEVILLE    TEXAS    78102

WAL-MART - #464

   3829 US HIGHWAY 77    CORPUS CHRISTI    TEXAS    784104529

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #465

   305 10TH ST    FLORESVILLE    TEXAS    781143126

WAL-MART - #466

   1604 W MARKET ST    BOLIVAR    TENNESSEE    380081536

WAL-MART - #467

   1515 S LOOP 288    DENTON    TEXAS    762054729

WAL-MART - #468

   133 ARKANSAS BLVD    TEXARKANA    ARKANSAS    718541963

WAL-MART - #469

   3415 GERSTNER MEMORIAL BLVD    LAKE CHARLES    LOUISIANA    706072147

WAL-MART - #470

   1821 S PADRE ISLAND DR    CORPUS CHRISTI    TEXAS    784161398

WAL-MART - #471

   150 N INTERSTATE 35 E    LANCASTER    TEXAS    751461844

WAL-MART - #472

   2301 W KENOSHA ST    BROKEN ARROW    OKLAHOMA    740128912

WAL-MART - #473

   2374 E AUSTIN ST    GIDDINGS    TEXAS    789423644

WAL-MART - #474

   1002 N WELLS ST    EDNA    TEXAS    779572153

WAL-MART - #475

   2701 S INTERSTATE 35    ROUND ROCK    TEXAS    78664

WAL-MART - #476

   2805 S STATE HIGHWAY 36    GATESVILLE    TEXAS    765282738

WAL-MART - #477

   9334 DAYTON PIKE    SODDY DAISY    TENNESSEE    373794855

WAL-MART - #478

   819 N OAK ST    PEARSALL    TEXAS    780613422

WAL-MART - #479

   2500 N MAIN ST    ALTUS    OKLAHOMA    735211600

WAL-MART - #480

   US 36 & 151 SHETLAND DRIVE    PITTSFIELD    ILLINOIS    623631643

WAL-MART - #481

   101 DETTRO DR    MATTOON    ILLINOIS    619389033

WAL-MART - #482

   301 N COLUMBIA DR    WEST COLUMBIA    TEXAS    774862599

WAL-MART - #483

   1903 COBBS FORD RD    PRATTVILLE    ALABAMA    360667289

WAL-MART - #484

   3300 IOWA ST    LAWRENCE    KANSAS    660465206

WAL-MART - #485

   37000 HIGHWAY 3089    DONALDSONVILLE    LOUISIANA    703468594

WAL-MART - #486

   12801 KANSAS AVE    BONNER SPRINGS    KANSAS    660129202

WAL-MART - #487

   10 CLINTON PLZ    CLINTON    ILLINOIS    617272187

WAL-MART - #488

   1940 PAT THOMAS PKWY    QUINCY    FLORIDA    323518785

WAL-MART - #489

   2799 W THOMAS ST    HAMMOND    LOUISIANA    704012838

WAL-MART - #490

   1250 FLOUR BLUFF DR    CORPUS CHRISTI    TEXAS    784185102

WAL-MART - #491

   5130 HINKLEVILLE RD    PADUCAH    KENTUCKY    420019132

WAL-MART - #492

   650 KIMMEL RD    VINCENNES    INDIANA    475916341

WAL-MART - #493

   305 LETTON DR    PARIS    KENTUCKY    403612252

WAL-MART - #494

   1025 HIGHWAY 34 E    NEWNAN    GEORGIA    30265

WAL-MART - #495

   1913 HIGHWAY 45 N    COLUMBUS    MISSISSIPPI    397051950

WAL-MART - #497

   500 TAYLORSVILLE RD    SHELBYVILLE    KENTUCKY    400658104

WAL-MART - #498

   3670 W OAK ST    JENA    LOUISIANA    713424474

WAL-MART - #499

   5505 W OWEN K GARRIOTT RD    ENID    OKLAHOMA    737036075

WAL-MART - #500

   4530 WOODROW BEAN    EL PASO    TEXAS    799244408

WAL-MART - #501

   1621 HIGHWAY 15 N    LAUREL    MISSISSIPPI    394402123

WAL-MART - #502

   16759 HIGHWAY 3235    GALLIANO    LOUISIANA    703540000

WAL-MART - #503

   2103 MILAM ST    COLUMBUS    TEXAS    789343013

WAL-MART - #504

   6702 SEAWALL BLVD    GALVESTON    TEXAS    775512026

WAL-MART - #505

   1125 N PINE ST    DERIDDER    LOUISIANA    706342819

WAL-MART - #506

   1540 N WORTHEY ST    FLORA    ILLINOIS    628391096

WAL-MART - #507

   1000 BYPASS N    LAWRENCEBURG    KENTUCKY    403429462

WAL-MART - #508

   1216 JUNCTION HWY    KERRVILLE    TEXAS    780284906

WAL-MART - #510

   400 SHALLOWFORD RD NW    GAINESVILLE    GEORGIA    305044152

WAL-MART - #511

   1283 BROAD ST    SUMTER    SOUTH CAROLINA    291501973

WAL-MART - #512

   10727 GATEWAY BLVD W    EL PASO    TEXAS    799354906

WAL-MART - #513

   201 W MARCY DR    BIG SPRING    TEXAS    797206557

WAL-MART - #514

   2035 WHISKEY RD    AIKEN    SOUTH CAROLINA    298037956

WAL-MART - #515

   2330 US 19    MURPHY    NORTH CAROLINA    289069029

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #516

   1200 W MAIN ST    GUN BARREL CITY    TEXAS    751565320

WAL-MART - #517

   951 W STATE HIGHWAY 152    MUSTANG    OKLAHOMA    730642302

WAL-MART - #518

   1550 RIVERSTONE PKWY    CANTON    GEORGIA    301142889

WAL-MART - #519

   591 JOSEPH DR    HARRODSBURG    KENTUCKY    403302194

WAL-MART - #520

   440 ATLANTA HWY NW    WINDER    GEORGIA    306807826

WAL-MART - #521

   2500 N MARTIN LUTHER KING HWY    LAKE CHARLES    LOUISIANA    706011307

WAL-MART - #522

   14215 FM 2100 RD    CROSBY    TEXAS    775329152

WAL-MART - #523

   4609 NW LOOP    CARTHAGE    TEXAS    75633

WAL-MART - #524

   200 BUSINESS PARK BLVD    KENEDY    TEXAS    781192026

WAL-MART - #526

   3706 DIANN MARIE RD    LOUISVILLE    KENTUCKY    402413818

WAL-MART - #527

   1801 N VELASCO ST    ANGLETON    TEXAS    775153014

WAL-MART - #528

   2911 53RD AVE E    BRADENTON    FLORIDA    342034312

WAL-MART - #529

   6410 INTERSTATE 45    LA MARQUE    TEXAS    775683085

WAL-MART - #530

   2730 N WEST AVE    EL DORADO    ARKANSAS    717303124

WAL-MART - #531

   3142 AMBASSADOR CAFFERY PKWY    LAFAYETTE    LOUISIANA    705067210

WAL-MART - #532

   308 N AIRLINE HWY    GONZALES    LOUISIANA    707373009

WAL-MART - #533

   1205 E ADMIRAL DOYLE DR    NEW IBERIA    LOUISIANA    705606308

WAL-MART - #534

   1229 NW EVANGELINE TRWY    LAFAYETTE    LOUISIANA    705013551

WAL-MART - #535

   4350 SOUTHWEST DR    ABILENE    TEXAS    796068207

WAL-MART - #536

   1650 STATE HIGHWAY 351    ABILENE    TEXAS    796015597

WAL-MART - #537

   4210 JOHN BEN SHEPPERD PKWY    ODESSA    TEXAS    797628153

WAL-MART - #538

   2649 NW 13TH ST    GAINESVILLE    FLORIDA    326092898

WAL-MART - #539

   2050 N MALL DR    ALEXANDRIA    LOUISIANA    713013619

WAL-MART - #540

   973 HIGHWAY 90 E    MORGAN CITY    LOUISIANA    703805139

WAL-MART - #541

   880 N HIGHWAY 190    COVINGTON    LOUISIANA    704335147

WAL-MART - #542

   1633 MARTIN LUTHER KING JR BLVD    HOUMA    LOUISIANA    703602407

WAL-MART - #543

   1629 CRESWELL LN EXT    OPELOUSAS    LOUISIANA    705707815

WAL-MART - #544

   5401 TINKER DIAGONAL ST    DEL CITY    OKLAHOMA    731154622

WAL-MART - #545

   240 MANCHESTER SQUARE SHPG CTR    MANCHESTER    KENTUCKY    409628700

WAL-MART - #546

   5330 FM 1640 RD    RICHMOND    TEXAS    774695435

WAL-MART - #547

   2602 JAMES L REDMAN PKWY    PLANT CITY    FLORIDA    335669460

WAL-MART - #548

   630 COLLINS HILL RD    LAWRENCEVILLE    GEORGIA    300454461

WAL-MART - #549

   3800 N LOVINGTON HWY    HOBBS    NEW MEXICO    882401033

WAL-MART - #550

   2610 W HAVEN RD    LAWRENCEVILLE    ILLINOIS    624393345

WAL-MART - #551

   1024 S STATE ROAD 19    PALATKA    FLORIDA    321779000

WAL-MART - #552

   350 WHITESBURG PLZ    WHITESBURG    KENTUCKY    41858

WAL-MART - #553

   39142 NATCHEZ DR    SLIDELL    LOUISIANA    704612142

WAL-MART - #554

   5610 SAN BERNARDO AVE    LAREDO    TEXAS    780413009

WAL-MART - #555

   2423 HIGHWAY 80 W    DUBLIN    GEORGIA    31021

WAL-MART - #556

   2425 MEMORIAL DR    WAYCROSS    GEORGIA    315036337

WAL-MART - #557

   2301 INDUSTRIAL RD    EMPORIA    KANSAS    668016617

WAL-MART - #558

   2900 S 9TH ST    SALINA    KANSAS    674017879

WAL-MART - #559

   3003 N HIGHWAY 61    MUSCATINE    IOWA    527615811

WAL-MART - #560

   4201 N BELT HWY    SAINT JOSEPH    MISSOURI    645061299

WAL-MART - #561

   1410 E MAIN ST    EASTLAND    TEXAS    764483023

WAL-MART - #562

   8551 WHITFIELD AVE    LEEDS    ALABAMA    350947560

WAL-MART - #563

   2400 VETERANS MEMORIAL PKWY    ORANGE CITY    FLORIDA    327631700

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #564

   6100 W RENO AVE    OKLAHOMA CITY    OKLAHOMA    731276524

WAL-MART - #565

   3801 W STATE HIGHWAY 31    CORSICANA    TEXAS    751109211

WAL-MART - #566

   1115 AMERICAN WAY    BOONVILLE    INDIANA    476018604

WAL-MART - #567

   475 STATE HIGHWAY 36 N    CALDWELL    TEXAS    778367552

WAL-MART - #568

   1 MYERS ST    CARTHAGE    TENNESSEE    370301174

WAL-MART - #569

   2988 BURKESVILLE RD    COLUMBIA    KENTUCKY    427288534

WAL-MART - #571

   112 OSBOURNE WAY    GEORGETOWN    KENTUCKY    403249636

WAL-MART - #572

   1201 STONE ST    KILGORE    TEXAS    756625433

WAL-MART - #573

   1000 NE SAM WALTON LN    LEES SUMMIT    MISSOURI    640868426

WAL-MART - #574

   2751 BEAVER RUN BLVD    SURFSIDE BEACH    SOUTH CAROLINA    295755385

WAL-MART - #575

   12182 HIGHWAY 92    WOODSTOCK    GEORGIA    301884481

WAL-MART - #576

   207 S MEMORIAL DR    TULSA    OKLAHOMA    741122201

WAL-MART - #577

   13600 S ALDEN ST    OLATHE    KANSAS    660625829

WAL-MART - #578

   1414 PKWY    SEVIERVILLE    TENNESSEE    37862

WAL-MART - #579

   2355 US HIGHWAY 1 S    SAINT AUGUSTINE    FLORIDA    320866072

WAL-MART - #580

   1050 E VAN FLEET DR    BARTOW    FLORIDA    338307618

WAL-MART - #581

   2802 S CENTER ST    MARSHALLTOWN    IOWA    501584708

WAL-MART - #582

   1590 DUNLAWTON AVE    PORT ORANGE    FLORIDA    321274752

WAL-MART - #583

   19740 ALBERTA ST    ONEIDA    TENNESSEE    378413305

WAL-MART - #584

   20 FERGUSON BLVD    DRY RIDGE    KENTUCKY    410358699

WAL-MART - #585

   2377 DAVE LYLE BLVD    ROCK HILL    SOUTH CAROLINA    297307939

WAL-MART - #586

   2709 CHURCH ST    CONWAY    SOUTH CAROLINA    295264440

WAL-MART - #587

   202 SAM WALTON DR    SPARTA    TENNESSEE    385838810

WAL-MART - #588

   2825 LEDO RD    ALBANY    GEORGIA    317071287

WAL-MART - #589

   11901 STANDIFORD PLAZA DR    LOUISVILLE    KENTUCKY    402295906

WAL-MART - #590

   6300 OAKMONT BLVD    FORT WORTH    TEXAS    761322813

WAL-MART - #591

   805 US HIGHWAY 27 S    CYNTHIANA    KENTUCKY    410316888

WAL-MART - #592

   2020 N SE BLVD    DERBY    KANSAS    67037

WAL-MART - #593

   1450 BOWENS MILL RD SE    DOUGLAS    GEORGIA    315331500

WAL-MART - #594

   125 PAVILION PKWY    FAYETTEVILLE    GEORGIA    302144098

WAL-MART - #595

   1801 W LINCOLN ST    HARLINGEN    TEXAS    785525909

WAL-MART - #596

   1713 S PARK AVE    HERRIN    ILLINOIS    629484166

WAL-MART - #597

   7075 FM 1960 RD W    HOUSTON    TEXAS    770693601

WAL-MART - #598

   5411 2ND AVE    KEARNEY    NEBRASKA    688472435

WAL-MART - #599

   3200 FORT HENRY DR    KINGSPORT    TENNESSEE    376644022

WAL-MART - #600

   2801 CHARLES ST    PAMPA    TEXAS    790652824

WAL-MART - #601

   5501 SHERWOOD WAY    SAN ANGELO    TEXAS    769049738

WAL-MART - #602

   1025 SAWDUST RD    THE WOODLANDS    TEXAS    773802151

WAL-MART - #603

   3320 VETERANS DR    PEKIN    ILLINOIS    615546201

WAL-MART - #604

   4310 MONTGOMERY HWY    DOTHAN    ALABAMA    363031576

WAL-MART - #605

   1955 E MONTGOMERY XRD    SAVANNAH    GEORGIA    314065036

WAL-MART - #606

   4725 US HIGHWAY 80 E    SAVANNAH    GEORGIA    314102921

WAL-MART - #607

   923 W 11TH ST    HOBART    OKLAHOMA    736515435

WAL-MART - #608

   4517 N MIDLAND DR    MIDLAND    TEXAS    797073325

WAL-MART - #609

   3650 STARDUST DR    HANNIBAL    MISSOURI    634012480

WAL-MART - #610

   2765 W WASHINGTON ST    STEPHENVILLE    TEXAS    764013740

WAL-MART - #611

   4500 N MAIN ST    ROSWELL    NEW MEXICO    88201

WAL-MART - #612

   2250 LINCOLN AVE    CHARLESTON    ILLINOIS    619203028

WAL-MART - #613

   1521 W GRANADA BLVD    ORMOND BEACH    FLORIDA    321745920

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #614

   803 NEW FRANKLIN RD    LAGRANGE    GEORGIA    302401843

WAL-MART - #615

   101 MARKET PLACE BLVD    CARTERSVILLE    GEORGIA    301212236

WAL-MART - #616

   2795 NORTH RD    ORANGEBURG    SOUTH CAROLINA    291182806

WAL-MART - #617

   757 W WOLFE ST    SULLIVAN    INDIANA    478827116

WAL-MART - #618

   4166 JIMMY LEE SMITH PKWY    HIRAM    GEORGIA    301410000

WAL-MART - #619

   3034 RHEA COUNTY HWY    DAYTON    TENNESSEE    373215806

WAL-MART - #620

   220 CENTURY BLVD    BRISTOL    TENNESSEE    376206721

WAL-MART - #621

   230 KELLEY ST    LAKE CITY    SOUTH CAROLINA    295602000

WAL-MART - #622

   7800 NW EXPRESSWAY ST    OKLAHOMA CITY    OKLAHOMA    731321699

WAL-MART - #623

   ATTN CASH OFFICE    NORTH FORT MYERS    FLORIDA    339033764

WAL-MART - #624

   2812 MAIN ST    NEWBERRY    SOUTH CAROLINA    291084134

WAL-MART - #625

   1310 N FRASER ST    GEORGETOWN    SOUTH CAROLINA    294402800

WAL-MART - #626

   2000 HOBBS HWY    SEMINOLE    TEXAS    793603039

WAL-MART - #627

   805 ENTERPRISE RD    DILLON    SOUTH CAROLINA    295367821

WAL-MART - #628

   9880 DORCHESTER RD    SUMMERVILLE    SOUTH CAROLINA    294858545

WAL-MART - #629

   513 N DUNCAN BYP    UNION    SOUTH CAROLINA    293798648

WAL-MART - #630

   2530 DAVID H MCLEOD BLVD    FLORENCE    SOUTH CAROLINA    295014040

WAL-MART - #631

   115 ROLLING HILLS CIR    EASLEY    SOUTH CAROLINA    296407109

WAL-MART - #632

   1481 N HIGHWAY 17    MOUNT PLEASANT    SOUTH CAROLINA    294643311

WAL-MART - #633

   730 TENNEY ST    KEWANEE    ILLINOIS    614433702

WAL-MART - #634

   2240 W DEKALB ST    CAMDEN    SOUTH CAROLINA    290202069

WAL-MART - #635

   6000 OGEECHEE RD    SAVANNAH    GEORGIA    314197528

WAL-MART - #636

   2111 CLAUDE BAILEY PKWY    PRINCETON    ILLINOIS    613568618

WAL-MART - #637

   200 FRONTIER ST    LEXINGTON    NEBRASKA    688505677

WAL-MART - #638

   165 WALTON DR    GAFFNEY    SOUTH CAROLINA    293411268

WAL-MART - #639

   150 ALTAMA CONNECTOR    BRUNSWICK    GEORGIA    315252242

WAL-MART - #640

   1451 WOODRUFF RD    GREENVILLE    SOUTH CAROLINA    296075741

WAL-MART - #641

   6134 WHITE HORSE RD    GREENVILLE    SOUTH CAROLINA    296113837

WAL-MART - #642

   1040 CHESTERFIELD HWY    CHERAW    SOUTH CAROLINA    295207010

WAL-MART - #643

   10820 KINGS RD    MYRTLE BEACH    SOUTH CAROLINA    295726070

WAL-MART - #644

   651 28 BY-PASS    ANDERSON    SOUTH CAROLINA    296240000

WAL-MART - #645

   2400 W PASEWALK AVE    NORFOLK    NEBRASKA    687014608

WAL-MART - #646

   101 115TH ST    ANAMOSA    IOWA    522057976

WAL-MART - #647

   415 INDUSTRIAL AVE    GRINNELL    IOWA    501122595

WAL-MART - #648

   1661 JUNGERMANN RD    SAINT PETERS    MISSOURI    633042821

WAL-MART - #649

   3175 CHENEY HWY    TITUSVILLE    FLORIDA    327805979

WAL-MART - #650

   1941 NEELEY RD    BIG STONE GAP    VIRGINIA    242194487

WAL-MART - #651

   4145 DOWLEN RD    BEAUMONT    TEXAS    777066852

WAL-MART - #652

   3101 E KANSAS AVE    GARDEN CITY    KANSAS    678466999

WAL-MART - #653

   300 CLINIC DR    HOPKINSVILLE    KENTUCKY    422404989

WAL-MART - #655

   1756 E CENTER ST    MADISONVILLE    KENTUCKY    424312253

WAL-MART - #656

   1880 N MAIN ST    SHELBYVILLE    TENNESSEE    371602018

WAL-MART - #657

   768 S JEFFERSON AVE    COOKEVILLE    TENNESSEE    385014070

WAL-MART - #658

   2510 REDMOND CIR NW    ROME    GEORGIA    301651913

WAL-MART - #659

   7044 CHARLOTTE PIKE    NASHVILLE    TENNESSEE    372094210

WAL-MART - #660

   517 W AVALON AVE    MUSCLE SHOALS    ALABAMA    356612811

WAL-MART - #661

   1011 US HIGHWAY 72 E    ATHENS    ALABAMA    356114319

WAL-MART - #662

   2800 SPRING AVE SW    DECATUR    ALABAMA    356031218

WAL-MART - #663

   1815 DECATUR PIKE    ATHENS    TENNESSEE    373034932

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #664

   4301 N VINE ST    HAYS    KANSAS    676019484

WAL-MART - #665

   725 CAMPBELLSVILLE BYP    CAMPBELLSVILLE    KENTUCKY    427188846

WAL-MART - #666

   3525 US HIGHWAY 27 N    SEBRING    FLORIDA    338701640

WAL-MART - #667

   2111 N JACKSON ST    TULLAHOMA    TENNESSEE    373882207

WAL-MART - #668

   915 N CHANCERY ST    MC MINNVILLE    TENNESSEE    371101568

WAL-MART - #669

   2545 E WALNUT AVE    DALTON    GEORGIA    307218792

WAL-MART - #670

   626 OLIVE ST SW    CULLMAN    ALABAMA    350555594

WAL-MART - #671

   615 S CUMBERLAND ST    LEBANON    TENNESSEE    370875107

WAL-MART - #672

   1030 HUNTERS XING    ALCOA    TENNESSEE    377011849

WAL-MART - #673

   3050 WILMA RUDOLPH BLVD    CLARKSVILLE    TENNESSEE    370405031

WAL-MART - #674

   1112 NASHVILLE PIKE    GALLATIN    TENNESSEE    370667116

WAL-MART - #675

   1601 W REELFOOT AVE    UNION CITY    TENNESSEE    382615554

WAL-MART - #676

   1102 HIGHWAY 27    ROCKWOOD    TENNESSEE    378540000

WAL-MART - #677

   2650 LAKE RD    DYERSBURG    TENNESSEE    380241656

WAL-MART - #678

   1075 COSBY HWY    NEWPORT    TENNESSEE    378217372

WAL-MART - #680

   3755 E ANDREW JOHNSON HWY    GREENEVILLE    TENNESSEE    377451078

WAL-MART - #681

   11697 US HIGHWAY 431    GUNTERSVILLE    ALABAMA    359765667

WAL-MART - #682

   2000 OLD FORT PKWY    MURFREESBORO    TENNESSEE    371296907

WAL-MART - #683

   2130 N LOCUST AVE    LAWRENCEBURG    TENNESSEE    384644456

WAL-MART - #684

   547 W CHURCH ST    LEXINGTON    TENNESSEE    383511703

WAL-MART - #685

   475 S DAVY CROCKETT PKWY    MORRISTOWN    TENNESSEE    378135814

WAL-MART - #686

   120 BENJAMIN H HILL DR W    FITZGERALD    GEORGIA    317508607

WAL-MART - #687

   168 OBED PLZ    CROSSVILLE    TENNESSEE    385558744

WAL-MART - #688

   5824 NOLENSVILLE PIKE    NASHVILLE    TENNESSEE    372116489

WAL-MART - #689

   177 WASHINGTON DR    SOMERSET    KENTUCKY    425012938

WAL-MART - #690

   1001 OVER MOUNTAIN DR    ELIZABETHTON    TENNESSEE    376432855

WAL-MART - #691

   2001 GLENN BLVD SW    FORT PAYNE    ALABAMA    359683535

WAL-MART - #692

   100 WALTON AVE    DANVILLE    KENTUCKY    404228414

WAL-MART - #693

   1589 HIGHWAY 15 S    JACKSON    KENTUCKY    413399634

WAL-MART - #694

   1195 BARRETT BLVD    HENDERSON    KENTUCKY    42420

WAL-MART - #695

   2232 GALLATIN PIKE N    MADISON    TENNESSEE    371152000

WAL-MART - #696

   477 VILLAGE DR    PRESTONSBURG    KENTUCKY    416531146

WAL-MART - #697

   2600 SW 19TH AVENUE RD    OCALA    FLORIDA    344711393

WAL-MART - #698

   4495 KEITH ST NW    CLEVELAND    TENNESSEE    373124820

WAL-MART - #699

   2530 JACKSON AVE W    OXFORD    MISSISSIPPI    386555403

WAL-MART - #700

   1501 AL HIGHWAY 14 E    SELMA    ALABAMA    367030000

WAL-MART - #701

   5031 FREDERICA ST    OWENSBORO    KENTUCKY    423017410

WAL-MART - #702

   1859 BYPASS RD    WINCHESTER    KENTUCKY    403912713

WAL-MART - #703

   27650 STATE HIGHWAY 249    TOMBALL    TEXAS    773756518

WAL-MART - #705

   17030 US HIGHWAY 441    MOUNT DORA    FLORIDA    327576733

WAL-MART - #706

   7631 GALL BLVD    ZEPHYRHILLS    FLORIDA    335414321

WAL-MART - #707

   1000 S STATE ST    CLARKSDALE    MISSISSIPPI    386144704

WAL-MART - #708

   2150 IOWA BLVD    VICKSBURG    MISSISSIPPI    391805572

WAL-MART - #709

   100 WALMART DR    ELIZABETHTOWN    KENTUCKY    427015543

WAL-MART - #710

   4424 LEBANON PIKE    HERMITAGE    TENNESSEE    370761312

WAL-MART - #711

   2345 HAPPY VALLEY RD    GLASGOW    KENTUCKY    421418076

WAL-MART - #712

   24833 JOHN T REID PKWY    SCOTTSBORO    ALABAMA    357682340

WAL-MART - #713

   12650 US HIGHWAY 301    DADE CITY    FLORIDA    335256058

WAL-MART - #714

   602 SHEILA DR    WEST HELENA    ARKANSAS    723901823

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #715

   1501 SKYLAND BLVD E    TUSCALOOSA    ALABAMA    354054231

WAL-MART - #716

   2202 HIGHWAY 82 W    GREENWOOD    MISSISSIPPI    389302706

WAL-MART - #718

   2021 US HIGHWAY 92 W    AUBURNDALE    FLORIDA    338233920

WAL-MART - #719

   820 EASTERN BYP    RICHMOND    KENTUCKY    404752512

WAL-MART - #720

   301 LEONARDWOOD RD    FRANKFORT    KENTUCKY    406016531

WAL-MART - #721

   19100 MURDOCK CIR    PORT CHARLOTTE    FLORIDA    339481022

WAL-MART - #722

   1735 S HIGHWAY 27    CARROLLTON    GEORGIA    301178928

WAL-MART - #723

   1420 HIGHWAY 231 S    TROY    ALABAMA    360812534

WAL-MART - #724

   630 E BROADWAY BLVD    JEFFERSON CITY    TENNESSEE    377604919

WAL-MART - #725

   36205 US HIGHWAY 27 N    HAINES CITY    FLORIDA    33844

WAL-MART - #726

   2643 HIGHWAY 280    ALEXANDER CITY    ALABAMA    350103675

WAL-MART - #727

   1585 ROME HWY    CEDARTOWN    GEORGIA    301254402

WAL-MART - #728

   25 PEMBROKE DR    HILTON HEAD ISLAND    SOUTH CAROLINA    299262259

WAL-MART - #729

   3795 E JOHN ROWAN BLVD    BARDSTOWN    KENTUCKY    400043214

WAL-MART - #730

   41301 US HIGHWAY 280    SYLACAUGA    ALABAMA    351508046

WAL-MART - #731

   969 US HIGHWAY 80 W    DEMOPOLIS    ALABAMA    367324102

WAL-MART - #733

   3501 20TH AVE    VALLEY    ALABAMA    368543206

WAL-MART - #734

   600 BOLL WEEVIL CIR    ENTERPRISE    ALABAMA    363302715

WAL-MART - #735

   2675 DECHERD BLVD    WINCHESTER    TENNESSEE    373981166

WAL-MART - #736

   120 SAM WALTON DR    RUSSELLVILLE    KENTUCKY    422769311

WAL-MART - #737

   1334 N ELLINGTON PKWY    LEWISBURG    TENNESSEE    370912218

WAL-MART - #738

   2200 HIGHWAY 641 N    CAMDEN    TENNESSEE    383205276

WAL-MART - #739

   US HIGHWAY 25 E    MIDDLESBORO    KENTUCKY    40965

WAL-MART - #740

   401 HIGHWAY 231 S    OZARK    ALABAMA    363600000

WAL-MART - #741

   911 HIGHWAY 321 N    LENOIR CITY    TENNESSEE    377716409

WAL-MART - #742

   2500 W STONE DR    KINGSPORT    TENNESSEE    376602356

WAL-MART - #743

   100 E I 240 SERVICE RD    OKLAHOMA CITY    OKLAHOMA    731491612

WAL-MART - #744

   6626 FM 1960 RD E    HUMBLE    TEXAS    773462712

WAL-MART - #745

   5600 N HENRY BLVD    STOCKBRIDGE    GEORGIA    302813246

WAL-MART - #746

   3401 S 31ST ST    TEMPLE    TEXAS    765021902

WAL-MART - #747

   1511 CAMP JACKSON RD    CAHOKIA    ILLINOIS    622062569

WAL-MART - #748

   300 IOWA SPEEDWAY DR    NEWTON    IOWA    502089484

WAL-MART - #749

   3015 GRAND AVE    AMES    IOWA    500104201

WAL-MART - #750

   302 ENTERPRISE DR    INDEPENDENCE    IOWA    506449601

WAL-MART - #751

   1650 WASHINGTON ST    PELLA    IOWA    502197547

WAL-MART - #752

   5200 FAIRMONT PKWY    PASADENA    TEXAS    775053802

WAL-MART - #753

   525 BRANDILYNN BLVD    CEDAR FALLS    IOWA    506137417

WAL-MART - #754

   730 NORTHSIDE DR E    STATESBORO    GEORGIA    304584798

WAL-MART - #755

   4610 S COULTER ST    AMARILLO    TEXAS    791196403

WAL-MART - #756

   13427 HIGHWAY 27    TRION    GEORGIA    307531549

WAL-MART - #757

   2151 W OAKLAWN RD    PLEASANTON    TEXAS    780644604

WAL-MART - #758

   1711 E LAMAR ST    AMERICUS    GEORGIA    317095554

WAL-MART - #759

   1480 US HIGHWAY 17 N    WAUCHULA    FLORIDA    338735006

WAL-MART - #760

   1002 OLD HIGHWAY 60    HARDINSBURG    KENTUCKY    401432832

WAL-MART - #761

   4858 HIGHWAY 1    MATHEWS    LOUISIANA    703752043

WAL-MART - #762

   9248 PARKWAY E    BIRMINGHAM    ALABAMA    352061509

WAL-MART - #763

   7201 AARON ARONOV DR    FAIRFIELD    ALABAMA    350641833

WAL-MART - #764

   750 ACADEMY DR    BESSEMER    ALABAMA    350225200

WAL-MART - #765

   16503 NACOGDOCHES RD    SAN ANTONIO    TEXAS    782471010

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #766

   3100 HOUGH RD    FLORENCE    ALABAMA    356306902

WAL-MART - #767

   2767 W US HIGHWAY 90    LAKE CITY    FLORIDA    320554751

WAL-MART - #768

   1313 N FRY RD    KATY    TEXAS    774490000

WAL-MART - #769

   4150 TAMIAMI TRL S    VENICE    FLORIDA    342935130

WAL-MART - #770

   3503 10TH ST    GREAT BEND    KANSAS    675303538

WAL-MART - #771

   1500 E MERRITT ISLAND CSWY    MERRITT ISLAND    FLORIDA    329522612

WAL-MART - #772

   3506 HIGHWAY 6 S    HOUSTON    TEXAS    770824204

WAL-MART - #773

   1538 W LAUREL AVE    EUNICE    LOUISIANA    705354016

WAL-MART - #774

   818 E 23RD ST    COLUMBUS    NEBRASKA    686013866

WAL-MART - #775

   659 KNOX SQUARE DR    GALESBURG    ILLINOIS    614018605

WAL-MART - #776

   3010 E 23RD ST    FREMONT    NEBRASKA    680252479

WAL-MART - #777

   3115 EDGAR BROWN DR    ORANGE    TEXAS    776305347

WAL-MART - #778

   5001 TAYLOR RD    PUNTA GORDA    FLORIDA    339504722

WAL-MART - #779

   3501 S FLORIDA AVE    LAKELAND    FLORIDA    338034860

WAL-MART - #780

   2050 W SPRING ST    MONROE    GEORGIA    306553164

WAL-MART - #781

   2700 US HIGHWAY 281    MARBLE FALLS    TEXAS    786543810

WAL-MART - #782

   3100 E MAIN ST    UVALDE    TEXAS    788016235

WAL-MART - #783

   705 E BRIGGS DR    MACON    MISSOURI    635521906

WAL-MART - #784

   1045 N GRAND AVE    MOUNT PLEASANT    IOWA    526413111

WAL-MART - #785

   1350 AZALEA DR    WAYNESBORO    MISSISSIPPI    393672257

WAL-MART - #786

   2300 SYCAMORE RD    DEKALB    ILLINOIS    601152067

WAL-MART - #787

   7050 HIGHWAY 85    RIVERDALE    GEORGIA    302742946

WAL-MART - #788

   1966 HIGHWAY 65 S    CLINTON    ARKANSAS    720316796

WAL-MART - #789

   200 HWY 80    MESQUITE    TEXAS    751491656

WAL-MART - #790

   1902 W B ST    MC COOK    NEBRASKA    690013586

WAL-MART - #791

   2701 E MAIN ST    ALICE    TEXAS    783324194

WAL-MART - #792

   1500 SE 5TH ST    ALEDO    ILLINOIS    612319400

WAL-MART - #793

   1701 N 23RD ST    CANYON    TEXAS    790157962

WAL-MART - #794

   1905 E 17TH AVE    HUTCHINSON    KANSAS    675011104

WAL-MART - #795

   11391 DUNBARTON BLVD    BARNWELL    SOUTH CAROLINA    298123033

WAL-MART - #796

   5307 RT 251    PERU    ILLINOIS    61354

WAL-MART - #797

   324 W AGENCY RD    WEST BURLINGTON    IOWA    526551674

WAL-MART - #798

   108 KYDEN DR    MARSHALL    ILLINOIS    62441

WAL-MART - #799

   250 E TUCKER RD    LIBERAL    KANSAS    679015297

WAL-MART - #800

   2501 CITRUS BLVD    LEESBURG    FLORIDA    347487204

WAL-MART - #801

   1605 S MAIN ST    MARYVILLE    MISSOURI    644682611

WAL-MART - #802

   300 6TH AVE W    MONROE    WISCONSIN    535661342

WAL-MART - #803

   218 CUMBERLAND ST    BOGALUSA    LOUISIANA    704273104

WAL-MART - #804

   601 FM 1821    MINERAL WELLS    TEXAS    760679119

WAL-MART - #805

   653 GRAVOIS BLUFFS BLVD    FENTON    MISSOURI    630267715

WAL-MART - #806

   571 WALTON BLVD    LAS CRUCES    NEW MEXICO    880018449

WAL-MART - #807

   6401 NE LOOP 820    NORTH RICHLAND HILLS    TEXAS    761806041

WAL-MART - #808

   121 HIGHWAY 332 W    LAKE JACKSON    TEXAS    775664015

WAL-MART - #809

   92 PLAZA LN    OXFORD    ALABAMA    362032440

WAL-MART - #810

   4151 4TH ST SW    MASON CITY    IOWA    504017346

WAL-MART - #811

   2725 SE HIGHWAY 70    ARCADIA    FLORIDA    342665665

WAL-MART - #812

   2003 S DUMAS AVE    DUMAS    TEXAS    790296101

WAL-MART - #813

   401 W COMMERCE ST    BROWNWOOD    TEXAS    768011701

WAL-MART - #814

   2101 S PARROTT AVE    OKEECHOBEE    FLORIDA    349746160

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #815

   4252 HIGHWAY 54    OSAGE BEACH    MISSOURI    650652171

WAL-MART - #816

   960 BROOKWAY BLVD    BROOKHAVEN    MISSISSIPPI    396012644

WAL-MART - #817

   4444 W VINE ST    KISSIMMEE    FLORIDA    347465315

WAL-MART - #818

   10270 FRONT BEACH RD    PANAMA CITY BEACH    FLORIDA    324073808

WAL-MART - #819

   1619 DEL PRADO BLVD S    CAPE CORAL    FLORIDA    339903790

WAL-MART - #820

   2150 MAIN ST    BOONVILLE    MISSOURI    652331941

WAL-MART - #821

   3728 N PRINCE ST    CLOVIS    NEW MEXICO    881019744

WAL-MART - #822

   3700 E INTERSTATE 40    AMARILLO    TEXAS    791036127

WAL-MART - #823

   1101 E PROSPECT AVE    PONCA CITY    OKLAHOMA    746011701

WAL-MART - #824

   8000 ACADEMY RD NE    ALBUQUERQUE    NEW MEXICO    871111159

WAL-MART - #825

   1283 US HIGHWAY 27 N    STANFORD    KENTUCKY    404849750

WAL-MART - #826

   4600 E MAIN ST    FARMINGTON    NEW MEXICO    874028663

WAL-MART - #827

   603 E HIGHWAY 243    CANTON    TEXAS    751032420

WAL-MART - #828

   2373 E MAIN ST    PLAINFIELD    INDIANA    461682717

WAL-MART - #829

   3251 CERRILLOS RD    SANTA FE    NEW MEXICO    875072924

WAL-MART - #830

   1901 1ST AVE    ROCK FALLS    ILLINOIS    610713504

WAL-MART - #831

   301 SAN MATEO BLVD SE    ALBUQUERQUE    NEW MEXICO    871082919

WAL-MART - #833

   1344 IL HIGHWAY 1    CARMI    ILLINOIS    628214902

WAL-MART - #834

   810 S 37TH ST    BETHANY    MISSOURI    644242770

WAL-MART - #835

   400 EUBANK BLVD NE    ALBUQUERQUE    NEW MEXICO    871232758

WAL-MART - #836

   6586 GA HIGHWAY 40 E    SAINT MARYS    GEORGIA    315584039

WAL-MART - #837

   333 E WALNUT ST    THAYER    MISSOURI    657911523

WAL-MART - #838

   220 S HIGHWAY 97    SAND SPRINGS    OKLAHOMA    740636571

WAL-MART - #839

   9350 CORTANA PL    BATON ROUGE    LOUISIANA    708158603

WAL-MART - #841

   1126 HIGHWAY 38    TIPTON    IOWA    527729400

WAL-MART - #842

   4200 DILLON DR    PUEBLO    COLORADO    810082113

WAL-MART - #843

   131 N US 19 & SYLVESTER RD    CAMILLA    GEORGIA    317300000

WAL-MART - #844

   333 E. RT 6    MORRIS    ILLINOIS    604500000

WAL-MART - #845

   1250 W DALLAS ST    BUFFALO    MISSOURI    656225403

WAL-MART - #846

   2125 W TRAVIS ST    LA GRANGE    TEXAS    789452620

WAL-MART - #847

   601 E LEFFLER ST    DODGEVILLE    WISCONSIN    535332123

WAL-MART - #848

   6811 SOUTHCREST PKWY    SOUTHAVEN    MISSISSIPPI    386719538

WAL-MART - #849

   155 LOUETTA XING    SPRING    TEXAS    773733007

WAL-MART - #850

   2701 CARLISLE BLVD NE    ALBUQUERQUE    NEW MEXICO    871102830

WAL-MART - #851

   1800 W HIGHWAY 70    RUIDOSO DOWNS    NEW MEXICO    883469500

WAL-MART - #852

   4041 VETERANS DR    OTTAWA    ILLINOIS    613509602

WAL-MART - #853

   685 SCHILLINGER RD S    MOBILE    ALABAMA    366958944

WAL-MART - #854

   2460 E WABASH ST    FRANKFORT    INDIANA    460419429

WAL-MART - #855

   4735 JONESBORO RD    UNION CITY    GEORGIA    302911915

WAL-MART - #856

   404 U S HIGHWAY 27 BYP    BREMEN    GEORGIA    301101950

WAL-MART - #857

   3653 S ORLANDO DR    SANFORD    FLORIDA    327735611

WAL-MART - #858

   361 & 8TH AVE NE    CAIRO    GEORGIA    398281603

WAL-MART - #859

   2000 STATE ROAD 60 E    LAKE WALES    FLORIDA    338985182

WAL-MART - #860

   1699 N WOODLAND BLVD    DELAND    FLORIDA    327201803

WAL-MART - #861

   4215 S LOOP 289    LUBBOCK    TEXAS    794231100

WAL-MART - #862

   751 W OGLETHORPE HWY    HINESVILLE    GEORGIA    313134416

WAL-MART - #863

   4180 HIGHWAY 431    ROANOKE    ALABAMA    362742604

WAL-MART - #864

   3109 E 1ST ST    VIDALIA    GEORGIA    304748830

WAL-MART - #865

   1209 N INTERSTATE 35    NEW BRAUNFELS    TEXAS    781302812

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #866

   5245 RANGELINE SERVICE RD S    MOBILE    ALABAMA    366190000

WAL-MART - #867

   3322 AVE 1    SCOTTSBLUFF    NEBRASKA    693610000

WAL-MART - #868

   2401 S CANAL ST    CARLSBAD    NEW MEXICO    882206523

WAL-MART - #869

   3333 CLARK ST    ALAMOSA    COLORADO    811012050

WAL-MART - #870

   4040 N NEWTON ST    JASPER    INDIANA    475462575

WAL-MART - #871

   101 W US HIGHWAY 60    MOUNTAIN VIEW    MISSOURI    655488542

WAL-MART - #872

   1919 N MAIN ST    PEARLAND    TEXAS    775813305

WAL-MART - #873

   926 PASEO DEL PUEBLO SUR    TAOS    NEW MEXICO    875715966

WAL-MART - #874

   314 SGT PRENTISS DR    NATCHEZ    MISSISSIPPI    391204224

WAL-MART - #875

   815 S WHEATLEY ST    RIDGELAND    MISSISSIPPI    391575002

WAL-MART - #876

   155 SAN ANTONIO AVE    MANY    LOUISIANA    714493008

WAL-MART - #877

   2406 W ROOSEVELT BLVD    MONROE    NORTH CAROLINA    281108430

WAL-MART - #878

   1500 MARKET PLACE BLVD    CUMMING    GEORGIA    300417926

WAL-MART - #879

   419 HIGHWAY 52 BYP W    LAFAYETTE    TENNESSEE    370831731

WAL-MART - #880

   4100 W AIRPORT FWY    IRVING    TEXAS    750625913

WAL-MART - #881

   5556 SUNSET BLVD    LEXINGTON    SOUTH CAROLINA    290727989

WAL-MART - #882

   38020 US HIGHWAY 18    PRAIRIE DU CHIEN    WISCONSIN    538218206

WAL-MART - #883

   14091 FM 490    RAYMONDVILLE    TEXAS    785804591

WAL-MART - #884

   2500 PROGRESS PKWY    SHELBYVILLE    INDIANA    461768772

WAL-MART - #885

   1326 280TH    SEWARD    NEBRASKA    684347541

WAL-MART - #886

   3036 1ST AVE S    FORT DODGE    IOWA    505012988

WAL-MART - #887

   805 HIGHWAY 42    PETAL    MISSISSIPPI    394652731

WAL-MART - #888

   1005 W FORT SCOTT ST    BUTLER    MISSOURI    647301206

WAL-MART - #889

   101 US HIGHWAY 19 S    THOMASVILLE    GEORGIA    317574824

WAL-MART - #890

   11250 E COLONIAL DR    ORLANDO    FLORIDA    328174537

WAL-MART - #891

   4115 E LINCOLNWAY    STERLING    ILLINOIS    610819700

WAL-MART - #892

   1002 SE NATIONAL DR    ANKENY    IOWA    500213996

WAL-MART - #893

   401 LINWOOD PLZ    LINDSAY    OKLAHOMA    730524602

WAL-MART - #894

   6625 S MEMORIAL DR    TULSA    OKLAHOMA    741332036

WAL-MART - #895

   100 OZARK DR    CUBA    MISSOURI    654531664

WAL-MART - #896

   2225 W INTERSTATE 20    GRAND PRAIRIE    TEXAS    750523926

WAL-MART - #897

   2610 W DICKINSON BLVD    FORT STOCKTON    TEXAS    797354240

WAL-MART - #898

   1903 S CEDAR ST    PECOS    TEXAS    797726204

WAL-MART - #899

   340 NORMAN DR    VALDOSTA    GEORGIA    316017713

WAL-MART - #900

   2801 AVENUE F NW    CHILDRESS    TEXAS    792012229

WAL-MART - #901

   550 S HIGHWAY 123 BYP    SEGUIN    TEXAS    781559752

WAL-MART - #902

   1750 INDIANAPOLIS RD    GREENCASTLE    INDIANA    461357448

WAL-MART - #903

   2711 GREENWAY DR    JACKSON    MISSISSIPPI    392043304

WAL-MART - #904

   2200 S MCKENZIE ST    FOLEY    ALABAMA    365351790

WAL-MART - #905

   2285 E BEN PRATT BLVD    LONGMONT    COLORADO    80504

WAL-MART - #906

   1650 W MALONEY AVE    GALLUP    NEW MEXICO    873013305

WAL-MART - #907

   120 N LEE ST    FORSYTH    GEORGIA    310292122

WAL-MART - #908

   8101 S JOHN YOUNG PKWY    ORLANDO    FLORIDA    328199021

WAL-MART - #909

   8101 W JUDGE PEREZ DR    CHALMETTE    LOUISIANA    70043

WAL-MART - #910

   201 S EDWARDS BLVD    LAKE GENEVA    WISCONSIN    531474507

WAL-MART - #911

   4810 LAPALCO BLVD    MARRERO    LOUISIANA    700724326

WAL-MART - #913

   1798 OLD STAGE RD    DECORAH    IOWA    521017302

WAL-MART - #914

   1401 OLD EXETER RD    CASSVILLE    MISSOURI    656259415

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #915

   11210 W AIRPORT BLVD    STAFFORD    TEXAS    774773000

WAL-MART - #916

   6072 U S HIGHWAY 98    HATTIESBURG    MISSISSIPPI    394028854

WAL-MART - #917

   2309 S BRIDGE ST    BRADY    TEXAS    768257496

WAL-MART - #918

   1701 E END BLVD N    MARSHALL    TEXAS    756700713

WAL-MART - #919

   748 BEAL PKWY NW    FORT WALTON BEACH    FLORIDA    325473002

WAL-MART - #921

   7865 W US HIGHWAY 50    SALIDA    COLORADO    812019345

WAL-MART - #922

   2363 HIGHWAY 135 NW    CORYDON    INDIANA    471122153

WAL-MART - #923

   16865 CLOVER RD    NOBLESVILLE    INDIANA    460603640

WAL-MART - #924

   1510 W MAIN ST    STERLING    COLORADO    807519095

WAL-MART - #925

   11720 E DR MARTIN LUTHER
KING JR BLVD    SEFFNER    FLORIDA    335844923

WAL-MART - #926

   2535 S US HIGHWAY 281    FALFURRIAS    TEXAS    783555253

WAL-MART - #927

   1501 N INTERSTATE 27    PLAINVIEW    TEXAS    790723916

WAL-MART - #929

   10855 S US HIGHWAY 1    PORT SAINT LUCIE    FLORIDA    349526410

WAL-MART - #930

   3801 EASTERN BLVD    MONTGOMERY    ALABAMA    361167313

WAL-MART - #931

   5555 20TH ST    VERO BEACH    FLORIDA    329664632

WAL-MART - #932

   1569 N EXPRESSWAY    GRIFFIN    GEORGIA    302231746

WAL-MART - #933

   1240 N 7TH ST    ROCHELLE    ILLINOIS    610681198

WAL-MART - #934

   27520 US HIGHWAY 98    DAPHNE    ALABAMA    365264828

WAL-MART - #935

   904 S RANGE AVE    DENHAM SPRINGS    LOUISIANA    707264802

WAL-MART - #936

   1204 AVENUE OF MID AMERICA    EFFINGHAM    ILLINOIS    62401

WAL-MART - #937

   2795 CHASTAIN MEADOWS PKWY    MARIETTA    GEORGIA    300663361

WAL-MART - #938

   6495 ATLANTA HWY    MONTGOMERY    ALABAMA    361174230

WAL-MART - #939

   4320 FRANKLIN AVE    WACO    TEXAS    767106906

WAL-MART - #940

   6770 WESTWORTH BLVD    FORT WORTH    TEXAS    761144002

WAL-MART - #941

   949 E BLOOMINGDALE AVE    BRANDON    FLORIDA    335118118

WAL-MART - #942

   10500 W COLONIAL DR    OCOEE    FLORIDA    347612946

WAL-MART - #943

   1239 STATE ROAD 436    CASSELBERRY    FLORIDA    327076447

WAL-MART - #944

   3351 S FERDON BLVD    CRESTVIEW    FLORIDA    325368484

WAL-MART - #945

   702 W LOOP    LUBBOCK    TEXAS    794164200

WAL-MART - #946

   15 HALS PLAZA DR    PIEDMONT    MISSOURI    63957

WAL-MART - #947

   401 E US HIGHWAY 82    SHERMAN    TEXAS    750922566

WAL-MART - #948

   2525 US HIGHWAY 70 SE    HICKORY    NORTH CAROLINA    286028302

WAL-MART - #949

   3155 W WHEATLAND RD    DALLAS    TEXAS    752373453

WAL-MART - #950

   8400 US HIGHWAY 64    BARTLETT    TENNESSEE    381334187

WAL-MART - #951

   625 HIGHWAY 290 E    HEMPSTEAD    TEXAS    774455568

WAL-MART - #952

   641 VETERANS PKWY S    MOULTRIE    GEORGIA    317888811

WAL-MART - #953

   1325 DENVER AVE    LOVELAND    COLORADO    805375120

WAL-MART - #954

   527 LAKE ST    HAZLEHURST    MISSISSIPPI    390832217

WAL-MART - #955

   1700 S ORANGE BLOSSOM TRL    APOPKA    FLORIDA    327037745

WAL-MART - #956

   1001 E EAU GALLIE BLVD    INDIAN HARBOUR BEACH    FLORIDA    329374907

WAL-MART - #957

   125 E BESTOR DR    GENESEO    ILLINOIS    612541972

WAL-MART - #958

   1800 PROGRESSIVE PKWY    PLATTEVILLE    WISCONSIN    538183813

WAL-MART - #959

   2163 W C 48    BUSHNELL    FLORIDA    335138999

WAL-MART - #960

   11012 N WILLIAMS ST    DUNNELLON    FLORIDA    344328319

WAL-MART - #961

   1616 W AIRLINE HWY    LA PLACE    LOUISIANA    700683331

WAL-MART - #962

   2921 TOUPAL DR    TRINIDAD    COLORADO    810828740

WAL-MART - #963

   1836 S MAIN ST    WEATHERFORD    TEXAS    760865506

WAL-MART - #964

   9441 ALAMEDA AVE    EL PASO    TEXAS    799075601

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #965

   222 W MCCOY BLVD    TOMAH    WISCONSIN    546603291

WAL-MART - #966

   1835 E MAIN ST    CORTEZ    COLORADO    813213037

WAL-MART - #967

   1485 COMMERCIAL WAY    SPRING HILL    FLORIDA    346064525

WAL-MART - #968

   355 CYPRESS GARDENS BLVD    WINTER HAVEN    FLORIDA    338804452

WAL-MART - #969

   9350 HIGHWAY 49    GULFPORT    MISSISSIPPI    395034213

WAL-MART - #970

   235 FRONTAGE RD    PICAYUNE    MISSISSIPPI    394667587

WAL-MART - #971

   1133 N MAIN ST    VIROQUA    WISCONSIN    546651162

WAL-MART - #972

   6360 LAKE WORTH BLVD    LAKE WORTH    TEXAS    761353698

WAL-MART - #973

   5100 OKEECHOBEE RD    FORT PIERCE    FLORIDA    349475428

WAL-MART - #974

   845 PALM BAY RD NE    WEST MELBOURNE    FLORIDA    329048400

WAL-MART - #975

   3712 W MAIN ST    DURANT    OKLAHOMA    747014529

WAL-MART - #976

   3360 FRONT ST    WINNSBORO    LOUISIANA    712956487

WAL-MART - #977

   1757 S 14TH ST    FERNANDINA BEACH    FLORIDA    320344415

WAL-MART - #978

   2715 N SUMMIT ST    ARKANSAS CITY    KANSAS    670058813

WAL-MART - #979

   1600 W WISCONSIN ST    SPARTA    WISCONSIN    546562242

WAL-MART - #980

   3103 S 23RD AVE    GREELEY    COLORADO    806318750

WAL-MART - #981

   1733 2ND ST S    MERIDIAN    MISSISSIPPI    393014514

WAL-MART - #982

   1130 W FRONTAGE RD    OWATONNA    MINNESOTA    550605662

WAL-MART - #983

   1210 GIANT DR    BLUE EARTH    MINNESOTA    560131724

WAL-MART - #984

   4400 FRONT ST    CASTLE ROCK    COLORADO    801047923

WAL-MART - #985

   1800 W BURLINGTON AVE    FAIRFIELD    IOWA    525562626

WAL-MART - #986

   840 SUMMIT BLVD    FRISCO    COLORADO    804430000

WAL-MART - #987

   14821 BEN C PRATT/6 MILE
CYPRESS PKWY    FORT MYERS    FLORIDA    339124467

WAL-MART - #988

   1575 LAND O LAKES BLVD    LUTZ    FLORIDA    335492930

WAL-MART - #989

   8912 VETERANS MEMORIAL BLVD    METAIRIE    LOUISIANA    700035265

WAL-MART - #990

   4965 HIGHWAY 90    PACE    FLORIDA    325711408

WAL-MART - #991

   101 E I65 SERVICE RD S    MOBILE    ALABAMA    366063900

WAL-MART - #992

   2019 E 81ST ST    TULSA    OKLAHOMA    741374232

WAL-MART - #993

   205 S CENTENNIAL DR    MCPHERSON    KANSAS    674604012

WAL-MART - #994

   8745 STATE ROAD 54    NEW PORT RICHEY    FLORIDA    346553006

WAL-MART - #995

   2125 N MORTON ST    FRANKLIN    INDIANA    461319624

WAL-MART - #996

   823 W HWY STATE    SPENCER    INDIANA    474600000

WAL-MART - #1000

   2721 BOCA CHICA BLVD    BROWNSVILLE    TEXAS    785213573

WAL-MART - #1001

   4080 W NORTHERN AVE    PUEBLO    COLORADO    810053503

WAL-MART - #1002

   2251 E STATE HIGHWAY 54    LINTON    INDIANA    474419498

WAL-MART - #1003

   6800 W US HIGHWAY 34    PLANO    ILLINOIS    605459607

WAL-MART - #1004

   5315 CORTEZ RD W    BRADENTON    FLORIDA    342102814

WAL-MART - #1005

   1201 4TH ST SW    WAVERLY    IOWA    506774322

WAL-MART - #1006

   1215 E 16TH AVE    CORDELE    GEORGIA    310151543

WAL-MART - #1007

   2401 US HWY 14 E    RICHLAND CENTER    WISCONSIN    535812996

WAL-MART - #1008

   250 W 65TH ST    LOVELAND    COLORADO    805384668

WAL-MART - #1009

   1150 US HIGHWAY 60 E    REPUBLIC    MISSOURI    657381580

WAL-MART - #1010

   720 E US HIGHWAY 74    ROCKINGHAM    NORTH CAROLINA    28379

WAL-MART - #1011

   434 S COLUMBIA AVE    RINCON    GEORGIA    313269079

WAL-MART - #1012

   120 FRANCIS CT    BEAVER DAM    WISCONSIN    539162904

WAL-MART - #1013

   1795 E STATE ROAD 163    CLINTON    INDIANA    478427327

WAL-MART - #1014

   4000 S BOLGER RD    INDEPENDENCE    MISSOURI    640556776

WAL-MART - #1015

   7555 N MESA ST    EL PASO    TEXAS    799123505

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1016

   410 CANAL BLVD    THIBODAUX    LOUISIANA    703013414

WAL-MART - #1017

   2010 PAXVILLE HWY    MANNING    SOUTH CAROLINA    291026434

WAL-MART - #1018

   1099 INDIAN DR    EASTMAN    GEORGIA    310237654

WAL-MART - #1019

   3105 E US HIGHWAY 50    CANON CITY    COLORADO    812122788

WAL-MART - #1020

   1550 BLAKE AVE    ALBERT LEA    MINNESOTA    560076304

WAL-MART - #1021

   500 WARREN COUNTY CTR    WARRENTON    MISSOURI    633833023

WAL-MART - #1022

   3820 STATE HIGHWAY 64 W    TYLER    TEXAS    757046924

WAL-MART - #1023

   1140 E STUART DR    GALAX    VIRGINIA    243332630

WAL-MART - #1024

   414 S MAIN ST    SWAINSBORO    GEORGIA    304013676

WAL-MART - #1025

   1608 VETERANS BLVD    MCCOMB    MISSISSIPPI    39648

WAL-MART - #1026

   3200 JOHN WILLIAMS BLVD    BEDFORD    INDIANA    47421

WAL-MART - #1027

   150 CONCORD COMMONS PL SW    CONCORD    NORTH CAROLINA    280275026

WAL-MART - #1028

   401 RIVER RD    EAST PEORIA    ILLINOIS    616112086

WAL-MART - #1029

   3826 S SUNCOAST BLVD    HOMOSASSA    FLORIDA    344460000

WAL-MART - #1030

   805 HWY 9 BYP W    LANCASTER    SOUTH CAROLINA    29720

WAL-MART - #1032

   2101 S HIGHWAY 77    LYNN HAVEN    FLORIDA    324444631

WAL-MART - #1033

   1600 E TIPTON ST    SEYMOUR    INDIANA    472743560

WAL-MART - #1034

   705 E DIXON BLVD    SHELBY    NORTH CAROLINA    281526821

WAL-MART - #1035

   141 DORMAN CENTRE    SPARTANBURG    SOUTH CAROLINA    293012625

WAL-MART - #1036

   197 PLAZA DR    FOREST CITY    NORTH CAROLINA    280433712

WAL-MART - #1037

   1317 N MAIN ST    SUMMERVILLE    SOUTH CAROLINA    294837314

WAL-MART - #1038

   2103 STATE ST N    WASECA    MINNESOTA    560932605

WAL-MART - #1039

   2241 ROCKFORD ST    MOUNT AIRY    NORTH CAROLINA    270305207

WAL-MART - #1040

   15955 FM 529 RD    HOUSTON    TEXAS    770952513

WAL-MART - #1041

   1310 N TEXAS BLVD    WESLACO    TEXAS    785964210

WAL-MART - #1042

   488 HIGHWAY 71 E    BASTROP    TEXAS    786025077

WAL-MART - #1043

   2008 W GRANT AVE    PAULS VALLEY    OKLAHOMA    730759230

WAL-MART - #1044

   5050 TROUP HWY    TYLER    TEXAS    75703

WAL-MART - #1045

   745 S HIGHWAY 287    LAFAYETTE    COLORADO    800262199

WAL-MART - #1046

   2214 N 1ST ST    CARRIZO SPRINGS    TEXAS    788342036

WAL-MART - #1047

   6065 JONESBORO RD    MORROW    GEORGIA    302601106

WAL-MART - #1048

   589 W HIGHWAY 92    WILLIAMSBURG    KENTUCKY    407691684

WAL-MART - #1050

   2406 LUBBOCK HWY    LAMESA    TEXAS    793312720

WAL-MART - #1051

   407 E STATE ROAD 114    LEVELLAND    TEXAS    793362629

WAL-MART - #1052

   3186 HIGHWAY 171 N    FAYETTE    ALABAMA    355556172

WAL-MART - #1053

   1015 NEW MOODY LN    LA GRANGE    KENTUCKY    400319142

WAL-MART - #1054

   1920 HIGHWAY 73    ATCHISON    KANSAS    660025102

WAL-MART - #1055

   5302 N GARLAND AVE    GARLAND    TEXAS    750402715

WAL-MART - #1056

   3300 TRI CITY DR    NEWCASTLE    OKLAHOMA    730656599

WAL-MART - #1057

   1300 GILMER AVE    TALLASSEE    ALABAMA    360781026

WAL-MART - #1058

   16750 S TOWNSEND AVE    MONTROSE    COLORADO    814015410

WAL-MART - #1059

   1309 HIGHWAY 35 S    FOREST    MISSISSIPPI    390745010

WAL-MART - #1060

   1227 BURKEMONT AVE    MORGANTON    NORTH CAROLINA    286554510

WAL-MART - #1061

   136 E JARMAN ST    HAZLEHURST    GEORGIA    315396130

WAL-MART - #1062

   150 W EL DORADO BLVD    FRIENDSWOOD    TEXAS    775466500

WAL-MART - #1063

   1608 W MAGNOLIA AVE    GENEVA    ALABAMA    363401237

WAL-MART - #1064

   845 BLOWING ROCK BLVD    LENOIR    NORTH CAROLINA    286453757

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1065

   2400 N HERVEY ST    HOPE    ARKANSAS    718018418

WAL-MART - #1066

   4253 DENNY AVE    PASCAGOULA    MISSISSIPPI    395815502

WAL-MART - #1067

   1506 N TEXANA ST    HALLETTSVILLE    TEXAS    779642036

WAL-MART - #1068

   2001 US HIGHWAY 1    SEBASTIAN    FLORIDA    329581615

WAL-MART - #1069

   231 EASTSIDE DR    NEWTON    MISSISSIPPI    393458035

WAL-MART - #1070

   88 HIGHLAND XING    EAST ELLIJAY    GEORGIA    305406052

WAL-MART - #1071

   610 WESLEY DR    WOOD RIVER    ILLINOIS    620951894

WAL-MART - #1072

   1830 US HIGHWAY 82 W    TIFTON    GEORGIA    317938164

WAL-MART - #1073

   1710 CENTRAL TEXAS EXPY    LAMPASAS    TEXAS    765503421

WAL-MART - #1074

   1655 SUNSET DR    GRENADA    MISSISSIPPI    389014061

WAL-MART - #1075

   1680 FORT CAMPBELL BLVD    CLARKSVILLE    TENNESSEE    370423537

WAL-MART - #1076

   1401 GRAY HWY    MACON    GEORGIA    312111905

WAL-MART - #1077

   3535 APALACHEE PKWY    TALLAHASSEE    FLORIDA    323115330

WAL-MART - #1078

   2005 HUTCHINS AVE    BALLINGER    TEXAS    768214427

WAL-MART - #1079

   1998 STATE ROAD 44    NEW SMYRNA BEACH    FLORIDA    321688349

WAL-MART - #1080

   3111 BROWNS MILL RD    JOHNSON CITY    TENNESSEE    376044117

WAL-MART - #1081

   3570 SW ARCHER RD    GAINESVILLE    FLORIDA    326082496

WAL-MART - #1082

   10991 SAN JOSE BLVD    JACKSONVILLE    FLORIDA    322236600

WAL-MART - #1083

   6830 NORMANDY BLVD    JACKSONVILLE    FLORIDA    322051902

WAL-MART - #1084

   3838 S SEMORAN BLVD    ORLANDO    FLORIDA    328224006

WAL-MART - #1085

   8701 US HIGHWAY 19    PORT RICHEY    FLORIDA    346685349

WAL-MART - #1086

   4400 13TH ST    SAINT CLOUD    FLORIDA    347696763

WAL-MART - #1087

   4001 SE FEDERAL HWY    STUART    FLORIDA    349974909

WAL-MART - #1088

   2681 C T SWITZER SR DR    BILOXI    MISSISSIPPI    395314500

WAL-MART - #1089

   525 KIMBALL CROSSING DR    KIMBALL    TENNESSEE    373475649

WAL-MART - #1090

   6767 103RD ST    JACKSONVILLE    FLORIDA    322107145

WAL-MART - #1091

   1991 MLK EXPRESS WAY    ANDALUSIA    ALABAMA    36420

WAL-MART - #1092

   1405 TAHOKA RD    BROWNFIELD    TEXAS    793164828

WAL-MART - #1093

   845 BROADMEADOW RD    RANTOUL    ILLINOIS    618662119

WAL-MART - #1094

   10300 E STATE ROUTE 350    RAYTOWN    MISSOURI    641381803

WAL-MART - #1095

   3010 BLAKE AVE    GLENWOOD SPRINGS    COLORADO    816014400

WAL-MART - #1096

   261 COOPER CREEK DR    MOCKSVILLE    NORTH CAROLINA    270285967

WAL-MART - #1097

   250 TURNER ST    ABERDEEN    NORTH CAROLINA    283152363

WAL-MART - #1098

   400 TINEY BROWNING BLVD    PORT LAVACA    TEXAS    779792425

WAL-MART - #1099

   PAWNEE PLAZA MALL    WICHITA    KANSAS    672114944

WAL-MART - #1100

   1500 MILITARY ST S    HAMILTON    ALABAMA    355705005

WAL-MART - #1101

   4538 US HIGHWAY 231    WETUMPKA    ALABAMA    360923333

WAL-MART - #1102

   14507 PLANK RD    BAKER    LOUISIANA    707145431

WAL-MART - #1103

   3450 FM 1960 RD W    HOUSTON    TEXAS    770683606

WAL-MART - #1104

   2461 E GULF TO LAKE HWY    INVERNESS    FLORIDA    344533232

WAL-MART - #1105

   4450 E MCCAIN BLVD    N LITTLE ROCK    ARKANSAS    721172519

WAL-MART - #1106

   4283 CARTER ST    VIDALIA    LOUISIANA    713733148

WAL-MART - #1107

   1900 HIGHWAY 165 S    OAKDALE    LOUISIANA    714635098

WAL-MART - #1108

   705 S CONSTITUTION AVE    OAK GROVE    LOUISIANA    712639095

WAL-MART - #1109

   1806 JULIA ST    RAYVILLE    LOUISIANA    712695560

WAL-MART - #1110

   833 STERLINGTON HWY    FARMERVILLE    LOUISIANA    712413805

WAL-MART - #1111

   1572 ANDERSON HWY    HARTWELL    GEORGIA    306437171

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1112

   855 N CHURCH ST    THOMASTON    GEORGIA    302863622

WAL-MART - #1113

   1851 HIGHWAY 192 W    LONDON    KENTUCKY    407413032

WAL-MART - #1114

   315 SYLAMORE AVE    MOUNTAIN VIEW    ARKANSAS    725608599

WAL-MART - #1115

   612 E MAIN ST    HOHENWALD    TENNESSEE    384622008

WAL-MART - #1116

   1845 N HIGHWAY 81    DUNCAN    OKLAHOMA    735330000

WAL-MART - #1117

   6001 N CENTRAL EXPY    PLANO    TEXAS    750234702

WAL-MART - #1118

   12300 LAKE JUNE RD    BALCH SPRINGS    TEXAS    751801636

WAL-MART - #1119

   3451 TAMIAMI TRL E    NAPLES    FLORIDA    341124942

WAL-MART - #1120

   7207 N M-1 HWY    GLADSTONE    MISSOURI    641190000

WAL-MART - #1121

   2592 N COLUMBIA ST    MILLEDGEVILLE    GEORGIA    310618709

WAL-MART - #1122

   3886 GEORGIA HWY    TOCCOA    GEORGIA    30577

WAL-MART - #1123

   1636 SANDIFER BLVD    SENECA    SOUTH CAROLINA    296780906

WAL-MART - #1124

   1201 HIGHWAY 31 NW    HARTSELLE    ALABAMA    356404420

WAL-MART - #1125

   300 GREENBRIAR DR    NORMAL    ILLINOIS    617612278

WAL-MART - #1126

   1381 S MAIN ST    BOERNE    TEXAS    780062821

WAL-MART - #1127

   2004 US HIGHWAY 74 W    WADESBORO    NORTH CAROLINA    281707551

WAL-MART - #1128

   7162 HIGHWAY 1    MANSURA    LOUISIANA    713504351

WAL-MART - #1129

   13201 RANCH ROAD 620 N    AUSTIN    TEXAS    787171025

WAL-MART - #1130

   922 E MAIN ST    LAURENS    SOUTH CAROLINA    293603602

WAL-MART - #1131

   901 NC HIGHWAY 16 S    TAYLORSVILLE    NORTH CAROLINA    286818941

WAL-MART - #1132

   1226 E DIXIE DR    ASHEBORO    NORTH CAROLINA    272038856

WAL-MART - #1133

   781 LEONARD AVE    ALBEMARLE    NORTH CAROLINA    280015257

WAL-MART - #1134

   1226 US HIGHWAY 331 S    DEFUNIAK SPGS    FLORIDA    324353396

WAL-MART - #1135

   1150 S 4TH ST    HARTSVILLE    SOUTH CAROLINA    295505792

WAL-MART - #1136

   3255 LA HIGHWAY 1 S    PORT ALLEN    LOUISIANA    707675858

WAL-MART - #1137

   13750 EAST FWY    HOUSTON    TEXAS    770155929

WAL-MART - #1138

   7202 WATTS RD    MADISON    WISCONSIN    537192319

WAL-MART - #1139

   200 WALMART WAY    MOREHEAD    KENTUCKY    403517217

WAL-MART - #1140

   499 INDIAN MOUND DR    MOUNT STERLING    KENTUCKY    403531096

WAL-MART - #1141

   1965 N STATE ST    GREENFIELD    INDIANA    461401089

WAL-MART - #1142

   1618 W MCCLAIN AVE    SCOTTSBURG    INDIANA    471701161

WAL-MART - #1143

   1308 S HARRIS ST    SANDERSVILLE    GEORGIA    310826913

WAL-MART - #1144

   970 E LIBERTY ST    YORK    SOUTH CAROLINA    297451662

WAL-MART - #1146

   511 N HIGHWAY 52    MONCKS CORNER    SOUTH CAROLINA    294613132

WAL-MART - #1147

   168 WALMART DR    FLIPPIN    ARKANSAS    726348580

WAL-MART - #1148

   3131 LAWRENCE RD    WICHITA FALLS    TEXAS    763081617

WAL-MART - #1149

   755 S 20TH AVE    SAFFORD    ARIZONA    855463322

WAL-MART - #1150

   1815 BROTHERS BLVD    COLLEGE STATION    TEXAS    778455413

WAL-MART - #1151

   10824 PARALLEL PKWY    KANSAS CITY    KANSAS    661093649

WAL-MART - #1152

   255 16TH ST SW    SIOUX CENTER    IOWA    512502959

WAL-MART - #1153

   6020 HARRISON RD    MACON    GEORGIA    312064742

WAL-MART - #1154

   1435 E MAIN ST    FREDERICKSBURG    TEXAS    786245404

WAL-MART - #1155

   5070 FAYETTEVILLE RD    LUMBERTON    NORTH CAROLINA    28358

WAL-MART - #1156

   169 NORMAN STATION BLVD    MOORESVILLE    NORTH CAROLINA    281176396

WAL-MART - #1157

   2110 S STATE HIGHWAY 3    NORTH VERNON    INDIANA    472657950

WAL-MART - #1158

   2473 HACKWORTH RD    BIRMINGHAM    ALABAMA    352141909

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1159

   432 S BROAD ST    NEW TAZEWELL    TENNESSEE    378257239

WAL-MART - #1160

   100 SYCAMORE ESTATES DR    AURORA    INDIANA    470011488

WAL-MART - #1161

   2897 VETERANS MEMORIAL PKWY    SAINT CHARLES    MISSOURI    633033526

WAL-MART - #1162

   1801 S STATE ROAD 57    WASHINGTON    INDIANA    475014326

WAL-MART - #1163

   4001 BEHRMAN HWY    NEW ORLEANS    LOUISIANA    70114

WAL-MART - #1164

   360 HARBISON BLVD    COLUMBIA    SOUTH CAROLINA    292122248

WAL-MART - #1165

   1165 WALMART WAY    RADCLIFF    KENTUCKY    401601471

WAL-MART - #1166

   1347 W BROAD ST    ELIZABETHTOWN    NORTH CAROLINA    283379548

WAL-MART - #1167

   3500 BRUMBACK BLVD    KENOSHA    WISCONSIN    531444816

WAL-MART - #1168

   1001 HIGHWAY 98 BYP    COLUMBIA    MISSISSIPPI    394293741

WAL-MART - #1169

   1920 S ARKANSAS ST    SPRINGHILL    LOUISIANA    710754320

WAL-MART - #1170

   10445 DIXIE HWY    LOUISVILLE    KENTUCKY    402723953

WAL-MART - #1171

   8320 LOCKWOOD RIDGE RD    SARASOTA    FLORIDA    342432902

WAL-MART - #1172

   13490 BEACH BLVD    JACKSONVILLE    FLORIDA    322240290

WAL-MART - #1173

   8808 BEACH BLVD    JACKSONVILLE    FLORIDA    322164621

WAL-MART - #1174

   34301 HIGHWAY 43    THOMASVILLE    ALABAMA    367843341

WAL-MART - #1175

   2750 S WOODLANDS VILLAGE BLVD    FLAGSTAFF    ARIZONA    860017128

WAL-MART - #1176

   1800 US HIGHWAY 51    STOUGHTON    WISCONSIN    535893112

WAL-MART - #1177

   201 HIGHLANDS BOULEVARD DR    MANCHESTER    MISSOURI    630114383

WAL-MART - #1178

   4101 HIGHWAY 121    BEDFORD    TEXAS    760213033

WAL-MART - #1179

   60 AIRPORT RD    ARDEN    NORTH CAROLINA    287049405

WAL-MART - #1180

   790 GREENSBURG COMMONS
SHOPPING CTR    GREENSBURG    INDIANA    472409469

WAL-MART - #1181

   1785 COBB PKWY S    MARIETTA    GEORGIA    300609288

WAL-MART - #1182

   174 CYPRESS POINT PKWY    PALM COAST    FLORIDA    321647438

WAL-MART - #1183

   2401 AUGUSTA RD    WEST COLUMBIA    SOUTH CAROLINA    291694543

WAL-MART - #1184

   STONE MOUNTAIN FESTIVAL    STONE MOUNTAIN    GEORGIA    300873335

WAL-MART - #1185

   1030 NORWOOD PARK BLVD    AUSTIN    TEXAS    787536600

WAL-MART - #1186

   2121 N MAIN ST    LIBERTY    TEXAS    775753805

WAL-MART - #1187

   2200 N STATE ST    IOLA    KANSAS    667491636

WAL-MART - #1188

   10835 SAINT CHARLES ROCK RD    SAINT ANN    MISSOURI    630741507

WAL-MART - #1189

   301 PARKWAY PLZ    BARBOURVILLE    KENTUCKY    409067429

WAL-MART - #1190

   120 JILL DR    BEREA    KENTUCKY    404031677

WAL-MART - #1191

   501 HAMPTON PT    HILLSBOROUGH    NORTH CAROLINA    272789012

WAL-MART - #1192

   1625 SIMPSON HIGHWAY 49    MAGEE    MISSISSIPPI    391114207

WAL-MART - #1193

   2701 LOUISVILLE AVE    MONROE    LOUISIANA    712016128

WAL-MART - #1194

   373 S ILLINOIS AVE    OAK RIDGE    TENNESSEE    378306741

WAL-MART - #1195

   460 HIGHWAY 90    WAVELAND    MISSISSIPPI    395762508

WAL-MART - #1196

   2050 FALSE RIVER DR    NEW ROADS    LOUISIANA    707602610

WAL-MART - #1197

   1511 BENVENUE RD    ROCKY MOUNT    NORTH CAROLINA    278046383

WAL-MART - #1198

   1515 N LOOP 1604 W    SAN ANTONIO    TEXAS    782584593

WAL-MART - #1199

   171 YODER AVE    AVON    COLORADO    816200000

WAL-MART - #1200

   3201 E PLATTE AVE    COLORADO SPRINGS    COLORADO    809096408

WAL-MART - #1201

   890 ODUM RD    GARDENDALE    ALABAMA    350714617

WAL-MART - #1202

   4331 8TH ST S    WISCONSIN RAPIDS    WISCONSIN    544947833

WAL-MART - #1203

   4928 STATE ROAD 674    WIMAUMA    FLORIDA    335983510

WAL-MART - #1204

   3451 NELSON RD    LAKE CHARLES    LOUISIANA    706051209

WAL-MART - #1205

   9218 S STATE ROAD 228    MACCLENNY    FLORIDA    320634738

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1206

   3132 COLLEGE DR    BATON ROUGE    LOUISIANA    708083119

WAL-MART - #1207

   725 N TYNDALL PKWY    PANAMA CITY    FLORIDA    324043219

WAL-MART - #1208

   3600 YOUNGFIELD ST    WHEAT RIDGE    COLORADO    800335247

WAL-MART - #1209

   401 N GENERALS BLVD    LINCOLNTON    NORTH CAROLINA    280923559

WAL-MART - #1210

   1024 N MAIN ST    NICHOLASVILLE    KENTUCKY    403562311

WAL-MART - #1211

   2101 MCGUIRE RD    HARVARD    ILLINOIS    60033

WAL-MART - #1212

   1095 INDUSTRIAL PKWY    SARALAND    ALABAMA    365713719

WAL-MART - #1213

   13300 CORTEZ BLVD    BROOKSVILLE    FLORIDA    346134887

WAL-MART - #1214

   115 W WILLOW    COLBY    KANSAS    677014023

WAL-MART - #1215

   450 W BELMONT DR    CALHOUN    GEORGIA    307013016

WAL-MART - #1216

   1213 E TRINITY MILLS RD    CARROLLTON    TEXAS    750061446

WAL-MART - #1217

   PLAZA PLZ    FRANKLIN    NORTH CAROLINA    287349430

WAL-MART - #1218

   1741 E FLORENCE BLVD    CASA GRANDE    ARIZONA    852224763

WAL-MART - #1219

   12100 LEM TURNER RD    JACKSONVILLE    FLORIDA    322182304

WAL-MART - #1220

   2500 S KIRKMAN RD    ORLANDO    FLORIDA    328112345

WAL-MART - #1221

   6110 W KELLOGG DR    WICHITA    KANSAS    672092350

WAL-MART - #1222

   8970 PENSACOLA BLVD    PENSACOLA    FLORIDA    325341927

WAL-MART - #1223

   5500 THOMASVILLE RD    TALLAHASSEE    FLORIDA    323123814

WAL-MART - #1224

   2650 CREIGHTON RD    PENSACOLA    FLORIDA    325047382

WAL-MART - #1225

   899 BLANDING BLVD    ORANGE PARK    FLORIDA    320658917

WAL-MART - #1226

   1626 HIGHWAY 12 S    ASHLAND CITY    TENNESSEE    370153304

WAL-MART - #1227

   260 BOBBY JONES EXPY    MARTINEZ    GEORGIA    309072433

WAL-MART - #1228

   2680 N IL ROUTE 83    ROUND LAKE    ILLINOIS    600734983

WAL-MART - #1229

   2780 JOHN HAWKINS PKWY    BIRMINGHAM    ALABAMA    352444001

WAL-MART - #1230

   5401 S WHITE MOUNTAIN RD    SHOW LOW    ARIZONA    859017849

WAL-MART - #1231

   9901 GRANT ST    THORNTON    COLORADO    802292157

WAL-MART - #1232

   2604 N MAIN ST    BELTON    TEXAS    765131545

WAL-MART - #1233

   470 N MAYO TRL    PAINTSVILLE    KENTUCKY    412401806

WAL-MART - #1234

   1461 E HIGHWAY 90 BYP    MONTICELLO    KENTUCKY    426332315

WAL-MART - #1235

   5025 NW LOOP 410    SAN ANTONIO    TEXAS    782295359

WAL-MART - #1236

   1002 N SPENCE AVE    GOLDSBORO    NORTH CAROLINA    275344270

WAL-MART - #1237

   590 E JACKSON BLVD    ERWIN    NORTH CAROLINA    283399629

WAL-MART - #1238

   1550 SKIBO RD    FAYETTEVILLE    NORTH CAROLINA    283033294

WAL-MART - #1239

   1637 E US HIGHWAY 36    URBANA    OHIO    430789156

WAL-MART - #1240

   657 N HIGHWAY 90 BYP    SIERRA VISTA    ARIZONA    856352260

WAL-MART - #1241

   5811 ELMORE AVE    DAVENPORT    IOWA    528073513

WAL-MART - #1242

   250 HIGHLANDS SQUARE DR    HENDERSONVILLE    NORTH CAROLINA    287925721

WAL-MART - #1243

   976 COMMONWEALTH BLVD    MARTINSVILLE    VIRGINIA    241121887

WAL-MART - #1244

   3027 WADE HAMPTON BLVD    TAYLORS    SOUTH CAROLINA    296872767

WAL-MART - #1245

   5800 US HIGHWAY 98 N    LAKELAND    FLORIDA    338093110

WAL-MART - #1247

   120 DANIEL BOONE PLZ    HAZARD    KENTUCKY    417015335

WAL-MART - #1248

   7525 WINCHESTER RD    MEMPHIS    TENNESSEE    381252202

WAL-MART - #1249

   610 W 29TH ST    SAN ANGELO    TEXAS    769032828

WAL-MART - #1252

   6675 BUSINESS CENTER DR    HIGHLANDS RANCH    COLORADO    801303603

WAL-MART - #1253

   710 E BEN WHITE BLVD    AUSTIN    TEXAS    787047404

WAL-MART - #1254

   I-35 INTERSTATE 35 N    BELLMEAD    TEXAS    767052466

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1255

   901 US HIGHWAY 401 S    LAURINBURG    NORTH CAROLINA    283525089

WAL-MART - #1256

   2424 W JEFFERSON ST    JOLIET    ILLINOIS    604356429

WAL-MART - #1257

   1608 N SWENSON ST    STAMFORD    TEXAS    795532908

WAL-MART - #1259

   60 S STEWART RD    CORBIN    KENTUCKY    407014655

WAL-MART - #1260

   11228 OLD 63 S    LUCEDALE    MISSISSIPPI    394524945

WAL-MART - #1261

   4601 RAMSEY ST    FAYETTEVILLE    NORTH CAROLINA    283112138

WAL-MART - #1262

   1850 N MAIN ST    RUSHVILLE    INDIANA    461739316

WAL-MART - #1263

   401 N BURKHARDT RD    EVANSVILLE    INDIANA    477152733

WAL-MART - #1264

   2281 US HIGHWAY 68 S    BELLEFONTAINE    OHIO    433118904

WAL-MART - #1265

   10741 W FLORISSANT AVE    SAINT LOUIS    MISSOURI    631362403

WAL-MART - #1266

   2171 ONEAL LN    BATON ROUGE    LOUISIANA    708163206

WAL-MART - #1267

   1905 MCCOY RD    SUN PRAIRIE    WISCONSIN    535902529

WAL-MART - #1268

   200 COLUMBUS CORNERS DR    WHITEVILLE    NORTH CAROLINA    284724905

WAL-MART - #1269

   1915 S HURSTBOURNE PKWY    LOUISVILLE    KENTUCKY    402201645

WAL-MART - #1270

   1201 KNOX AVE    NORTH AUGUSTA    SOUTH CAROLINA    298414056

WAL-MART - #1271

   2400 HIGHWAY 19 N    MERIDIAN    MISSISSIPPI    393079377

WAL-MART - #1272

   4515 COLLEGE AVE    SNYDER    TEXAS    795496099

WAL-MART - #1273

   6310 S US HIGHWAY 85-87    FOUNTAIN    COLORADO    808171006

WAL-MART - #1274

   1362 W MAIN ST    WHITEWATER    WISCONSIN    531901504

WAL-MART - #1275

   2440 N LEBANON ST    LEBANON    INDIANA    460521100

WAL-MART - #1276

   3711 S TAYLOR DR    SHEBOYGAN    WISCONSIN    530814206

WAL-MART - #1277

   616 HIGHWAY 54 E    BLACK RIVER FALLS    WISCONSIN    546150000

WAL-MART - #1278

   1506 FIR ST    PERRY    OKLAHOMA    730775004

WAL-MART - #1279

   10411 NORTH FWY    HOUSTON    TEXAS    770371124

WAL-MART - #1280

   2881 NORTH AVE    GRAND JUNCTION    COLORADO    815015064

WAL-MART - #1281

   2151 E MAIN ST    SPARTANBURG    SOUTH CAROLINA    293071421

WAL-MART - #1282

   140 E COLLEGE DR    CONCORDIA    KANSAS    669015206

WAL-MART - #1283

   14500 US HIGHWAY 301 S    STARKE    FLORIDA    320917858

WAL-MART - #1284

   3700 US HIGHWAY 431 N    PHENIX CITY    ALABAMA    36867

WAL-MART - #1285

   1940 VENTURE DR    OTTUMWA    IOWA    525010000

WAL-MART - #1286

   7520 GARNERS FERRY RD    COLUMBIA    SOUTH CAROLINA    292092628

WAL-MART - #1287

   3141 GARDEN RD    BURLINGTON    NORTH CAROLINA    272159786

WAL-MART - #1288

   1049 DURHAM RD    ROXBORO    NORTH CAROLINA    275736123

WAL-MART - #1289

   2825 S STATE ROUTE 73    WILMINGTON    OHIO    451777704

WAL-MART - #1290

   1834 WINKLER ST    WILKESBORO    NORTH CAROLINA    286972271

WAL-MART - #1291

   7150 E SPEEDWAY BLVD    TUCSON    ARIZONA    857101318

WAL-MART - #1292

   2400 N FRANKLIN ST    CHRISTIANSBURG    VIRGINIA    240731089

WAL-MART - #1293

   3209 DEANS BRIDGE RD    AUGUSTA    GEORGIA    309064201

WAL-MART - #1294

   3240 S WESTERN AVE    MARION    INDIANA    469533967

WAL-MART - #1295

   1100 S 1ST ST    MADILL    OKLAHOMA    734463900

WAL-MART - #1296

   1126 W US HIGHWAY 77    SAN BENITO    TEXAS    785864337

WAL-MART - #1297

   2201 N YOUNG BLVD    CHIEFLAND    FLORIDA    326261957

WAL-MART - #1298

   2025 N MARINE BLVD    JACKSONVILLE    NORTH CAROLINA    285466920

WAL-MART - #1299

   2003 E RODEO DR    COTTONWOOD    ARIZONA    863265999

WAL-MART - #1300

   3105 DR M L KING JR BLVD    NEW BERN    NORTH CAROLINA    285625213

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1301

   4210 FRANKLIN RD SW    ROANOKE    VIRGINIA    240145258

WAL-MART - #1302

   780 COMMONWEALTH DR    NORTON    VIRGINIA    242734051

WAL-MART - #1303

   620 SOUTHCROSS RD    GEORGETOWN    TEXAS    786284157

WAL-MART - #1304

   2501 WALTON BLVD    WARSAW    INDIANA    465826500

WAL-MART - #1305

   3800 DEERFIELD DR    JANESVILLE    WISCONSIN    535464430

WAL-MART - #1306

   233 S NEW YORK AVE    ALAMOGORDO    NEW MEXICO    883106531

WAL-MART - #1307

   2080 N STATE ROUTE 50    BOURBONNAIS    ILLINOIS    609144410

WAL-MART - #1308

   7700 W QUINCY AVE    DENVER    COLORADO    801232404

WAL-MART - #1309

   1841 W MAIN ST    SALEM    VIRGINIA    241533111

WAL-MART - #1310

   5555 S US HIGHWAY 41    TERRE HAUTE    INDIANA    478024715

WAL-MART - #1311

   5448 B WHITTLESELL BLVD    COLUMBUS    GEORGIA    31909

WAL-MART - #1312

   670 LILLINGTON HWY    SPRING LAKE    NORTH CAROLINA    283902119

WAL-MART - #1313

   1200 SE MILITARY DR    SAN ANTONIO    TEXAS    782142804

WAL-MART - #1313

   1200 SE MILITARY DR    SAN ANTONIO    TEXAS    78214

WAL-MART - #1314

   3795 BUFORD DR    BUFORD    GEORGIA    305194906

WAL-MART - #1315

   2032 DELL RANGE BLVD    CHEYENNE    WYOMING    820094956

WAL-MART - #1316

   1536 EGG HARBOR RD    STURGEON BAY    WISCONSIN    542351257

WAL-MART - #1317

   125 BLEACHERY BLVD    ASHEVILLE    NORTH CAROLINA    288058209

WAL-MART - #1318

   6777 CLINTON HWY    KNOXVILLE    TENNESSEE    379121020

WAL-MART - #1319

   7550 NORRIS FWY    KNOXVILLE    TENNESSEE    379384221

WAL-MART - #1320

   7420 CHAPMAN HWY    KNOXVILLE    TENNESSEE    379206614

WAL-MART - #1321

   1299 N BRIGHTLEAF BLVD    SMITHFIELD    NORTH CAROLINA    275770000

WAL-MART - #1322

   160 LOWES BLVD    LEXINGTON    NORTH CAROLINA    272925347

WAL-MART - #1323

   3315 N UNIVERSITY ST    PEORIA    ILLINOIS    616041366

WAL-MART - #1324

   100 W WHITE PARK DR    NOGALES    ARIZONA    856211021

WAL-MART - #1325

   455 E WETMORE RD    TUCSON    ARIZONA    857051743

WAL-MART - #1326

   2520 N DIERS AVE    GRAND ISLAND    NEBRASKA    688031212

WAL-MART - #1327

   567 IVY TECH DR    MADISON    INDIANA    472501802

WAL-MART - #1328

   700 MIKES PIKE ST    WINSLOW    ARIZONA    860472400

WAL-MART - #1329

   240 MALL RD    LOGANSPORT    INDIANA    469472285

WAL-MART - #1330

   975 N CABLE RD    LIMA    OHIO    458051703

WAL-MART - #1331

   2400 MICHIGAN ST    SIDNEY    OHIO    453659080

WAL-MART - #1332

   1601 CORNHUSKER DR    SOUTH SIOUX CITY    NEBRASKA    687763924

WAL-MART - #1333

   301 TOWN CENTER BLVD    VAN WERT    OHIO    458919087

WAL-MART - #1334

   100 S RAGUS RD    CLAYPOOL    ARIZONA    855320000

WAL-MART - #1335

   1233 N LEE HWY    LEXINGTON    VIRGINIA    244503307

WAL-MART - #1336

   1193 N MAIN ST    MARION    VIRGINIA    243544121

WAL-MART - #1337

   548 CC CAMP RD    ELKIN    NORTH CAROLINA    286218704

WAL-MART - #1338

   4701 BUENA VISTA RD    COLUMBUS    GEORGIA    319077804

WAL-MART - #1339

   10060 TWO NOTCH RD    COLUMBIA    SOUTH CAROLINA    292234396

WAL-MART - #1340

   5401 FAIRINGTON RD    LITHONIA    GEORGIA    300385113

WAL-MART - #1341

   335 S RED BANK RD    EVANSVILLE    INDIANA    477124745

WAL-MART - #1342

   300 W ESPLANADE AVE    KENNER    LOUISIANA    700652540

WAL-MART - #1344

   1028 RICHMOND AVE    STAUNTON    VIRGINIA    244014901

WAL-MART - #1345

   3471 OLD HALIFAX RD    SOUTH BOSTON    VIRGINIA    245924936

WAL-MART - #1346

   3911 BIENVILLE BLVD    OCEAN SPRINGS    MISSISSIPPI    395644519

WAL-MART - #1347

   1430 AUSTIN HWY    SAN ANTONIO    TEXAS    782094338

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1348

   5135 CAROLINA BEACH RD    WILMINGTON    NORTH CAROLINA    284122516

WAL-MART - #1349

   3306 N UNIVERSITY DR    SUNRISE    FLORIDA    333516773

WAL-MART - #1350

   3900 WARDS RD    LYNCHBURG    VIRGINIA    245022942

WAL-MART - #1351

   1330 N EISENHOWER DR    BECKLEY    WEST VIRGINIA    258013156

WAL-MART - #1352

   5682 S NC 41 HWY    WALLACE    NORTH CAROLINA    284666094

WAL-MART - #1353

   5110 JEFFERSON HWY    HARAHAN    LOUISIANA    701235302

WAL-MART - #1354

   570 PAMLICO PLZ    WASHINGTON    NORTH CAROLINA    278893337

WAL-MART - #1355

   300 NC HIGHWAY 24    MOREHEAD CITY    NORTH CAROLINA    285572551

WAL-MART - #1356

   410 GRAND VALLEY BLVD    MARTINSVILLE    INDIANA    461516123

WAL-MART - #1357

   2501 HIGHWAY 180 E    SILVER CITY    NEW MEXICO    880617791

WAL-MART - #1358

   2110 BELLS HWY    WALTERBORO    SOUTH CAROLINA    294886817

WAL-MART - #1359

   7400 RIVERS AVE    NORTH CHARLESTON    SOUTH CAROLINA    294064645

WAL-MART - #1360

   100 FAYETTE TOWN CTR    FAYETTEVILLE    WEST VIRGINIA    258409539

WAL-MART - #1361

   3400 SINGING HILLS BLVD    SIOUX CITY    IOWA    511065162

WAL-MART - #1362

   15017 EMERALD COAST PKWY    DESTIN    FLORIDA    325413358

WAL-MART - #1363

   1681 EATONTON RD    MADISON    GEORGIA    306504632

WAL-MART - #1364

   5695 HIGHWAY 95 N    LAKE HAVASU CITY    ARIZONA    864049646

WAL-MART - #1365

   2222 CREST VIEW DR    HUDSON    WISCONSIN    540169487

WAL-MART - #1366

   3500 E MAIN ST    MERRILL    WISCONSIN    544528943

WAL-MART - #1367

   2720 WATSON BLVD    WARNER ROBINS    GEORGIA    310938041

WAL-MART - #1368

   11217 STATE ROUTE 41    WEST UNION    OHIO    456939397

WAL-MART - #1369

   300 N BEELINE HWY    PAYSON    ARIZONA    855414305

WAL-MART - #1370

   2840 HIGHWAY 95    BULLHEAD CITY    ARIZONA    864427792

WAL-MART - #1371

   735 WHITFIELD DR    COLUMBUS    INDIANA    472012611

WAL-MART - #1372

   4500 FAYETTEVILLE RD    RALEIGH    NORTH CAROLINA    276033614

WAL-MART - #1373

   4004 LAWRENCEVILLE HWY NW    LILBURN    GEORGIA    300472820

WAL-MART - #1374

   200 S STATE ROAD 434    ALTAMONTE SPRINGS    FLORIDA    327143858

WAL-MART - #1375

   2255 HIGHWAY 71    MARIANNA    FLORIDA    324482541

WAL-MART - #1376

   204 N ANDERSON LN    HENDERSONVILLE    TENNESSEE    370756926

WAL-MART - #1377

   2019 N RICHMOND RD    MCHENRY    ILLINOIS    600501418

WAL-MART - #1378

   2304 LINCOLNWAY E    GOSHEN    INDIANA    465266421

WAL-MART - #1379

   210 GREENVILLE BLVD SW    GREENVILLE    NORTH CAROLINA    278346908

WAL-MART - #1380

   2609 7TH ST    LAS VEGAS    NEW MEXICO    877014863

WAL-MART - #1381

   2555 W APACHE TRL    APACHE JUNCTION    ARIZONA    852205204

WAL-MART - #1382

   508 BYPASS 72 NW    GREENWOOD    SOUTH CAROLINA    296491300

WAL-MART - #1383

   350 ROBERT SMALLS PKWY    BEAUFORT    SOUTH CAROLINA    299064284

WAL-MART - #1384

   6 CONLEY RD    LA JUNTA    COLORADO    810509640

WAL-MART - #1385

   3000 E FRANKLIN BLVD    GASTONIA    NORTH CAROLINA    280569451

WAL-MART - #1386

   1706 W REYNOLDS ST    PONTIAC    ILLINOIS    617649695

WAL-MART - #1387

   3801 TURTLE CREEK DR    CORAL SPRINGS    FLORIDA    330674282

WAL-MART - #1388

   2501 E NORTH ST    KENDALLVILLE    INDIANA    467553231

WAL-MART - #1389

   1815 S STORY ST    BOONE    IOWA    500365230

WAL-MART - #1390

   8001 US HIGHWAY 19 N    PINELLAS PARK    FLORIDA    337811744

WAL-MART - #1391

   1101 BEVILLE RD    DAYTONA BEACH    FLORIDA    321191604

WAL-MART - #1392

   5226 SIGMON RD    WILMINGTON    NORTH CAROLINA    284031666

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1393

   2203 A AVE W    OSKALOOSA    IOWA    525771965

WAL-MART - #1394

   4500 S 108TH ST    GREENFIELD    WISCONSIN    532282507

WAL-MART - #1395

   1340 W MCCORD ST    CENTRALIA    ILLINOIS    628015644

WAL-MART - #1396

   920 US HIGHWAY 12    BARABOO    WISCONSIN    539139254

WAL-MART - #1397

   10224 COORS BYP NW    ALBUQUERQUE    NEW MEXICO    871144398

WAL-MART - #1398

   4545 HYPOLUXO RD    LAKE WORTH    FLORIDA    334637508

WAL-MART - #1399

   1126 W LYNCHBURG SALEM TPKE    BEDFORD    VIRGINIA    245231803

WAL-MART - #1400

   1911 EPPS BRIDGE PKWY    ATHENS    GEORGIA    306066130

WAL-MART - #1401

   776 S RT 59    NAPERVILLE    ILLINOIS    605400000

WAL-MART - #1403

   308 HABERSHAM HILLS CIR    CORNELIA    GEORGIA    305315388

WAL-MART - #1404

   820 S RAND RD    LAKE ZURICH    ILLINOIS    600472465

WAL-MART - #1405

   4600 7TH ST    BAY CITY    TEXAS    774148743

WAL-MART - #1406

   2350 S PLEASANT VALLEY RD    WINCHESTER    VIRGINIA    226017006

WAL-MART - #1407

   1530 WALMART DR    LEBANON    OHIO    450367342

WAL-MART - #1408

   4400 W TENNESSEE ST    TALLAHASSEE    FLORIDA    323041029

WAL-MART - #1409

   10750 WESTVIEW DR    HOUSTON    TEXAS    770435019

WAL-MART - #1410

   1801 W MAIN ST    TROY    OHIO    453732346

WAL-MART - #1411

   18680 S NOTALES HWY    SAHUARITA    ARIZONA    85629

WAL-MART - #1412

   4308 E GRAND AVE    LARAMIE    WYOMING    820705508

WAL-MART - #1413

   1205 S IL ROUTE 31    CRYSTAL LAKE    ILLINOIS    600148213

WAL-MART - #1414

   1 I-25 BYPASS    BELEN    NEW MEXICO    87002

WAL-MART - #1415

   2200 HIGHWAY 71    SPIRIT LAKE    IOWA    513601162

WAL-MART - #1416

   1815 SCOTT ST    NAPOLEON    OHIO    435451086

WAL-MART - #1417

   3050 N HIGHWAY 69    PRESCOTT    ARIZONA    863010000

WAL-MART - #1418

   1530 W HIGHWAY 50    O FALLON    ILLINOIS    622691657

WAL-MART - #1419

   5311 COLDWATER RD    FORT WAYNE    INDIANA    468255444

WAL-MART - #1420

   850 S BARRINGTON RD    STREAMWOOD    ILLINOIS    601072255

WAL-MART - #1421

   1980 FREEDOM PKWY    WASHINGTON    ILLINOIS    615719468

WAL-MART - #1422

   7945 N ALGER RD    ALMA    MICHIGAN    488019783

WAL-MART - #1423

   1165 SUPERIOR DR    SAINT JOHNS    MICHIGAN    488798234

WAL-MART - #1424

   671 SOUTHPARK BLVD    COLONIAL HEIGHTS    VIRGINIA    238343617

WAL-MART - #1425

   402 W PLAZA DR    COLUMBIA CITY    INDIANA    467251019

WAL-MART - #1426

   351 RIVER HILL DR    ASHLAND    KENTUCKY    411017397

WAL-MART - #1427

   1470 S COURT ST    CIRCLEVILLE    OHIO    431132165

WAL-MART - #1428

   4730 ENCORE BLVD    MOUNT PLEASANT    MICHIGAN    488586016

WAL-MART - #1429

   2052 N STATE ROUTE 53    FREMONT    OHIO    434208628

WAL-MART - #1430

   351 WASHBURN ST    OSHKOSH    WISCONSIN    549040000

WAL-MART - #1431

   300 N PARK DR    KEOKUK    IOWA    526322200

WAL-MART - #1432

   8917 E 34TH RD    CADILLAC    MICHIGAN    496010000

WAL-MART - #1433

   1950 HAVEMANN RD    CELINA    OHIO    458229300

WAL-MART - #1434

   707 S 8TH ST    COLORADO SPRINGS    COLORADO    809051811

WAL-MART - #1435

   806 LAUREL ST    CRESTON    IOWA    508013554

WAL-MART - #1436

   6294 FOREST HILL BLVD    GREENACRES    FLORIDA    334156109

WAL-MART - #1437

   2501 N HIGHWAY 64    GUYMON    OKLAHOMA    739429601

WAL-MART - #1438

   1330 S PROVIDENCE CENTER DR    CEDAR CITY    UTAH    847208872

WAL-MART - #1439

   625 W TELEGRAPH ST    WASHINGTON    UTAH    847801541

WAL-MART - #1440

   99 W 1280 N    TOOELE    UTAH    840742162

WAL-MART - #1441

   5303 BOWEN DR    MASON    OHIO    450406732

WAL-MART - #1442

   1017 W HAUL ST    PAGE    ARIZONA    860400000

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1443

   4370 EASTGATE SQUARE DR    CINCINNATI    OHIO    452451580

WAL-MART - #1444

   9890 HUTCHINSON PARK DR    JACKSONVILLE    FLORIDA    322257205

WAL-MART - #1445

   2826 E HARBOR RD    PORT CLINTON    OHIO    434522611

WAL-MART - #1446

   2501 W ST    RICE LAKE    WISCONSIN    548680000

WAL-MART - #1447

   3705 TOWER AVE    SUPERIOR    WISCONSIN    548805338

WAL-MART - #1448

   1996 E MAIN ST    ASHLAND    OHIO    448058944

WAL-MART - #1449

   4115 CALUMET AVE    MANITOWOC    WISCONSIN    542205491

WAL-MART - #1450

   200 ACADEMY DR    RIPLEY    WEST VIRGINIA    252711121

WAL-MART - #1451

   100 LINCOLN AVE    BEARDSTOWN    ILLINOIS    62618

WAL-MART - #1452

   3209 PINEVILLE MATTHEWS RD    CHARLOTTE    NORTH CAROLINA    282269301

WAL-MART - #1453

   2440 W MASON ST    GREEN BAY    WISCONSIN    543034711

WAL-MART - #1454

   5211 BROADWAY ST    QUINCY    ILLINOIS    623059122

WAL-MART - #1455

   8401 ANDERSON BLVD    FORT WORTH    TEXAS    761203857

WAL-MART - #1456

   125 N 2ND ST    EVANSTON    WYOMING    829303672

WAL-MART - #1457

   1733 N FEDERAL BLVD    RIVERTON    WYOMING    825015201

WAL-MART - #1458

   3040 BATTLEFIELD PKWY    FORT OGLETHORPE    GEORGIA    307424004

WAL-MART - #1459

   7245 US 31 S    INDIANAPOLIS    INDIANA    462278538

WAL-MART - #1460

   3803 OSBORNE DR E    HASTINGS    NEBRASKA    689011951

WAL-MART - #1461

   201 GATEWAY BLVD    ROCK SPRINGS    WYOMING    829015782

WAL-MART - #1462

   501 WILLOW LN    GREENVILLE    ALABAMA    360379709

WAL-MART - #1463

   70 HOSPITALITY DR    XENIA    OHIO    45385

WAL-MART - #1464

   8180 S TRYON ST    CHARLOTTE    NORTH CAROLINA    282733325

WAL-MART - #1465

   515 MOUNT CROSS RD    DANVILLE    VIRGINIA    245404065

WAL-MART - #1466

   2824 APPALACHIAN HWY    JACKSBORO    TENNESSEE    377572834

WAL-MART - #1467

   539 E CENTRAL AVE    JAMESTOWN    TENNESSEE    385564105

WAL-MART - #1468

   205 HOUSE CARLSON DR    BATESVILLE    MISSISSIPPI    386067643

WAL-MART - #1469

   2020 GUNBARREL RD    CHATTANOOGA    TENNESSEE    374212664

WAL-MART - #1470

   700 19TH AVE SE    WILLMAR    MINNESOTA    56201

WAL-MART - #1471

   1717 N SHAWANO ST    NEW LONDON    WISCONSIN    549619365

WAL-MART - #1472

   1752 N FRONTAGE RD    HASTINGS    MINNESOTA    550333490

WAL-MART - #1473

   1881 E MADISON AVE    MANKATO    MINNESOTA    560016200

WAL-MART - #1474

   2900 S PACIFIC AVE    YUMA    ARIZONA    853653500

WAL-MART - #1475

   2485 HIGHWAY 92    WASHINGTON    IOWA    523539337

WAL-MART - #1476

   1351 VETERANS PKWY    CLARKSVILLE    INDIANA    471297747

WAL-MART - #1477

   200 WAL ST    SUMMERSVILLE    WEST VIRGINIA    266512100

WAL-MART - #1478

   354 PRIVATE DR    SOUTH POINT    OHIO    45680

WAL-MART - #1479

   2400 MORTHLAND DR    VALPARAISO    INDIANA    463838329

WAL-MART - #1480

   950 E GREENVILLE PIKE    WINCHESTER    INDIANA    473948448

WAL-MART - #1481

   209 LAKESHORE PKWY    HOMEWOOD    ALABAMA    352097105

WAL-MART - #1482

   7011 W WATERS AVE    TAMPA    FLORIDA    336342203

WAL-MART - #1483

   3001 BROADWAY AVE    YANKTON    SOUTH DAKOTA    570784890

WAL-MART - #1485

   2300 S DOUGLAS HWY    GILLETTE    WYOMING    827185420

WAL-MART - #1486

   1800 PEERY DR    FARMVILLE    VIRGINIA    23901

WAL-MART - #1487

   5780 FRANKLIN ST    MICHIGAN CITY    INDIANA    463607844

WAL-MART - #1488

   7001 CONCOURSE PKWY    DOUGLASVILLE    GEORGIA    301344549

WAL-MART - #1489

   555 E TOWNLINE RD    VERNON HILLS    ILLINOIS    600611552

WAL-MART - #1490

   7219 WALTON ST    ROCKFORD    ILLINOIS    611082607

WAL-MART - #1491

   1500 N JEFFERSON WAY    INDIANOLA    IOWA    501251489

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1492

   14000 E EXPOSITION AVE    AURORA    COLORADO    800122538

WAL-MART - #1493

   3371 S ALABAMA AVE    MONROEVILLE    ALABAMA    364605643

WAL-MART - #1494

   4109 S STAPLES ST    CORPUS CHRISTI    TEXAS    78411

WAL-MART - #1495

   7680 BRANDT PIKE    HUBER HEIGHTS    OHIO    454242340

WAL-MART - #1496

   1334 FLAMMANG DR    WATERLOO    IOWA    507024366

WAL-MART - #1497

   21410 S CICERO AVE    MATTESON    ILLINOIS    604432215

WAL-MART - #1498

   3738 BATTLEGROUND AVE    GREENSBORO    NORTH CAROLINA    274102344

WAL-MART - #1499

   520 N JEFFERSON ST    LEWISBURG    WEST VIRGINIA    249011164

WAL-MART - #1500

   1201 29TH ST SE    WATERTOWN    SOUTH DAKOTA    572019179

WAL-MART - #1501

   14941 N DALE MABRY HWY    TAMPA    FLORIDA    336181801

WAL-MART - #1502

   251 PREMIER BLVD    ROANOKE RAPIDS    NORTH CAROLINA    278705076

WAL-MART - #1503

   6244 WILMINGTON PIKE    CENTERVILLE    OHIO    454597024

WAL-MART - #1504

   8800 KINGSRIDGE DR    DAYTON    OHIO    454581616

WAL-MART - #1505

   254 CASSIDY BLVD    PIKEVILLE    KENTUCKY    415011426

WAL-MART - #1506

   1220 W MAIN ST    MANCHESTER    IOWA    520572305

WAL-MART - #1507

   3030 N ROCK RD    WICHITA    KANSAS    672261309

WAL-MART - #1508

   1695 COFFEEN AVE    SHERIDAN    WYOMING    828015707

WAL-MART - #1509

   103 E CARLISLE    MAQUOKETA    IOWA    520602004

WAL-MART - #1510

   7625 DOERING DR    FLORENCE    KENTUCKY    410424211

WAL-MART - #1511

   1800 S UNIVERSITY DR    MIRAMAR    FLORIDA    330252231

WAL-MART - #1512

   800 W WARNER RD    CHANDLER    ARIZONA    852252939

WAL-MART - #1513

   35404 US HIGHWAY 19 N    PALM HARBOR    FLORIDA    346841738

WAL-MART - #1514

   2201 MICHIGAN AVE    ARNOLD    MISSOURI    630102151

WAL-MART - #1515

   N9855 APPLETON AVE    GERMANTOWN    WISCONSIN    53022

WAL-MART - #1516

   1404 W WILSON ST    BORGER    TEXAS    790074420

WAL-MART - #1517

   300 W COPANS RD    POMPANO BEACH    FLORIDA    330643271

WAL-MART - #1518

   3221 W 86TH ST    INDIANAPOLIS    INDIANA    462683606

WAL-MART - #1519

   100 WALMART DR    JACKSON    OHIO    456408692

WAL-MART - #1520

   3820 7TH AVE SE    ABERDEEN    SOUTH DAKOTA    574016638

WAL-MART - #1521

   8451 COLERAIN AVE    CINCINNATI    OHIO    452393926

WAL-MART - #1522

   721 BEVERLY PIKE    ELKINS    WEST VIRGINIA    262419729

WAL-MART - #1523

   11400 W BROAD ST    GLEN ALLEN    VIRGINIA    230605821

WAL-MART - #1524

   12000 IRON BRIDGE RD    CHESTER    VIRGINIA    238311459

WAL-MART - #1525

   7430 BELL CREEK RD    MECHANICSVILLE    VIRGINIA    231113550

WAL-MART - #1526

   1831 LAKE AVE    STORM LAKE    IOWA    505887606

WAL-MART - #1527

   101 TANGLEWOOD PKWY    ELIZABETH CITY    NORTH CAROLINA    279097788

WAL-MART - #1528

   2645 BLAIRS FERRY RD NE    CEDAR RAPIDS    IOWA    524021802

WAL-MART - #1529

   2801 E MARKET ST    YORK    PENNSYLVANIA    174022406

WAL-MART - #1530

   710 N DAVIS AVE    CLEVELAND    MISSISSIPPI    387322102

WAL-MART - #1531

   620 IL ROUTE 25    EAST DUNDEE    ILLINOIS    601181607

WAL-MART - #1532

   5845 W BELL RD    GLENDALE    ARIZONA    853083800

WAL-MART - #1533

   7975 W PEORIA AVE    PEORIA    ARIZONA    853455941

WAL-MART - #1534

   2717 ROCK ISLAND PL    BISMARCK    NORTH DAKOTA    58504

WAL-MART - #1535

   3209 S LOUISE AVE    SIOUX FALLS    SOUTH DAKOTA    57106

WAL-MART - #1536

   LIGHTHOUSE CROSSING    SAINT PETERSBURG    FLORIDA    337094106

WAL-MART - #1537

   1270 YORK RD    GETTYSBURG    PENNSYLVANIA    173257562

WAL-MART - #1538

   2421 6TH ST    BROOKINGS    SOUTH DAKOTA    570061733

WAL-MART - #1539

   359 N LEXINGTON SPRINGMILL RD    MANSFIELD    OHIO    449063808

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1540

   201 73RD ST    SOUTH HAVEN    MICHIGAN    490907907

WAL-MART - #1541

   9990 BELVEDERE RD    WEST PALM BEACH    FLORIDA    334113518

WAL-MART - #1542

   950 EDELWEISS VILLAGE PKWY    GAYLORD    MICHIGAN    497350000

WAL-MART - #1543

   2825 1ST AVE    SPEARFISH    SOUTH DAKOTA    577833261

WAL-MART - #1544

   550 EMILY DR    CLARKSBURG    WEST VIRGINIA    263015508

WAL-MART - #1545

   2551 32ND AVE S    GRAND FORKS    NORTH DAKOTA    582016542

WAL-MART - #1546

   840 OAK ST    IOWA FALLS    IOWA    501261437

WAL-MART - #1547

   4205 COMMERCE DR    LAFAYETTE    INDIANA    479053800

WAL-MART - #1548

   1200 E WALNUT ST    WATSEKA    ILLINOIS    609701804

WAL-MART - #1549

   2020 N 75TH AVE    PHOENIX    ARIZONA    850353249

WAL-MART - #1550

   900 N MAIN ST    GUNNISON    COLORADO    812302416

WAL-MART - #1551

   6701 S 27TH ST    FRANKLIN    WISCONSIN    531329430

WAL-MART - #1552

   323 S ARLINGTON ST    SALISBURY    NORTH CAROLINA    281445163

WAL-MART - #1553

   314 W ARMY TRAIL RD    BLOOMINGDALE    ILLINOIS    601082300

WAL-MART - #1554

   3223 E HAMMER LN    STOCKTON    CALIFORNIA    952122815

WAL-MART - #1555

   2150 N WATERMAN AVE    EL CENTRO    CALIFORNIA    922431605

WAL-MART - #1556

   9245 W 159TH ST    TINLEY PARK    ILLINOIS    604770000

WAL-MART - #1557

   8300 E 96TH ST    FISHERS    INDIANA    46038

WAL-MART - #1558

   304 E ARBOR LN    EDEN    NORTH CAROLINA    272885396

WAL-MART - #1559

   201 N NELLIS BLVD    LAS VEGAS    NEVADA    891105321

WAL-MART - #1560

   6005 S EASTERN AVE    LAS VEGAS    NEVADA    891193135

WAL-MART - #1561

   3950 AUSTIN PEAY HWY    MEMPHIS    TENNESSEE    381282516

WAL-MART - #1562

   13020 RIVERDALE DR NW    COON RAPIDS    MINNESOTA    554481057

WAL-MART - #1563

   44665 VALLEY CENTRAL WAY    LANCASTER    CALIFORNIA    935366500

WAL-MART - #1564

   4490 GALLIA ST    PORTSMOUTH    OHIO    45662

WAL-MART - #1565

   4001 2ND AVE W    WILLISTON    NORTH DAKOTA    588012603

WAL-MART - #1566

   MARKET CENTRE    GOSHEN    INDIANA    465265801

WAL-MART - #1567

   2456 3RD AVE W    DICKINSON    NORTH DAKOTA    586012608

WAL-MART - #1568

   1275 N HERMITAGE RD    HERMITAGE    PENNSYLVANIA    161483110

WAL-MART - #1569

   240 WAL MART WAY    MAYSVILLE    KENTUCKY    410569613

WAL-MART - #1570

   505 TOURING DR    AUBURN    INDIANA    467062054

WAL-MART - #1571

   250 WOLF RUN    MUKWONAGO    WISCONSIN    531498470

WAL-MART - #1572

   1851 W HIGHWAY 40    VERNAL    UTAH    840784125

WAL-MART - #1573

   255 S HIGHWAY 55    PRICE    UTAH    845013533

WAL-MART - #1574

   6225 COLONY ST    BAKERSFIELD    CALIFORNIA    933076538

WAL-MART - #1575

   355 ORO DAM BLVD E    OROVILLE    CALIFORNIA    959655713

WAL-MART - #1576

   1555 US HIGHWAY 41    SCHERERVILLE    INDIANA    463751317

WAL-MART - #1577

   1315 HIGHWAY 25 N    BUFFALO    MINNESOTA    553132917

WAL-MART - #1578

   970 MANSELL RD    ROSWELL    GEORGIA    300761506

WAL-MART - #1579

   714 GRANVILLE CORS    OXFORD    NORTH CAROLINA    275654012

WAL-MART - #1580

   10617 E WASHINGTON ST    INDIANAPOLIS    INDIANA    462292611

WAL-MART - #1581

   4731 13TH AVE S    FARGO    NORTH DAKOTA    581037205

WAL-MART - #1583

   1977 W CLEVELAND AVE    MADERA    CALIFORNIA    936378717

WAL-MART - #1584

   3615 S RAINBOW BLVD    LAS VEGAS    NEVADA    891031057

WAL-MART - #1585

   1401 S DEWEY ST    NORTH PLATTE    NEBRASKA    691017650

WAL-MART - #1586

   1133 E WEST CONNECTOR    AUSTELL    GEORGIA    301061589

WAL-MART - #1587

   2225 PLAZA    MODESTO    CALIFORNIA    953506215

WAL-MART - #1588

   15272 BEAR VALLEY RD    VICTORVILLE    CALIFORNIA    923958767

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1589

   16205 S MILITARY TRL    DELRAY BEACH    FLORIDA    334846503

WAL-MART - #1590

   5851 NW 177TH ST    HIALEAH    FLORIDA    330155127

WAL-MART - #1591

   6535 GRAYSON RD    HARRISBURG    PENNSYLVANIA    171115141

WAL-MART - #1592

   901 N VAN DYKE RD    BAD AXE    MICHIGAN    484139174

WAL-MART - #1593

   800 E CHICAGO ST    COLDWATER    MICHIGAN    490362055

WAL-MART - #1594

   911 HEBRON RD    HEATH    OHIO    430561182

WAL-MART - #1595

   555 COLEMANS XING    MARYSVILLE    OHIO    430407042

WAL-MART - #1596

   200 S BOLINGBROOK DR    BOLINGBROOK    ILLINOIS    604402932

WAL-MART - #1597

   10938 S MEMORIAL DR    TULSA    OKLAHOMA    741337352

WAL-MART - #1598

   4617 E BELL RD    PHOENIX    ARIZONA    850322305

WAL-MART - #1599

   11701 METCALF AVE    OVERLAND PARK    KANSAS    662102201

WAL-MART - #1600

   911 S CHINA LAKE BLVD    RIDGECREST    CALIFORNIA    935556315

WAL-MART - #1601

   2001 E 151ST ST    CARMEL    INDIANA    460337737

WAL-MART - #1602

   3401 FREEDOM DR    SPRINGFIELD    ILLINOIS    627046517

WAL-MART - #1603

   1841 J A COCHRAN BYP    CHESTER    SOUTH CAROLINA    297062672

WAL-MART - #1604

   1200 N LACROSSE ST    RAPID CITY    SOUTH DAKOTA    577016965

WAL-MART - #1605

   4600 MOBILE HWY    PENSACOLA    FLORIDA    32506

WAL-MART - #1606

   5764 HIGHWAY 153    HIXSON    TENNESSEE    373433727

WAL-MART - #1607

   10180 US HIGHWAY 522 S    LEWISTOWN    PENNSYLVANIA    17044

WAL-MART - #1608

   1025 S MAIN ST    RED BLUFF    CALIFORNIA    960804360

WAL-MART - #1609

   100 SE 29TH ST    GRAND RAPIDS    MINNESOTA    557444043

WAL-MART - #1610

   PLAZA    ROCHESTER    NEW YORK    146263459

WAL-MART - #1611

   4475 24TH AVE    FORT GRATIOT    MICHIGAN    480593810

WAL-MART - #1612

   1650 W VALENCIA RD    TUCSON    ARIZONA    857466021

WAL-MART - #1613

   2628 S MAIN ST    HIGH POINT    NORTH CAROLINA    272631941

WAL-MART - #1614

   1525 GLENN SCHOOL RD    DURHAM    NORTH CAROLINA    277043515

WAL-MART - #1615

   2203 LOVERIDGE RD    PITTSBURG    CALIFORNIA    945655021

WAL-MART - #1616

   2900 MAIN ST    SUSANVILLE    CALIFORNIA    961304730

WAL-MART - #1617

   4400 E 2ND ST    CASPER    WYOMING    826094221

WAL-MART - #1618

   2936 E 79TH AVE    MERRILLVILLE    INDIANA    464105748

WAL-MART - #1619

   1200 MARKETPLACE DR    ROCHESTER    NEW YORK    146236002

WAL-MART - #1620

   2578 DOUGLAS AVE    BREWTON    ALABAMA    364263552

WAL-MART - #1621

   1101 N 18TH ST    CENTERVILLE    IOWA    525441119

WAL-MART - #1622

   2801 W STATE ROUTE 18    TIFFIN    OHIO    448838950

WAL-MART - #1623

   2150 WILKES BARRE TOWNSHIP MARKET PL    WILKES BARRE    PENNSYLVANIA   
187026059

WAL-MART - #1624

   2601 FASHION PL    BAKERSFIELD    CALIFORNIA    933063027

WAL-MART - #1625

   1111 HOLTON DR    LE MARS    IOWA    510312884

WAL-MART - #1626

   2000 W MEMORIAL RD    OKLAHOMA CITY    OKLAHOMA    731346506

WAL-MART - #1627

   415 34TH ST N    DILWORTH    MINNESOTA    565291801

WAL-MART - #1628

   5500 MILAN RD    SANDUSKY    OHIO    448707801

WAL-MART - #1629

   2150 E NATIONAL AVE    BRAZIL    INDIANA    478342831

WAL-MART - #1630

   1906 FORT JONES RD    YREKA    CALIFORNIA    960979530

WAL-MART - #1631

   1900 CUNNINGHAM DR    HAMPTON    VIRGINIA    236664260

WAL-MART - #1632

   4611 STATE HIGHWAY 29 S    ALEXANDRIA    MINNESOTA    563086175

WAL-MART - #1633

   21 COUNTY ROAD 120    SAINT CLOUD    MINNESOTA    563034879

WAL-MART - #1634

   15091 18TH ST NE    LITTLE FALLS    MINNESOTA    563454579

WAL-MART - #1635

   W226S1500 HIGHWAY 164 S    WAUKESHA    WISCONSIN    53186

WAL-MART - #1636

   3900 S BROADWAY    MINOT    NORTH DAKOTA    587017534

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1637

   6304 N 99TH ST    OMAHA    NEBRASKA    681341528

WAL-MART - #1638

   3176 S EUFAULA AVE    EUFAULA    ALABAMA    360274406

WAL-MART - #1639

   2100 PEACE TREE VLG    ROCHESTER    INDIANA    469752655

WAL-MART - #1640

   1665 N ATHERTON ST    STATE COLLEGE    PENNSYLVANIA    168031417

WAL-MART - #1641

   1529 WASHINGTON ST    WILLIAMSTON    NORTH CAROLINA    278929738

WAL-MART - #1642

   1680 PACKARD HWY    CHARLOTTE    MICHIGAN    488139773

WAL-MART - #1643

   377 N ROLLING MEADOWS DR    FOND DU LAC    WISCONSIN    549379726

WAL-MART - #1644

   120 AJK BLVD    LEWISBURG    PENNSYLVANIA    178377491

WAL-MART - #1645

   250 S 12TH AVE    HANFORD    CALIFORNIA    932306176

WAL-MART - #1646

   6131 E SOUTHERN AVE    MESA    ARIZONA    852063734

WAL-MART - #1647

   1700 S 13TH ST    DECATUR    INDIANA    467332190

WAL-MART - #1648

   3770 S HIGHWAY 395    CARSON CITY    NEVADA    89705

WAL-MART - #1649

   921 25TH ST SW    JAMESTOWN    NORTH DAKOTA    584016603

WAL-MART - #1650

   825 E GREEN BAY AVE    SAUKVILLE    WISCONSIN    530802611

WAL-MART - #1651

   7011 MAIN ST    AMERICAN CANYON    CALIFORNIA    945031169

WAL-MART - #1652

   5225 ALEXANDER RD    DUBLIN    VIRGINIA    240843657

WAL-MART - #1653

   110 BERLIN RD    WESTON    WEST VIRGINIA    264528366

WAL-MART - #1654

   7295 GLORY RD    BAXTER    MINNESOTA    564257308

WAL-MART - #1655

   1835 S US HIGHWAY 231    CRAWFORDSVILLE    INDIANA    479339424

WAL-MART - #1656

   16086 CONNEAUT LAKE RD    MEADVILLE    PENNSYLVANIA    163353894

WAL-MART - #1657

   150 WESTERN AVE NW    FARIBAULT    MINNESOTA    550214504

WAL-MART - #1658

   2205 HARRISON RD    THOMSON    GEORGIA    308247455

WAL-MART - #1659

   60 W BROMLEY LN    BRIGHTON    COLORADO    806013026

WAL-MART - #1660

   40130 10TH ST W    PALMDALE    CALIFORNIA    935513005

WAL-MART - #1661

   4101 W VERNON AVE    KINSTON    NORTH CAROLINA    285049672

WAL-MART - #1662

   1116 CROSSROADS DR    STATESVILLE    NORTH CAROLINA    286258277

WAL-MART - #1663

   TOWN CENTRAL LOOP    WAYNESVILLE    NORTH CAROLINA    287864356

WAL-MART - #1664

   2500 FOREST HILLS RD W    WILSON    NORTH CAROLINA    278933461

WAL-MART - #1665

   4801 W CLARA LN    MUNCIE    INDIANA    473045548

WAL-MART - #1666

   3850 E INDEPENDENCE BLVD    CHARLOTTE    NORTH CAROLINA    282057305

WAL-MART - #1667

   1601 N CASS ST    WABASH    INDIANA    469929404

WAL-MART - #1668

   6590 GRAND AVE    GURNEE    ILLINOIS    600311621

WAL-MART - #1669

   3915 GATEWAY DR    EAU CLAIRE    WISCONSIN    547018166

WAL-MART - #1670

   1135 BERKSHIRE BLVD    WYOMISSING    PENNSYLVANIA    196101243

WAL-MART - #1671

   8525 SOUTH 71ST STREET PLAZA    PAPILLION    NEBRASKA    68133

WAL-MART - #1672

   2500 LAKE SHORE DR E    ASHLAND    WISCONSIN    548062421

WAL-MART - #1673

   4238 RECREATION DR    CANANDAIGUA    NEW YORK    144242235

WAL-MART - #1674

   17850 GARLAND GROH BLVD    HAGERSTOWN    MARYLAND    217401992

WAL-MART - #1675

   1236 CAMPBELLSVILLE RD    LEBANON    KENTUCKY    40033

WAL-MART - #1676

   730 US HIGHWAY 66 E    TELL CITY    INDIANA    475862758

WAL-MART - #1677

   4765 COMMERCIAL DR    NEW HARTFORD    NEW YORK    134136211

WAL-MART - #1678

   2863 HERITAGE DR    DELAFIELD    WISCONSIN    530182128

WAL-MART - #1679

   3107 MARKET PL    ONALASKA    WISCONSIN    546506724

WAL-MART - #1680

   15885 SW 88TH ST    MIAMI    FLORIDA    331961003

WAL-MART - #1681

   930 MOUNT PROSPECT PLZ    MOUNT PROSPECT    ILLINOIS    600562652

WAL-MART - #1682

   2448 CHESAPEAKE SQUARE RING RD    CHESAPEAKE    VIRGINIA    233212173

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1683

   524 S FREMONT ST    SHENANDOAH    IOWA    516011570

WAL-MART - #1684

   72 BEDFORD SQ    EVERETT    PENNSYLVANIA    155376934

WAL-MART - #1685

   1730 N GARFIELD AVE    PIERRE    SOUTH DAKOTA    575015507

WAL-MART - #1686

   5469 S REDWOOD RD    MURRAY    UTAH    841235318

WAL-MART - #1687

   1200 N MAIN ST    SUFFOLK    VIRGINIA    234344321

WAL-MART - #1688

   657 PHOENIX DR    VIRGINIA BEACH    VIRGINIA    234527318

WAL-MART - #1689

   5650 S CHAMBERS RD    AURORA    COLORADO    800151132

WAL-MART - #1690

   4224 N PROSPECT ST    DECATUR    ILLINOIS    625266100

WAL-MART - #1691

   7701 FRONTAGE RD    OVERLAND PARK    KANSAS    662042364

WAL-MART - #1692

   1120 S MOUNT VERNON AVE    COLTON    CALIFORNIA    923244220

WAL-MART - #1693

   2050 W REDLANDS BLVD    REDLANDS    CALIFORNIA    923736228

WAL-MART - #1694

   2875 SUGAR HILL RD    MARION    NORTH CAROLINA    287525497

WAL-MART - #1695

   210 HIGHWAY 2 W    DEVILS LAKE    NORTH DAKOTA    583012944

WAL-MART - #1696

   3300 HIGHWAY 210 W    FERGUS FALLS    MINNESOTA    565370000

WAL-MART - #1697

   8465 ELK GROVE BLVD    ELK GROVE    CALIFORNIA    957589573

WAL-MART - #1698

   3 COMMERCE DR    HOOKSETT    NEW HAMPSHIRE    031062528

WAL-MART - #1699

   745 W HILL FIELD RD    LAYTON    UTAH    840414602

WAL-MART - #1700

   13425 COMMUNITY RD    POWAY    CALIFORNIA    920644723

WAL-MART - #1701

   955 ELBERT ST    ELBERTON    GEORGIA    306352641

WAL-MART - #1702

   1000 N WICKHAM RD    MELBOURNE    FLORIDA    329358937

WAL-MART - #1703

   800 FOXCROFT AVE    MARTINSBURG    WEST VIRGINIA    254011829

WAL-MART - #1704

   1501 HELEN POWER DR    VACAVILLE    CALIFORNIA    956873351

WAL-MART - #1705

   1860 NORTH ROAD    WATERLOO    NEW YORK    13165

WAL-MART - #1707

   16280 DRESDEN AVE    EAST LIVERPOOL    OHIO    439209025

WAL-MART - #1708

   4848 S 900 W    RIVERDALE    UTAH    844053726

WAL-MART - #1709

   2016 N WAYNE ST    ANGOLA    INDIANA    467039102

WAL-MART - #1710

   950 HIGHWAY 80 E    CLINTON    MISSISSIPPI    390565203

WAL-MART - #1711

   1600 MONTCLAIR RD    BIRMINGHAM    ALABAMA    352102410

WAL-MART - #1712

   1111 MISSOURI AVE N    LARGO    FLORIDA    337701815

WAL-MART - #1713

   2071 N MAIN ST    CANTON    ILLINOIS    615201032

WAL-MART - #1714

   32 TYGART MALL LOOP    FAIRMONT    WEST VIRGINIA    265542187

WAL-MART - #1715

   8155 ELLIOTT RD    EASTON    MARYLAND    216017131

WAL-MART - #1716

   150 SOLOMONS ISLAND RD N    PRINCE FREDERICK    MARYLAND    206783906

WAL-MART - #1717

   11930 ACTON LN    WALDORF    MARYLAND    206013689

WAL-MART - #1718

   2500 TIFFIN AVE    FINDLAY    OHIO    458409511

WAL-MART - #1719

   21400 PERRY AVE    BIG RAPIDS    MICHIGAN    493079262

WAL-MART - #1720

   1550 SCENIC HWY N    SNELLVILLE    GEORGIA    300782130

WAL-MART - #1721

   919 HIGHWAY 1 W    IOWA CITY    IOWA    522464225

WAL-MART - #1722

   1221 E MAIN ST    MARSHALL    MINNESOTA    562582582

WAL-MART - #1723

   5101 SE 14TH ST    DES MOINES    IOWA    503201609

WAL-MART - #1724

   1640 S WASHINGTON ST    MILLERSBURG    OHIO    446548901

WAL-MART - #1726

   171 BURGESS RD    HARRISONBURG    VIRGINIA    228013704

WAL-MART - #1727

   861 COUNTY ROAD F    BERLIN    WISCONSIN    549231300

WAL-MART - #1728

   2321 CHARLES ST    ANDERSON    INDIANA    460132762

WAL-MART - #1729

   4200 WESTERN AVE    CONNERSVILLE    INDIANA    473313493

WAL-MART - #1730

   1660 TAPPAHANNOCK BLVD    TAPPAHANNOCK    VIRGINIA    225609371

WAL-MART - #1731

   990 STATE ROUTE 5 AND 20    GENEVA    NEW YORK    144569543

WAL-MART - #1732

   404 ARROWHEAD DR    DENISON    IOWA    514422720

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1733

   1621 E M 21    OWOSSO    MICHIGAN    488679053

WAL-MART - #1734

   2610 N PROSPECT AVE    CHAMPAIGN    ILLINOIS    618221251

WAL-MART - #1735

   1455 E LAKE COOK RD    WHEELING    ILLINOIS    600902241

WAL-MART - #1736

   1574 N DUPONT HWY    DOVER    DELAWARE    199012215

WAL-MART - #1737

   900 S RT 83    VILLA PARK    ILLINOIS    601810000

WAL-MART - #1738

   1300 HIGHWAY 15 S    HUTCHINSON    MINNESOTA    553503801

WAL-MART - #1739

   30 TRINITY POINT DR    WASHINGTON    PENNSYLVANIA    153012974

WAL-MART - #1740

   2545 IL ROUTE 26 S    FREEPORT    ILLINOIS    610329370

WAL-MART - #1741

   939 N DUPONT BLVD    MILFORD    DELAWARE    199631072

WAL-MART - #1742

   3501 ROUTE 42    TURNERSVILLE    NEW JERSEY    080121752

WAL-MART - #1743

   201 WALDON DR    HARLAN    KENTUCKY    408312535

WAL-MART - #1744

   1902 EMPIRE BLVD    WEBSTER    NEW YORK    145801959

WAL-MART - #1745

   3601 E MAIN ST    RICHMOND    INDIANA    473745934

WAL-MART - #1746

   1380 W ELLIOT RD    TEMPE    ARIZONA    852841102

WAL-MART - #1747

   2560 N PERRIS BLVD    PERRIS    CALIFORNIA    925713249

WAL-MART - #1748

   3951 W ASHLEY CIR    CHARLESTON    SOUTH CAROLINA    294149156

WAL-MART - #1749

   59 WALTONS WAY    SOMERSWORTH    NEW HAMPSHIRE    038781044

WAL-MART - #1750

   1546 MARION MOUNT GILEAD RD    MARION    OHIO    43302

WAL-MART - #1751

   6600 GLENWOOD AVE    RALEIGH    NORTH CAROLINA    276127128

WAL-MART - #1752

   3921 WILDER RD    BAY CITY    MICHIGAN    487062127

WAL-MART - #1753

   30 MANCHESTER RD    DERRY    NEW HAMPSHIRE    030383005

WAL-MART - #1754

   3850 E GRAND RIVER AVE    HOWELL    MICHIGAN    488438593

WAL-MART - #1755

   4625 REDWOOD DR    ROHNERT PARK    CALIFORNIA    949287943

WAL-MART - #1756

   17251 FOOTHILL BLVD    FONTANA    CALIFORNIA    923359044

WAL-MART - #1757

   4740 MALL DR    HERMANTOWN    MINNESOTA    558113941

WAL-MART - #1758

   3167 S STATE ROAD 3    NEW CASTLE    INDIANA    473621318

WAL-MART - #1759

   6819 WALTON LN    GLOUCESTER    VIRGINIA    230616113

WAL-MART - #1760

   1018 RILEY ST    FOLSOM    CALIFORNIA    956303268

WAL-MART - #1761

   379 W PONTOON RD    GRANITE CITY    ILLINOIS    620406848

WAL-MART - #1762

   WALMART PLAZA    SEABROOK    NEW HAMPSHIRE    038744542

WAL-MART - #1763

   4001 COLLEGE AVE    BLUEFIELD    VIRGINIA    246052043

WAL-MART - #1764

   1001 73RD ST    WINDSOR HEIGHTS    IOWA    503111311

WAL-MART - #1765

   2028 N CENTER AVE    SOMERSET    PENNSYLVANIA    155017436

WAL-MART - #1766

   3100 JOHNSON FERRY RD    MARIETTA    GEORGIA    300625657

WAL-MART - #1767

   4540 MAIN ST    SHALLOTTE    NORTH CAROLINA    284704446

WAL-MART - #1768

   1355 SANDHILL RD    OREM    UTAH    840587307

WAL-MART - #1769

   20 INDUSTRIAL DR    DU BOIS    PENNSYLVANIA    158013842

WAL-MART - #1770

   20245 ROUTE 19    CRANBERRY TWP    PENNSYLVANIA    160666101

WAL-MART - #1771

   1500 S CENTERVILLE RD    STURGIS    MICHIGAN    490918245

WAL-MART - #1772

   3600 WASHBURN WAY    KLAMATH FALLS    OREGON    976034539

WAL-MART - #1773

   12401 JEFFERSON AVE    NEWPORT NEWS    VIRGINIA    236024311

WAL-MART - #1774

   3310 NC HIGHWAY 87 S    SANFORD    NORTH CAROLINA    27330

WAL-MART - #1775

   3290 S SANTIAM HWY    LEBANON    OREGON    973553737

WAL-MART - #1776

   1901 MARKET WAY    WATERTOWN    WISCONSIN    530947427

WAL-MART - #1777

   5900 PERKIOMEN AVE    READING    PENNSYLVANIA    196063635

WAL-MART - #1778

   321 YELLOWSTONE AVE    CODY    WYOMING    824149315

WAL-MART - #1779

   10260 S HARLEM AVE    BRIDGEVIEW    ILLINOIS    604552401

WAL-MART - #1780

   975 HILTON HEIGHTS RD    CHARLOTTESVILLE    VIRGINIA    229018394

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1781

   819 BENNIE RD    CORTLAND    NEW YORK    130458964

WAL-MART - #1782

   701 GRAND CENTRAL AVE    VIENNA    WEST VIRGINIA    261052143

WAL-MART - #1783

   2700 W BROADWAY ST    PRINCETON    INDIANA    476709418

WAL-MART - #1784

   3025 LANCASTER DR NE    SALEM    OREGON    973051348

WAL-MART - #1785

   254 LOWELL RD    HUDSON    NEW HAMPSHIRE    030514913

WAL-MART - #1786

   1360 TOWN CENTRE DR    EAGAN    MINNESOTA    551232310

WAL-MART - #1787

   2014 KITTYHAWK AVE    CARROLL    IOWA    514018911

WAL-MART - #1788

   500 GALLERY BLVD    SCARBOROUGH    MAINE    040746606

WAL-MART - #1789

   2350 W KETTLEMAN LN    LODI    CALIFORNIA    952424125

WAL-MART - #1790

   2150 N TELEGRAPH RD    MONROE    MICHIGAN    481628901

WAL-MART - #1791

   7083 W 48TH ST    FREMONT    MICHIGAN    494129508

WAL-MART - #1792

   1102 MILLION DOLLAR HWY    SAINT MARYS    PENNSYLVANIA    158572728

WAL-MART - #1793

   3002 STACEY ALLISON WAY    WOODBURN    OREGON    970712904

WAL-MART - #1794

   100 LUNGER DR    BLOOMSBURG    PENNSYLVANIA    178158330

WAL-MART - #1795

   400 FOREST GATE CTR    PISGAH FOREST    NORTH CAROLINA    287687712

WAL-MART - #1796

   85 STATE ROUTE 101    AMHERST    NEW HAMPSHIRE    030311702

WAL-MART - #1797

   265 CAMDEN ST    ROCKLAND    MAINE    048412533

WAL-MART - #1798

   1121 E CARO RD    CARO    MICHIGAN    487231216

WAL-MART - #1799

   2950 NEW PINERY RD    PORTAGE    WISCONSIN    539019225

WAL-MART - #1800

   1801 MARKETPLACE DR    GARLAND    TEXAS    750415605

WAL-MART - #1801

   4801 S COOPER ST    ARLINGTON    TEXAS    760175998

WAL-MART - #1802

   1501 SW WANAMAKER RD    TOPEKA    KANSAS    666043803

WAL-MART - #1804

   1710 APPLE GLEN BLVD    FORT WAYNE    INDIANA    468041725

WAL-MART - #1805

   79295 HIGHWAY 111    LA QUINTA    CALIFORNIA    922532060

WAL-MART - #1806

   233 5TH AVE EXT    GLOVERSVILLE    NEW YORK    120781892

WAL-MART - #1807

   265 N ROUTE 73    WEST BERLIN    NEW JERSEY    080912500

WAL-MART - #1808

   1805 CENTRAL PARK DR    STEAMBOAT SPRINGS    COLORADO    804878813

WAL-MART - #1809

   701 OLDS ST    JONESVILLE    MICHIGAN    492509477

WAL-MART - #1810

   26 W MERRITT BLVD    FISHKILL    NEW YORK    125242243

WAL-MART - #1811

   1170 N MILITARY HWY    NORFOLK    VIRGINIA    235022425

WAL-MART - #1812

   3883 BURBANK RD    WOOSTER    OHIO    446917220

WAL-MART - #1813

   6788 STATE ROUTE 31 E    NEWARK    NEW YORK    145139232

WAL-MART - #1814

   1001 N RANDALL RD    ELGIN    ILLINOIS    601232319

WAL-MART - #1815

   3680 W SHAW AVE    FRESNO    CALIFORNIA    937113231

WAL-MART - #1816

   7106 KNIGHTDALE BLVD    KNIGHTDALE    NORTH CAROLINA    275459265

WAL-MART - #1817

   1350 N 1ST ST    HERMISTON    OREGON    978381102

WAL-MART - #1818

   2131 W GALENA BLVD    AURORA    ILLINOIS    605063211

WAL-MART - #1819

   180 CEDAR FALLS RD    MENOMONIE    WISCONSIN    547511268

WAL-MART - #1820

   HILLTOP PLAZA/RD.    KITTANNING    PENNSYLVANIA    162018905

WAL-MART - #1821

   9101 ALBEMARLE RD    CHARLOTTE    NORTH CAROLINA    282272621

WAL-MART - #1823

   495 EISENHOWER DR    HANOVER    PENNSYLVANIA    173315215

WAL-MART - #1824

   2515 ELLSWORTH RD    YPSILANTI    MICHIGAN    481975619

WAL-MART - #1825

   8386 SUDLEY RD    MANASSAS    VIRGINIA    201093428

WAL-MART - #1826

   1819 E NOBLE AVE    VISALIA    CALIFORNIA    932921519

WAL-MART - #1827

   6545 LANDMARK DR    PARK CITY    UTAH    840985990

WAL-MART - #1828

   250 CROSSROADS DR    PLOVER    WISCONSIN    544674124

WAL-MART - #1829

   305 COMMERCE DR    MULLINS    SOUTH CAROLINA    29574

WAL-MART - #1830

   297 GRANT AVE    AUBURN    NEW YORK    130211452

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1831

   3949 STATE ROUTE 31    LIVERPOOL    NEW YORK    13090

WAL-MART - #1832

   5601 E RAMON RD    PALM SPRINGS    CALIFORNIA    922643605

WAL-MART - #1833

   1800 CARL D SILVER PKWY    FREDERICKSBURG    VIRGINIA    224014960

WAL-MART - #1834

   135 NE TERRY LN    GRANTS PASS    OREGON    975264801

WAL-MART - #1835

   2405 VESTAL PKWY E    VESTAL    NEW YORK    138502087

WAL-MART - #1836

   1601 E US HIGHWAY 223    ADRIAN    MICHIGAN    492214454

WAL-MART - #1837

   9451 FM 1960 BYPASS RD W    HUMBLE    TEXAS    773384035

WAL-MART - #1838

   3041 N RAINBOW BLVD    LAS VEGAS    NEVADA    891084586

WAL-MART - #1839

   4380 LEAVITT RD    LORAIN    OHIO    440532370

WAL-MART - #1840

   1205 S MAIN ST    MANTECA    CALIFORNIA    953375748

WAL-MART - #1841

   1521 SAMS CIR    CHESAPEAKE    VIRGINIA    233204694

WAL-MART - #1842

   4424 W WENDOVER AVE    GREENSBORO    NORTH CAROLINA    274072600

WAL-MART - #1843

   2375 NE HIGHWAY 99W    MCMINNVILLE    OREGON    971289201

WAL-MART - #1844

   950 ROUTE 37 W    TOMS RIVER    NEW JERSEY    087555018

WAL-MART - #1845

   4700 S FLAMINGO RD    COOPER CITY    FLORIDA    333302300

WAL-MART - #1846

   199 W 5TH ST    DOUGLAS    ARIZONA    856072853

WAL-MART - #1847

   4980 E SILVER SPRINGS BLVD    OCALA    FLORIDA    344703268

WAL-MART - #1848

   3 SOUTH 100 RT 53    GLEN ELLYN    ILLINOIS    60137

WAL-MART - #1849

   320 E HANES MILL RD    WINSTON SALEM    NORTH CAROLINA    271059135

WAL-MART - #1850

   1730 LINCOLN WAY E    CHAMBERSBURG    PENNSYLVANIA    172016318

WAL-MART - #1851

   7300 W MCNAB RD    NORTH LAUDERDALE    FLORIDA    330685481

WAL-MART - #1852

   14000 WORTH AVE    WOODBRIDGE    VIRGINIA    221924121

WAL-MART - #1853

   1231 N SANDERSON AVE    HEMET    CALIFORNIA    925451252

WAL-MART - #1855

   12195 SINGLETREE LN    EDEN PRAIRIE    MINNESOTA    553444214

WAL-MART - #1856

   900 STILLWATER AVE    BANGOR    MAINE    044013602

WAL-MART - #1857

   9303 MENTOR AVE    MENTOR    OHIO    440606413

WAL-MART - #1858

   2202 E HIGHWAY 7    MONTEVIDEO    MINNESOTA    562653145

WAL-MART - #1859

   2540 ROCKWOOD AVE    CALEXICO    CALIFORNIA    92231

WAL-MART - #1860

   1000 E PULASKI HWY    ELKTON    MARYLAND    219216306

WAL-MART - #1861

   5815 NORELL AVE N    OAK PARK HTS    MINNESOTA    550821766

WAL-MART - #1862

   1610 S RIVERSIDE AVE    RIALTO    CALIFORNIA    923767708

WAL-MART - #1863

   34440 VINE ST    EASTLAKE    OHIO    440955114

WAL-MART - #1864

   8000 LAKELAND AVE N    BROOKLYN PARK    MINNESOTA    554452403

WAL-MART - #1865

   1410 E BRIDGE ST    REDWOOD FALLS    MINNESOTA    562831906

WAL-MART - #1866

   615 WILTON RD    FARMINGTON    MAINE    049386128

WAL-MART - #1867

   280 WOODWARD RD    WESTMINSTER    MARYLAND    211574677

WAL-MART - #1868

   100 MOUNT AUBURN AVE    AUBURN    MAINE    042108565

WAL-MART - #1869

   150 E ROUTE 70    MARLTON    NEW JERSEY    080531856

WAL-MART - #1870

   1690 SE HARVEST DR    PULLMAN    WASHINGTON    991636000

WAL-MART - #1871

   20823 STATE ROUTE 3    WATERTOWN    NEW YORK    136015821

WAL-MART - #1872

   2750 PROSPECT AVE    HELENA    MONTANA    596019741

WAL-MART - #1873

   1776 PLAINFIELD PIKE    CRANSTON    RHODE ISLAND    029212042

WAL-MART - #1874

   2931 S MCCALL RD    ENGLEWOOD    FLORIDA    342248607

WAL-MART - #1875

   407 GEORGE CLAUS BLVD    SEVERN    MARYLAND    211441317

WAL-MART - #1876

   2700 WASCO ST    HOOD RIVER    OREGON    970311049

WAL-MART - #1877

   1250 W HENDERSON AVE    PORTERVILLE    CALIFORNIA    932571455

WAL-MART - #1878

   530 N 2ND E    REXBURG    IDAHO    834403566

WAL-MART - #1879

   621 MONTARA RD    BARSTOW    CALIFORNIA    923115737

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1880

   2051 NEWMARK AVE    COOS BAY    OREGON    974204728

WAL-MART - #1881

   7901 WATT AVE    ANTELOPE    CALIFORNIA    958432000

WAL-MART - #1882

   3400 FLORAL AVE    SELMA    CALIFORNIA    936629036

WAL-MART - #1883

   PA RT 18/WAL-MART SHOP. PLAZA    MONACA    PENNSYLVANIA    150610000

WAL-MART - #1884

   900 COMMERCE BLVD    DICKSON CITY    PENNSYLVANIA    185191678

WAL-MART - #1885

   400 BUTLER CMNS    BUTLER    PENNSYLVANIA    160012496

WAL-MART - #1886

   SILVER SPRINGS COMMONS    MECHANICSBURG    PENNSYLVANIA    170505257

WAL-MART - #1887

   1015 N LOYALSOCK AVE    MONTOURSVILLE    PENNSYLVANIA    177541051

WAL-MART - #1888

   1550 N MAIN ST    NORTH LOGAN    UTAH    843411918

WAL-MART - #1889

   11619 ISLAND AVE    LA GRANDE    OREGON    978508459

WAL-MART - #1890

   2702 N SALISBURY BLVD    SALISBURY    MARYLAND    218012143

WAL-MART - #1891

   420 BUCKLAND HILLS DR    MANCHESTER    CONNECTICUT    060428755

WAL-MART - #1892

   9450 JOLIET RD    HODGKINS    ILLINOIS    605254156

WAL-MART - #1893

   3300 CRAIN HWY    BOWIE    MARYLAND    207161398

WAL-MART - #1894

   4141 PEARL RD    MEDINA    OHIO    442567649

WAL-MART - #1895

   3750 W MARKET ST    FAIRLAWN    OHIO    443334802

WAL-MART - #1896

   8250 RAZORBACK RD    COLORADO SPRINGS    COLORADO    809203950

WAL-MART - #1897

   801 MEACHAM RD    ELK GROVE VLG    ILLINOIS    600073073

WAL-MART - #1898

   150 SMITH RD    SAINT CHARLES    ILLINOIS    601745204

WAL-MART - #1899

   2663 CANYON SPRINGS PKWY    RIVERSIDE    CALIFORNIA    925070911

WAL-MART - #1900

   385 N OVERLAND AVE    BURLEY    IDAHO    833183432

WAL-MART - #1901

   3901 HARRISON AVE    BUTTE    MONTANA    597016802

WAL-MART - #1902

   1201 S 25TH E    AMMON    IDAHO    834065729

WAL-MART - #1903

   1150 HARTER RD    YUBA CITY    CALIFORNIA    959932642

WAL-MART - #1904

   950 EDWARDS FERRY RD NE    LEESBURG    VIRGINIA    201763324

WAL-MART - #1905

   565 JENSEN GROVE DR    BLACKFOOT    IDAHO    832211682

WAL-MART - #1906

   42 FAIRHAVEN COMMONS WAY    FAIRHAVEN    MASSACHUSETTS    027194627

WAL-MART - #1907

   724 BRATTLEBORO RD    HINSDALE    NEW HAMPSHIRE    034512359

WAL-MART - #1908

   2292 MAIN ST    GREEN BAY    WISCONSIN    543115199

WAL-MART - #1909

   1540 MILITARY RD    NIAGARA FALLS    NEW YORK    143044704

WAL-MART - #1910

   900 E WASHINGTON BLVD    CRESCENT CITY    CALIFORNIA    955318118

WAL-MART - #1911

   2887 S ARLINGTON RD    AKRON    OHIO    443124715

WAL-MART - #1912

   479 N MCKINLEY ST    CORONA    CALIFORNIA    928791205

WAL-MART - #1913

   1120 S MAIN ST    BOWLING GREEN    OHIO    434024733

WAL-MART - #1914

   4210 HIGHLAND AVE    HIGHLAND    CALIFORNIA    923462742

WAL-MART - #1915

   57980 29 PALMS HWY    YUCCA VALLEY    CALIFORNIA    922845878

WAL-MART - #1916

   5571 W HILLSBORO BLVD    COCONUT CREEK    FLORIDA    330734376

WAL-MART - #1917

   TOWN CENTER    SANTEE    CALIFORNIA    920715801

WAL-MART - #1918

   250 HARTFORD AVE    BELLINGHAM    MASSACHUSETTS    020193000

WAL-MART - #1919

   250 W BROADWAY    LINCOLN    MAINE    044574006

WAL-MART - #1920

   5250 COMMERCIAL ST SE    SALEM    OREGON    973061163

WAL-MART - #1921

   525 ROUTE 72 W    MANAHAWKIN    NEW JERSEY    080502821

WAL-MART - #1922

   12549 FOOTHILL BLVD    RANCHO CUCAMONGA    CALIFORNIA    917399317

WAL-MART - #1923

   3999 ALPINE AVE NW    COMSTOCK PARK    MICHIGAN    493218350

WAL-MART - #1924

   781 MAIN ST    PRESQUE ISLE    MAINE    047692201

WAL-MART - #1925

   160 NW 25TH ST    NEWPORT    OREGON    973651637

WAL-MART - #1926

   341 STATE ROUTE 104    OSWEGO    NEW YORK    131262901

WAL-MART - #1927

   8160 MACEDONIA COMMONS BLVD    MACEDONIA    OHIO    440561843

WAL-MART - #1928

   4313 CORUNNA RD    FLINT    MICHIGAN    485324152

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1929

   1308 HIGHWAY 33 S    CLOQUET    MINNESOTA    557202653

WAL-MART - #1930

   58 PLAISTOW RD    PLAISTOW    NEW HAMPSHIRE    038652898

WAL-MART - #1931

   2121 LINCOLN ST    RHINELANDER    WISCONSIN    545013678

WAL-MART - #1932

   17 MYRICK ST    ELLSWORTH    MAINE    046052553

WAL-MART - #1933

   137 W NORTH AVE    NORTHLAKE    ILLINOIS    601642316

WAL-MART - #1934

   315 FURR ST    SOUTH HILL    VIRGINIA    239709500

WAL-MART - #1935

   150 TOWN CENTRE DR    JOHNSTOWN    PENNSYLVANIA    159042857

WAL-MART - #1936

   3763 I 75 BUSINESS SPUR    SAULT S MARIE    MICHIGAN    497833613

WAL-MART - #1937

   23605 AIRPORT RD    COSHOCTON    OHIO    438129262

WAL-MART - #1938

   7050 S CICERO AVE    CHICAGO    ILLINOIS    606386402

WAL-MART - #1939

   15 TIBBETTS DR    BRUNSWICK    MAINE    040112680

WAL-MART - #1940

   279 TROY RD    RENSSELAER    NEW YORK    121449499

WAL-MART - #1941

   1950 AUTO CENTRE DR    GLENDORA    CALIFORNIA    917406700

WAL-MART - #1942

   2629 N PARK DR    HOLLAND    MICHIGAN    494248503

WAL-MART - #1943

   4700 N 27TH ST    LINCOLN    NEBRASKA    685211190

WAL-MART - #1945

   1169 S MAIN ST    MANSFIELD    PENNSYLVANIA    169339537

WAL-MART - #1946

   43 STEPHENVILLE ST    MASSENA    NEW YORK    136622705

WAL-MART - #1947

   902 ENGH RD    OMAK    WASHINGTON    988419473

WAL-MART - #1948

   3 THREE SPRINGS DR    WEIRTON    WEST VIRGINIA    260623814

WAL-MART - #1949

   10401 BENNETT RD    FREDONIA    NEW YORK    140631497

WAL-MART - #1950

   1532 MEMORIAL DR E    AHOSKIE    NORTH CAROLINA    279103944

WAL-MART - #1951

   1775 E IDAHO AVE    ONTARIO    OREGON    979143009

WAL-MART - #1952

   8450 UNIVERSITY AVE NE    FRIDLEY    MINNESOTA    554321164

WAL-MART - #1953

   705 RETAIL WAY    LOUISBURG    NORTH CAROLINA    27549

WAL-MART - #1954

   1930 MAIN ST    SANFORD    MAINE    04073

WAL-MART - #1955

   3849 NORTHRIDGE DR    ROCKFORD    ILLINOIS    611144773

WAL-MART - #1956

   2525 KING AVE W    BILLINGS    MONTANA    591026425

WAL-MART - #1957

   11225 TAMIAMI TRL N    NAPLES    FLORIDA    341101639

WAL-MART - #1958

   4534 E US HIGHWAY 83    RIO GRANDE CITY    TEXAS    785826308

WAL-MART - #1959

   470 ROUTE 211 E    MIDDLETOWN    NEW YORK    109402245

WAL-MART - #1960

   1505 N DALE MABRY HWY    TAMPA    FLORIDA    336072552

WAL-MART - #1961

   6711 ALEXANDRIA PIKE    ALEXANDRIA    KENTUCKY    410011025

WAL-MART - #1962

   1920 E MARKLAND AVE    KOKOMO    INDIANA    469016236

WAL-MART - #1963

   2111 FULKERTH RD    TURLOCK    CALIFORNIA    953809515

WAL-MART - #1964

   258 POST RD    WESTERLY    RHODE ISLAND    028912630

WAL-MART - #1965

   3201 MANAWA CENTRE DR    COUNCIL BLUFFS    IOWA    515017672

WAL-MART - #1966

   4235 VETERAN DR    GENESEO    NEW YORK    144549433

WAL-MART - #1967

   1105 BOSTON RD    SPRINGFIELD    MASSACHUSETTS    011191333

WAL-MART - #1968

   645 S PHILADELPHIA BLVD    ABERDEEN    MARYLAND    210013613

WAL-MART - #1969

   900 WALMART WAY    MIDLOTHIAN    VIRGINIA    231132600

WAL-MART - #1970

   280 WASHINGTON ST    HUDSON    MASSACHUSETTS    017492735

WAL-MART - #1971

   3400 55TH ST NW    ROCHESTER    MINNESOTA    55901

WAL-MART - #1972

   2700 LAS POSITAS RD    LIVERMORE    CALIFORNIA    945519619

WAL-MART - #1973

   350 FAIRMOUNT AVE    JAMESTOWN    NEW YORK    147012822

WAL-MART - #1974

   17 LUDLOW RD    HOULTON    MAINE    047303562

WAL-MART - #1975

   14 BOWEN ST    CLAREMONT    NEW HAMPSHIRE    037432329

WAL-MART - #1976

   1400 COUNTY ROUTE 64    HORSEHEADS    NEW YORK    148452297

WAL-MART - #1977

   1872 ROUTE 88    BRICK    NEW JERSEY    087243535

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #1978

   2505 N OAK RD    PLYMOUTH    INDIANA    465633410

WAL-MART - #1979

   15960 DAM RD    CLEARLAKE    CALIFORNIA    954227906

WAL-MART - #1980

   625 SCHOOL ST    PUTNAM    CONNECTICUT    062602424

WAL-MART - #1981

   45485 MIRAMAR WAY    CALIFORNIA    MARYLAND    206193191

WAL-MART - #1982

   955 MUTUAL WAY    APPLETON    WISCONSIN    549138415

WAL-MART - #1983

   1670 MITCHELL RD    CERES    CALIFORNIA    953072145

WAL-MART - #1984

   830 CURRAN HWY    NORTH ADAMS    MASSACHUSETTS    012473960

WAL-MART - #1985

   3549 RUSSETT GRN    LAUREL    MARYLAND    207241810

WAL-MART - #1986

   340 WESTWIND DR    NORWALK    OHIO    448579104

WAL-MART - #1987

   555 E GENESEE ST    LAPEER    MICHIGAN    484464611

WAL-MART - #1988

   900 PLEASANT GROVE BLVD    ROSEVILLE    CALIFORNIA    956786126

WAL-MART - #1989

   701 W CENTRAL AVE    LOMPOC    CALIFORNIA    934362829

WAL-MART - #1990

   1760 COLUMBUS PIKE    DELAWARE    OHIO    430152726

WAL-MART - #1991

   3313 W HIGHWAY 45    BLOOMINGTON    INDIANA    474035148

WAL-MART - #1992

   1540 W FOOTHILL BLVD    UPLAND    CALIFORNIA    917863653

WAL-MART - #1993

   6265 BROCKPORT SPENCERPORT RD    BROCKPORT    NEW YORK    144202605

WAL-MART - #1994

   25 CONSUMER SQ    PLATTSBURGH    NEW YORK    129016564

WAL-MART - #1995

   4240 YELLOWSTONE AVE    CHUBBUCK    IDAHO    832022420

WAL-MART - #1996

   2551 E HALLANDALE BEACH BLVD    HALLANDALE BEACH    FLORIDA    330094818

WAL-MART - #1997

   579 TROY SCHENECTADY RD    LATHAM    NEW YORK    121102825

WAL-MART - #2000

   5400 N CROATAN HWY    KITTY HAWK    NORTH CAROLINA    279493877

WAL-MART - #2001

   5125 E KINGS CANYON RD    FRESNO    CALIFORNIA    937273937

WAL-MART - #2002

   7150 CAMINO ARROYO    GILROY    CALIFORNIA    950207347

WAL-MART - #2003

   979 US HIGHWAY 1    NORTH BRUNSWICK    NEW JERSEY    089022712

WAL-MART - #2004

   4200 DODGE ST    DUBUQUE    IOWA    520032624

WAL-MART - #2005

   2420 SUPERCENTER DR NE    KANNAPOLIS    NORTH CAROLINA    280836426

WAL-MART - #2006

   306 5TH ST    CLARKSTON    WASHINGTON    994031860

WAL-MART - #2007

   1005 N STRATFORD RD    MOSES LAKE    WASHINGTON    988371574

WAL-MART - #2008

   1566 W MAIN STREET EXT    GROVE CITY    PENNSYLVANIA    161274432

WAL-MART - #2009

   401 CONSTANT FRIENDSHIP BLVD    ABINGDON    MARYLAND    210092566

WAL-MART - #2010

   2107 S 11TH ST    NILES    MICHIGAN    491204060

WAL-MART - #2012

   742 MAIN ST    NORTH OXFORD    MASSACHUSETTS    015371148

WAL-MART - #2013

   80 WATERVILLE COMMONS DR    WATERVILLE    MAINE    049014900

WAL-MART - #2014

   2129 HOUGHTON LAKE DR    HOUGHTON LAKE    MICHIGAN    486298931

WAL-MART - #2015

   13059 FAIR LAKES PKWY    FAIRFAX    VIRGINIA    220330000

WAL-MART - #2016

   810 N HIGHWAY    COLVILLE    WASHINGTON    991142028

WAL-MART - #2019

   355 WALMART DR    UNIONTOWN    PENNSYLVANIA    154018424

WAL-MART - #2020

   905 S COLLEGE AVE    RENSSELAER    INDIANA    479783006

WAL-MART - #2021

   36 PARAMOUNT DR    RAYNHAM    MASSACHUSETTS    027671001

WAL-MART - #2022

   474 BOSTON POST RD    NORTH WINDHAM    CONNECTICUT    062561052

WAL-MART - #2023

   1355 E LEHMAN ST    LEBANON    PENNSYLVANIA    170468337

WAL-MART - #2024

   808 HUNTER HWY    TUNKHANNOCK    PENNSYLVANIA    18657

WAL-MART - #2025

   3010 W GRANT LINE RD    TRACY    CALIFORNIA    953049402

WAL-MART - #2027

   12500 COUNTRY CLUB MALL RD    LAVALE    MARYLAND    215027518

WAL-MART - #2028

   5200 VAN BUREN BLVD    RIVERSIDE    CALIFORNIA    925032544

WAL-MART - #2029

   3615 CRATER LAKE HWY    MEDFORD    OREGON    975049259

WAL-MART - #2030

   1101 SANGUINETTI RD    SONORA    CALIFORNIA    953706214

WAL-MART - #2031

   30600 DYER ST    UNION CITY    CALIFORNIA    945871717

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2032

   2001 N ROSE AVE    OXNARD    CALIFORNIA    930362681

WAL-MART - #2035

   1501 WAGNER AVE    GREENVILLE    OHIO    453312763

WAL-MART - #2036

   2700 MOUNTAINEER BLVD    SOUTH CHARLESTON    WEST VIRGINIA    253099442

WAL-MART - #2037

   909 E WISHKAH ST    ABERDEEN    WASHINGTON    985202901

WAL-MART - #2038

   45415 DULLES CROSSING PLZ    STERLING    VIRGINIA    20166

WAL-MART - #2039

   3055 LOUGHBOROUGH DR    MERCED    CALIFORNIA    953481119

WAL-MART - #2040

   2106 MOUNT HOLLY RD    BURLINGTON    NEW JERSEY    080164158

WAL-MART - #2041

   709 S BROADWAY    PENNSVILLE    NEW JERSEY    080709655

WAL-MART - #2043

   2348 STATE ROUTE 19 N    WARSAW    NEW YORK    145699356

WAL-MART - #2044

   2044 FOREST AVE    CHICO    CALIFORNIA    959287619

WAL-MART - #2045

   8118 PERRY HILLS CT    NOTTINGHAM    MARYLAND    212363514

WAL-MART - #2046

   201 CIVIC CENTER DR    AUGUSTA    MAINE    043308033

WAL-MART - #2047

   1573 MAIN ST    PALMYRA    MAINE    049653236

WAL-MART - #2048

   2701 N TEXAS ST    FAIRFIELD    CALIFORNIA    945331204

WAL-MART - #2049

   2600 PLANK RD COMMONS    ALTOONA    PENNSYLVANIA    16602

WAL-MART - #2050

   300 E LAKE MEAD PKWY    HENDERSON    NEVADA    890155576

WAL-MART - #2051

   3396 N STOCKTON HILL RD    KINGMAN    ARIZONA    86401

WAL-MART - #2052

   1155 AIRPORT PARK BLVD    UKIAH    CALIFORNIA    954825998

WAL-MART - #2053

   470 N AIRPORT RD    WILLOWS    CALIFORNIA    959889701

WAL-MART - #2054

   10355 WICKLOW WAY    JACKSON    CALIFORNIA    956429324

WAL-MART - #2055

   344 LOUDON RD    CONCORD    NEW HAMPSHIRE    033016095

WAL-MART - #2056

   16 OLD GICK RD    SARATOGA SPRINGS    NEW YORK    128669452

WAL-MART - #2057

   750 US ROUTE 202    RINDGE    NEW HAMPSHIRE    034617107

WAL-MART - #2058

   1725 NEW HOPE CHURCH RD    RALEIGH    NORTH CAROLINA    276096285

WAL-MART - #2059

   2200 GREENGATE CENTRE    GREENSBURG    PENNSYLVANIA    15601

WAL-MART - #2060

   3180 RICHMOND RD    LEXINGTON    KENTUCKY    405091596

WAL-MART - #2061

   412 OAKS XING    PLAINWELL    MICHIGAN    490801900

WAL-MART - #2062

   1400 MALL DR    BENTON HARBOR    MICHIGAN    490222325

WAL-MART - #2063

   6001 MAHONING AVE    AUSTINTOWN    OHIO    445152298

WAL-MART - #2064

   220 ROUTE 6 AND 209 - 209    MILFORD    PENNSYLVANIA    183379454

WAL-MART - #2065

   8445 WALBROOK DR    KNOXVILLE    TENNESSEE    379233115

WAL-MART - #2066

   2727 DUNVALE RD    HOUSTON    TEXAS    770634401

WAL-MART - #2067

   2100 - 975 AVE HOSTOS    MAYAGUEZ    PUERTO RICO    006801252

WAL-MART - #2068

   180 LEVITTOWN PKWY    TULLYTOWN    PENNSYLVANIA    19007

WAL-MART - #2069

   300 W VALLEY VIEW RD    TALENT    OREGON    975409629

WAL-MART - #2070

   3101 A ST    ANCHORAGE    ALASKA    995034008

WAL-MART - #2071

   8900 OLD SEWARD HWY    ANCHORAGE    ALASKA    995152022

WAL-MART - #2072

   7 - KM 134.7 AVE LOS
VETERANOS KM 134.    GUAYAMA    PUERTO RICO    00784

WAL-MART - #2073

   10000 BROOKPARK RD    CLEVELAND    OHIO    441301102

WAL-MART - #2074

   1350 S SEWARD MERIDIAN PKWY    WASILLA    ALASKA    996548332

WAL-MART - #2075

   20120 PINEBROOK BLVD    BEND    OREGON    977022537

WAL-MART - #2077

   31700 GRAPE ST    LAKE ELSINORE    CALIFORNIA    925329785

WAL-MART - #2078

   804 PIKE ST    MARIETTA    OHIO    457503503

WAL-MART - #2079

   3225 US HIGHWAY 41 W    MARQUETTE    MICHIGAN    498559495

WAL-MART - #2080

   6020 B DR N    BATTLE CREEK    MICHIGAN    490148367

WAL-MART - #2081

   23106 US HIGHWAY 19 N    CLEARWATER    FLORIDA    337651849

WAL-MART - #2082

   12701 TOWNE CENTER DR    CERRITOS    CALIFORNIA    907038545

WAL-MART - #2083

   4H FOUR H CAMP RD    MORGANTOWN    WEST VIRGINIA    265082528

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2084

   1500 N 7TH AVE    BOZEMAN    MONTANA    597152569

WAL-MART - #2086

   1700 DALLAS PKWY    PLANO    TEXAS    750934519

WAL-MART - #2087

   850 COUNTY ROAD E E    VADNAIS HEIGHTS    MINNESOTA    551277100

WAL-MART - #2088

   4133 VETERANS MEMORIAL DR    BATAVIA    NEW YORK    140201293

WAL-MART - #2089

   13245 LEE HWY    BRISTOL    VIRGINIA    242025963

WAL-MART - #2090

   230 STATE RT 23    FRANKLIN    NEW JERSEY    074162008

WAL-MART - #2091

   8651 NW 13TH TER    DORAL    FLORIDA    331261512

WAL-MART - #2092

   3000 FORD STREET EXT    OGDENSBURG    NEW YORK    136694480

WAL-MART - #2093

   710 HORATIO ST    UTICA    NEW YORK    135021461

WAL-MART - #2094

   1800 UNIVERSITY DR    VISTA    CALIFORNIA    920837700

WAL-MART - #2095

   3005 CRANBERRY HWY (RT 6 &    EAST WAREHAM    MASSACHUSETTS    025380000

WAL-MART - #2096

   100 E STREET RD    WARMINSTER    PENNSYLVANIA    189743400

WAL-MART - #2097

   460 FAIRVIEW AVE    HUDSON    NEW YORK    125341018

WAL-MART - #2098

   3900 MORSE RD    COLUMBUS    OHIO    432193016

WAL-MART - #2099

   180 NIBLICK RD    PASO ROBLES    CALIFORNIA    934464842

WAL-MART - #2100

   1150 S MAIN ST    CHEBOYGAN    MICHIGAN    497212325

WAL-MART - #2101

   2720 S QUILLAN ST    KENNEWICK    WASHINGTON    993372404

WAL-MART - #2102

   4854 W US HIGHWAY 10    LUDINGTON    MICHIGAN    494318703

WAL-MART - #2103

   550 PROVIDENCE HWY    WALPOLE    MASSACHUSETTS    020814231

WAL-MART - #2104

   1201 UNION AVE    NEWBURGH    NEW YORK    125501633

WAL-MART - #2105

   13307 MIDWAY RD    FARMERS BRANCH    TEXAS    752445121

WAL-MART - #2106

   2425 E 2ND ST    RENO    NEVADA    895021218

WAL-MART - #2107

   5783 S TRANSIT RD    LOCKPORT    NEW YORK    140945811

WAL-MART - #2108

   4620 BLACK HORSE PIKE    MAYS LANDING    NEW JERSEY    083303213

WAL-MART - #2109

   2291 N 2ND ST    MILLVILLE    NEW JERSEY    083321305

WAL-MART - #2110

   14501 LAKEWOOD BLVD    PARAMOUNT    CALIFORNIA    907233601

WAL-MART - #2111

   5335 HIGHWAY 280    BIRMINGHAM    ALABAMA    352425317

WAL-MART - #2112

   4915 N PIMA RD    SCOTTSDALE    ARIZONA    852511872

WAL-MART - #2113

   1607 W BETHANY HOME RD    PHOENIX    ARIZONA    850152507

WAL-MART - #2114

   1621 MAIN ST    CHIPLEY    FLORIDA    324285992

WAL-MART - #2115

   231 BLUEBELL DR SW    NEW PHILADELPHIA    OHIO    446639601

WAL-MART - #2116

   891 STATE ROUTE 9    GLENS FALLS    NEW YORK    128041744

WAL-MART - #2117

   1575 W PACHECO BLVD    LOS BANOS    CALIFORNIA    936358505

WAL-MART - #2118

   301 MASSACHUSETTS AVE    LUNENBURG    MASSACHUSETTS    014621260

WAL-MART - #2119

   301 RANCH DR    MILPITAS    CALIFORNIA    950355100

WAL-MART - #2120

   5396 STATE HIGHWAY 12    NORWICH    NEW YORK    138153296

WAL-MART - #2121

   100 E WALLACE KNEELAND BLVD    SHELTON    WASHINGTON    985842981

WAL-MART - #2122

   30 MEMORIAL DR    AVON    MASSACHUSETTS    023221919

WAL-MART - #2123

   4000 NEW BOSTON RD    TEXARKANA    TEXAS    755012819

WAL-MART - #2124

   3360 PENTAGON PARK BLVD    BEAVERCREEK    OHIO    454311702

WAL-MART - #2125

   7455 W COLFAX AVE    LAKEWOOD    COLORADO    802145400

WAL-MART - #2126

   95-550 LANIKUHANA AVE    MILILANI    HAWAII    967891783

WAL-MART - #2127

   4300 RIB MOUNTAIN DR    WAUSAU    WISCONSIN    544016604

WAL-MART - #2128

   295 PLYMOUTH ST    HALIFAX    MASSACHUSETTS    023381340

WAL-MART - #2129

   100 SUPERCENTER DR    CLEARFIELD    PENNSYLVANIA    168306027

WAL-MART - #2130

   2460 LAFAYETTE RD    PORTSMOUTH    NEW HAMPSHIRE    038015695

WAL-MART - #2131

   1301 SW 37TH ST    TOPEKA    KANSAS    666112308

WAL-MART - #2132

   10606 N MALL DR    BATON ROUGE    LOUISIANA    708094800

WAL-MART - #2133

   5017 W HIGHWAY 290    AUSTIN    TEXAS    787356703

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2134

   7735 N TRYON ST    CHARLOTTE    NORTH CAROLINA    282623498

WAL-MART - #2135

   139 MERCHANT PL    COBLESKILL    NEW YORK    120435715

WAL-MART - #2136

   801 JAMES MADISON HWY    CULPEPER    VIRGINIA    227012405

WAL-MART - #2137

   5450 NEW HOPE COMMONS DR    DURHAM    NORTH CAROLINA    277079716

WAL-MART - #2138

   285 PLAINFIELD RD    WEST LEBANON    NEW HAMPSHIRE    037842028

WAL-MART - #2139

   780 LYNNWAY    LYNN    MASSACHUSETTS    019053026

WAL-MART - #2140

   46 NORTH-SOUTH RD    NORTH CONWAY    NEW HAMPSHIRE    038605122

WAL-MART - #2141

   1675 S COLUMBUS BLVD    PHILADELPHIA    PENNSYLVANIA    191481402

WAL-MART - #2142

   326 N BROADWAY    SALEM    NEW HAMPSHIRE    030792165

WAL-MART - #2143

   60 FAIRGROUNDS MKT PL    SKOWHEGAN    MAINE    049761367

WAL-MART - #2144

   970 TORRINGFORD ST    TORRINGTON    CONNECTICUT    067903542

WAL-MART - #2145

   2601 MACARTHUR RD    WHITEHALL    PENNSYLVANIA    180523818

WAL-MART - #2146

   101 SANFORD FARMS SHOPPING CTR    AMSTERDAM    NEW YORK    120107535

WAL-MART - #2147

   4000 HIGHWAY 93 S    MISSOULA    MONTANA    598010000

WAL-MART - #2149

   1575 COSHOCTON AVE    MOUNT VERNON    OHIO    430501476

WAL-MART - #2150

   710 DENNERY RD    SAN DIEGO    CALIFORNIA    921548400

WAL-MART - #2151

   12555 W SUNRISE BLVD    SUNRISE    FLORIDA    333230900

WAL-MART - #2152

   141 WASHINGTON AVENUE EXT    ALBANY    NEW YORK    122055610

WAL-MART - #2153

   525 ALFRED ST    BIDDEFORD    MAINE    040059474

WAL-MART - #2154

   2635 PLEASANT HILL RD    DULUTH    GEORGIA    300961450

WAL-MART - #2155

   677 TIMPANY BLVD    GARDNER    MASSACHUSETTS    014403452

WAL-MART - #2156

   750 MIDDLE COUNTRY RD    MIDDLE ISLAND    NEW YORK    119532542

WAL-MART - #2157

   506 STATE RD    NORTH DARTMOUTH    MASSACHUSETTS    027471802

WAL-MART - #2158

   200 OTIS ST    NORTHBOROUGH    MASSACHUSETTS    015322442

WAL-MART - #2159

   1869 PLAZA DR    OLEAN    NEW YORK    147601864

WAL-MART - #2160

   3500 S CRATER RD    PETERSBURG    VIRGINIA    238059204

WAL-MART - #2161

   4501 ROSEWOOD DR    PLEASANTON    CALIFORNIA    945883079

WAL-MART - #2163

   465 BRIDGEPORT AVE    SHELTON    CONNECTICUT    064844751

WAL-MART - #2164

   317 S CASCADE DR    SPRINGVILLE    NEW YORK    141419108

WAL-MART - #2166

   6438 BASILE ROWE    EAST SYRACUSE    NEW YORK    130573915

WAL-MART - #2167

   270 INDIAN RUN ST    EXTON    PENNSYLVANIA    193413706

WAL-MART - #2169

   1731 BLAKESLEE BOULEVARD DR E    LEHIGHTON    PENNSYLVANIA    182359824

WAL-MART - #2170

   220 SALEM TPKE    NORWICH    CONNECTICUT    063606455

WAL-MART - #2171

   101 NASSAU PARK BLVD    PRINCETON    NEW JERSEY    085405918

WAL-MART - #2174

   141 SPRINGFIELD RD    WESTFIELD    MASSACHUSETTS    010851819

WAL-MART - #2175

   18401 STATE HIGHWAY 13    BRANSON WEST    MISSOURI    657370000

WAL-MART - #2176

   2144 W INDIANTOWN RD    JUPITER    FLORIDA    334585810

WAL-MART - #2177

   3382 MURPHY CANYON RD    SAN DIEGO    CALIFORNIA    921232654

WAL-MART - #2178

   379 SOUTH ST    CALAIS    MAINE    046191129

WAL-MART - #2180

   55 BROOKSBY VILLAGE WAY    DANVERS    MASSACHUSETTS    019231444

WAL-MART - #2183

   1240 MAIN ST    OXFORD    MAINE    042703313

WAL-MART - #2184

   1180 FALL RIVER AVE    SEEKONK    MASSACHUSETTS    027715906

WAL-MART - #2185

   980 N SUSQUEHANNA TRL    SELINSGROVE    PENNSYLVANIA    178707766

WAL-MART - #2187

   2000 N WENATCHEE AVE    WENATCHEE    WASHINGTON    988011056

WAL-MART - #2188

   18600 EAGLE RIVER RD    EAGLE RIVER    ALASKA    995778688

WAL-MART - #2189

   4855 KIETZKE LN    RENO    NEVADA    895096549

WAL-MART - #2190

   1720 E MAIN ST    WOODLAND    CALIFORNIA    957766223

WAL-MART - #2191

   1215 S MAIN ST    BRYAN    OHIO    435062442

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2192

   995 RAZORBACK DR    HOUGHTON    MICHIGAN    499312801

WAL-MART - #2193

   100 MALL DR    STEUBENVILLE    OHIO    43952

WAL-MART - #2194

   5885 KINGSTOWNE BLVD    ALEXANDRIA    VIRGINIA    223155702

WAL-MART - #2195

   4900 US HIGHWAY 9    HOWELL    NEW JERSEY    077313724

WAL-MART - #2196

   3500 E HIGHWAY 101    PORT ANGELES    WASHINGTON    983629148

WAL-MART - #2197

   2016 MILLENNIUM BLVD    CORTLAND    OHIO    444109173

WAL-MART - #2198

   715 E 78TH ST    BLOOMINGTON    MINNESOTA    554201397

WAL-MART - #2199

   50739 VALLEY PLAZA DR    SAINT CLAIRSVILLE    OHIO    439501751

WAL-MART - #2200

   150 GOLD STAR HWY    GROTON    CONNECTICUT    063403442

WAL-MART - #2201

   7101 GATEWAY BLVD W    EL PASO    TEXAS    799255604

WAL-MART - #2202

   30 LANDING RD    WINDHAM    MAINE    040625343

WAL-MART - #2204

   1300 DES PLAINES AVE    FOREST PARK    ILLINOIS    601302507

WAL-MART - #2205

   1800 LOUCKS RD    YORK    PENNSYLVANIA    17408

WAL-MART - #2206

   27470 ALICIA PKWY    LAGUNA NIGUEL    CALIFORNIA    926773412

WAL-MART - #2207

   7250 UNION PARK AVE    MIDVALE    UTAH    840471840

WAL-MART - #2208

   1887 ELMIRA ST    SAYRE    PENNSYLVANIA    188409249

WAL-MART - #2209

   2850 MAPLE AVE    ZANESVILLE    OHIO    437011754

WAL-MART - #2210

   2055 NIAGARA FALLS BLVD    AMHERST    NEW YORK    142283518

WAL-MART - #2211

   1300 DORAL DR    POLAND    OHIO    445141900

WAL-MART - #2213

   3270 TELEGRAPH RD    SAINT LOUIS    MISSOURI    631255565

WAL-MART - #2214

   5420 FOREST DR    COLUMBIA    SOUTH CAROLINA    292065401

WAL-MART - #2215

   2189 75TH ST    DARIEN    ILLINOIS    605614383

WAL-MART - #2218

   26502 TOWNE CENTRE DR    FOOTHILL RANCH    CALIFORNIA    926102417

WAL-MART - #2221

   2021 E INDEPENDENCE ST    SPRINGFIELD    MISSOURI    658043748

WAL-MART - #2222

   333 MAIN ST    TEWKSBURY    MASSACHUSETTS    018761727

WAL-MART - #2223

   9499 SHERIDAN BLVD    WESTMINSTER    COLORADO    800316532

WAL-MART - #2224

   863 HARVEST LN    WILLISTON    VERMONT    054957319

WAL-MART - #2225

   7 DOWLING VILLAGE BLVD    NORTH SMITHFIELD    RHODE ISLAND    028968266

WAL-MART - #2227

   777 BROCKTON AVE    ABINGTON    MASSACHUSETTS    023512111

WAL-MART - #2228

   555 HUBBARD AVE    PITTSFIELD    MASSACHUSETTS    012013981

WAL-MART - #2230

   373 BENNER PIKE    STATE COLLEGE    PENNSYLVANIA    168017304

WAL-MART - #2231

   3930 44TH AVE    MOLINE    ILLINOIS    612656434

WAL-MART - #2232

   120 COMMERCIAL PKWY    BRANFORD    CONNECTICUT    064052537

WAL-MART - #2233

   7400 GUILFORD DR    FREDERICK    MARYLAND    217045100

WAL-MART - #2234

   5815 ROME TABERG RD    ROME    NEW YORK    134401759

WAL-MART - #2236

   651 MAIN ST    HARLEYSVILLE    PENNSYLVANIA    194381615

WAL-MART - #2237

   2523 LEE BLVD    LEHIGH ACRES    FLORIDA    339711413

WAL-MART - #2238

   1879 E SHERMAN BLVD    MUSKEGON    MICHIGAN    494441858

WAL-MART - #2239

   8923 W MILITARY DR    SAN ANTONIO    TEXAS    782452102

WAL-MART - #2240

   KM 77.6 PLAZA PAIMA REAL PR#3    HUMACAO    PUERTO RICO    00791

WAL-MART - #2241

   2675 E LINCOLN AVE    SUNNYSIDE    WASHINGTON    989442485

WAL-MART - #2242

   440 N EUCLID ST    ANAHEIM    CALIFORNIA    928015505

WAL-MART - #2243

   300 NW OAKTREE LN    REDMOND    OREGON    977561694

WAL-MART - #2244

   3333 RT 60    HUNTINGTON    WEST VIRGINIA    25705

WAL-MART - #2245

   705 COLLEGE BLVD    OCEANSIDE    CALIFORNIA    920576259

WAL-MART - #2246

   17 COLBY CT    BEDFORD    NEW HAMPSHIRE    031106426

WAL-MART - #2247

   2010 KILDAIRE FARM RD    CARY    NORTH CAROLINA    275186614

WAL-MART - #2248

   6205 BALTIMORE NATIONAL PIKE    CATONSVILLE    MARYLAND    212282908

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2249

   1601 NW LOUISIANA AVE    CHEHALIS    WASHINGTON    985321700

WAL-MART - #2250

   4000 RED BANK RD    CINCINNATI    OHIO    452273416

WAL-MART - #2251

   17150 GALE AVE    CITY OF INDUSTRY    CALIFORNIA    917451809

WAL-MART - #2252

   3722 EASTON NAZARETH HWY    EASTON    PENNSYLVANIA    180458340

WAL-MART - #2253

   13487 CAMINO CANADA    EL CAJON    CALIFORNIA    920218811

WAL-MART - #2254

   55 S WHITE HORSE PIKE    HAMMONTON    NEW JERSEY    080371872

WAL-MART - #2255

   87 AIRPORT RD    HAZLETON    PENNSYLVANIA    182029701

WAL-MART - #2256

   200 N COOPER DR    HENDERSON    NORTH CAROLINA    275364016

WAL-MART - #2257

   13484 NORTHWEST FWY    HOUSTON    TEXAS    770406007

WAL-MART - #2258

   7910 RICHMOND HWY    ALEXANDRIA    VIRGINIA    223067826

WAL-MART - #2259

   HUTTON PLAZA    KALISPELL    MONTANA    599012107

WAL-MART - #2261

   10 TEN ROD RD    NORTH KINGSTOWN    RHODE ISLAND    028525524

WAL-MART - #2262

   5054 STATE HIGHWAY 23    ONEONTA    NEW YORK    13820

WAL-MART - #2263

   233 SHOEMAKER RD    POTTSTOWN    PENNSYLVANIA    194646433

WAL-MART - #2264

   1320 ALTAMONT AVE    SCHENECTADY    NEW YORK    123032902

WAL-MART - #2265

   3950 GRANDVIEW DR    SIMPSONVILLE    SOUTH CAROLINA    296803163

WAL-MART - #2266

   8585 PEARL RD    STRONGSVILLE    OHIO    441361641

WAL-MART - #2267

   137 W BOYLSTON ST    WEST BOYLSTON    MASSACHUSETTS    015831713

WAL-MART - #2269

   1600 E CHESTNUT AVE    YAKIMA    WASHINGTON    989012174

WAL-MART - #2270

   1155 S CAMINO DEL RIO    DURANGO    COLORADO    813036698

WAL-MART - #2271

   1244 E GREEN BAY ST    SHAWANO    WISCONSIN    541662208

WAL-MART - #2272

   2775 DORCHESTER SQ    CAMBRIDGE    MARYLAND    216136400

WAL-MART - #2273

   5323 E COURT ST N    BURTON    MICHIGAN    485091539

WAL-MART - #2274

   200 12TH ST SW    FOREST LAKE    MINNESOTA    550251482

WAL-MART - #2275

   5720 COLLEGE CORNER PIKE    OXFORD    OHIO    450562126

WAL-MART - #2276

   333 BOYD BLVD    LA PORTE    INDIANA    463503965

WAL-MART - #2277

   323 W SHAW AVE    CLOVIS    CALIFORNIA    936123604

WAL-MART - #2278

   1825 DOWNS DR    ERIE    PENNSYLVANIA    165097702

WAL-MART - #2279

   6721 CHESAPEAKE CENTER DR    GLEN BURNIE    MARYLAND    210606572

WAL-MART - #2280

   600 SHOWERS DR    MOUNTAIN VIEW    CALIFORNIA    940401434

WAL-MART - #2281

   2351 CENTURY DR    WEST MIFFLIN    PENNSYLVANIA    151222465

WAL-MART - #2282

   69 PROSPECT HILL RD    EAST WINDSOR    CONNECTICUT    060883600

WAL-MART - #2283

   CENTRE    COVENTRY    RHODE ISLAND    02816

WAL-MART - #2284

   1100 NEW HAVEN RD    NAUGATUCK    CONNECTICUT    067705016

WAL-MART - #2285

   103 N CAROLINE ST    HERKIMER    NEW YORK    133501716

WAL-MART - #2286

   161 CENTEREACH MALL    CENTEREACH    NEW YORK    117202750

WAL-MART - #2287

   2501 W STATE ST    NEW CASTLE    PENNSYLVANIA    161011039

WAL-MART - #2288

   80 RIO RANCHO RD    POMONA    CALIFORNIA    917664771

WAL-MART - #2289

   210 NORTHSIDE DR    BENNINGTON    VERMONT    052011755

WAL-MART - #2290

   9750 REISTERSTOWN RD    OWINGS MILLS    MARYLAND    211174120

WAL-MART - #2291

   75 N BROADWAY    CHULA VISTA    CALIFORNIA    919101417

WAL-MART - #2292

   1275 N AZUSA AVE    COVINA    CALIFORNIA    917221246

WAL-MART - #2293

   952 SWEDE GULCH RD    EVERGREEN    COLORADO    804019713

WAL-MART - #2294

   150 STATE ROUTE 31    FLEMINGTON    NEW JERSEY    088225734

WAL-MART - #2295

   7901 BROOK RD    RICHMOND    VIRGINIA    232271336

WAL-MART - #2297

   25450 THE OLD RD    STEVENSON RANCH    CALIFORNIA    913811704

WAL-MART - #2299

   161 BERLIN RD    CROMWELL    CONNECTICUT    064161048

WAL-MART - #2300

   250 SUMMIT PARK DR    PITTSBURGH    PENNSYLVANIA    152751202

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - # 2302

   CARR 2, KM 56.8    BARCELONETA    PUERTORICO    00617

WAL-MART - #2306

   5710 MCFARLAND BLVD    NORTHPORT    ALABAMA    354763539

WAL-MART - #2307

   11328 S JORDAN GTWY    SOUTH JORDAN    UTAH    840954112

WAL-MART - #2308

   3300 KUHIO HWY    LIHUE    HAWAII    967661009

WAL-MART - #2309

   8288 CINCINNATI DAYTON RD    WEST CHESTER    OHIO    450692143

WAL-MART - #2310

   3051 KINZEL WAY    KNOXVILLE    TENNESSEE    379242190

WAL-MART - #2311

   2800 WAL MART DR    HUNTINGTON    INDIANA    467507977

WAL-MART - #2312

   4807 VALLEY VIEW BLVD NW    ROANOKE    VIRGINIA    240122018

WAL-MART - #2313

   905 SINGLETARY DR    STREETSBORO    OHIO    442413975

WAL-MART - #2314

   94-595 KUPUOHI ST    WAIPAHU    HAWAII    967971155

WAL-MART - #2315

   321 NE KINGS VALLEY HWY    DALLAS    OREGON    973389702

WAL-MART - #2316

   24801 BROOKPARK RD    NORTH OLMSTED    OHIO    440703487

WAL-MART - #2317

   6797 STATE HIGHWAY 303 NE    BREMERTON    WASHINGTON    983113736

WAL-MART - #2318

   3100 OAKLAND AVE    INDIANA    PENNSYLVANIA    15701

WAL-MART - #2319

   1250 SW ERIE ST    OAK HARBOR    WASHINGTON    982773103

WAL-MART - #2320

   901 ROW RIVER RD    COTTAGE GROVE    OREGON    974249558

WAL-MART - #2321

   1015 HENRY ST    KAILUA KONA    HAWAII    967401681

WAL-MART - #2322

   577 GERMANTOWN PKWY    CORDOVA    TENNESSEE    380180000

WAL-MART - #2323

   3520 HUDSON DR    STOW    OHIO    442242907

WAL-MART - #2325

   3497 BETHEL RD SE    PORT ORCHARD    WASHINGTON    983665634

WAL-MART - #2326

   1000 STATE ROUTE 36    HORNELL    NEW YORK    148439300

WAL-MART - #2329

   555 E MAIN ST    ORANGE    MASSACHUSETTS    013649515

WAL-MART - #2330

   116 FARMINGTON RD    ROCHESTER    NEW HAMPSHIRE    038674346

WAL-MART - #2331

   155 WATERFORD PARKWAY NO.    WATERFORD    CONNECTICUT    063850000

WAL-MART - #2333

   20251 US HIGHWAY 18    APPLE VALLEY    CALIFORNIA    923072953

WAL-MART - #2334

   2034 LINCOLN HWY E    LANCASTER    PENNSYLVANIA    176023329

WAL-MART - #2335

   4198 NAKOOSA TRL    MADISON    WISCONSIN    537141362

WAL-MART - #2336

   300 COLONY PLACE RD    PLYMOUTH    MASSACHUSETTS    023607235

WAL-MART - #2337

   550 OLD FRANKLIN TPKE    ROCKY MOUNT    VIRGINIA    241515504

WAL-MART - #2338

   2640 CROSSING CIR    TRAVERSE CITY    MICHIGAN    496847930

WAL-MART - #2339

   2801 NORTHWESTERN AVE    WEST LAFAYETTE    INDIANA    479066816

WAL-MART - #2340

   890 E MAIN ST    EPHRATA    PENNSYLVANIA    175222562

WAL-MART - #2341

   301 FALLS BLVD    QUINCY    MASSACHUSETTS    021698160

SUPER AHORROS #2343

   CALLE MUNOZ RIVERA 7B    VILLALBA    PUERTORICO    00766

WAL-MART - #2348

   1231 FOLLY RD    CHARLESTON    SOUTH CAROLINA    294124105

WAL-MART - #2350

   485 AIRPORT HWY    WAUSEON    OHIO    435679791

WAL-MART - #2351

   30 CATSKILL CMNS    CATSKILL    NEW YORK    124141755

WAL-MART - #2352

   2101 2ND AVE SE    CAMBRIDGE    MINNESOTA    550084137

WAL-MART - #2354

   2500 S ADAMS RD    ROCHESTER HILLS    MICHIGAN    483095508

WAL-MART - #2355

   5033 TRANSIT RD    DEPEW    NEW YORK    140434436

WAL-MART - #2357

   20910 FREDERICK RD    GERMANTOWN    MARYLAND    208764134

WAL-MART - #2358

   1180 M 32 W    ALPENA    MICHIGAN    497078105

WAL-MART - #2359

   3551 N RIDGE RD E    ASHTABULA    OHIO    440044313

WAL-MART - #2360

   4725 ASHFORD DUNWOODY RD    ATLANTA    GEORGIA    303385503

WAL-MART - #2361

   4572 MEGA ST NW    NORTH CANTON    OHIO    447207098

WAL-MART - #2362

   3606 MAYFIELD RD    CLEVELAND HEIGHTS    OHIO    441181403

WAL-MART - #2365

   500 ROUTE 940    MOUNT POCONO    PENNSYLVANIA    183441329

WAL-MART - #2366

   1470 S WASHINGTON ST    NORTH ATTLEBORO    MASSACHUSETTS    027604417

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2367

   1100 HILLSIDE AVE SW    PINE CITY    MINNESOTA    550632076

WAL-MART - #2368

   355 LINCOLN AVE    E STROUDSBURG    PENNSYLVANIA    183012814

WAL-MART - #2369

   39 E MAIN I-93 EXIT    TILTON    NEW HAMPSHIRE    032760000

WAL-MART - #2370

   760 HOOSICK RD    TROY    NEW YORK    121806627

WAL-MART - #2371

   844 N COLONY RD    WALLINGFORD    CONNECTICUT    064922410

WAL-MART - #2373

   840 POST RD    WARWICK    RHODE ISLAND    028883365

WAL-MART - #2385

   762 SUPERMALL WAY    AUBURN    WASHINGTON    98001

WAL-MART - #2386

   352 PALMER RD    WARE    MASSACHUSETTS    010829740

WAL-MART - #2387

   11110 CAUSEWAY BLVD    BRANDON    FLORIDA    335112900

WAL-MART - #2388

   650 W BOTAW ST    PORTLAND    INDIANA    47371

WAL-MART - #2393

   640 SE 4TH ST    MOORE    OKLAHOMA    731606733

WAL-MART - #2394

   1500 SW 59TH ST    OKLAHOMA CITY    OKLAHOMA    731197214

WAL-MART - #2395

   9411 S DELAWARE AVE    TULSA    OKLAHOMA    741375614

WAL-MART - #2397

   2951 MATLOCK RD    MANSFIELD    TEXAS    760635020

WAL-MART - #2398

   2200 WOODBURY AVE    NEWINGTON    NEW HAMPSHIRE    038012817

WAL-MART - #2399

   300 KELLER ST    MANCHESTER    NEW HAMPSHIRE    031033218

WAL-MART - #2400

   85 RIVER TRCE    CHILLICOTHE    OHIO    456012686

WAL-MART - #2401

   1600 MOUNTAIN AVE    DUARTE    CALIFORNIA    910102757

WAL-MART - #2402

   2944 MOUNTAIN CITY HWY    ELKO    NEVADA    898014495

WAL-MART - #2403

   310 31ST AVE SE    PUYALLUP    WASHINGTON    983741232

WAL-MART - #2404

   8500 JONES MALTSBERGER RD    SAN ANTONIO    TEXAS    782165913

WAL-MART - #2405

   5360 SOUTHWESTERN BLVD    HAMBURG    NEW YORK    140753504

WAL-MART - #2412

   3200 N RIDGE RD    ELLICOTT CITY    MARYLAND    210433363

WAL-MART - #2417

   1850 ANDERSON RD    PETOSKEY    MICHIGAN    497708893

WAL-MART - #2418

   4300 MISSOURI FLAT RD    PLACERVILLE    CALIFORNIA    956676811

WAL-MART - #2419

   4493 HIGHWAY ONE    REHOBOTH BEACH    DELAWARE    199719744

WAL-MART - #2420

   100 SARA WAY    BELLE VERNON    PENNSYLVANIA    150121963

WAL-MART - #2421

   2212 GLACIER DR    SAINT CROIX FALLS    WISCONSIN    540248347

WAL-MART - #2422

   2295 GABLE RD    SAINT HELENS    OREGON    970513005

WAL-MART - #2424

   1134 WICKER ST    TICONDEROGA    NEW YORK    128833103

WAL-MART - #2426

   5200 WESTPOINTE PLAZA DR    COLUMBUS    OHIO    432289126

WAL-MART - #2427

   9301 FOREST LN    DALLAS    TEXAS    75243

WAL-MART - #2428

   1701 S KANSAS RD    NEWTON    KANSAS    671148755

WAL-MART - #2429

   2100 N BECHTLE AVE    SPRINGFIELD    OHIO    455041575

WAL-MART - #2434

   1920 S STEPHENSON AVE    IRON MOUNTAIN    MICHIGAN    498013641

WAL-MART - #2435

   2399 N POINT BLVD    DUNDALK    MARYLAND    212221623

WAL-MART - #2436

   1320 LIBERTY RD    ELDERSBURG    MARYLAND    217845302

WAL-MART - #2437

   700 JAMES MADISON HWY    WARRENTON    VIRGINIA    201863828

WAL-MART - #2438

   217 GARRISONVILLE RD    STAFFORD    VIRGINIA    225541527

WAL-MART - #2440

   210 WALMART PLZ    SYLVA    NORTH CAROLINA    287795810

WAL-MART - #2441

   1505 MAIN ST    HAMILTON    OHIO    450131079

WAL-MART - #2444

   2024 GENESEE ST    ONEIDA    NEW YORK    134212680

WAL-MART - #2445

   1515 BETHLEHEM PIKE    HATFIELD    PENNSYLVANIA    194401301

WAL-MART - #2446

   195 NW END BLVD    QUAKERTOWN    PENNSYLVANIA    18951

WAL-MART - #2447

   2322 FERGUSON RD    CINCINNATI    OHIO    452383503

WAL-MART - #2450

   4420 MERIDIAN ST    BELLINGHAM    WASHINGTON    982268087

WAL-MART - #2452

   401 E CAPITOL DR    MILWAUKEE    WISCONSIN    532121211

WAL-MART - #2453

   2333 RENO HWY    FALLON    NEVADA    894066385

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2455

   701 SMELTER AVE NE    GREAT FALLS    MONTANA    594041940

WAL-MART - #2457

   10655 FOLSOM BLVD    RANCHO CORDOVA    CALIFORNIA    956704828

WAL-MART - #2458

   1800 N MAIN ST    SALINAS    CALIFORNIA    939065117

WAL-MART - #2459

   4381 CATTLEMEN RD    SARASOTA    FLORIDA    342335070

WAL-MART - #2460

   22899 SUSSEX HWY    SEAFORD    DELAWARE    199735851

WAL-MART - #2469

   540 7TH AVE    LONGVIEW    WASHINGTON    986321605

WAL-MART - #2471

   5900 BRITTON PKWY    DUBLIN    OHIO    430161207

WAL-MART - #2472

   4550 KESTER MILL RD    WINSTON SALEM    NORTH CAROLINA    271031247

WAL-MART - #2473

   325 MAKAALA ST    HILO    HAWAII    967205115

WAL-MART - #2474

   RR 4    KEYSER    WEST VIRGINIA    267269406

WAL-MART - #2475

   1436 DOGWOOD DR SE    CONYERS    GEORGIA    300135098

WAL-MART - #2476

   1700 SE MEADOWBROOK BLVD    COLLEGE PLACE    WASHINGTON    993241798

WAL-MART - #2477

   2125 NW STEWART PKWY    ROSEBURG    OREGON    974701693

WAL-MART - #2479

   3412 COLLEGE AVE    SAN DIEGO    CALIFORNIA    921157134

WAL-MART - #2480

   777 OLD WILLOW AVE    HONESDALE    PENNSYLVANIA    184314217

WAL-MART - #2481

   3300 STATE ROUTE 61    COAL TOWNSHIP    PENNSYLVANIA    178664155

WAL-MART - #2482

   857 N DOBSON RD    MESA    ARIZONA    852017585

WAL-MART - #2484

   1005 W SUGARLAND HWY    CLEWISTON    FLORIDA    334402706

WAL-MART - #2485

   476999 HIGHWAY 95    PONDERAY    IDAHO    838529738

WAL-MART - #2490

   5150 ROE BLVD    ROELAND PARK    KANSAS    662052359

WAL-MART - #2491

   4101 N VERMILION ST    DANVILLE    ILLINOIS    618345997

WAL-MART - #2492

   2203 SW COURT AVE    PENDLETON    OREGON    978011896

WAL-MART - #2493

   5859 28TH ST SE    GRAND RAPIDS    MICHIGAN    495466905

WAL-MART - #2494

   2100 VISTA WAY    OCEANSIDE    CALIFORNIA    920545600

WAL-MART - #2495

   13331 BEACH BLVD    WESTMINSTER    CALIFORNIA    926839207

WAL-MART - #2496

   200 WATAUGA VILLAGE DR    BOONE    NORTH CAROLINA    286075029

WAL-MART - #2497

   1236 US HIGHWAY 22    PHILLIPSBURG    NEW JERSEY    088654107

WAL-MART - #2502

   100 COLONY LN    LATROBE    PENNSYLVANIA    156500000

WAL-MART - #2503

   1885 STATE ROUTE 57    HACKETTSTOWN    NEW JERSEY    078403477

WAL-MART - #2504

   601 FRANK SOTTILE BLVD    KINGSTON    NEW YORK    124011550

WAL-MART - #2505

   5501 HIGHWAY 6    MISSOURI CITY    TEXAS    774594190

WAL-MART - #2506

   2600 STATE ROUTE 59    RAVENNA    OHIO    442661646

WAL-MART - #2507

   2220 S BRADLEY RD    SANTA MARIA    CALIFORNIA    934551348

WAL-MART - #2508

   8200 W OVERLAND RD    BOISE    IDAHO    837091637

WAL-MART - #2509

   810 S IRISH RD    CHILTON    WISCONSIN    530141773

WAL-MART - #2510

   8760 NORTHRIDGE WAY    MINOCQUA    WISCONSIN    545488766

WAL-MART - #2511

   949 W GRASSLAND DR    AMERICAN FORK    UTAH    840032753

WAL-MART - #2512

   1825 W BELL RD    PHOENIX    ARIZONA    850233415

WAL-MART - #2513

   270 WALMART WAY    DAHLONEGA    GEORGIA    30533

WAL-MART - #2514

   2132 OLD SNOW HILL RD    POCOMOKE CITY    MARYLAND    218512734

WAL-MART - #2515

   3721 E THOMAS RD    PHOENIX    ARIZONA    850187507

WAL-MART - #2516

   743 RAINIER AVE S    RENTON    WASHINGTON    980573204

WAL-MART - #2517

   3600 W MCFADDEN AVE    SANTA ANA    CALIFORNIA    927041330

WAL-MART - #2518

   700 MARKETPLACE BLVD    HAMILTON    NEW JERSEY    086912115

WAL-MART - #2519

   698 SHREWSBURY COMMONS AVE    SHREWSBURY    PENNSYLVANIA    173611617

WAL-MART - #2520

   125 WASHINGTON SQUARE PLZ    FREDERICKSBURG    VIRGINIA    224052361

WAL-MART - #2522

   601 N LINCOLN RD    ESCANABA    MICHIGAN    498291426

WAL-MART - #2523

   2595 E IMPERIAL HWY    BREA    CALIFORNIA    928216129

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2524

   5502 MONTEREY HWY    SAN JOSE    CALIFORNIA    951381529

WAL-MART - #2526

   19821 RINALDI ST    PORTER RANCH    CALIFORNIA    913264145

WAL-MART - #2527

   951 AVENIDA PICO    SAN CLEMENTE    CALIFORNIA    926733908

WAL-MART - #2528

   167 HOGAN BLVD    MILL HALL    PENNSYLVANIA    177511901

WAL-MART - #2529

   2021 LYNNHAVEN PKWY    VIRGINIA BEACH    VIRGINIA    234561410

WAL-MART - #2530

   1 RUTLAND SHOPPING PLZ    RUTLAND    VERMONT    05701

WAL-MART - #2531

   3133 E MAIN ST    MOHEGAN LAKE    NEW YORK    105471521

WAL-MART - #2532

   2785 MILWAUKEE RD    BELOIT    WISCONSIN    535116915

WAL-MART - #2533

   3767 GULF BREEZE PKWY    GULF BREEZE    FLORIDA    325633528

WAL-MART - #2534

   3300 S OATES ST    DOTHAN    ALABAMA    363015694

WAL-MART - #2535

   500 TERRY RICH BLVD    SAINT CLAIR    PENNSYLVANIA    179701090

WAL-MART - #2536

   1110 E PROSPERITY AVE    TULARE    CALIFORNIA    932748029

WAL-MART - #2537

   1515 DANA DR    REDDING    CALIFORNIA    960034014

WAL-MART - #2538

   1040 GREEN ACRES RD    EUGENE    OREGON    974086501

WAL-MART - #2539

   15727 E BROADWAY AVE    SPOKANE VALLEY    WASHINGTON    990379544

WAL-MART - #2540

   181 PERKINS RD    CLARION    PENNSYLVANIA    162148529

WAL-MART - #2541

   2700 W STATE ST    ALLIANCE    OHIO    446015611

WAL-MART - #2542

   1720 N PERRY ST    OTTAWA    OHIO    458751153

WAL-MART - #2543

   390 ROUTE 315 HWY    PITTSTON    PENNSYLVANIA    186403903

WAL-MART - #2544

   6087 US HIGHWAY 6    PORTAGE    INDIANA    463685046

WAL-MART - #2545

   2700 ROOSEVELT RD    MARINETTE    WISCONSIN    541433832

WAL-MART - #2546

   2300 N TUSTIN ST    ORANGE    CALIFORNIA    928653706

WAL-MART - #2547

   41 ANAWANA RD    MONTICELLO    NEW YORK    127013206

WAL-MART - #2548

   28402 US HIGHWAY 119    SOUTH WILLIAMSON    KENTUCKY    415033924

WAL-MART - #2549

   9212 N COLTON ST    SPOKANE    WASHINGTON    992181284

WAL-MART - #2550

   221 NE 104TH AVE    VANCOUVER    WASHINGTON    986644505

WAL-MART - #2551

   209 E RIDGEVILLE BLVD    MOUNT AIRY    MARYLAND    217715257

WAL-MART - #2552

   4200 SE 82ND AVE    PORTLAND    OREGON    972662943

WAL-MART - #2553

   6650 HEMBREE LN    WINDSOR    CALIFORNIA    954929739

WAL-MART - #2554

   13055 W RANCHO SANTA FE BLVD    AVONDALE    ARIZONA    853921700

WAL-MART - #2555

   117 WILTON BLVD    NEW CASTLE    DELAWARE    197203979

WAL-MART - #2556

   1168 W BRANCH ST    ARROYO GRANDE    CALIFORNIA    934201906

WAL-MART - #2557

   8400 ROSEDALE HWY    BAKERSFIELD    CALIFORNIA    933122151

WAL-MART - #2558

   44575 MOUND RD    STERLING HTS    MICHIGAN    483141319

WAL-MART - #2559

   33201 VAN DYKE AVE    STERLING HEIGHTS    MICHIGAN    483125924

WAL-MART - #2560

   11416 OCEAN GTWY    BERLIN    MARYLAND    218112549

WAL-MART - #2561

   4950 W 23RD ST    ERIE    PENNSYLVANIA    165065802

WAL-MART - #2562

   2160 COMMERCE RD    GOODLAND    KANSAS    677359776

WAL-MART - #2563

   735 S GOSPEL ST    PAOLI    INDIANA    474541232

WAL-MART - #2564

   1036 US HIGHWAY 211 W    LURAY    VIRGINIA    228355245

WAL-MART - #2565

   197 MADISON HEIGHTS SQ    MADISON HEIGHTS    VIRGINIA    245725979

WAL-MART - #2566

   96 PATRICK HENRY WAY    CHARLES TOWN    WEST VIRGINIA    254143954

WAL-MART - #2567

   4542 KENOWA AVE SW    GRANDVILLE    MICHIGAN    494189523

WAL-MART - #2568

   8333 VAN NUYS BLVD    PANORAMA CITY    CALIFORNIA    914023607

WAL-MART - #2569

   LEDGEWOOD MALL    LEDGEWOOD    NEW JERSEY    078529510

WAL-MART - #2571

   1900 S 314TH ST    FEDERAL WAY    WASHINGTON    980035622

WAL-MART - #2572

   990 W EMMITT AVE    WAVERLY    OHIO    456901095

WAL-MART - #2574

   60 NOBLE BLVD    CARLISLE    PENNSYLVANIA    170134119

WAL-MART - #2575

   3900 DAVE WARD DR    CONWAY    ARKANSAS    720345583

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2576

   100 NITRO MARKET PL    NITRO    WEST VIRGINIA    251430000

WAL-MART - #2577

   1 FRANKEL WAY    COCKEYSVILLE    MARYLAND    210303220

WAL-MART - #2579

   510 LINDEN ST    CHADRON    NEBRASKA    693376989

WAL-MART - #2580

   1415 SUNSET AVE    CLINTON    NORTH CAROLINA    283283825

WAL-MART - #2581

   5399 W GENESEE ST    CAMILLUS    NEW YORK    130312265

WAL-MART - #2582

   1 WAL-MART PLZ    CLINTON    NEW JERSEY    088091259

WAL-MART - #2583

   1123 JERUSALEM AVE    UNIONDALE    NEW YORK    115533004

WAL-MART - #2584

   4375 LAWRENCEVILLE HWY    TUCKER    GEORGIA    300843702

WAL-MART - #2585

   150 BARNUM AVENUE CUTOFF    STRATFORD    CONNECTICUT    066145111

WAL-MART - #2586

   100 THRUWAY PLAZA DR    CHEEKTOWAGA    NEW YORK    142254940

WAL-MART - #2587

   304 S ROCKWOOD DR    CABOT    ARKANSAS    720232881

WAL-MART - #2588

   100 WALMART DR    NORTH VERSAILLES    PENNSYLVANIA    151371533

WAL-MART - #2591

   151 SW 184TH AVE    PEMBROKE PINES    FLORIDA    330295465

WAL-MART - #2592

   1807 W CRAIG RD    N LAS VEGAS    NEVADA    890320217

WAL-MART - #2593

   2310 E SERENE AVE    LAS VEGAS    NEVADA    891233248

WAL-MART - #2594

   1400 164TH ST SW    LYNNWOOD    WASHINGTON    980878515

WAL-MART - #2595

   8924 34TH AVE NE    TULALIP    WASHINGTON    982718076

WAL-MART - #2596

   2301 FREEWAY DR    MOUNT VERNON    WASHINGTON    982735445

WAL-MART - #2597

   10 KIMBERLY LN    CRANBERRY    PENNSYLVANIA    163193134

WAL-MART - #2598

   3661 TRUXEL RD    SACRAMENTO    CALIFORNIA    958343604

WAL-MART - #2599

   5555 DE ZAVALA RD    SAN ANTONIO    TEXAS    782491735

WAL-MART - #2600

   100 THF BLVD    CHESTERFIELD    MISSOURI    630051123

WAL-MART - #2603

   300 WALMART DR    GIBSONIA    PENNSYLVANIA    150449610

WAL-MART - #2604

   26 HAMPTON HOUSE RD    NEWTON    NEW JERSEY    078601409

WAL-MART - #2605

   2145 EASTERN AVE    GALLIPOLIS    OHIO    456311873

WAL-MART - #2606

   721 US HIGHWAY 321 BYP S    WINNSBORO    SOUTH CAROLINA    291806326

WAL-MART - #2607

   170 HERITAGE LN    POLSON    MONTANA    598608902

WAL-MART - #2608

   3205 STOWER ST    MILES CITY    MONTANA    593015785

WAL-MART - #2609

   2770 CARSON ST    LAKEWOOD    CALIFORNIA    907124004

WAL-MART - #2610

   77 NORMAN MORGAN BLVD    LOGAN    WEST VIRGINIA    256013477

WAL-MART - #2611

   900 SUMMIT RIDGE PLZ    MOUNT PLEASANT    PENNSYLVANIA    15666

WAL-MART - #2612

   1850 N ZARAGOZA RD    EL PASO    TEXAS    799367911

WAL-MART - #2613

   1875 E MANSFIELD ST    BUCYRUS    OHIO    448202075

WAL-MART - #2614

   5370 ALLENTOWN PIKE    TEMPLE    PENNSYLVANIA    19560

WAL-MART - #2615

   3274 INNER PERIMETER RD    VALDOSTA    GEORGIA    316021073

WAL-MART - #2616

   1307 HIGHWAY K    O FALLON    MISSOURI    633665978

WAL-MART - #2617

   3010 POTATO RD    WINNEMUCCA    NEVADA    894453665

WAL-MART - #2618

   3301 N PONTIAC TRL    COMMERCE TOWNSHIP    MICHIGAN    483902746

WAL-MART - #2619

   910 JOE MANN BLVD    MIDLAND    MICHIGAN    486428903

WAL-MART - #2620

   1618 W M 43 HWY    HASTINGS    MICHIGAN    490588376

WAL-MART - #2621

   255 COCHRAN ST    SIMI VALLEY    CALIFORNIA    930656276

WAL-MART - #2626

   6868 US HIGHWAY 129    LIVE OAK    FLORIDA    320608476

WAL-MART - #2627

   2701 E FLETCHER AVE    TAMPA    FLORIDA    336129414

WAL-MART - #2628

   4051 NICHOLASVILLE RD    LEXINGTON    KENTUCKY    405034433

WAL-MART - #2629

   100 VALLEY PARK    WHITINSVILLE    MASSACHUSETTS    01588

WAL-MART - #2630

   1100 N 1ST ST    JESUP    GEORGIA    315451609

WAL-MART - #2631

   29555 PLYMOUTH RD    LIVONIA    MICHIGAN    481502125

WAL-MART - #2633

   1303 CENTENNIAL AVE    PISCATAWAY    NEW JERSEY    088544321

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2634

   561 MAIN ST    GORHAM    NEW HAMPSHIRE    035814901

WAL-MART - #2636

   8230 TALBERT AVE    HUNTINGTON BEACH    CALIFORNIA    926461545

WAL-MART - #2637

   288 LARKIN DR    MONROE    NEW YORK    109504911

WAL-MART - #2638

   12504 US ROUTE 60    ASHLAND    KENTUCKY    411029687

WAL-MART - #2639

   1458 LAKE SHORE RD    GILFORD    NEW HAMPSHIRE    032492221

WAL-MART - #2640

   450 HIGHLAND AVE    SALEM    MASSACHUSETTS    019701765

WAL-MART - #2641

   1091 MILLCREEK RD    ALLENTOWN    PENNSYLVANIA    181069157

WAL-MART - #2642

   7835 150TH ST W    APPLE VALLEY    MINNESOTA    551247181

WAL-MART - #2643

   10240 HUDSON RD    WOODBURY    MINNESOTA    551299111

WAL-MART - #2644

   5825 BROCKWAY RD    SAGINAW    MICHIGAN    486384474

WAL-MART - #2645

   1451 S MAIN ST    BLACKSTONE    VIRGINIA    238242626

WAL-MART - #2646

   160 KINTER WAY    PEARISBURG    VIRGINIA    241342218

WAL-MART - #2647

   461 W RESERVOIR RD    WOODSTOCK    VIRGINIA    226642005

WAL-MART - #2648

   1919 DAVIS ST    SAN LEANDRO    CALIFORNIA    945771208

WAL-MART - #2649

   1635 MARKET PLACE BLVD    IRVING    TEXAS    75063

WAL-MART - #2650

   1 FRANKLIN MILLS BLVD    PHILADELPHIA    PENNSYLVANIA    191543109

WAL-MART - #2651

   100 N MAIN ST    MANVILLE    NEW JERSEY    088351358

WAL-MART - #2652

   1000 ROBERT RD    GRANTS    NEW MEXICO    870204012

WAL-MART - #2653

   1604 E SPRUCE ST    PORTALES    NEW MEXICO    881309489

WAL-MART - #2654

   1650 EDMONTON RD    TOMPKINSVILLE    KENTUCKY    421679403

WAL-MART - #2656

   1610 N RIVERSIDE DR    ESPANOLA    NEW MEXICO    875328063

WAL-MART - #2658

   1515 W PARADISE DR    WEST BEND    WISCONSIN    530959794

WAL-MART - #2659

   206 US ROUTE 1    FALMOUTH    MAINE    041051302

WAL-MART - #2660

   72 MAIN ST    NORTH READING    MASSACHUSETTS    018642289

WAL-MART - #2662

   313 THACKER AVE    COVINGTON    VIRGINIA    244262264

WAL-MART - #2663

   300 JAMESWAY RD    EBENSBURG    PENNSYLVANIA    159314206

WAL-MART - #2664

   21920 ROUTE 119    PUNXSUTAWNEY    PENNSYLVANIA    157677975

WAL-MART - #2665

   167 NORTHSHORE BLVD    SLIDELL    LOUISIANA    704606836

WAL-MART - #2666

   3579 S HIGH ST    COLUMBUS    OHIO    432074008

WAL-MART - #2667

   7401 SAMUELL BLVD    DALLAS    TEXAS    752286166

WAL-MART - #2668

   3049 S OAKES RD    STURTEVANT    WISCONSIN    531771961

WAL-MART - #2671

   1175 S ARIZONA AVE    CHANDLER    ARIZONA    852866504

WAL-MART - #2672

   1432 E OLIVE ST    LAMAR    COLORADO    810522958

WAL-MART - #2674

   45 WILLIAMSON RD    GREENVILLE    PENNSYLVANIA    161251209

WAL-MART - #2678

   316 INDIAN RIDGE BLVD    MISHAWAKA    INDIANA    465459034

WAL-MART - #2679

   175 COUNTY ROAD 6 W    ELKHART    INDIANA    465145557

WAL-MART - #2680

   3701 PORTAGE AVE    SOUTH BEND    INDIANA    466286098

WAL-MART - #2681

   615 MEADOW ST    LITTLETON    NEW HAMPSHIRE    035613624

WAL-MART - #2682

   282 BERLIN MALL RD    BERLIN    VERMONT    05602

WAL-MART - #2683

   337 RUSSELL ST    HADLEY    MASSACHUSETTS    010353536

WAL-MART - #2684

   1142 S BRIDGE ST    NEW MARTINSVILLE    WEST VIRGINIA    261551546

WAL-MART - #2687

   14055 E WADE HAMPTON BLVD    GREER    SOUTH CAROLINA    296511500

WAL-MART - #2688

   6801 S BROADWAY AVE    TYLER    TEXAS    757034733

WAL-MART - #2690

   8650 MADISON BLVD    MADISON    ALABAMA    357581803

WAL-MART - #2691

   2910 GRANT LINE RD    NEW ALBANY    INDIANA    471502456

WAL-MART - #2692

   45400 MARKETPLACE BLVD    CHESTERFIELD    MICHIGAN    480513279

WAL-MART - #2693

   3700 OWEN RD    FENTON    MICHIGAN    484309193

WAL-MART - #2694

   1202 S KIRKWOOD RD    KIRKWOOD    MISSOURI    631227225

WAL-MART - #2695

   1450 JOHNS LAKE RD    CLERMONT    FLORIDA    347116798

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2696

   11 HARNESS RD    MOOREFIELD    WEST VIRGINIA    268368600

WAL-MART - #2697

   4893 LONE TREE WAY    ANTIOCH    CALIFORNIA    945318553

WAL-MART - #2700

   9190 HIGHLAND RD    WHITE LAKE    MICHIGAN    483862032

WAL-MART - #2702

   1102 N MASSEY BLVD    NIXA    MISSOURI    657147607

WAL-MART - #2703

   2014 S IRBY ST    FLORENCE    SOUTH CAROLINA    295053420

WAL-MART - #2704

   1021 HIGH POINT ST    RANDLEMAN    NORTH CAROLINA    273177192

WAL-MART - #2705

   1500 ARMORY DR    FRANKLIN    VIRGINIA    238512452

WAL-MART - #2706

   1501 MANHATTAN BLVD    HARVEY    LOUISIANA    700583405

WAL-MART - #2708

   32225 TEMECULA PKWY    TEMECULA    CALIFORNIA    925926811

WAL-MART - #2710

   4230 DON KING RD    KETCHIKAN    ALASKA    999019047

WAL-MART - #2711

   2911 MILL BAY RD    KODIAK    ALASKA    996157809

WAL-MART - #2712

   541 SEABOARD ST    MYRTLE BEACH    SOUTH CAROLINA    295779733

WAL-MART - #2713

   5919 TRUSSVILLE CROSSINGS PKWY    BIRMINGHAM    ALABAMA    352358635

WAL-MART - #2714

   500 11TH ST SW    SPENCER    IOWA    513015826

WAL-MART - #2715

   3615 SANGANI BLVD    DIBERVILLE    MISSISSIPPI    395408770

WAL-MART - #2716

   3601 29TH AVE SW    CEDAR RAPIDS    IOWA    524043109

WAL-MART - #2717

   5901 U S HIGHWAY 49    HATTIESBURG    MISSISSIPPI    394022858

WAL-MART - #2718

   9555 S POST OAK RD    HOUSTON    TEXAS    770964339

WAL-MART - #2719

   1400 FARMINGTON AVE    BRISTOL    CONNECTICUT    060104701

WAL-MART - #2720

   127 GRANDVIEW DR    MADISON    MISSISSIPPI    391107595

WAL-MART - #2722

   537 JOHANSEN EXPY    FAIRBANKS    ALASKA    997013165

WAL-MART - #2723

   690 HIGHWAY 78    SUMITON    ALABAMA    351483419

WAL-MART - #2724

   1107 SHAVER ST    PASADENA    TEXAS    775064405

WAL-MART - #2725

   8659 COLUMBUS PIKE    LEWIS CENTER    OHIO    430359699

WAL-MART - #2726

   2793 TAYLOR ROAD EXT    REYNOLDSBURG    OHIO    430689549

WAL-MART - #2727

   33501 S DIXIE HWY    FLORIDA CITY    FLORIDA    330345628

WAL-MART - #2728

   4625 E MARYLAND ST    DECATUR    ILLINOIS    625215092

WAL-MART - #2729

   1250 E MAGNOLIA ST    FORT COLLINS    COLORADO    805242754

WAL-MART - #2730

   110 RIVER OAKS DR    TARBORO    NORTH CAROLINA    278864875

WAL-MART - #2732

   600 CARROLLTON VILLA RICA HWY    VILLA RICA    GEORGIA    301804969

WAL-MART - #2733

   1009 SAINT PATRICKS DR    PERRY    GEORGIA    310692144

WAL-MART - #2734

   601 12TH AVE NE    NORMAN    OKLAHOMA    730715324

WAL-MART - #2735

   6051 FLORIN RD    SACRAMENTO    CALIFORNIA    958232304

WAL-MART - #2739

   701 MCMEANS AVE    BAY MINETTE    ALABAMA    365073337

WAL-MART - #2740

   19910 BRUCE B DOWNS BLVD    TAMPA    FLORIDA    336472446

WAL-MART - #2741

   3510 SE 14TH ST    BENTONVILLE    ARKANSAS    727124931

WAL-MART - #2742

   1375 MARKET SQUARE DR    SPRINGDALE    ARKANSAS    727624984

WAL-MART - #2743

   8801 HIGHWAY 107    N LITTLE ROCK    ARKANSAS    721202929

WAL-MART - #2744

   4900 ROGERS AVE    FORT SMITH    ARKANSAS    72903

WAL-MART - #2745

   2690 E CITIZENS DR    FAYETTEVILLE    ARKANSAS    727034339

WAL-MART - #2747

   650 BALD HILL RD    WARWICK    RHODE ISLAND    028861863

WAL-MART - #2748

   170 E FORT MORGAN RD    GULF SHORES    ALABAMA    365423515

WAL-MART - #2749

   2514 HALLTOWN RD    SPRUCE PINE    NORTH CAROLINA    287775461

WAL-MART - #2751

   601 ENGLEWOOD PKWY    ENGLEWOOD    COLORADO    801102374

WAL-MART - #2752

   5990 DAHLIA ST    COMMERCE CITY    COLORADO    800223708

WAL-MART - #2753

   1455 HIGHWAY 441 S    CLAYTON    GEORGIA    305257607

WAL-MART - #2754

   1500 N LIBERTY ST    WAYNESBORO    GEORGIA    308303443

WAL-MART - #2755

   5341 HIGHWAY 25    FLOWOOD    MISSISSIPPI    392326173

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2756

   1811 MONOCACY BLVD    FREDERICK    MARYLAND    217014728

WAL-MART - #2758

   683 TENNEY MOUNTAIN HWY    PLYMOUTH    NEW HAMPSHIRE    032643161

WAL-MART - #2760

   4206 N COLLEGE AVE    JACKSON    ALABAMA    365452019

WAL-MART - #2761

   13320 GOVERNOR G C PEERY HWY    POUNDING MILL    VIRGINIA    246374207

WAL-MART - #2762

   73732 PEPPERS FERRY BLVD    RADFORD    VIRGINIA    241410000

WAL-MART - #2764

   3501 8TH ST SW    ALTOONA    IOWA    500091012

WAL-MART - #2766

   15355 N NORTHSIGHT BLVD    SCOTTSDALE    ARIZONA    852602603

WAL-MART - #2767

   4505 E MCKELLIPS RD    MESA    ARIZONA    852152523

WAL-MART - #2768

   1955 S STAPLEY DR    MESA    ARIZONA    852046615

WAL-MART - #2771

   1088 W BROADWAY ST    MONTICELLO    INDIANA    479601816

WAL-MART - #2772

   1675 N HOWE ST    SOUTHPORT    NORTH CAROLINA    284618071

WAL-MART - #2777

   13770 W BELL RD    SURPRISE    ARIZONA    853743865

WAL-MART - #2778

   1695 N ARIZONA BLVD    COOLIDGE    ARIZONA    852289144

WAL-MART - #2780

   5108 CLEVELAND BLVD    CALDWELL    IDAHO    836078002

WAL-MART - #2781

   2100 12TH AVE RD    NAMPA    IDAHO    836866441

WAL-MART - #2782

   2745 AMERICAN LEGION BLVD    MOUNTAIN HOME    IDAHO    836473185

WAL-MART - #2783

   500 W NEW CIRCLE RD    LEXINGTON    KENTUCKY    405111833

WAL-MART - #2784

   3620 N 6TH ST    BEATRICE    NEBRASKA    683101141

WAL-MART - #2785

   441 COMMERCE DR    VICTOR    NEW YORK    14564

WAL-MART - #2786

   9500 E US HIGHWAY 36    AVON    INDIANA    461237366

WAL-MART - #2787

   7325 N KEYSTONE AVE    INDIANAPOLIS    INDIANA    462403245

WAL-MART - #2788

   400 W NORTHFIELD DR    BROWNSBURG    INDIANA    461128122

WAL-MART - #2789

   3200 OLD BOYNTON RD    BOYNTON BEACH    FLORIDA    334366506

WAL-MART - #2791

   4 COLLEGE PARK LN    GEORGETOWN    DELAWARE    199472178

WAL-MART - #2792

   100 MCGINNIS DR    WAYNE    WEST VIRGINIA    255709691

WAL-MART - #2793

   1130 S MAIN ST    KERNERSVILLE    NORTH CAROLINA    272847480

WAL-MART - #2794

   777 N MAIN ST    EPHRAIM    UTAH    846271165

WAL-MART - #2795

   145 HILL CARTER PKWY    ASHLAND    VIRGINIA    230052327

WAL-MART - #2796

   3801 TAMPA RD    OLDSMAR    FLORIDA    346773008

WAL-MART - #2797

   100 CHARLTON RD    STURBRIDGE    MASSACHUSETTS    015661505

WAL-MART - #2799

   8745 BRANCH AVE    CLINTON    MARYLAND    207352630

WAL-MART - #2803

   2200 W DANFORTH RD    EDMOND    OKLAHOMA    730034600

WAL-MART - #2804

   1801 BELLE ISLE BLVD    OKLAHOMA CITY    OKLAHOMA    731184200

WAL-MART - #2805

   303 MARKET DR    EMPORIA    VIRGINIA    238471203

WAL-MART - #2806

   4000 HIGHWAY 9    BOILING SPRINGS    SOUTH CAROLINA    293168501

WAL-MART - #2807

   2160 JOHN WAYLAND HWY    HARRISONBURG    VIRGINIA    228014509

WAL-MART - #2808

   12200 CHATTANOOGA PLZ    MIDLOTHIAN    VIRGINIA    231124865

WAL-MART - #2809

   100 BUCKHANNON CROSSROADS    BUCKHANNON    WEST VIRGINIA    262010000

WAL-MART - #2810

   97 WILLIAMS DR    SPENCER    WEST VIRGINIA    252761825

WAL-MART - #2811

   4375 LEXINGTON RD    ATHENS    GEORGIA    306052525

WAL-MART - #2812

   25 25TH ST SE    ROCHESTER    MINNESOTA    559045554

WAL-MART - #2813

   2001 N CENTRAL AVE    MARSHFIELD    WISCONSIN    544498337

WAL-MART - #2814

   9300 NW 77TH AVE    HIALEAH GARDENS    FLORIDA    330162504

WAL-MART - #2815

   1460 GOLF RD    ROLLING MEADOWS    ILLINOIS    600084206

WAL-MART - #2816

   5630 W TOUHY AVE    NILES    ILLINOIS    607144001

WAL-MART - #2817

   16771 TORRENCE AVE    LANSING    ILLINOIS    604386018

WAL-MART - #2818

   1828 E 165TH ST    HAMMOND    INDIANA    463202823

WAL-MART - #2819

   2100 N MAIN ST    BLUFFTON    INDIANA    467141185

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2820

   1055 RYANS RD    WORTHINGTON    MINNESOTA    561871721

WAL-MART - #2821

   2501 SHEILA LN    RICHMOND    VIRGINIA    232252041

WAL-MART - #2822

   28270 WALKER RD S    WALKER    LOUISIANA    707856028

WAL-MART - #2823

   2900 PIKE ST    PARKERSBURG    WEST VIRGINIA    261018653

WAL-MART - #2825

   1126 US HIGHWAY 9    OLD BRIDGE    NEW JERSEY    088572860

WAL-MART - #2827

   2801 COMMERCE DR    CORALVILLE    IOWA    522412757

WAL-MART - #2828

   3355 S 27TH ST    MILWAUKEE    WISCONSIN    532154303

WAL-MART - #2830

   1570 CHESTER PIKE    EDDYSTONE    PENNSYLVANIA    190221338

WAL-MART - #2831

   2680 S LINCOLN AVE    JEROME    IDAHO    833386128

WAL-MART - #2832

   1 NICKLE PLATE RD    HARDEEVILLE    SOUTH CAROLINA    299274412

WAL-MART - #2833

   1 WALMART LN    GRAFTON    WEST VIRGINIA    263549537

WAL-MART - #2836

   1051 E BROAD ST    FUQUAY VARINA    NORTH CAROLINA    275261799

WAL-MART - #2837

   4350 N NELLIS BLVD    LAS VEGAS    NEVADA    891152490

WAL-MART - #2838

   540 MARKS ST    HENDERSON    NEVADA    890146654

WAL-MART - #2841

   1740 ROUTE 38    LUMBERTON    NEW JERSEY    080482257

WAL-MART - #2842

   1290 E ONTARIO AVE    CORONA    CALIFORNIA    928813600

WAL-MART - #2843

   17861 S US HIGHWAY 441    SUMMERFIELD    FLORIDA    344918651

WAL-MART - #2844

   1541 ROUTE 9    CLIFTON PARK    NEW YORK    120655603

WAL-MART - #2845

   14215 US HIGHWAY 64 W    SILER CITY    NORTH CAROLINA    273446451

WAL-MART - #2846

   7950 CRAFT GOODMAN RD    OLIVE BRANCH    MISSISSIPPI    386546608

WAL-MART - #2847

   10504 S 15TH ST    BELLEVUE    NEBRASKA    681234084

WAL-MART - #2849

   320 MALLARD LN    MASON    WEST VIRGINIA    252600000

WAL-MART - #2850

   2320 HANOVER PIKE    HAMPSTEAD    MARYLAND    210741151

WAL-MART - #2852

   240 LAFAYETTE AVE    MOUNDSVILLE    WEST VIRGINIA    260411001

WAL-MART - #2853

   40 DRURY DR    LA PLATA    MARYLAND    206464220

WAL-MART - #2854

   LISBON LANDING    LISBON    CONNECTICUT    063513254

WAL-MART - #2855

   16100 W 65TH ST    SHAWNEE    KANSAS    662179301

WAL-MART - #2856

   201 SE SALEM ST    OAK GROVE    MISSOURI    640759284

WAL-MART - #2857

   8551 N BOARDWALK AVE    KANSAS CITY    MISSOURI    641542547

WAL-MART - #2859

   2150 CHILI AVE    ROCHESTER    NEW YORK    146243426

WAL-MART - #2860

   160 POOLER PKWY    POOLER    GEORGIA    313224200

WAL-MART - #2861

   7319 W STATE ST    BOISE    IDAHO    837146051

WAL-MART - #2862

   4051 E FAIRVIEW AVE    MERIDIAN    IDAHO    836425801

WAL-MART - #2864

   6703 LESLIE RD    SAN ANTONIO    TEXAS    782549539

WAL-MART - #2865

   2301 W WELLESLEY AVE    SPOKANE    WASHINGTON    992055004

WAL-MART - #2866

   5110 TIMES SQUARE PL    OKEMOS    MICHIGAN    488641161

WAL-MART - #2867

   3225 TOWNE CENTRE    LANSING    MICHIGAN    48912

WAL-MART - #2869

   409 N MARKETPLACE BLVD    LANSING    MICHIGAN    489177732

WAL-MART - #2871

   2501 ROUTE 130 S    CINNAMINSON    NEW JERSEY    080773075

WAL-MART - #2872

   10562 BELLEVILLE RD    VAN BUREN TWP    MICHIGAN    481111308

WAL-MART - #2873

   2001 W MAPLE RD    TROY    MICHIGAN    480847100

WAL-MART - #2874

   200 DUTCH MEADOWS LN    GLENVILLE    NEW YORK    123023514

WAL-MART - #2875

   6000 NW 23RD ST    OKLAHOMA CITY    OKLAHOMA    731271252

WAL-MART - #2876

   1301 E 2ND ST    EDMOND    OKLAHOMA    730345320

WAL-MART - #2877

   11101 N ROCKWELL AVE    OKLAHOMA CITY    OKLAHOMA    731622724

WAL-MART - #2878

   911 SW 104TH ST    OKLAHOMA CITY    OKLAHOMA    731393009

WAL-MART - #2880

   6606 E 81ST ST    TULSA    OKLAHOMA    741334248

WAL-MART - #2881

   1471 E OSCEOLA PKWY    KISSIMMEE    FLORIDA    347441604

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2882

   9451 DUNKIRK LN N    MAPLE GROVE    MINNESOTA    553115447

WAL-MART - #2883

   8801 OHIO DR    PLANO    TEXAS    750242268

WAL-MART - #2884

   8060 W TROPICAL PKWY    LAS VEGAS    NEVADA    891494528

WAL-MART - #2885

   199 CONNELL HWY    NEWPORT    RHODE ISLAND    028401091

WAL-MART - #2886

   8500 WASHINGTON BLVD    PICO RIVERA    CALIFORNIA    906603788

WAL-MART - #2888

   100 N LONDONDERRY SQ    PALMYRA    PENNSYLVANIA    170783904

WAL-MART - #2889

   2715 S 25TH ST    CLINTON    IOWA    527327219

WAL-MART - #2890

   5955 ZEBULON RD    MACON    GEORGIA    312102030

WAL-MART - #2891

   2450 W LOOP 338 S    ODESSA    TEXAS    797668804

WAL-MART - #2892

   11101 S PARKER RD    PARKER    COLORADO    801344773

WAL-MART - #2893

   121 PETER PAN RD    INDEPENDENCE    KANSAS    673017307

WAL-MART - #2894

   13164 GARRETT HWY    OAKLAND    MARYLAND    215501117

WAL-MART - #2896

   656 NEW HAVEN AVE    DERBY    CONNECTICUT    064182528

WAL-MART - #2897

   CALDORS VILLAGE    SOUTHINGTON    CONNECTICUT    064891915

WAL-MART - #2898

   OLD SAYBROOK SHOPPING CTR    OLD SAYBROOK    CONNECTICUT    064751524

WAL-MART - #2899

   255 W MAIN ST    AVON    CONNECTICUT    060013606

WAL-MART - #2900

   TOWN LINE PLAZA    ROCKY HILL    CONNECTICUT    060671249

WAL-MART - #2901

   180 N KING ST    NORTHAMPTON    MASSACHUSETTS    010601120

WAL-MART - #2902

   121 WORCESTER RD    FRAMINGHAM    MASSACHUSETTS    017015348

WAL-MART - #2903

   66 DRUM HILL RD    CHELMSFORD    MASSACHUSETTS    018241504

WAL-MART - #2904

   700 OAK ST    BROCKTON    MASSACHUSETTS    023011105

WAL-MART - #2905

   WALMART SHOPPING CENTER    SUFFERN    NEW YORK    109015315

WAL-MART - #2906

   765 OLD COUNTRY RD    RIVERHEAD    NEW YORK    119012111

WAL-MART - #2908

   201 MONTGOMERY XING    BISCOE    NORTH CAROLINA    272099580

WAL-MART - #2909

   961 E COLUMBUS AVE    CORRY    PENNSYLVANIA    164079163

WAL-MART - #2910

   2875 E STATE ST    SALEM    OHIO    444609303

WAL-MART - #2911

   3018 EAST AVE    CENTRAL SQUARE    NEW YORK    130362699

WAL-MART - #2912

   7555 TELEGRAPH RD    TAYLOR    MICHIGAN    481802239

WAL-MART - #2913

   13001 HIGHWAY 90    BOUTTE    LOUISIANA    700393051

WAL-MART - #2914

   1 MASSILLON MARKETPLACE DR SW    MASSILLON    OHIO    446462018

WAL-MART - #2915

   3990 NESCONSET HWY    EAST SETAUKET    NEW YORK    117333334

WAL-MART - #2916

   2465 HEMPSTEAD TPKE    EAST MEADOW    NEW YORK    115542028

WAL-MART - #2917

   1850 VETERANS HWY    ISLANDIA    NEW YORK    117491513

WAL-MART - #2918

   730 W EXCHANGE PKWY    ALLEN    TEXAS    75013

WAL-MART - #2920

   1505 COUNTY ROAD 220    ORANGE PARK    FLORIDA    320037926

WAL-MART - #2921

   534 N HARRISVILLE RD    HARRISVILLE    UTAH    844043532

WAL-MART - #2922

   7635 N LA CHOLLA BLVD    TUCSON    ARIZONA    857414299

WAL-MART - #2923

   1649 MAIN ST    BILLINGS    MONTANA    591054043

WAL-MART - #2924

   2550 COORS BLVD NW    ALBUQUERQUE    NEW MEXICO    871202123

WAL-MART - #2925

   681 LINCOLN AVE    NAPA    CALIFORNIA    945583612

WAL-MART - #2926

   6000 COIT RD    PLANO    TEXAS    750235903

WAL-MART - #2927

   23500 NE SANDY BLVD    WOOD VILLAGE    OREGON    970609653

WAL-MART - #2928

   605 SAINT JAMES AVE    GOOSE CREEK    SOUTH CAROLINA    294452758

WAL-MART - #2929

   3030 N MAIN ST    HOPE MILLS    NORTH CAROLINA    283481722

WAL-MART - #2931

   409 N FRUITLAND BLVD    SALISBURY    MARYLAND    218017201

WAL-MART - #2932

   10900 PARKSIDE DR    KNOXVILLE    TENNESSEE    37922

WAL-MART - #2933

   201 GREASY RIDGE RD    PRINCETON    WEST VIRGINIA    247406900

WAL-MART - #2934

   15150 US HIGHWAY 150    PARIS    ILLINOIS    619446615

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #2935

   814 W BELL AVE    KNOXVILLE    IOWA    501383162

WAL-MART - #2936

   8700 N SERVITE DR    MILWAUKEE    WISCONSIN    532232516

WAL-MART - #2937

   12080 HIGHWAY 169 W    HIBBING    MINNESOTA    557463000

WAL-MART - #2938

   2428 W PINHOOK RD    LAFAYETTE    LOUISIANA    705083345

WAL-MART - #2939

   200 MARKETPLACE DR    RICHLAND    MISSISSIPPI    39218

WAL-MART - #2941

   5200 WINDWARD PKWY    ALPHARETTA    GEORGIA    300043842

WAL-MART - #2945

   100 COMMONS DR    PARKESBURG    PENNSYLVANIA    193652150

WAL-MART - #2947

   9000 NE HIGHWAY 99    VANCOUVER    WASHINGTON    986658923

WAL-MART - #2948

   13310 TELEGRAPH RD    SANTA FE SPGS    CALIFORNIA    906704016

WAL-MART - #2949

   151 E 5TH ST    LONG BEACH    CALIFORNIA    908022489

WAL-MART - #2950

   37140 47TH ST E    PALMDALE    CALIFORNIA    935524450

WAL-MART - #2951

   1731 E AVENUE J    LANCASTER    CALIFORNIA    935356928

WAL-MART - #2952

   41200 MURRIETA HOT SPRINGS RD    MURRIETA    CALIFORNIA    925629479

WAL-MART - #2953

   262 SWANSEA MALL DR    SWANSEA    MASSACHUSETTS    02777

WAL-MART - #2954

   650 MAIN AVE    NORWALK    CONNECTICUT    068511126

WAL-MART - #2955

   1701 W 133RD ST    KANSAS CITY    MISSOURI    641451631

WAL-MART - #2956

   1401 ILLINOIS RT 59    JOLIET    ILLINOIS    604310000

WAL-MART - #2957

   1583 HIGHWAY 10 W    DETROIT LAKES    MINNESOTA    565012232

WAL-MART - #2958

   3701 E CALUMET ST    APPLETON    WISCONSIN    549154149

WAL-MART - #2959

   28804 GRATIOT AVE    ROSEVILLE    MICHIGAN    480664235

WAL-MART - #2960

   4101 CRENSHAW BLVD    LOS ANGELES    CALIFORNIA    900082501

WAL-MART - #2962

   2300 W ATLANTIC BLVD    POMPANO BEACH    FLORIDA    330692655

WAL-MART - #2963

   6001 CORAL RIDGE DR    CORAL SPRINGS    FLORIDA    330763306

WAL-MART - #2964

   11 JUNGLE RD    LEOMINSTER    MASSACHUSETTS    014535207

WAL-MART - #2965

   3164 BERLIN TPKE    NEWINGTON    CONNECTICUT    061114627

WAL-MART - #2966

   222 SMOKERISE DR    WADSWORTH    OHIO    442819460

WAL-MART - #2967

   3450 VALLEY PLAZA PKWY    FT WRIGHT    KENTUCKY    41017

WAL-MART - #2968

   200 FLOYD DR    CARROLLTON    KENTUCKY    410088231

WAL-MART - #2973

   150 W FM 544    MURPHY    TEXAS    750944572

WAL-MART - #2974

   1501 BUCKINGHAM RD    RICHARDSON    TEXAS    750815304

WAL-MART - #2975

   3959 BROADWAY BLVD    GARLAND    TEXAS    750432586

WAL-MART - #2976

   915 N TOWN EAST BLVD    MESQUITE    TEXAS    751504743

WAL-MART - #2977

   735 W SUBLETT RD    ARLINGTON    TEXAS    760176404

WAL-MART - #2978

   7451 MCCART AVE    FORT WORTH    TEXAS    761337296

WAL-MART - #2979

   7401 PARK VISTA BLVD    FORT WORTH    TEXAS    761373769

WAL-MART - #2980

   8520 N BEACH ST    KELLER    TEXAS    762480918

WAL-MART - #2981

   2130 RUFE SNOW DR    KELLER    TEXAS    762485632

WAL-MART - #2985

   7065 N INGRAM AVE    FRESNO    CALIFORNIA    936501083

WAL-MART - #2986

   1155 W WINNECONNE AVE    NEENAH    WISCONSIN    549563693

WAL-MART - #2988

   2625 N HIGHWAY 27    LA FAYETTE    GEORGIA    307286533

WAL-MART - #2989

   44009 OSGOOD RD    FREMONT    CALIFORNIA    945396403

WAL-MART - #2990

   1101 E SPRUCE ST    MITCHELL    SOUTH DAKOTA    573014867

WAL-MART - #2991

   201 WALTON WAY    CEDAR PARK    TEXAS    786137016

WAL-MART - #2992

   3217 SILVERBACK LN    PAINTED POST    NEW YORK    148708911

WAL-MART - #2993

   345 HIGHWAY 6    SUGAR LAND    TEXAS    774784933

WAL-MART - #2994

   3022 S BELT HWY    SAINT JOSEPH    MISSOURI    645031547

WAL-MART - #2995

   8040 INDEPENDENCE PKWY    PLANO    TEXAS    750254059

WAL-MART - #2996

   18121 MARSH LN    DALLAS    TEXAS    752875742

WAL-MART - #2997

   616 N GARLAND AVE    FAYETTEVILLE    ARKANSAS    727013113

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3007

   139 N HIGHWAY 49    RICHFIELD    NORTH CAROLINA    281375738

WAL-MART - #3019

   850 E 88TH AVE    THORNTON    COLORADO    802294999

WAL-MART - #3020

   14605 W 64TH AVE    ARVADA    COLORADO    800043514

WAL-MART - #3022

   1189 E MARCH LN    STOCKTON    CALIFORNIA    952103545

WAL-MART - #3025

   1600 SARATOGA AVE    SAN JOSE    CALIFORNIA    95129

WAL-MART - #3030

   3850 N 124TH ST    WAUWATOSA    WISCONSIN    532222104

WAL-MART - #3032

   905 S GENTRY BLVD    GENTRY    ARKANSAS    72734

WAL-MART - #3033

   800 1ST AVE SE    GRAVETTE    ARKANSAS    72736

WAL-MART - #3034

   881 W BUCHANAN ST    PRAIRIE GROVE    ARKANSAS    72753

WAL-MART - #3036

   1593 NC HIGHWAY 86 N    YANCEYVILLE    NORTH CAROLINA    273798650

WAL-MART - #3037

   905 SE 2ND ST    SNOW HILL    NORTH CAROLINA    285801634

WAL-MART - #3039

   225 W CHICAGO AVE    CHICAGO    ILLINOIS    606545606

WAL-MART - #3041

   8301 S HOLLAND RD    CHICAGO    ILLINOIS    60620

WAL-MART - #3046

   1421 COFFEE RD    MODESTO    CALIFORNIA    95355

WAL-MART - #3065

   3636 N BROADWAY ST    CHICAGO    ILLINOIS    606134568

WAL-MART - #3066

   3500 N TAMIAMI TRI    SARASOTA    FLORIDA    34234

WAL-MART - #3072

   2912 W MAIN STREETE    SNELLVILLE    GEORGIA    30039

WAL-MART - #3074

   3059 LAWRENCEVILLE HWY    LAWRENCEVILLE    GEORGIA    30044

WAL-MART - #3077

   6530 TRADING SQ    HAYMARKET    VIRGINIA    20169

WAL-MART - #3080

   232 NC 102 W    AYDEN    NORTH CAROLINA    285138775

WAL-MART - #3083

   665 N MURRAY BLVD    COLORADO SPRINGS    COLORADO    809153405

WAL-MART - #3098

   15063 MAIN ST    BELLEVUE    WASHINGTON    980075225

WAL-MART - #3121

   189 HICKORY TREE RD    WINSTON SALEM    NORTH CAROLINA    27107

WAL-MART - #3125

   3615 W BOWLES AVE    LITTLETON    COLORADO    80123

WAL-MART - #3126

   16746 E SMOKY HILL RD    CENTENNIAL    COLORADO    80015

WAL-MART - #3127

   5141 CHAMBERS RD    DENVER    COLORADO    802394231

WAL-MART - #3128

   1442 S PARKER RD    DENVER    COLORADO    802312707

WAL-MART - #3186

   11770 HAYNES BRIDGE RD    ALPHARETTA    GEORGIA    30022

WAL-MART - #3200

   740 MIDDLE ST    WEYMOUTH    MASSACHUSETTS    021884006

WAL-MART - #3201

   135 WILLOW LN    MCDONOUGH    GEORGIA    302536574

WAL-MART - #3205

   1100 THORNTON RD    LITHIA SPRINGS    GEORGIA    301222616

WAL-MART - #3206

   2400 HARDING HWY    LIMA    OHIO    458043428

WAL-MART - #3207

   1601 RINEHART RD    SANFORD    FLORIDA    327717392

WAL-MART - #3208

   660 S 1750 W    SPRINGVILLE    UTAH    846633071

WAL-MART - #3209

   18185 ZANE ST NW    ELK RIVER    MINNESOTA    553304505

WAL-MART - #3210

   2760 N DIRKSEN PKWY    SPRINGFIELD    ILLINOIS    627021448

WAL-MART - #3213

   3040 COLLEGE PARK DR    CONROE    TEXAS    773848002

WAL-MART - #3214

   6259 COLLEGE DR    SUFFOLK    VIRGINIA    234352610

WAL-MART - #3215

   6051 UNIVERSITY TOWN CENTRE DR    MORGANTOWN    WEST VIRGINIA    265012292

WAL-MART - #3216

   1149 NIMMO PKWY    VIRGINIA BEACH    VIRGINIA    234567730

WAL-MART - #3217

   1860 E MAIN ST    OTHELLO    WASHINGTON    993441578

WAL-MART - #3218

   20307 MOUNTAIN HWY E    SPANAWAY    WASHINGTON    983878101

WAL-MART - #3219

   731 E ROCHAMBEAU DR    WILLIAMSBURG    VIRGINIA    231882187

WAL-MART - #3220

   2610 PIONEER RD    SAINT GEORGE    UTAH    847907442

WAL-MART - #3221

   515 E 4TH ST    WATKINS GLEN    NEW YORK    148911218

WAL-MART - #3222

   1286 EIGHTEEN MILE RD    CENTRAL    SOUTH CAROLINA    296308605

WAL-MART - #3223

   100 CHIPPEWA TOWN CTR    BEAVER FALLS    PENNSYLVANIA    150101204

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3224

   555 W INTERSTATE 30 30    GARLAND    TEXAS    750435729

WAL-MART - #3225

   2501 LAKEVIEW PKWY    ROWLETT    TEXAS    750883350

WAL-MART - #3226

   25108 MARKET PLACE DR    KATY    TEXAS    774944430

WAL-MART - #3227

   16218 JACKSON CREEK PKWY    MONUMENT    COLORADO    801327181

WAL-MART - #3228

   6700 HOLLYWOOD BLVD    DELMONT    PENNSYLVANIA    15626

WAL-MART - #3229

   3800 US HIGHWAY 287 W    VERNON    TEXAS    763843280

WAL-MART - #3230

   400 BRYANT AVE    BRYANT    ARKANSAS    720223813

WAL-MART - #3231

   551 LIBERTY DR    GREENWOOD    ARKANSAS    729366001

WAL-MART - #3232

   7671 S 3800 W    WEST JORDAN    UTAH    840844316

WAL-MART - #3233

   2025 PAUL BUNYAN DR NW    BEMIDJI    MINNESOTA    566015606

WAL-MART - #3234

   4331 HIGHWAY 66 S    ROGERSVILLE    TENNESSEE    378573183

WAL-MART - #3235

   1425 NE 163RD ST    NORTH MIAMI BEACH    FLORIDA    331624624

WAL-MART - #3236

   326 W MAIN ST    FREEHOLD    NEW JERSEY    077282524

WAL-MART - #3237

   5521 E ARROWHEAD PKWY    SIOUX FALLS    SOUTH DAKOTA    571100400

WAL-MART - #3239

   2659 OLYMPIC ST    SPRINGFIELD    OREGON    974773473

WAL-MART - #3241

   18551 N 83RD AVE    GLENDALE    ARIZONA    853080501

WAL-MART - #3243

   4524 CHALLENGER AVE    ROANOKE    VIRGINIA    240127028

WAL-MART - #3245

   15594 STATE ROAD 77    HAYWARD    WISCONSIN    548436467

WAL-MART - #3247

   1819 E GENEVA ST    DELAVAN    WISCONSIN    531152037

WAL-MART - #3248

   1340 S BEACH BLVD    LA HABRA    CALIFORNIA    906316374

WAL-MART - #3250

   7235 MARKET PLACE DR    AURORA    OHIO    442028758

WAL-MART - #3251

   1397 LEESBURG AVE    WASHINGTON COURT HOUSE    OHIO    431608655

WAL-MART - #3252

   605 CONCHESTER HWY    BOOTHWYN    PENNSYLVANIA    190613147

WAL-MART - #3253

   108 WASHINGTON TOWNE BLVD N    EDINBORO    PENNSYLVANIA    164121254

WAL-MART - #3254

   5260 W 7TH ST    RENO    NEVADA    895232332

WAL-MART - #3255

   505 S DUNLAP AVE    SAVOY    ILLINOIS    618748720

WAL-MART - #3258

   4550 W 11TH AVE    EUGENE    OREGON    974025414

WAL-MART - #3259

   3555 MULLAN RD    MISSOULA    MONTANA    598085125

WAL-MART - #3260

   1399 NAT WASHINGTON WAY    EPHRATA    WASHINGTON    988232629

WAL-MART - #3261

   2801 DUPORTAIL ST    RICHLAND    WASHINGTON    993529107

WAL-MART - #3262

   61205 SOUTHGATE RD    CAMBRIDGE    OHIO    43725

WAL-MART - #3265

   2601 GEORGE WASHINGTON
MEM HWY    YORKTOWN    VIRGINIA    236933409

WAL-MART - #3266

   839 US HIGHWAY 130    EAST WINDSOR    NEW JERSEY    085202907

WAL-MART - #3267

   18201 WRIGHT ST    OMAHA    NEBRASKA    681302875

WAL-MART - #3268

   200 E STATE HIGHWAY 64    ANTIGO    WISCONSIN    544092967

WAL-MART - #3269

   258 RIVER RD    MEXICO    MAINE    042571812

WAL-MART - #3270

   345 COMMONWEALTH DR    WYTHEVILLE    VIRGINIA    243821169

WAL-MART - #3271

   5100 HIGHWAY 31    CALERA    ALABAMA    350405154

WAL-MART - #3273

   15700 METCALF AVE    OVERLAND PARK    KANSAS    662233004

WAL-MART - #3274

   9101 N TARRANT PKWY    NORTH RICHLAND HILLS    TEXAS    76180

WAL-MART - #3275

   1101 NW 164TH ST    EDMOND    OKLAHOMA    730131310

WAL-MART - #3276

   4001 HALLMARK PKWY    SAN BERNARDINO    CALIFORNIA    924071876

WAL-MART - #3277

   155 DAMONTE RANCH PKWY    RENO    NEVADA    895212990

WAL-MART - #3278

   8700 ANDERMATT DR    LINCOLN    NEBRASKA    685269653

WAL-MART - #3279

   2100 SE LOOP 410    SAN ANTONIO    TEXAS    782204927

WAL-MART - #3280

   1490 HUDSON AVE    ROCHESTER    NEW YORK    146211701

WAL-MART - #3281

   5741 BUFFALO RD    HARBORCREEK    PENNSYLVANIA    164211626

WAL-MART - #3282

   12910 STATE ROUTE 664 S    LOGAN    OHIO    431388564

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3283

   10600 W 21ST ST N    WICHITA    KANSAS    672051893

WAL-MART - #3284

   4800 US 287 HWY    ARLINGTON    TEXAS    760012803

WAL-MART - #3285

   621 UPTOWN BLVD    CEDAR HILL    TEXAS    751043508

WAL-MART - #3286

   1035 HICKORY CREEK BLVD    HICKORY CREEK    TEXAS    750657552

WAL-MART - #3287

   1515 JUSTIN RD    LEWISVILLE    TEXAS    75077

WAL-MART - #3288

   10200 SULLIVAN RD    BATON ROUGE    LOUISIANA    708184305

WAL-MART - #3289

   1489 MOUNT JEFFERSON RD    WEST JEFFERSON    NORTH CAROLINA    286948336

WAL-MART - #3290

   101 PAKAULA ST    KAHULUI    HAWAII    967323508

WAL-MART - #3291

   40 INTERNATIONAL DR S    FLANDERS    NEW JERSEY    078364106

WAL-MART - #3292

   900 SPRINGFIELD RD    UNION    NEW JERSEY    070838617

WAL-MART - #3293

   223 MEADOWLANDS DR    CHARDON    OHIO    440248366

WAL-MART - #3294

   7101 CEDAR SPRINGS BLVD    LOUISVILLE    KENTUCKY    402912587

WAL-MART - #3295

   6310 S ELM PL    BROKEN ARROW    OKLAHOMA    740114100

WAL-MART - #3296

   2700 S KIRKWOOD RD    HOUSTON    TEXAS    770776696

WAL-MART - #3297

   12353 FM 1960 RD W    HOUSTON    TEXAS    770654993

WAL-MART - #3298

   255 FM 518 RD    KEMAH    TEXAS    775653219

WAL-MART - #3300

   1257 BELLEFONTAINE ST    WAPAKONETA    OHIO    458959732

WAL-MART - #3301

   51 SILVER SPRING ST    PROVIDENCE    RHODE ISLAND    02904

WAL-MART - #3302

   9460 W SAM HOUSTON PKWY S    HOUSTON    TEXAS    770991850

WAL-MART - #3303

   1179 RIVERVIEW ST    GRUNDY    VIRGINIA    24614

WAL-MART - #3304

   1624 NC HIGHWAY 14    REIDSVILLE    NORTH CAROLINA    273209666

WAL-MART - #3305

   6711 NC HIGHWAY 135    MAYODAN    NORTH CAROLINA    270278487

WAL-MART - #3306

   1220 GALLATIN AVE    NASHVILLE    TENNESSEE    372063204

WAL-MART - #3307

   35 MIKE STEWART    CRAWFORDVILLE    FLORIDA    323271164

WAL-MART - #3308

   1580 BRANAN FIELD RD    MIDDLEBURG    FLORIDA    320688427

WAL-MART - #3309

   4250 PHILLIPS HWY    JACKSONVILLE    FLORIDA    322076730

WAL-MART - #3310

   101 HOWLAND BLVD    DELTONA    FLORIDA    327389200

WAL-MART - #3311

   19501 NW 27TH AVE    MIAMI GARDENS    FLORIDA    330562521

WAL-MART - #3313

   10900 E BRIARWOOD AVE    CENTENNIAL    COLORADO    801123820

WAL-MART - #3314

   7450 W GLENDALE AVE    GLENDALE    ARIZONA    853033000

WAL-MART - #3315

   4230 W UNION HILLS DR    GLENDALE    ARIZONA    853081704

WAL-MART - #3316

   8921 W THOMAS RD    PHOENIX    ARIZONA    850373244

WAL-MART - #3317

   8511 GOLF COURSE RD NW    ALBUQUERQUE    NEW MEXICO    871144896

WAL-MART - #3319

   2020 HEIGHTS DR    HARKER HEIGHTS    TEXAS    765482000

WAL-MART - #3320

   215 E MILE 3 RD    PALMHURST    TEXAS    785736677

WAL-MART - #3322

   411 PEWAUKEE RD    PEWAUKEE    WISCONSIN    530725886

WAL-MART - #3324

   4433 VANGUARD DR    SHEBOYGAN    WISCONSIN    53083

WAL-MART - #3328

   10772 W CARSON CITY RD    GREENVILLE    MICHIGAN    488389141

WAL-MART - #3329

   7494 US HIGHWAY 11    POTSDAM    NEW YORK    136763577

WAL-MART - #3331

   5501 S OLIVE ST    PINE BLUFF    ARKANSAS    716037607

WAL-MART - #3332

   1818 STATE ROUTE 3    FULTON    NEW YORK    13069

WAL-MART - #3334

   3222 STATE ROUTE 11    MALONE    NEW YORK    129534709

WAL-MART - #3336

   23800 ALLEN RD    WOODHAVEN    MICHIGAN    481833374

WAL-MART - #3337

   3159 ROUTE 9 S    RIO GRANDE    NEW JERSEY    08242

WAL-MART - #3339

   1070 W LANDIS AVE    VINELAND    NEW JERSEY    08360

WAL-MART - #3340

   4720 E 21ST ST    TULSA    OKLAHOMA    741142109

WAL-MART - #3341

   2305 N CENTRAL EXPY    DALLAS    TEXAS    752043800

WAL-MART - #3342

   1815 E OHIO PIKE    AMELIA    OHIO    451022045

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3344

   501 WAL MART DR    WINCHESTER    VIRGINIA    226033937

WAL-MART - #3347

   7450 CYPRESS GARDENS BLVD    WINTER HAVEN    FLORIDA    338843247

WAL-MART - #3348

   101 N CONGRESS AVE    LAKE PARK    FLORIDA    334033804

WAL-MART - #3349

   375 KINGS HWY    PT CHARLOTTE    FLORIDA    339835222

WAL-MART - #3350

   5198 BOULDER HWY    LAS VEGAS    NEVADA    891226002

WAL-MART - #3351

   6464 N DECATUR BLVD    LAS VEGAS    NEVADA    891312959

WAL-MART - #3352

   10355 TRINITY PKWY    STOCKTON    CALIFORNIA    952197243

WAL-MART - #3354

   1401 AMERICAN PACIFIC DR    HENDERSON    NEVADA    890747401

WAL-MART - #3355

   1400 S LAMB BLVD    LAS VEGAS    NEVADA    891045416

WAL-MART - #3356

   7445 S EASTERN AVE    LAS VEGAS    NEVADA    891231538

WAL-MART - #3357

   3925 E GRANT RD    TUCSON    ARIZONA    857122506

WAL-MART - #3360

   2750 E GERMANN RD    CHANDLER    ARIZONA    852861403

WAL-MART - #3362

   14800 FORT CAMPBELL BLVD    OAK GROVE    KENTUCKY    422628304

WAL-MART - #3363

   3151 LEITCHFIELD RD    OWENSBORO    KENTUCKY    423032115

WAL-MART - #3364

   1644 ROBERT ST S    WEST SAINT PAUL    MINNESOTA    551183918

WAL-MART - #3366

   221 W PARRISH LN    CENTERVILLE    UTAH    840141829

WAL-MART - #3367

   4920 CENTRE    NORTH CHARLESTON    SOUTH CAROLINA    29418

WAL-MART - #3370

   508 10TH ST E    PALMETTO    FLORIDA    342214062

WAL-MART - #3371

   3240 WILKINSON BLVD    CHARLOTTE    NORTH CAROLINA    282085630

WAL-MART - #3377

   2823 W VALENCIA RD    TUCSON    ARIZONA    857468034

WAL-MART - #3379

   2150 E TANGERINE RD    ORO VALLEY    ARIZONA    857556233

WAL-MART - #3380

   4820 N ROAD 68    PASCO    WASHINGTON    993019009

WAL-MART - #3381

   407 NE GEORGIA AVE    SWEETWATER    TEXAS    795568238

WAL-MART - #3382

   78 N MCCULLOCH BLVD    PUEBLO WEST    COLORADO    810074444

WAL-MART - #3383

   4215 CANYON DR    AMARILLO    TEXAS    791101105

WAL-MART - #3384

   300 W 15TH ST    HEREFORD    TEXAS    790453051

WAL-MART - #3385

   9600 SAGE RD SW    ALBUQUERQUE    NEW MEXICO    871216803

WAL-MART - #3386

   160 SPRINGVILLE STA    SPRINGVILLE    ALABAMA    351466162

WAL-MART - #3387

   17000 TAMIAMI TRL    NORTH PORT    FLORIDA    342877281

WAL-MART - #3388

   1400 LAWRENCEVILLE HWY    LAWRENCEVILLE    GEORGIA    300442029

WAL-MART - #3389

   3435 CENTERVILLE HWY    SNELLVILLE    GEORGIA    300396117

WAL-MART - #3390

   10001 WOODLANDS PKWY    THE WOODLANDS    TEXAS    77382

WAL-MART - #3391

   6102 FM 3009    SCHERTZ    TEXAS    781543205

WAL-MART - #3392

   2108 BEDFORD RD    BEDFORD    TEXAS    760215711

WAL-MART - #3394

   1905 E 7TH ST    ATLANTIC    IOWA    500221916

WAL-MART - #3395

   3501 S LOCUST ST    GRAND ISLAND    NEBRASKA    688018853

WAL-MART - #3397

   17650 NW 2ND AVE    MIAMI GARDENS    FLORIDA    331695019

WAL-MART - #3400

   2300 RT 34    OSWEGO    ILLINOIS    60543

WAL-MART - #3401

   6149 OLD NATIONAL HWY    COLLEGE PARK    GEORGIA    30349

WAL-MART - #3402

   1400 HUDSON BRIDGE RD    STOCKBRIDGE    GEORGIA    302815018

WAL-MART - #3403

   3615 MARIETTA HWY    DALLAS    GEORGIA    301579472

WAL-MART - #3404

   3800 SILVER LAKE RD NE    MINNEAPOLIS    MINNESOTA    554214225

WAL-MART - #3406

   15220 MONTFORT RD    DALLAS    TEXAS    752486401

WAL-MART - #3407

   1060 S WATSON RD    BUCKEYE    ARIZONA    853263371

WAL-MART - #3408

   3200 MARKET ST    CARSON CITY    NEVADA    897067984

WAL-MART - #3409

   20 SOOJIANS DR    LEICESTER    MASSACHUSETTS    01524

WAL-MART - #3412

   200 KOCHER LN    ELIZABETHVILLE    PENNSYLVANIA    170238716

WAL-MART - #3415

   41212 US HIGHWAY 19 N    TARPON SPRINGS    FLORIDA    346895439

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3417

   6650 COLLIER BLVD    NAPLES    FLORIDA    341148125

WAL-MART - #3419

   6756 W VICKERY BLVD    FORT WORTH    TEXAS    761169156

WAL-MART - #3420

   1220 OLD COUNTRY RD    WESTBURY    NEW YORK    115905624

WAL-MART - #3422

   2000 CLEMENTS BRIDGE RD    DEPTFORD    NEW JERSEY    080962011

WAL-MART - #3423

   5701 HERRERA DR    SANTA FE    NEW MEXICO    87507

WAL-MART - #3425

   9598 ROWLETT RD    HOUSTON    TEXAS    770752414

WAL-MART - #3427

   604 N 26TH ST    ARTESIA    NEW MEXICO    882103717

WAL-MART - #3428

   1400 W MAIN ST    FARMINGTON    NEW MEXICO    874013836

WAL-MART - #3429

   2901 MARKET ST    WARREN    PENNSYLVANIA    163655216

WAL-MART - #3430

   9011 NE 23RD ST    OKLAHOMA CITY    OKLAHOMA    731413009

WAL-MART - #3431

   2801 E INTERSTATE 20    HUDSON OAKS    TEXAS    760878596

WAL-MART - #3432

   951 W BELT LINE RD    DESOTO    TEXAS    751153741

WAL-MART - #3433

   100 S RYAN DR    RED OAK    TEXAS    75154

WAL-MART - #3434

   1275 LAKE AVE    WOODSTOCK    ILLINOIS    600987415

WAL-MART - #3435

   1133 N EMERSON AVE    GREENWOOD    INDIANA    461439763

WAL-MART - #3436

   700 W IRELAND RD    SOUTH BEND    INDIANA    466143810

WAL-MART - #3439

   9360 NAVARRE PKWY    NAVARRE    FLORIDA    325662910

WAL-MART - #3441

   275 MAIN ST    WHITE PLAINS    NEW YORK    106012410

WAL-MART - #3443

   48 STATE RT 23    RIVERDALE    NEW JERSEY    074571602

WAL-MART - #3445

   1355 S MCCORD RD    HOLLAND    OHIO    435289141

WAL-MART - #3447

   3657 E MAIN ST    WHITEHALL    OHIO    432132924

WAL-MART - #3451

   2740 GESSNER DR    HOUSTON    TEXAS    770803737

WAL-MART - #3452

   4810 HIGHWAY 6 N    HOUSTON    TEXAS    77084

WAL-MART - #3454

   1200 S COMMERCE WAY    PERRY    UTAH    843023117

WAL-MART - #3455

   1400 HILLTOP MALL RD    RICHMOND    CALIFORNIA    94806

WAL-MART - #3457

   3116 S GARNETT RD    TULSA    OKLAHOMA    741461933

WAL-MART - #3459

   2225 W MARKET ST    BLOOMINGTON    ILLINOIS    617055014

WAL-MART - #3460

   8915 N ALLEN RD    PEORIA    ILLINOIS    616151534

WAL-MART - #3461

   2717 HIGHWAY 54    PEACHTREE CITY    GEORGIA    302691031

WAL-MART - #3462

   3245 LAWRENCEVILLE SUWANEE RD    SUWANEE    GEORGIA    300246541

WAL-MART - #3463

   1208 E BRANDON BLVD    BRANDON    FLORIDA    335115529

WAL-MART - #3464

   3943 GRAND AVE    CHINO    CALIFORNIA    917105440

WAL-MART - #3465

   5010 N 95TH AVE    GLENDALE    ARIZONA    853053042

WAL-MART - #3469

   INDUSTRIAL COMPLEX    LINDEN    NEW JERSEY    070366422

WAL-MART - #3471

   3105 COBB PKWY NW    KENNESAW    GEORGIA    301521013

WAL-MART - #3472

   3050 E MULLAN AVE    POST FALLS    IDAHO    838548939

WAL-MART - #3473

   4505 W CHARLESTON BLVD    LAS VEGAS    NEVADA    891021501

WAL-MART - #3474

   6225 E STATE ROAD 64    BRADENTON    FLORIDA    342086244

WAL-MART - #3475

   650 S TROOPER RD    NORRISTOWN    PENNSYLVANIA    194033416

WAL-MART - #3476

   39500 FORD RD    CANTON    MICHIGAN    481874311

WAL-MART - #3477

   7250 CARSON BLVD    LONG BEACH    CALIFORNIA    908082358

WAL-MART - #3478

   700 KEEAUMOKU ST    HONOLULU    HAWAII    968143014

WAL-MART - #3479

   1819 S 8TH ST    ROGERS    ARKANSAS    727565912

WAL-MART - #3480

   775 REGIONAL PARK RD    LEBANON    VIRGINIA    242663706

WAL-MART - #3481

   112 CARROLL ISLAND RD    BALTIMORE    MARYLAND    212202208

WAL-MART - #3482

   425 COIT RD    PLANO    TEXAS    750755709

WAL-MART - #3483

   933 GRAND CAILLOU RD    HOUMA    LOUISIANA    703635705

WAL-MART - #3484

   2951 S BLUE ANGEL PKWY    PENSACOLA    FLORIDA    325066906

WAL-MART - #3485

   2257 HIGHWAY 515    BLAIRSVILLE    GEORGIA    30512

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3486

   929 E STATE ST    ATHENS    OHIO    457012117

WAL-MART - #3487

   51450 SHELBY PKWY    SHELBY TOWNSHIP    MICHIGAN    483151786

WAL-MART - #3488

   1901 MILWAUKEE AVE    BURLINGTON    WISCONSIN    531059799

WAL-MART - #3489

   6420 PETRIE WAY RD    BALTIMORE    MARYLAND    212373034

WAL-MART - #3490

   7081 ARUNDEL MILLS CIR    HANOVER    MARYLAND    210761387

WAL-MART - #3491

   70 PLEASANT VALLEY ST    METHUEN    MASSACHUSETTS    018447210

WAL-MART - #3492

   11411 E KELLOGG DR    WICHITA    KANSAS    672071961

WAL-MART - #3493

   1021 ARNOLD DR    MARTINEZ    CALIFORNIA    945534103

WAL-MART - #3494

   732 CENTER DR    SAN MARCOS    CALIFORNIA    920693535

WAL-MART - #3495

   2315 MADISON ST    CLARKSVILLE    TENNESSEE    370435454

WAL-MART - #3496

   5825 W HOPE AVE    MILWAUKEE    WISCONSIN    532161275

WAL-MART - #3497

   428 WALTON DR    PLYMOUTH    WISCONSIN    530734995

WAL-MART - #3498

   4405 PHEASANT RIDGE DR NE    BLAINE    MINNESOTA    554494531

WAL-MART - #3499

   STATE HWY 26 & COUNTY RD K    JEFFERSON    WISCONSIN    53549

WAL-MART - #3500

   5655 E SAM HOUSTON PKWY N    HOUSTON    TEXAS    770153250

WAL-MART - #3501

   100 CROSSINGS BLVD    ELVERSON    PENNSYLVANIA    195209069

WAL-MART - #3502

   3201 PRINCETON RD    HAMILTON    OHIO    450115332

WAL-MART - #3503

   1585 LIBERTY DR    THOMASVILLE    NORTH CAROLINA    273606356

WAL-MART - #3505

   130 COMMERCE ST    WISCONSIN DELLS    WISCONSIN    539658263

WAL-MART - #3506

   13742 N ELDRIDGE PKWY    CYPRESS    TEXAS    774292786

WAL-MART - #3507

   2701 PORT COVINGTON DR    BALTIMORE    MARYLAND    212305004

WAL-MART - #3508

   1770 S ELM PL    BROKEN ARROW    OKLAHOMA    740126453

WAL-MART - #3509

   11755 BEECHNUT ST    HOUSTON    TEXAS    770724107

WAL-MART - #3510

   1710 BROADWAY ST    PEARLAND    TEXAS    775815604

WAL-MART - #3511

   550 W HONEYSUCKLE AVE    HAYDEN    IDAHO    83835

WAL-MART - #3513

   8101 OLD CARRIAGE CT    SHAKOPEE    MINNESOTA    553793155

WAL-MART - #3514

   50 FOSTER BROOK BLVD    BRADFORD    PENNSYLVANIA    167013276

WAL-MART - #3515

   540 HARRY SAUNER RD    HILLSBORO    OHIO    451338298

WAL-MART - #3516

   1360 EASTLAKE PKWY    CHULA VISTA    CALIFORNIA    919154116

WAL-MART - #3518

   2320 BOB BULLOCK LOOP    LAREDO    TEXAS    780439772

WAL-MART - #3520

   400 PARK PL    SECAUCUS    NEW JERSEY    070943654

WAL-MART - #3522

   3250 BIG DALTON AVE    BALDWIN PARK    CALIFORNIA    917065107

WAL-MART - #3523

   26471 CARL BOYER DR    SANTA CLARITA    CALIFORNIA    913502996

WAL-MART - #3524

   605 FLETCHER PKWY    EL CAJON    CALIFORNIA    920202522

WAL-MART - #3525

   16502 MERIDIAN E    PUYALLUP    WASHINGTON    98375

WAL-MART - #3526

   7305 BROAD ST    BROOKSVILLE    FLORIDA    346013158

WAL-MART - #3527

   1675 NW SAINT LUCIE WEST BLVD    PORT SAINT LUCIE    FLORIDA    349862106

WAL-MART - #3528

   1053 FRONTAGE DR E    WIGGINS    MISSISSIPPI    395778163

WAL-MART - #3529

   10735 PENDLETON PIKE    INDIANAPOLIS    INDIANA    462362838

WAL-MART - #3530

   850 W RUSK ST    ROCKWALL    TEXAS    750873421

WAL-MART - #3531

   1401 GALAXY DR NE    LACEY    WASHINGTON    985164746

WAL-MART - #3533

   7800 SMITH RD    DENVER    COLORADO    802071719

WAL-MART - #3534

   295 TYLER RD S    RED WING    MINNESOTA    550661736

WAL-MART - #3535

   35 FRESH RIVER RD    EPPING    NEW HAMPSHIRE    030422222

WAL-MART - #3537

   7001 BRIDGEPORT WAY W    LAKEWOOD    WASHINGTON    984998099

WAL-MART - #3538

   8500 N WICKHAM RD    VIERA    FLORIDA    329406600

WAL-MART - #3541

   516 SCHOOL HOUSE RD    KENNETT SQUARE    PENNSYLVANIA    193481742

WAL-MART - #3542

   11242 S GESSNER DR    HOUSTON    TEXAS    770711910

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3543

   BERKSHIRE SHOPPING CENTER    DANBURY    CONNECTICUT    068106272

WAL-MART - #3544

   900 BOSTON POST RD    GUILFORD    CONNECTICUT    064372750

WAL-MART - #3545

   2300 DIXWELL AVE    HAMDEN    CONNECTICUT    065142158

WAL-MART - #3546

   164 DANBURY RD    NEW MILFORD    CONNECTICUT    067764332

WAL-MART - #3547

   680 CONNECTICUT AVE    NORWALK    CONNECTICUT    068541616

WAL-MART - #3548

   910 WOLCOTT ST    WATERBURY    CONNECTICUT    067051317

WAL-MART - #3549

   350 WINCHESTER ST    KEENE    NEW HAMPSHIRE    034313936

WAL-MART - #3560

   375 WILLIAM S CANNING BLVD    FALL RIVER    MASSACHUSETTS    027212339

WAL-MART - #3561

   137 TEATICKET HWY    TEATICKET    MASSACHUSETTS    025365659

WAL-MART - #3562

   189 US HIGHWAY 46    SADDLE BROOK    NEW JERSEY    076636215

WAL-MART - #3563

   3926 LINDEN ST    BETHLEHEM    PENNSYLVANIA    180204500

WAL-MART - #3564

   2101 BLAIR MILL RD    WILLOW GROVE    PENNSYLVANIA    19090

WAL-MART - #3565

   53 W GERMANTOWN PIKE    EAST NORRITON    PENNSYLVANIA    194011513

WAL-MART - #3566

   9400 E HAMPDEN AVE    DENVER    COLORADO    802315414

WAL-MART - #3568

   3180 S 5600 W    WEST VALLEY CITY    UTAH    841201300

WAL-MART - #3569

   12900 NO I-35 SVC RD SB    AUSTIN    TEXAS    78753

WAL-MART - #3570

   4471 WASHINGTON RD    EVANS    GEORGIA    308096351

WAL-MART - #3571

   2900 TOWNE BLVD    MIDDLETOWN    OHIO    450446200

WAL-MART - #3572

   10505 BROADWAY ST    PEARLAND    TEXAS    775848076

WAL-MART - #3573

   9401 LIBERIA AVE    MANASSAS    VIRGINIA    201101718

WAL-MART - #3574

   1520 E EXCHANGE PKWY    ALLEN    TEXAS    750024503

WAL-MART - #3578

   7960 LONG POINT RD    HOUSTON    TEXAS    770553502

WAL-MART - #3579

   2165 NORTHPARK DR    KINGWOOD    TEXAS    773391746

WAL-MART - #3580

   1315 N 21ST ST    NEWARK    OHIO    430553090

WAL-MART - #3581

   2850 MAYSVILLE PIKE    ZANESVILLE    OHIO    437018967

WAL-MART - #3582

   1575 SPACE CENTER DR    COLORADO SPRINGS    COLORADO    809152441

WAL-MART - #3583

   311 ROUTE 9W    GLENMONT    NEW YORK    120772909

WAL-MART - #3587

   1400 LEAD HILL BLVD    ROSEVILLE    CALIFORNIA    956612949

WAL-MART - #3588

   17041 JEFFERSON DAVIS HWY    DUMFRIES    VIRGINIA    220262129

WAL-MART - #3589

   350 HOPE AVE    SALT LAKE CITY    UTAH    841155116

WAL-MART - #3590

   3101 FLOYD BLVD    SIOUX CITY    IOWA    511081498

WAL-MART - #3591

   18700 HIGHWAY 105 W    MONTGOMERY    TEXAS    773565625

WAL-MART - #3593

   2401 GOODMAN RD W    HORN LAKE    MISSISSIPPI    386371308

WAL-MART - #3594

   2610 W PIONEER PKWY    PANTEGO    TEXAS    760135904

WAL-MART - #3595

   7701 S RAEFORD RD    FAYETTEVILLE    NORTH CAROLINA    283046130

WAL-MART - #3596

   2250 MAIN ST NW    LOS LUNAS    NEW MEXICO    870314807

WAL-MART - #3597

   2101 GATEWAY CENTER DR    BELVIDERE    ILLINOIS    610089310

WAL-MART - #3598

   MORRIS COUNTY MALL    CEDAR KNOLLS    NEW JERSEY    079272105

WAL-MART - #3599

   6520 MEMPHIS ARLINGTON RD    BARTLETT    TENNESSEE    381352402

WAL-MART - #3601

   4700 135TH ST    CRESTWOOD    ILLINOIS    604451405

WAL-MART - #3602

   1100 LEJUNE DR    SPRINGFIELD    ILLINOIS    627034537

WAL-MART - #3604

   14200 W INDIAN SPRINGS RD    GOODYEAR    ARIZONA    853389764

WAL-MART - #3607

   13858 STATE ROUTE 31    ALBION    NEW YORK    144119362

WAL-MART - #3608

   6067 N RIDGE RD    MADISON    OHIO    440572441

WAL-MART - #3609

   2940 ANVIL BLOCK RD    ELLENWOOD    GEORGIA    302942403

WAL-MART - #3610

   7100 RAGGARD RD    LOUISVILLE    KENTUCKY    402161287

WAL-MART - #3611

   6520 ERNEST W BARRETT PKWY SW    MARIETTA    GEORGIA    300644571

WAL-MART - #3612

   530 S GRAHAM HOPEDALE RD    BURLINGTON    NORTH CAROLINA    272174322

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3615

   2217 NW 23RD ST    OKLAHOMA CITY    OKLAHOMA    731072403

WAL-MART - #3616

   1200 W OAK ST    AMITE    LOUISIANA    704222762

WAL-MART - #3617

   600 S ALAFAVA TRL    ORLANDO    FLORIDA    328260000

WAL-MART - #3620

   13502 HAMILTON VIEW RD    RIVERTON    UTAH    840656059

WAL-MART - #3621

   1871 CHAMBLEE TUCKER RD    CHAMBLEE    GEORGIA    30341

WAL-MART - #3623

   4401 S ZAPATA HWY    LAREDO    TEXAS    780468677

WAL-MART - #3624

   9320 CEDAR ST    MONTICELLO    MINNESOTA    553624522

WAL-MART - #3625

   3001 N STATE ROAD 7    LAUDERDALE LAKES    FLORIDA    333131913

WAL-MART - #3626

   1330 W CLEMMONSVILLE RD    WINSTON SALEM    NORTH CAROLINA    271276856

WAL-MART - #3627

   3875 MUNDY MILL RD    OAKWOOD    GEORGIA    305663415

WAL-MART - #3630

   5491 BUSINESS HIGHWAY 51    MARION    IOWA    523020000

WAL-MART - #3631

   1187 AT MAIN AND RENDON-CROWLE    CROWLEY    TEXAS    76036

WAL-MART - #3632

   655 W SANILAC RD    SANDUSKY    MICHIGAN    484719704

WAL-MART - #3633

   12751 WASHINGTON TOWNSHIP BLVD    WAYNESBORO    PENNSYLVANIA    172688502

WAL-MART - #3634

   RT 309 N    TAMAQUA    PENNSYLVANIA    182524405

WAL-MART - #3640

   1118 SILBER RD    HOUSTON    TEXAS    770557126

WAL-MART - #3641

   200 TUTTLE RD    SPRINGFIELD    OHIO    455035236

WAL-MART - #3643

   1010 N 8TH ST    MEDFORD    WISCONSIN    544511278

WAL-MART - #3644

   201 HILLCREST PKWY    CHESAPEAKE    VIRGINIA    233222485

WAL-MART - #3645

   200 W INTERSTATE 20    MIDLAND    TEXAS    797012030

WAL-MART - #3648

   1400 SKYLINE BLVD    BISMARCK    NORTH DAKOTA    58503

WAL-MART - #3652

   755 RIVERPOINT CT    W SACRAMENTO    CALIFORNIA    956051654

WAL-MART - #3655

   10440 W CHEYENNE AVE    LAS VEGAS    NEVADA    891298712

WAL-MART - #3656

   1143 SMILEY AVE    CINCINNATI    OHIO    452401832

WAL-MART - #3658

   2107 PYRAMID VILLAGE BLVD    GREENSBORO    NORTH CAROLINA    274055100

WAL-MART - #3659

   601 SIGNAL MOUNTAIN RD    CHATTANOOGA    TENNESSEE    374051921

WAL-MART - #3660

   3550 CUMMINGS HWY    CHATTANOOGA    TENNESSEE    374192311

WAL-MART - #3661

   1551 N ZARAGOZA RD    EL PASO    TEXAS    799367906

AMIGO - #3668

   URB. ALTURAS DE TORRIMAR    GUAYNABO    PUERTO RICO    00657

AMIGO - #3690

   CARR#20 KM 3.4 PLAZA
GUAYNABO    GUAYNABO    PUERTO RICO    00971

AMIGO - #3691

   STE 9 - LA FUENTE SC CARR
ESTATAL 54 KM.    GUAYAMA    PUERTO RICO    00784

WAL-MART - #3700

   2101 YOUNTS RD    INDIAN TRAIL    NORTH CAROLINA    280798505

WAL-MART - #3701

   308 NC HIGHWAY 55 W    MOUNT OLIVE    NORTH CAROLINA    283658526

WAL-MART - #3702

   13227 CITY SQUARE DR    JACKSONVILLE    FLORIDA    322187218

WAL-MART - #3703

   3520 WILLIAMS BLVD    KENNER    LOUISIANA    700653415

WAL-MART - #3705

   17100 STATE ROUTE 507 SE    YELM    WASHINGTON    985977605

WAL-MART - #3709

   2427 GRESHAM RD SE    ATLANTA    GEORGIA    303163709

WAL-MART - #3710

   3580 MEMORIAL DR    DECATUR    GEORGIA    30032

WAL-MART - #3712

   7010 AUBURN BLVD    CITRUS HEIGHTS    CALIFORNIA    956214342

WAL-MART - #3717

   4040 NOLENSVILLE PIKE    NASHVILLE    TENNESSEE    372114516

WAL-MART - #3720

   3601 WASHINGTON BLVD    ARBUTUS    MARYLAND    212271627

WAL-MART - #3722

   250 TALLMADGE RD    KENT    OHIO    442407204

WAL-MART - #3725

   8500 W GOLF RD    NILES    ILLINOIS    607141154

WAL-MART - #3726

   6170 S SAGINAW RD    GRAND BLANC    MICHIGAN    484397026

WAL-MART - #3728

   3950 W LAKE MEAD BLVD    NORTH LAS VEGAS    NEVADA    890324895

WAL-MART - #3729

   5065 PYRAMID WAY    SPARKS    NEVADA    894367703

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3731

   460 NM HWY #528    BERNALILLO    NEW MEXICO    87004

WAL-MART - #3732

   901 UNSER BLVD SE    RIO RANCHO    NEW MEXICO    871246365

WAL-MART - #3733

   1151 STONECREST BLVD    FORT MILL    SOUTH CAROLINA    297086552

WAL-MART - #3734

   1207 PRINCETON ST    VERMILLION    SOUTH DAKOTA    570691148

WAL-MART - #3738

   4015 FREEPORT RD    NATRONA HEIGHTS    PENNSYLVANIA    150651912

WAL-MART - #3739

   5875 E FRANKLIN RD    NAMPA    IDAHO    836875020

WAL-MART - #3742

   14860 DIKE ACCESS RD    WOODLAND    WASHINGTON    98674

WAL-MART - #3747

   1501 E 29TH ST    MUNCIE    INDIANA    473025890

WAL-MART - #3748

   3826 COBB PKWY NW    ACWORTH    GEORGIA    301014022

WAL-MART - #3749

   2801 CUNNINGHAM RD    CINCINNATI    OHIO    45241

WAL-MART - #3750

   502 BOOTH RD    WARNER ROBINS    GEORGIA    310883422

WAL-MART - #3751

   1781 W HUNT HWY    QUEEN CREEK    ARIZONA    852435203

WAL-MART - #3754

   108 APPLE BLOSSOM DR    CHELAN    WASHINGTON    988168679

WAL-MART - #3757

   SWC 172ND ST NE AND 43RD AVE    ARLINGTON    WASHINGTON    98223

WAL-MART - #3758

   1930 SAHLSTROM DR    CROOKSTON    MINNESOTA    567162819

WAL-MART - #3760

   1720 WESTBRIDGE RD    NEW ULM    MINNESOTA    56073

WAL-MART - #3761

   1755 HIGHWAY 59 S    THIEF RIVER FALLS    MINNESOTA    567014317

WAL-MART - #3762

   6365 STAGECOACH DR    WEST DES MOINES    IOWA    502668083

WAL-MART - #3763

   12230 MONTANA AVE    EL PASO    TEXAS    79936

WAL-MART - #3764

   105 CENTENNIAL BLVD    LINDALE    TEXAS    757718800

WAL-MART - #3765

   1300 E ASH ST    PIQUA    OHIO    453564100

WAL-MART - #3768

   125 CLARION RD    ALTAVISTA    VIRGINIA    245171164

WAL-MART - #3770

   19265 JEB STUART HWY    STUART    VIRGINIA    241714458

WAL-MART - #3771

   6150 S 35TH AVE    PHOENIX    ARIZONA    850415004

WAL-MART - #3772

   468 TRADE CENTER LN    JONESVILLE    VIRGINIA    242633160

WAL-MART - #3773

   9500 CLIFFORD ST    FORT WORTH    TEXAS    761084403

WAL-MART - #3774

   RTE 38    WILLIAMSVILLE    NEW JERSEY    08094

WAL-MART - #3775

   1801 HOWELL MILL RD NW    ATLANTA    GEORGIA    30318

WAL-MART - #3777

   12220 FM 423    FRISCO    TEXAS    750345222

WAL-MART - #3778

   4255 CY AVE    CASPER    WYOMING    826044247

WAL-MART - #3780

   3030 FALLSTON RD    FALLSTON    MARYLAND    210471235

WAL-MART - #3781

   4545 LAFAYETTE RD    INDIANAPOLIS    INDIANA    462542033

WAL-MART - #3782

   5991 S GOLDENROD RD    ORLANDO    FLORIDA    328228775

WAL-MART - #3783

   3465 YORK COMMONS BLVD    DAYTON    OHIO    454142675

WAL-MART - #3784

   1275 E 2ND ST    FRANKLIN    OHIO    450051937

WAL-MART - #3785

   501 N NAVY BLVD    PENSACOLA    FLORIDA    325072011

WAL-MART - #3786

   3250 SARDIS CHURCH RD    BUFORD    GEORGIA    305196016

WAL-MART - #3788

   6310 W CHARLESTON BLVD    LAS VEGAS    NEVADA    891461128

WAL-MART - #3789

   1945 WALL AVE    OGDEN    UTAH    844010313

WAL-MART - #3790

   16241 S FARRELL RD    LOCKPORT    ILLINOIS    604418101

WAL-MART - #3791

   101 S TOLBERT DR    THREE RIVERS    MICHIGAN    490938276

WAL-MART - #3792

   2687 N MEMORIAL DR    LANCASTER    OHIO    431301670

WAL-MART - #3794

   34520 16TH AVE S    FEDERAL WAY    WASHINGTON    980036802

WAL-MART - #3795

   2100 88TH ST    NORTH BERGEN    NEW JERSEY    070474721

WAL-MART - #3799

   240 W BASELINE RD    MESA    ARIZONA    852106107

WAL-MART - #3802

   705 MIDDLETOWN WARWICK RD    MIDDLETOWN    DELAWARE    197099095

WAL-MART - #3803

   515 SAW MILL RD    WEST HAVEN    CONNECTICUT    065164045

WAL-MART - #3805

   19600 E HIGHWAY 24    WOODLAND PARK    COLORADO    80866

WAL-MART - #3806

   1250 GOEMANN RD    FAIRMONT    MINNESOTA    560314659

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3807

   201 S PRICKLY PEAR AVE    BENSON    ARIZONA    856026446

WAL-MART - #3809

   1855 E WYANDOT AVE    UPPER SANDUSKY    OHIO    433519639

WAL-MART - #3810

   620 GRAVEL PIKE    EAST GREENVILLE    PENNSYLVANIA    180412130

WAL-MART - #3811

   61 PLAZA DR    KIMBALL    WEST VIRGINIA    24853

WAL-MART - #3812

   2700 BETHEL RD    COLUMBUS    OHIO    432202217

WAL-MART - #3814

   6525 GLACIER HWY    JUNEAU    ALASKA    998017905

WAL-MART - #3817

   433 AVALON PARK SOUTH BLVD    ORLANDO    FLORIDA    328286996

WAL-MART - #3823

   3400 N 85TH ST    LINCOLN    NEBRASKA    685079435

WAL-MART - #3824

   7155 SHERIDAN BLVD    WESTMINSTER    COLORADO    800033803

WAL-MART - #3825

   566 US HIGHWAY 70 W    HAVELOCK    NORTH CAROLINA    285329569

WAL-MART - #3826

   1911 MARSHA SHARP FWY    LUBBOCK    TEXAS    794154036

WAL-MART - #3827

   5660 W GRAND PKWY S    RICHMOND    TEXAS    774065880

WAL-MART - #3828

   4006 ESTES PKWY    LONGVIEW    TEXAS    756031712

WAL-MART - #3829

   2915 W MARKET ST    JOHNSON CITY    TENNESSEE    376049086

WAL-MART - #3831

   1098 FREDERICK BLVD    PORTSMOUTH    VIRGINIA    237074119

WAL-MART - #3833

   1606 S SIGNAL BUTTE    MESA    ARIZONA    85206

WAL-MART - #3835

   5588 LITTLE DEBBIE PKWY    COLLEGE DALE    TENNESSEE    373634356

WAL-MART - #3837

   4781 W ROCKTON RD    ROCKTON    ILLINOIS    610729605

WAL-MART - #3838

   2010 VILLAGE CENTER DR    TARENTUM    PENNSYLVANIA    150843844

WAL-MART - #3840

   1161 TRENTON AVE    FINDLAY    OHIO    458401919

WAL-MART - #3841

   3101 POPLAR LEVEL RD    LOUISVILLE    KENTUCKY    402131028

WAL-MART - #3842

   425 STATE ROUTE 31    MACEDON    NEW YORK    145029108

WAL-MART - #3844

   5137 W OLIVE AVE    GLENDALE    ARIZONA    85302

WAL-MART - #3845

   6645 W PEORIA    GLENDALE    ARIZONA    85301

WAL-MART - #3846

   2725 E MCKELLIPS RD    MESA    ARIZONA    852133016

WAL-MART - #3847

   1110 W PIONEER BLVD    MESQUITE    NEVADA    890278864

WAL-MART - #3848

   2228 W 1700 S    SYRACUSE    UTAH    840757126

WAL-MART - #3850

   5900 LITTLEROCK RD SW    TUMWATER    WASHINGTON    98512

WAL-MART - #3851

   2347 E 350 S    LAFAYETTE    INDIANA    479099183

WAL-MART - #3852

   110 ROCKY BOTTOM DR    UNICOI    TENNESSEE    376924030

WAL-MART - #3853

   2791 DAKOTA AVE S    HURON    SOUTH DAKOTA    573504411

WAL-MART - #3857

   2101 ROYAL AVE    MONONA    WISCONSIN    537134812

WAL-MART - #3860

   200 GOLDIE RD    YOUNGSTOWN    OHIO    445051948

WAL-MART - #3861

   5290 S POWER RD    GILBERT    ARIZONA    852958478

WAL-MART - #3862

   1905 N NOVA RD    HOLLY HILL    FLORIDA    321171421

WAL-MART - #3864

   561 YOPP RD    JACKSONVILLE    NORTH CAROLINA    285403591

WAL-MART - #3867

   200 W 136ST AVE    WESTMINSTER    COLORADO    80020

WAL-MART - #3868

   1125 SHREVEPORT BARKSDALE HWY    SHREVEPORT    LOUISIANA    711052404

WAL-MART - #3869

   1504 N PARHAM RD    RICHMOND    VIRGINIA    232294621

WAL-MART - #3870

   5401 PARK SPRINGS BLVD    ARLINGTON    TEXAS    760173418

WAL-MART - #3872

   100 STUMER RD    RAPID CITY    SOUTH DAKOTA    577015130

WAL-MART - #3874

   156 POWER CENTER DR    DAWSONVILLE    GEORGIA    305349416

WAL-MART - #3875

   1625 COMMERCE DR    WAHPETON    NORTH DAKOTA    580753168

WAL-MART - #3876

   3267 HENRY ST    MUSKEGON    MICHIGAN    494414019

WAL-MART - #3877

   1800 NE 12TH AVE    GAINESVILLE    FLORIDA    326414610

WAL-MART - #3883

   91-600 FARRINGTON HWY    KAPOLEI    HAWAII    96707

WAL-MART - #3886

   4101 S MCCOLL RD    EDINBURG    TEXAS    785398387

WAL-MART - #3887

   1041 US HIGHWAY 27 N    AVON PARK    FLORIDA    338252504

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #3888

   11210 POTRANCO RD    SAN ANTONIO    TEXAS    782535844

WAL-MART - #3889

   3151 APEX PEAKWAY    APEX    NORTH CAROLINA    275025106

WAL-MART - #3891

   3900 FOUNTAIN SQUARE PL    WAUKEGAN    ILLINOIS    60085

WAL-MART - #3893

   4000 IL RT 173    ZION    ILLINOIS    60099

WAL-MART - #3894

   2350 GREY LAG WAY    LEXINGTON    KENTUCKY    405092477

WAL-MART - #3896

   21655 N LAKE PLEASANT PKWY    PEORIA    ARIZONA    853827436

WAL-MART - #3897

   1551 WASHINGTON ST S    TWIN FALLS    IDAHO    833018014

WAL-MART - #4200

   6475 GATEWAY RD    COLUMBUS    GEORGIA    319095636

WAL-MART - #4201

   66 STATE ROAD 344    EDGEWOOD    NEW MEXICO    870156849

WAL-MART - #4209

   2101 S 11TH ST    NEBRASKA CITY    NEBRASKA    684103481

WAL-MART - #4211

   5559 CLARCONA OCOEE RD    ORLANDO    FLORIDA    328104057

WAL-MART - #4215

   8801 STATE HIGHWAY 34 S    QUINLAN    TEXAS    754749434

WAL-MART - #4216

   2025 MERCHANT MILE    COLUMBUS    INDIANA    472011572

WAL-MART - #4218

   15431 W GREENWAY RD    SURPRISE    ARIZONA    853744364

WAL-MART - #4219

   690 OLD SAN ANTONIO RD    BUDA    TEXAS    786108904

WAL-MART - #4221

   220 N ADAIR ST    CORNELIUS    OREGON    971138403

WAL-MART - #4223

   2410 US HIGHWAY 411 S    MARYVILLE    TENNESSEE    378018629

WAL-MART - #4224

   201 ZELKOVA CT NW    CONOVER    NORTH CAROLINA    286139377

WAL-MART - #4226

   16773 RANKIN AVE    DUNLAP    TENNESSEE    373277021

WAL-MART - #4230

   10105 LIMA RD    FORT WAYNE    INDIANA    468188904

WAL-MART - #4231

   7502 SOUTHTOWN XING    FORT WAYNE    INDIANA    468162515

WAL-MART - #4232

   4747 E CACTUS RD    PHOENIX    ARIZONA    850327725

WAL-MART - #4233

   6550 W HAPPY VALLEY RD    PHOENIX    ARIZONA    85085

WAL-MART - #4235

   2399 S STATE ROAD 342    TERRE HAUTE    INDIANA    478039764

WAL-MART - #4237

   10048 CHARLOTTE HWY    FORT MILL    SOUTH CAROLINA    297077135

WAL-MART - #4238

   2761 JENSEN AVE    SANGER    CALIFORNIA    936579797

WAL-MART - #4239

   250 VIS KNL PKWY    RENO    NEVADA    89506

WAL-MART - #4240

   3060 JUSTIN RD    LEWISVILLE    TEXAS    750777047

WAL-MART - #4241

   4545 W 6TH AVE    STILLWATER    OKLAHOMA    740741523

WAL-MART - #4243

   11493 N LINDEN RD    CLIO    MICHIGAN    484208586

WAL-MART - #4244

   1303 CHARLES ST    PARK RAPIDS    MINNESOTA    564701241

WAL-MART - #4246

   100 JUNIPER AVE    WADENA    MINNESOTA    564821041

WAL-MART - #4247

   3510 HIGHWAY 2 W    HAVRE    MONTANA    59501

WAL-MART - #4249

   583 COMMERCE DR    SMELTERVILLE    IDAHO    83868

WAL-MART - #4250

   1001 SHILOH GLENN    MORRISVILLE    NORTH CAROLINA    275605416

WAL-MART - #4252

   2601 E HUNTINGTON DR    FLAGSTAFF    ARIZONA    86004

WAL-MART - #4253

   205 12TH ST S    SAUK CENTRE    MINNESOTA    563781614

WAL-MART - #4255

   1000 CHESTNUT COMMONS DR    ELYRIA    OHIO    440359602

WAL-MART - #4256

   534 S DUFF AVE    AMES    IOWA    50010

WAL-MART - #4257

   1000 18TH AVE NW    AUSTIN    MINNESOTA    559121853

WAL-MART - #4258

   11 VILLAGE PKWY    FREDERICKSBURG    VIRGINIA    224068207

WAL-MART - #4259

   RT 2 BOX 149    SHELBYVILLE    ILLINOIS    62565

WAL-MART - #4260

   1850 SW GATLIN BLVD    PORT SAINT LUCIE    FLORIDA    349532703

WAL-MART - #4262

   4085 WEDGEWOOD LN    THE VILLAGES    FLORIDA    321629329

WAL-MART - #4264

   7951 N ORACLE RD    ORO VALLEY    ARIZONA    857046346

WAL-MART - #4272

   1150 E 100 S    LOGAN    UTAH    843214968

WAL-MART - #4273

   1114 NEW POINTE BLVD    LELAND    NORTH CAROLINA    28451

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #4274

   7131 HIGHWAY 73    DENVER    NORTH CAROLINA    280379186

WAL-MART - #4276

   1325 N MAIN ST    TAYLOR    PENNSYLVANIA    185171105

WAL-MART - #4277

   167 PROGRESS WAY    HURRICANE    WEST VIRGINIA    255267450

WAL-MART - #4278

   1001 WARRIOR WAY    QUINCY    WEST VIRGINIA    25015

WAL-MART - #4279

   400 N HIGHWAY 67    MIDLOTHIAN    TEXAS    760658000

WAL-MART - #4281

   800 W 10TH ST S    LADYSMITH    WISCONSIN    548486301

WAL-MART - #4283

   2801 AIRPORT THRUWAY    COLUMBUS    GEORGIA    319095371

WAL-MART - #4284

   440 WADSWORTH BLVD    LAKEWOOD    COLORADO    802261510

WAL-MART - #4285

   3400 STEELYARD DR    CLEVELAND    OHIO    441092386

WAL-MART - #4286

   2000 ORCHARD RD    MONTGOMERY    ILLINOIS    605381028

WAL-MART - #4288

   4651 W 121ST AVE    BROOMFIELD    COLORADO    800205662

WAL-MART - #4293

   2435 E BASELINE RD    PHOENIX    ARIZONA    850427004

WAL-MART - #4295

   6225 COLISEUM BLVD    ALEXANDRIA    LOUISIANA    713033721

WAL-MART - #4298

   9235 N SAM HOUSTON PKWY E    HUMBLE    TEXAS    773963160

WAL-MART - #4299

   6315 82ND ST    LUBBOCK    TEXAS    79424

WAL-MART - #4309

   8961 GREENBACK LN    ORANGEVALE    CALIFORNIA    956624601

WAL-MART - #4318

   145 KELLEY BLVD    MILLBROOK    ALABAMA    360542200

WAL-MART - #4321

   5475 N MERIDIAN AVE    WICHITA    KANSAS    672041620

WAL-MART - #4322

   1800 E 29TH ST    CRETE    NEBRASKA    683333074

WAL-MART - #4323

   505 RIVERSTONE PKWY    KANKAKEE    ILLINOIS    609017207

WAL-MART - #4325

   8151 E 32ND ST    YUMA    ARIZONA    853658401

WAL-MART - #4330

   16077 HIGHWAY 280    CHELSEA    ALABAMA    350438410

WAL-MART - #4332

   8990 TURKEY LAKE RD    ORLANDO    FLORIDA    328197320

WAL-MART - #4333

   10040 COUNTY ROAD 48    FAIRHOPE    ALABAMA    365324520

WAL-MART - #4334

   25 NORTHRIDGE COMMONS PKWY    WEAVERVILLE    NORTH CAROLINA    287877533

WAL-MART - #4335

   11550 MERIDIAN MARKET VW    PEYTON    COLORADO    808318233

WAL-MART - #4336

   12900 W THUNDERBIRD RD    EL MIRAGE    ARIZONA    853355945

WAL-MART - #4337

   1613 S MAIN ST    SAN LUIS    ARIZONA    85349

WAL-MART - #4339

   5940 LOSEE RD    NORTH LAS VEGAS    NEVADA    890816591

WAL-MART - #4340

   13401 MAIN STREET    HESPERIA    CALIFORNIA    92340

WAL-MART - #4341

   2001 H. R. ASHBAUGH DR    TRUTH OR CONSEQUENCES    NEW MEXICO    87901

WAL-MART - #4342

   22209 ROCKSIDE RD    BEDFORD    OHIO    441461554

WAL-MART - #4348

   200 COMMERCE DR    DUNCANSVILLE    PENNSYLVANIA    166354845

WAL-MART - #4350

   200 OLD FAIRGROUNDS WAY    KILMARNOCK    VIRGINIA    224823871

WAL-MART - #4352

   3737 55TH AVE S    FARGO    NORTH DAKOTA    58104

WAL-MART - #4354

   5010 AIRPORT PULLING RD N    NAPLES    FLORIDA    341052407

WAL-MART - #4356

   7200 ARROYO CROSS PKWY    LAS VEGAS    NEVADA    89113

WAL-MART - #4358

   1606 S 72ND ST    OMAHA    NEBRASKA    68124

WAL-MART - #4366

   951 N RESLER DR    EL PASO    TEXAS    799121452

WAL-MART - #4369

   1010 MARTIN LUTHER KING PKWY    DURHAM    NORTH CAROLINA    27713

WAL-MART - #4370

   1550 NEWLANDS DR E    FERNLEY    NEVADA    894088910

WAL-MART - #4372

   RT 7 W    KINGWOOD    WEST VIRGINIA    26537

WAL-MART - #4374

   2301 E FRONTAGE RD    LITCHFIELD    MINNESOTA    55355

WAL-MART - #4377

   2000 W VICTORY WAY    CRAIG    COLORADO    816253440

WAL-MART - #4378

   26036 LANKFORD HWY    ONLEY    VIRGINIA    234183005

WAL-MART - #4379

   1326 BUSH RIVER RD    COLUMBIA    SOUTH CAROLINA    292106804

WAL-MART - #4380

   10635 W ATLANTIC BLVD    CORAL SPRINGS    FLORIDA    330715669

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #4381

   1105 BRANSON HILLS PKWY    BRANSON    MISSOURI    656169942

WAL-MART - #4383

   5851 MERCURY DR    DEARBORN    MICHIGAN    48126

WAL-MART - #4384

   3000 PROPRIETORS PL    MOUNT PLEASANT    SOUTH CAROLINA    294668361

WAL-MART - #4387

   25 TOBIAS BOLAND WAY    WORCESTER    MASSACHUSETTS    016072103

WAL-MART - #4389

   4901DARTMOUTH    WOODSVILLE    NEW HAMPSHIRE    03785

WAL-MART - #4394

   1221 S HAYFORD RD    SPOKANE    WASHINGTON    992247023

WAL-MART - #4395

   6405 W POINTE PKWY    POST FALLS    IDAHO    83854

WAL-MART - #4399

   30830 OLD US 20    ELKHART    INDIANA    465149481

WAL-MART - #4403

   24 QUAKER RIDGE BLVD    QUEENSBURY    NEW YORK    12804

WAL-MART - #4404

   50 NEWBERRY COMMONS    ETTERS    PENNSYLVANIA    173199358

WAL-MART - #4405

   2900 KIRK RD    AURORA    ILLINOIS    60502

WAL-MART - #4407

   10710 CHANTILLY PKWY    MONTGOMERY    ALABAMA    361177587

WAL-MART - #4409

   1801 NATHAN DEAN BYP    ROCKMART    GEORGIA    301532019

WAL-MART - #4410

   4780 HICKORY BLVD    GRANITE FALLS    NORTH CAROLINA    28630

WAL-MART - #4412

   101 BERNHARDT RD    LAUREL    MONTANA    590448702

WAL-MART - #4413

   4230 SARON DR    LEXINGTON    KENTUCKY    405156300

WAL-MART - #4414

   515 W BROAD ST    SMITHVILLE    TENNESSEE    371661111

WAL-MART - #4415

   8115 N LOOP DR    EL PASO    TEXAS    799074112

WAL-MART - #4416

   13003 STATE HIGHWAY 249    HOUSTON    TEXAS    770863122

WAL-MART - #4417

   8191 UPLAND WAY    CAMBY    INDIANA    46113

WAL-MART - #4420

   115 E CHURCH ST    LEESVILLE    SOUTH CAROLINA    290707595

WAL-MART - #4423

   5680 HAMMONSD MILL RD    MARTINSBURG    WEST VIRGINIA    25404

WAL-MART - #4425

   7818 W COLONIAL DR    ORLANDO    FLORIDA    328186674

WAL-MART - #4427

   3221 N MONROE ST    TALLAHASSEE    FLORIDA    323032821

WAL-MART - #4428

   1636 HENDERSONVILLE RD    ASHEVILLE    NORTH CAROLINA    28803

WAL-MART - #4430

   41650 W MARICOPA CASA GRANDE HWY    MARICOPA    ARIZONA    85238

WAL-MART - #4435

   3458 DICKERSON PIKE    NASHVILLE    TENNESSEE    372072511

WAL-MART - #4436

   5455 ATLANTA HWY    ALPHARETTA    GEORGIA    300042928

WAL-MART - #4438

   136 W STATE ROAD 73    SARATOGA SPRINGS    UTAH    840452973

WAL-MART - #4440

   1180 DUTCH FORK RD    IRMO    SOUTH CAROLINA    290638823

WAL-MART - #4444

   10251 SHOPS LN    JACKSONVILLE    FLORIDA    32258

WAL-MART - #4446

   4225 45TH ST    WEST PALM BEACH    FLORIDA    33407

WAL-MART - #4450

   12981 SHELBYVILLE RD    MIDDLETOWN    KENTUCKY    402431538

WAL-MART - #4451

   21055 S RITTENHOUSE RD    QUEEN CREEK    ARIZONA    852424477

WAL-MART - #4456

   1 COOPERTOWNE BLVD    SOMERDALE    NEW JERSEY    080831433

WAL-MART - #4457

   336 HIGHWAY 9 W    BENNETTSVILLE    SOUTH CAROLINA    295122165

WAL-MART - #4458

   7016 GB ALFORD HWY    HOLLY SPRINGS    NORTH CAROLINA    275407299

WAL-MART - #4459

   1205 EASTERN AVE    NASHVILLE    NORTH CAROLINA    278561814

WAL-MART - #4460

   12001 MAUMELLE BLVD    NORTH LITTLE ROCK    ARKANSAS    721137274

WAL-MART - #4461

   275 WALTON DR    LOUISA    KENTUCKY    412309322

WAL-MART - #4473

   2175 W RUTHRAUFF RD    TUCSON    ARIZONA    857051241

WAL-MART - #4474

   10096 KENAI SPUR HWY    KENAI    ALASKA    996117807

WAL-MART - #4475

   395 N K 7 HWY    OLATHE    KANSAS    66061

WAL-MART - #4476

   14501 HANCOCK RIDGE CT    CHESTERFIELD    VIRGINIA    238322605

WAL-MART - #4477

   2710 N MAIN ST    HIGH POINT    NORTH CAROLINA    272652825

WAL-MART - #4479

   10392 FREMONT PIKE    PERRYSBURG    OHIO    435513335

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #4482

   300 PLEASANT GROVE RD    MOUNT JULIET    TENNESSEE    371223792

WAL-MART - #4483

   222 WILKINSON LN    WHITE HOUSE    TENNESSEE    371889111

WAL-MART - #4484

   8031 OLD WAKE FOREST RD    RALEIGH    NORTH CAROLINA    27616

WAL-MART - #4487

   3581 RICHLAND AVE SW    AIKEN    SOUTH CAROLINA    29803

WAL-MART - #4488

   150 BEACH RD    MARINA    CALIFORNIA    939332513

WAL-MART - #4497

   1007 RED FARMER DR    HUEYTOWN    ALABAMA    350231885

WAL-MART - #4498

   4650 N UNIVERSITY DR    CORAL SPRINGS    FLORIDA    330674626

WAL-MART - #4499

   841 E GANNON AVE    ZEBULON    NORTH CAROLINA    275979350

WAL-MART - #4504

   312 PALISADES BLVD    BIRMINGHAM    ALABAMA    352095148

WAL-MART - #4506

   321 KILLIAN RD    COLUMBIA    SOUTH CAROLINA    292039607

WAL-MART - #4508

   1705 EXPRESSWAY 83    PENITAS    TEXAS    78576

WAL-MART - #4509

   8840 BENBROOK BLVD    BENBROOK    TEXAS    761263440

WAL-MART - #4511

   1601 18TH ST    SILVIS    ILLINOIS    612821707

WAL-MART - #4514

   201 MARANTO MANOR DR    WINCHESTER    VIRGINIA    22602

WAL-MART - #4520

   4021 LAGNIAPPE WAY    TALLAHASSEE    FLORIDA    323171201

WAL-MART - #4521

   1780 S LAKE SR    LEXINGTON    SOUTH CAROLINA    29073

WAL-MART - #4523

   201 BLANKENBAKER PKWY    LOUISVILLE    KENTUCKY    402431877

WAL-MART - #4524

   5360 DIXIE HWY    LOUISVILLE    KENTUCKY    402161564

WAL-MART - #4526

   4412 NORTH FWY    HOUSTON    TEXAS    770223606

WAL-MART - #4529

   501 E LINCOLN HWY    NEW LENOX    ILLINOIS    60451

WAL-MART - #4531

   420 N WEBER RD    ROMEOVILLE    ILLINOIS    604464945

WAL-MART - #4533

   105 CHICKASAW RIDGE DR    OAKLAND    TENNESSEE    380606206

WAL-MART - #4538

   6060 N FRY RD    KATY    TEXAS    774491800

WAL-MART - #4540

   970 GEHRINGER DR    FOWLERVILLE    MICHIGAN    488368622

WAL-MART - #4543

   100 RIVERSIDE DR    PARKER    ARIZONA    85344

WAL-MART - #4553

   11601 E US HIGHWAY 40    KANSAS CITY    MISSOURI    641331908

WAL-MART - #4554

   2525 W ANDERSON LN    AUSTIN    TEXAS    78757

WAL-MART - #4556

   14030 ABERCORN ST    SAVANNAH    GEORGIA    314191935

WAL-MART - #4557

   3075 E TROPICANA AVE    LAS VEGAS    NEVADA    891217311

WAL-MART - #4558

   4200 SALEM RD    COVINGTON    GEORGIA    300164533

WAL-MART - #4560

   6901 OKEECHOBEE BLVD    WEST PALM BEACH    FLORIDA    33411

WAL-MART - #4564

   2908 US HIGHWAY 70 W    GOLDSBORO    NORTH CAROLINA    275309560

WAL-MART - #4567

   7101 E 128TH AVE    THORNTON    COLORADO    806029107

WAL-MART - #4568

   1882 HOLLOSTONE DR    BLAIR    NEBRASKA    680082251

WAL-MART - #4569

   912 11TH ST E    BOTTINEAU    NORTH DAKOTA    583181854

WAL-MART - #4574

   5825 THUNDER RD NW    CONCORD    NORTH CAROLINA    28027

WAL-MART - #4580

   1300 MONTGOMERY HWY    VESTAVIA HILLS    ALABAMA    352162702

WAL-MART - #4581

   2500 DAWES RD    MOBILE    ALABAMA    366959050

WAL-MART - #4583

   3925 PELHAM RD    GREENVILLE    SOUTH CAROLINA    296155004

WAL-MART - #4584

   10400 HIGHLAND RD    HARTLAND    MICHIGAN    483532621

WAL-MART - #4588

   3101 W PRINCETON ST    ORLANDO    FLORIDA    32804

WAL-MART - #4593

   4875 OLD YORK RD    ROCK HILL    SOUTH CAROLINA    297328127

WAL-MART - #4594

   2505 LINCOLNTON HWY    CHERRYVILLE    NORTH CAROLINA    280218346

WAL-MART - #4595

   1885 N PINE ISLAND RD    PLANTATION    FLORIDA    333225208

WAL-MART - #4597

   866 NIAGARA FALLS BLVD    NORTH TONAWANDA    NEW YORK    141202006

WAL-MART - #4599

   4500 WEITZEL ST    TIMNATH    COLORADO    80547

WAL-MART - #4600

   11350 WICKERSHAM BLVD    GRETNA    NEBRASKA    68028

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #4603

   5500 E 22ND ST    TUCSON    ARIZONA    857115523

WAL-MART - #4606

   2400 COLLEGE DR    OSCEOLA    IOWA    502138235

WAL-MART - #4607

   3735 PALOMAR CENTRE DR    LEXINGTON    KENTUCKY    40513

WAL-MART - #4609

   10240 COLERAIN AVE    CINCINNATI    OHIO    452514904

WAL-MART - #4612

   1800 TILDEN RD    HAMBURG    PENNSYLVANIA    19526

WAL-MART - #4615

   12200 S WACO AVE    GLENPOOL    OKLAHOMA    74033

WAL-MART - #4616

   260 DONALD E THURMOND PKWY    CLEVELAND    GEORGIA    305287185

WAL-MART - #4617

   1199 S FEDERAL HWY    POMPANO BEACH    FLORIDA    330627067

WAL-MART - #4627

   2750 W UNIVERSITY DR    DENTON    TEXAS    762011628

WAL-MART - #4631

   112TH ST    HAMMOND    INDIANA    46320

WAL-MART - #4635

   150 TANNER LN    CLINTON    TENNESSEE    377166682

WAL-MART - #4636

   505 OAKVILLE RD    APPOMATTOX    VIRGINIA    245228361

WAL-MART - #4637

   3900 E HILLSIDE DR    BROKEN ARROW    OKLAHOMA    740146713

WAL-MART - #4638

   135 STONERIDGE DR    RUCKERSVILLE    VIRGINIA    229683088

WAL-MART - #4639

   2100 LEGACY CIR    ELIZABETH    COLORADO    801078331

WAL-MART - #4641

   12300 RT 47    HUNTLEY    ILLINOIS    60142

WAL-MART - #4657

   6350 COTTAGE HILL RD    MOBILE    ALABAMA    366093111

WAL-MART - #4659

   5255 HIGHLAND RD    BATON ROUGE    LOUISIANA    708086547

WAL-MART - #4660

   18400 HALL RD    CLINTON TOWNSHIP    MICHIGAN    480384875

WAL-MART - #4664

   151 MYRTLE RIDGE RD    CONWAY    SOUTH CAROLINA    29526

WAL-MART - #4667

   1803 N HIGHLAND AVE    CLEARWATER    FLORIDA    337552100

WAL-MART - #4669

   6900 US HIGHWAY 19 N    PINELLAS PARK    FLORIDA    337816246

WAL-MART - #4677

   W159S6530 MOORLAND RD    MUSKEGO    WISCONSIN    531507515

WAL-MART - #4678

   240 N 3400 W    HURRICANE    UTAH    84737

WAL-MART - #4679

   34025 LA HIGHWAY 16    DENHAM SPRINGS    LOUISIANA    707068629

WAL-MART - #4681

   4302 W GANDY BLVD    TAMPA    FLORIDA    336113406

WAL-MART - #4682

   164 CAMP CREEK PKWY    GORDONSVILLE    VIRGINIA    229426878

WAL-MART - #4687

   275 N GULPH RD    KING OF PRUSSIA    PENNSYLVANIA    194062803

WAL-MART - #4689

   4689 W CEDAR HILLS DR    PLEASANT GROVE    UTAH    84062

WAL-MART - #4690

   201 34TH ST N    SAINT PETERSBURG    FLORIDA    337138552

WAL-MART - #4695

   6660 GODFREY RD    GODFREY    ILLINOIS    620352219

WAL-MART - #4696

   1274 S US HIGHWAY 189    HEBER CITY    UTAH    84032

WAL-MART - #4697

   3227 OLD FOREST RD    LYNCHBURG    VIRGINIA    245012325

WAL-MART - #4699

   2415 N BLOOMINGTON ST    STREATOR    ILLINOIS    61364

WAL-MART - #5021

   2275 GUS THOMASSON RD    DALLAS    TEXAS    752283002

WAL-MART - #5022

   1901 TCHOUPITOULAS ST    NEW ORLEANS    LOUISIANA    701301915

WAL-MART - #5023

   1200 HIGHLAND AVE    NATIONAL CITY    CALIFORNIA    919503541

WAL-MART - #5025

   10420 MAYSVILLE RD    FORT WAYNE    INDIANA    468359762

WAL-MART - #5027

   4975 TRANSIT RD    LANCASTER    NEW YORK    14086

WAL-MART - #5028

   2925 GLENDALE AVE    TOLEDO    OHIO    436142684

WAL-MART - #5029

   3721 NAVARRE AVE    OREGON    OHIO    436163433

WAL-MART - #5030

   5821 W CENTRAL AVE    TOLEDO    OHIO    436151403

WAL-MART - #5031

   8280 N CORTARO RD    TUCSON    ARIZONA    857439393

WAL-MART - #5032

   8450 LA PALMA AVE    BUENA PARK    CALIFORNIA    906203210

WAL-MART - #5033

   1300 BARLOW RD    FORT MORGAN    COLORADO    807014363

WAL-MART - #5034

   4770 COLONIAL BLVD    FORT MYERS    FLORIDA    339661034

WAL-MART - #5035

   6745 N CHURCH AVE    MULBERRY    FLORIDA    338602080

WAL-MART - #5036

   6192 GUNN HWY    TAMPA    FLORIDA    336254014

WAL-MART - #5037

   464016 STATE ROAD 200    YULEE    FLORIDA    320976339

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5038

   12690 S ROUTE 59    PLAINFIELD    ILLINOIS    605855412

WAL-MART - #5039

   263 WALMART DR    CAMDEN    DELAWARE    199341308

WAL-MART - #5040

   2200 WASHINGTON AVE    CARNEGIE    PENNSYLVANIA    151063621

WAL-MART - #5041

   19205 STATE ROUTE 410 E    BONNEY LAKE    WASHINGTON    983916305

WAL-MART - #5042

   12789 MIDWAY RD    DALLAS    TEXAS    752446333

WAL-MART - #5043

   6990 E SHELBY DR    MEMPHIS    TENNESSEE    381253416

WAL-MART - #5044

   10000 BARTEL BLVD    GALENA    ILLINOIS    610368219

WAL-MART - #5045

   22605 STATE HIGHWAY 249    TOMBALL    TEXAS    773758239

WAL-MART - #5046

   805 TOWN CENTRE    CLAYTON    NORTH CAROLINA    275202179

WAL-MART - #5047

   130 BLACK HORSE PIKE    AUDUBON    NEW JERSEY    081061960

WAL-MART - #5048

   30729 LYON CENTER DR E    NEW HUDSON    MICHIGAN    481658903

WAL-MART - #5049

   13420 W COAL MINE AVE    LITTLETON    COLORADO    801275402

WAL-MART - #5051

   920 47TH AVE    GREELEY    COLORADO    806342042

WAL-MART - #5054

   11900 ATLANTIC BLVD    JACKSONVILLE    FLORIDA    322252920

WAL-MART - #5055

   9885 COLLIER BLVD    NAPLES    FLORIDA    341142638

WAL-MART - #5056

   17585 AIRLINE HWY    PRAIRIEVILLE    LOUISIANA    707693303

WAL-MART - #5057

   2900 S RUTHERFORD BLVD    MURFREESBORO    TENNESSEE    371305993

WAL-MART - #5058

   3035 HAMILTON CHURCH RD    ANTIOCH    TENNESSEE    370131429

WAL-MART - #5060

   1410 S RANDALL RD    ALGONQUIN    ILLINOIS    601025919

WAL-MART - #5063

   1830 GALLERIA BLVD    CHARLOTTE    NORTH CAROLINA    282702409

WAL-MART - #5064

   6065 GULL RD    KALAMAZOO    MICHIGAN    490489433

WAL-MART - #5065

   501 N 9TH ST    KALAMAZOO    MICHIGAN    490096594

WAL-MART - #5066

   35901 CHESTER RD    AVON    OHIO    440111069

WAL-MART - #5068

   200 SUNRISE MALL    MASSAPEQUA    NEW YORK    117584340

WAL-MART - #5069

   3576 US HIGHWAY 22    BRANCHBURG    NEW JERSEY    088763438

WAL-MART - #5070

   5200 S FORT APACHE RD    LAS VEGAS    NEVADA    891481722

WAL-MART - #5071

   6301 NW QUANNAH PARKER TRL    LAWTON    OKLAHOMA    735051326

WAL-MART - #5072

   19503 NORMANDIE AVE    TORRANCE    CALIFORNIA    905011361

WAL-MART - #5073

   17432 SE 270TH PL    COVINGTON    WASHINGTON    980424962

WAL-MART - #5074

   430 N COIT RD    RICHARDSON    TEXAS    750805404

WAL-MART - #5075

   3405 MARRON RD    OCEANSIDE    CALIFORNIA    920564673

WAL-MART - #5076

   24 WALTON DR    BREWER    MAINE    044121001

WAL-MART - #5077

   300 WOOTTON ST    BOONTON    NEW JERSEY    070051925

WAL-MART - #5078

   6600 W NOB HILL BLVD    YAKIMA    WASHINGTON    98908

WAL-MART - #5079

   1617 E BEACH BLVD    PASS CHRISTIAN    MISSISSIPPI    395714914

WAL-MART - #5080

   1732 PRECINCT LINE RD    HURST    TEXAS    760543165

WAL-MART - #5082

   8303 W RIDGEWOOD DR    PARMA    OHIO    441295524

WAL-MART - #5083

   6594 MAYFIELD RD    MAYFIELD HTS    OHIO    441243218

WAL-MART - #5085

   701 HAWLEY AVE    BELMONT    NORTH CAROLINA    280123382

WAL-MART - #5087

   550 HIGHWAY 17 N    NORTH MYRTLE BEACH    SOUTH CAROLINA    295822904

WAL-MART - #5088

   1 CABELAS DR    TRIADELPHIA    WEST VIRGINIA    26059

WAL-MART - #5089

   9165 CAHILL AVE    INVER GROVE HEIGHTS    MINNESOTA    550763542

WAL-MART - #5090

   1415 LAWRENCE DR    DE PERE    WISCONSIN    541153927

WAL-MART - #5091

   26270 NORTHWEST FWY    CYPRESS    TEXAS    774291761

WAL-MART - #5092

   190 E ROUND GROVE RD    LEWISVILLE    TEXAS    750678301

WAL-MART - #5093

   4404 S PEORIA AVE    TULSA    OKLAHOMA    741053926

WAL-MART - #5094

   9700 HILLCROFT ST    HOUSTON    TEXAS    770963808

WAL-MART - #5095

   495 FLATBUSH AVE    HARTFORD    CONNECTICUT    061063601

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5096

   34500 MONTEREY AVE    PALM DESERT    CALIFORNIA    922112089

WAL-MART - #5097

   5650 BAY RD    SAGINAW    MICHIGAN    486042510

WAL-MART - #5098

   1970 UNIVERSITY BLVD S    MOBILE    ALABAMA    366092924

WAL-MART - #5099

   2545 RIMROCK AVE    GRAND JUNCTION    COLORADO    815058664

WAL-MART - #5100

   1916 CENTER POINT PKWY    CENTER POINT    ALABAMA    352154512

WAL-MART - #5101

   300 S HIGHWAY 160    PAHRUMP    NEVADA    890482132

WAL-MART - #5103

   4600 ROOSEVELT BLVD    PHILADELPHIA    PENNSYLVANIA    191242340

WAL-MART - #5104

   1701 W DOROTHY LN    DAYTON    OHIO    454391838

WAL-MART - #5105

   10 RIVERTON COMMONS DR    FRONT ROYAL    VIRGINIA    226306718

WAL-MART - #5106

   4255 ALAFAYA TRL    OVIEDO    FLORIDA    327659410

WAL-MART - #5107

   109 GALLATIN PIKE N    MADISON    TENNESSEE    371153701

WAL-MART - #5108

   3000 SAUL KLEINFELD DR    EL PASO    TEXAS    799360989

WAL-MART - #5109

   4570 S 4000 W    WEST VALLEY CITY    UTAH    841206232

WAL-MART - #5110

   1360 DRAPER PKWY    DRAPER    UTAH    840208567

WAL-MART - #5111

   1501 US HIGHWAY 22    WATCHUNG    NEW JERSEY    070696507

WAL-MART - #5113

   165 VAUGHAN LN    PELL CITY    ALABAMA    351257808

WAL-MART - #5115

   3101 W KIMBERLY RD    DAVENPORT    IOWA    528063400

WAL-MART - #5116

   9025 SPENCER HWY    LA PORTE    TEXAS    775713870

WAL-MART - #5117

   116 LUCY LN    WAYNESBORO    VIRGINIA    229803275

WAL-MART - #5118

   10050 GLENWOOD AVE    RALEIGH    NORTH CAROLINA    276178436

WAL-MART - #5119

   5531 EDMONDSON PIKE    NASHVILLE    TENNESSEE    372115808

WAL-MART - #5120

   3706 W 9800 S    SOUTH JORDAN    UTAH    840959555

WAL-MART - #5122

   2856 HICKORY HILL RD    MEMPHIS    TENNESSEE    381152173

WAL-MART - #5123

   5550 E WOODMEN RD    COLORADO SPRINGS    COLORADO    809205257

WAL-MART - #5124

   5605 W NORTHERN AVE    GLENDALE    ARIZONA    853011332

WAL-MART - #5126

   1950 W MAIN ST    CENTRE    ALABAMA    359602811

WAL-MART - #5127

   4622 MORMON COULEE RD    LA CROSSE    WISCONSIN    546018224

WAL-MART - #5129

   6210 ANNAPOLIS RD    LANDOVER HILLS    MARYLAND    207841308

WAL-MART - #5130

   9745 ROOSEVELT BLVD    PHILADELPHIA    PENNSYLVANIA    191141010

WAL-MART - #5131

   3461 HORIZON BLVD    BENSALEM    PENNSYLVANIA    190200000

WAL-MART - #5132

   5216 RED BUG LAKE RD    WINTER SPRINGS    FLORIDA    327084912

WAL-MART - #5133

   5000 RHONDA RD    ANDERSON    CALIFORNIA    960079010

WAL-MART - #5134

   5075 GOSFORD RD    BAKERSFIELD    CALIFORNIA    933134993

WAL-MART - #5136

   1131 N BEALE RD    MARYSVILLE    CALIFORNIA    959016107

WAL-MART - #5137

   6101 S AURORA PKWY    AURORA    COLORADO    800165801

WAL-MART - #5139

   235 E DORSET DR    DIXON    CALIFORNIA    956209232

WAL-MART - #5140

   5500 GROSSMONT CENTER DR    LA MESA    CALIFORNIA    919423016

WAL-MART - #5141

   16960 W MAPLE RD    OMAHA    NEBRASKA    681162237

WAL-MART - #5142

   3575 STATE ROUTE 66    NEPTUNE    NEW JERSEY    077532602

WAL-MART - #5144

   8315 FM 78    CONVERSE    TEXAS    78109

WAL-MART - #5145

   1603 VANCE JACKSON RD    SAN ANTONIO    TEXAS    782134470

WAL-MART - #5146

   8030 BANDERA RD    SAN ANTONIO    TEXAS    782505180

WAL-MART - #5147

   1521 N COCKRELL HILL RD    DALLAS    TEXAS    752111315

WAL-MART - #5150

   1900 MAPLEWOOD COMMONS DR    MAPLEWOOD    MISSOURI    631431005

WAL-MART - #5151

   825 CARTERSVILLE HWY SE    ROME    GEORGIA    301618449

WAL-MART - #5152

   6433 FALLBROOK AVE    WEST HILLS    CALIFORNIA    913073543

WAL-MART - #5154

   1827 WALNUT GROVE AVE    ROSEMEAD    CALIFORNIA    91770

WAL-MART - #5155

   1550 S VALLEY DR    LAS CRUCES    NEW MEXICO    880053110

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5156

   1540 E 2ND ST    BEAUMONT    CALIFORNIA    922233101

WAL-MART - #5157

   155 E COURTLAND ST    MORTON    ILLINOIS    615508931

WAL-MART - #5159

   2750 COOK RD    WEST BRANCH    MICHIGAN    486618744

WAL-MART - #5160

   1700 W MICHIGAN AVE    JACKSON    MICHIGAN    492024005

WAL-MART - #5162

   27931 KELLY JOHNSON PKWY    SANTA CLARITA    CALIFORNIA    913555083

WAL-MART - #5164

   11729 IMPERIAL HWY    NORWALK    CALIFORNIA    906502819

WAL-MART - #5165

   1421 FRONTAGE RD    ALAMO    TEXAS    785162313

WAL-MART - #5166

   1021 E PINE ST    DEMING    NEW MEXICO    880307009

WAL-MART - #5167

   1052 TURF FARM RD    PAYSON    UTAH    846511645

WAL-MART - #5168

   10 E 1300 S    RICHFIELD    UTAH    847013122

WAL-MART - #5170

   3001 SILVERBERG DR    SIDNEY    NEBRASKA    691623033

WAL-MART - #5172

   1900 S JEFFERSON ST    PERRY    FLORIDA    323485615

WAL-MART - #5173

   815 SHUGART RD    DALTON    GEORGIA    307202433

WAL-MART - #5174

   7855 MOFFETT RD    SEMMES    ALABAMA    365755411

WAL-MART - #5175

   589 W MAIN ST    COOKEVILLE    TENNESSEE    385065320

WAL-MART - #5177

   100 COMMERCE CIR    BRISTOL    PENNSYLVANIA    190073112

WAL-MART - #5178

   220 ENTERPRISE DR    ROCKAWAY    NEW JERSEY    078662157

WAL-MART - #5179

   201 S CHICKASAW TRL    ORLANDO    FLORIDA    328253504

WAL-MART - #5180

   10303 METCALF AVE    OVERLAND PARK    KANSAS    662121805

WAL-MART - #5181

   6513 MEADOWBROOK DR    FORT WORTH    TEXAS    761125124

WAL-MART - #5183

   3800 RUCKRIEGEL PKWY    JEFFERSONTOWN    KENTUCKY    402993958

WAL-MART - #5184

   6647 WINCHESTER BLVD    CANAL WINCHESTER    OHIO    431102055

WAL-MART - #5185

   1221 GEORGESVILLE RD    COLUMBUS    OHIO    432283327

WAL-MART - #5186

   2501 S MARKET ST    GILBERT    ARIZONA    852951300

WAL-MART - #5189

   5250 W INDIAN SCHOOL RD    PHOENIX    ARIZONA    850312605

WAL-MART - #5190

   2501 W HAPPY VALLEY RD    PHOENIX    ARIZONA    850853701

WAL-MART - #5191

   802 E US HIGHWAY 80    FORNEY    TEXAS    751268603

WAL-MART - #5192

   5821 ANTELOPE RD    SACRAMENTO    CALIFORNIA    958423902

WAL-MART - #5193

   12721 MORENO BEACH DR    MORENO VALLEY    CALIFORNIA    925554411

WAL-MART - #5195

   11400 HIGHWAY 99    EVERETT    WASHINGTON    982044801

WAL-MART - #5196

   5255 ELVIS PRESLEY BLVD    MEMPHIS    TENNESSEE    381168233

WAL-MART - #5197

   330 SUTTON RD SE    OWENS CROSS ROADS    ALABAMA    357639164

WAL-MART - #5199

   475 E IL ROUTE 173    ANTIOCH    ILLINOIS    600029406

WAL-MART - #5200

   2030 FRUITVILLE PIKE    LANCASTER    PENNSYLVANIA    176013998

WAL-MART - #5201

   2220 STATE ROUTE 27    EDISON    NEW JERSEY    088173314

WAL-MART - #5202

   85 CROOKED HILL RD    COMMACK    NEW YORK    117255407

WAL-MART - #5203

   375 LAFAYETTE ST    LONDON    OHIO    431409326

WAL-MART - #5205

   1356 E HIGHWAY 193    LAYTON    UTAH    840408533

WAL-MART - #5206

   1604 E SKYLINE DR    SOUTH OGDEN    UTAH    844055200

WAL-MART - #5207

   9000 METCALF AVE    OVERLAND PARK    KANSAS    662121457

WAL-MART - #5210

   2050 N HIGHWAY 78    WYLIE    TEXAS    750986043

WAL-MART - #5211

   5001 MCKINNEY RANCH PKWY    MCKINNEY    TEXAS    750708601

WAL-MART - #5216

   5730 W AMARILLO BLVD    AMARILLO    TEXAS    791064004

WAL-MART - #5218

   3501 34TH ST S    SAINT PETERSBURG    FLORIDA    337113820

WAL-MART - #5219

   550 CONGRESSIONAL DR    LAWRENCE    KANSAS    660494735

WAL-MART - #5220

   8220 N DALE MABRY HWY    TAMPA    FLORIDA    336142686

WAL-MART - #5221

   8885 N FLORIDA AVE    TAMPA    FLORIDA    336041415

WAL-MART - #5227

   6000 BURKE COMMONS RD    BURKE    VIRGINIA    220152805

WAL-MART - #5228

   6405 DOBBIN RD    COLUMBIA    MARYLAND    210454736

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5229

   1000 EASTON RD    WYNCOTE    PENNSYLVANIA    190952900

WAL-MART - #5230

   3460 EL CAMINO AVE    SACRAMENTO    CALIFORNIA    958216310

WAL-MART - #5232

   1000 AIRPORT RD    RIFLE    COLORADO    816508407

WAL-MART - #5233

   5675 W 6200 S    WEST VALLEY CITY    UTAH    841187915

WAL-MART - #5234

   1632 N 2000 W    CLEARFIELD    UTAH    840158367

WAL-MART - #5235

   9151 QUARRY BEND DR    SANDY    UTAH    840947701

WAL-MART - #5236

   1201 MORGANTOWN RD    BOWLING GREEN    KENTUCKY    421019202

WAL-MART - #5239

   567 RT 100 N    BECHTELSVILLE    PENNSYLVANIA    19505

WAL-MART - #5240

   135 FAIRGROUNDS MEMORIAL PKWY    ITHACA    NEW YORK    148505362

WAL-MART - #5241

   915 MILLS    IRWIN    PENNSYLVANIA    15642

WAL-MART - #5242

   8064 BREWERTON RD    CICERO    NEW YORK    130399603

WAL-MART - #5244

   19301 CANTRELL RD    LITTLE ROCK    ARKANSAS    722234457

WAL-MART - #5245

   3302 SE MILITARY DR    SAN ANTONIO    TEXAS    782233980

WAL-MART - #5246

   1255 HIGHWAY 59 LOOP N    WHARTON    TEXAS    774887810

WAL-MART - #5247

   1228 N HIGHWAY 377    ROANOKE    TEXAS    762629122

WAL-MART - #5250

   904 CYPRESS PKWY    KISSIMMEE    FLORIDA    347593456

WAL-MART - #5251

   490 GREENWAY VIEW DR    CHATTANOOGA    TENNESSEE    374115689

WAL-MART - #5252

   4221 ATLANTA HWY    LOGANVILLE    GEORGIA    300527316

WAL-MART - #5253

   632 GRASSFIELD PKWY    CHESAPEAKE    VIRGINIA    233227449

WAL-MART - #5254

   2114 S MAIN ST    WAKE FOREST    NORTH CAROLINA    275878817

WAL-MART - #5255

   6216 ELLIOT DR    TAMPA    FLORIDA    336152650

WAL-MART - #5257

   5122 E UNIVERSITY DR    MESA    ARIZONA    852057209

WAL-MART - #5258

   5850 W CRAIG RD    LAS VEGAS    NEVADA    891302558

WAL-MART - #5259

   6151 W LAKE MEAD BLVD    LAS VEGAS    NEVADA    891082660

WAL-MART - #5260

   4208 PLEASANT CROSSING BLVD    ROGERS    ARKANSAS    727581345

WAL-MART - #5261

   342 COMMERCIAL LN    PINEVILLE    MISSOURI    648567069

WAL-MART - #5262

   2181 PELHAM PKWY    PELHAM    ALABAMA    351241119

WAL-MART - #5263

   2300 TREASURY DR SE    CLEVELAND    TENNESSEE    373237185

WAL-MART - #5264

   13140 S TAMIAMI TRL    OSPREY    FLORIDA    34229

WAL-MART - #5266

   12610 US HIGHWAY 19    HUDSON    FLORIDA    346671954

WAL-MART - #5269

   490 E SILVERADO RANCH BLVD    LAS VEGAS    NEVADA    891836290

WAL-MART - #5270

   585 N STATE ST    LINDON    UTAH    840421339

WAL-MART - #5272

   21200 OLHAVA WAY NW    POULSBO    WASHINGTON    983709457

WAL-MART - #5273

   1110 W WASHINGTON ST    SEQUIM    WASHINGTON    983823270

WAL-MART - #5274

   1131 KUALA ST    PEARL CITY    HAWAII    967822886

WAL-MART - #5275

   6435 BELLS FERRY RD    WOODSTOCK    GEORGIA    301892317

WAL-MART - #5276

   1555 N RAND RD    PALATINE    ILLINOIS    600742919

WAL-MART - #5278

   591 MEMORIAL DR    CHICOPEE    MASSACHUSETTS    010205064

WAL-MART - #5280

   8350 SHAVER RD    PORTAGE    MICHIGAN    490245441

WAL-MART - #5281

   306 US HIGHWAY 9 N    WOODBRIDGE    NEW JERSEY    070951004

WAL-MART - #5282

   3800 DEWEY AVE    GREECE    NEW YORK    14616

WAL-MART - #5285

   3200 ATLANTIC BLVD NE    CANTON    OHIO    447053933

WAL-MART - #5286

   9320 N PENNSYLVANIA AVE    OKLAHOMA CITY    OKLAHOMA    731201515

WAL-MART - #5287

   21150 KUYKENDAHL RD    SPRING    TEXAS    773793300

WAL-MART - #5288

   220 N HIGHWAY 175    SEAGOVILLE    TEXAS    751591841

WAL-MART - #5292

   4431 NEW BERN AVE    RALEIGH    NORTH CAROLINA    276101443

WAL-MART - #5293

   77 GREEN ACRES RD    VALLEY STREAM    NEW YORK    115811008

WAL-MART - #5294

   1365 BOSTON POST RD    MILFORD    CONNECTICUT    064602755

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5295

   901 BROADHOLLOW RD    FARMINGDALE    NEW YORK    117353906

WAL-MART - #5296

   25 NICHOLS DR    BARBOURSVILLE    WEST VIRGINIA    255041813

WAL-MART - #5297

   143 THIERMAN LN    SAINT MATTHEWS    KENTUCKY    402075009

WAL-MART - #5298

   223 N MYRTLE SCHOOL RD    GASTONIA    NORTH CAROLINA    280521257

WAL-MART - #5299

   550 US HIGHWAY 27    CLERMONT    FLORIDA    34711

WAL-MART - #5300

   9205 GIBSONTON DR    GIBSONTON    FLORIDA    335344608

WAL-MART - #5301

   4375 BELVEDERE RD    WEST PALM BEACH    FLORIDA    334061545

WAL-MART - #5303

   1280 GAIL GARDNER WAY    PRESCOTT    ARIZONA    863051641

WAL-MART - #5304

   1916 S LINDSAY RD    MESA    ARIZONA    852047108

WAL-MART - #5305

   1150 BROADWAY    CHULA VISTA    CALIFORNIA    919112707

WAL-MART - #5306

   5545 SIMMONS ST    NORTH LAS VEGAS    NEVADA    890319005

WAL-MART - #5307

   1725 E SANTA FE ST    GARDNER    KANSAS    660301657

WAL-MART - #5308

   11010 W 74TH TER    SHAWNEE    KANSAS    662034422

WAL-MART - #5309

   46440 US HIGHWAY 20    OBERLIN    OHIO    440749475

WAL-MART - #5311

   1721 N CUSTER RD    MCKINNEY    TEXAS    750713274

WAL-MART - #5312

   3851 AIRPORT FWY    FORT WORTH    TEXAS    761115906

WAL-MART - #5313

   6100 RONALD REAGAN DR    LAKE ST LOUIS    MISSOURI    633672660

WAL-MART - #5314

   4420 S WESTERN AVE    OKLAHOMA CITY    OKLAHOMA    731093414

WAL-MART - #5316

   1401 N SAGINAW BLVD    SAGINAW    TEXAS    761795096

WAL-MART - #5317

   9300 S I H    AUSTIN    TEXAS    787481741

WAL-MART - #5319

   1881 ROBERT C BYRD DR    MAC ARTHUR    WEST VIRGINIA    258730000

WAL-MART - #5320

   121 W ELMSLEY ST    GREENSBORO    NORTH CAROLINA    274068276

WAL-MART - #5321

   9131 COLLEGE PKWY    FORT MYERS    FLORIDA    33919

WAL-MART - #5325

   5555 W ATLANTIC BLVD    MARGATE    FLORIDA    330635296

WAL-MART - #5326

   9570 SW HIGHWAY 200    OCALA    FLORIDA    344817720

WAL-MART - #5327

   9830 OLD HAMMOND HWY    BATON ROUGE    LOUISIANA    708168251

WAL-MART - #5328

   14241 COURSEY BLVD    BATON ROUGE    LOUISIANA    708171368

WAL-MART - #5329

   4435 W ANTHEM WAY    ANTHEM    ARIZONA    850860467

WAL-MART - #5330

   6145 N 35TH AVE    PHOENIX    ARIZONA    850171940

WAL-MART - #5331

   7575 W LOWER BUCKEYE RD    PHOENIX    ARIZONA    850433450

WAL-MART - #5332

   730 E MCKELLIPS RD    MESA    ARIZONA    852032537

WAL-MART - #5334

   3301 TOWER    AURORA    COLORADO    800113509

WAL-MART - #5335

   250 WILDCAT DR    BRAWLEY    CALIFORNIA    922279654

WAL-MART - #5338

   4840 SHAWLINE ST    SAN DIEGO    CALIFORNIA    921111400

WAL-MART - #5339

   877 FREEPORT RD    PITTSBURGH    PENNSYLVANIA    152382709

WAL-MART - #5340

   500 ROUTE 38    CHERRY HILL    NEW JERSEY    080022954

WAL-MART - #5341

   500 SUMMIT BLVD    BROOMFIELD    COLORADO    800218219

WAL-MART - #5342

   2501 S AVENUE B    YUMA    ARIZONA    853647734

WAL-MART - #5343

   10001 SOUTHPOINT PKWY    FREDERICKSBURG    VIRGINIA    224072700

WAL-MART - #5344

   1238 PUTTY HILL AVE    TOWSON    MARYLAND    212865878

WAL-MART - #5345

   10600 TOWN CENTER BLVD    DUNKIRK    MARYLAND    207542737

WAL-MART - #5346

   1318 MEBANE OAKS RD    MEBANE    NORTH CAROLINA    273029681

WAL-MART - #5348

   851 ANN ST    MONTGOMERY    ALABAMA    361072800

WAL-MART - #5349

   8335 E GUADALUPE RD    MESA    ARIZONA    852129630

WAL-MART - #5350

   4627 S 900 E    SALT LAKE CITY    UTAH    841174879

WAL-MART - #5352

   801 N RANDALL RD    BATAVIA    ILLINOIS    605101992

WAL-MART - #5355

   1241 E COLUMBUS ST    KENTON    OHIO    43326

WAL-MART - #5356

   300 RESORT PLAZA DR    BLAIRSVILLE    PENNSYLVANIA    157177934

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5358

   100 S CONESTOGA DR    SHIPPENSBURG    PENNSYLVANIA    172579031

WAL-MART - #5359

   721 BOYD RD    AZLE    TEXAS    760204811

WAL-MART - #5360

   11415 HYDETOWN RD    TITUSVILLE    PENNSYLVANIA    163541333

WAL-MART - #5361

   12850 L ST    OMAHA    NEBRASKA    681372078

WAL-MART - #5363

   11465 TARA BLVD    LOVEJOY    GEORGIA    30250

WAL-MART - #5365

   3950 N WICKHAM RD    MELBOURNE    FLORIDA    329352311

WAL-MART - #5366

   3550 S BABCOCK ST    MELBOURNE    FLORIDA    329018204

WAL-MART - #5368

   1940 TURNER RD SE    SALEM    OREGON    973022003

WAL-MART - #5369

   1100 N ESTRELLA PKWY    GOODYEAR    ARIZONA    853382808

WAL-MART - #5370

   2514 MAIN ST    LONGMONT    COLORADO    805049740

WAL-MART - #5372

   3430 TAYLOR AVE    EVANSVILLE    INDIANA    477140755

WAL-MART - #5373

   2786 COMMERCIAL BLVD    CHIPPEWA FALLS    WISCONSIN    547295031

WAL-MART - #5374

   100A E WASHINGTON JACKSON RD    EATON    OHIO    453209729

WAL-MART - #5376

   621 E LAKE ST    TAWAS CITY    MICHIGAN    487639213

WAL-MART - #5379

   1450 MORRELL AVE    CONNELLSVILLE    PENNSYLVANIA    154253809

WAL-MART - #5380

   1775 WASHINGTON ST    HANOVER    MASSACHUSETTS    023391665

WAL-MART - #5381

   5055 LIBRARY RD    BETHEL PARK    PENNSYLVANIA    151022813

WAL-MART - #5384

   1130 HIGHWAY 77    BRIDGETON    NEW JERSEY    083025988

WAL-MART - #5385

   1804 N CLINTON ST    DEFIANCE    OHIO    435128556

WAL-MART - #5386

   14700 US HIGHWAY 31    GRAND HAVEN    MICHIGAN    494178390

WAL-MART - #5387

   15050 S SPRINGDALE AVE    MIDDLEFIELD    OHIO    440629211

WAL-MART - #5388

   1701 W FM 646 RD    LEAGUE CITY    TEXAS    775734968

WAL-MART - #5389

   600 HEWITT DR    WACO    TEXAS    767126412

WAL-MART - #5390

   210 COBB PKWY S    MARIETTA    GEORGIA    300606509

WAL-MART - #5391

   5420 JULIET BLVD    NAPLES    FLORIDA    341092628

WAL-MART - #5392

   980 W PARKER ST    BAXLEY    GEORGIA    315130653

WAL-MART - #5394

   770 W EL MONTE WAY    DINUBA    CALIFORNIA    936183493

WAL-MART - #5396

   1330 GOLDFISH FARM RD SE    ALBANY    OREGON    973225154

WAL-MART - #5397

   955 FRONTENAC DR    WINONA    MINNESOTA    559876504

WAL-MART - #5398

   3902 W RIVERSIDE BLVD    ROCKFORD    ILLINOIS    611019507

WAL-MART - #5399

   1640 S GALENA AVE    DIXON    ILLINOIS    610219611

WAL-MART - #5402

   4650 W NORTH AVE    CHICAGO    ILLINOIS    606394611

WAL-MART - #5403

   100 S HIGH CROSS RD    URBANA    ILLINOIS    618027804

WAL-MART - #5404

   103 W HOLBROOK RD    GLENWOOD    ILLINOIS    604251555

WAL-MART - #5406

   8010 E 38TH ST    INDIANAPOLIS    INDIANA    462265984

WAL-MART - #5408

   3805 S KEYSTONE AVE    INDIANAPOLIS    INDIANA    462273540

WAL-MART - #5409

   7725 HOKE RD    CLAYTON    OHIO    453159725

WAL-MART - #5410

   4000 TUSCARAWAS ST W    CANTON    OHIO    447085503

WAL-MART - #5411

   3062 S STATE RD    IONIA    MICHIGAN    488469416

WAL-MART - #5414

   580 US HIGHWAY 9    LANOKA HARBOR    NEW JERSEY    087342210

WAL-MART - #5416

   915 E RANDOL MILL RD    ARLINGTON    TEXAS    760116017

WAL-MART - #5417

   175 OUTER LOOP    LOUISVILLE    KENTUCKY    402145544

WAL-MART - #5418

   2020 BASHFORD MANOR LN    LOUISVILLE    KENTUCKY    402182114

WAL-MART - #5419

   2630 MCINGVALE RD    HERNANDO    MISSISSIPPI    386328658

WAL-MART - #5420

   3250 VINELAND RD    KISSIMMEE    FLORIDA    347464893

WAL-MART - #5422

   500 E ALICE ST    BAINBRIDGE    GEORGIA    398194998

WAL-MART - #5423

   6570 E LAKE MEAD BLVD    LAS VEGAS    NEVADA    891567044

WAL-MART - #5424

   11500 HANNON RD    EAGLE POINT    OREGON    975249598

WAL-MART - #5425

   1861 S SAN JACINTO AVE    SAN JACINTO    CALIFORNIA    925835605

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5426

   40580 ALBRAE ST    FREMONT    CALIFORNIA    945382448

WAL-MART - #5428

   1710 S GREENFIELD RD    MESA    ARIZONA    852063481

WAL-MART - #5429

   14111 N PRASADA PKWY    SURPRISE    ARIZONA    85388

WAL-MART - #5430

   3500 COORS BLVD SW    ALBUQUERQUE    NEW MEXICO    871215274

WAL-MART - #5432

   250 RICHMOND WAY    NEW RICHMOND    WISCONSIN    540176829

WAL-MART - #5433

   3604 N HIGHWAY 7    HOT SPRINGS VILLAGE    ARKANSAS    719099607

WAL-MART - #5434

   15555 HESPERIAN BLVD    SAN LEANDRO    CALIFORNIA    94579

WAL-MART - #5435

   777 STORY RD    SAN JOSE    CALIFORNIA    951222628

WAL-MART - #5436

   1251 CENTERVILLE RD    WILMINGTON    DELAWARE    198086240

WAL-MART - #5437

   1450 UNIVERSITY AVE W    SAINT PAUL    MINNESOTA    551044012

WAL-MART - #5438

   15333 W NATIONAL AVE    NEW BERLIN    WISCONSIN    531515154

WAL-MART - #5439

   315 FOXON BLVD    NEW HAVEN    CONNECTICUT    065132355

WAL-MART - #5440

   10000 SE 82ND AVE    CLACKAMAS    OREGON    970862304

WAL-MART - #5441

   2600 NW ROCHESTER RD    TOPEKA    KANSAS    666171270

WAL-MART - #5442

   1050 N ROHLWING RD    ADDISON    ILLINOIS    601011034

WAL-MART - #5443

   4650 S EMERSON AVE    INDIANAPOLIS    INDIANA    462035932

WAL-MART - #5444

   10305 COUNTRY CLUB RD    IRONWOOD    MICHIGAN    499389627

WAL-MART - #5445

   2711 ELM ST    ERIE    PENNSYLVANIA    165042935

WAL-MART - #5446

   405 MURHTA DR    WAYNESBURG    PENNSYLVANIA    15370

WAL-MART - #5447

   150 HARRISON AVE    KEARNY    NEW JERSEY    070325950

WAL-MART - #5449

   9929 STATE HIGHWAY 6    MISSOURI CITY    TEXAS    77459

WAL-MART - #5450

   75 N EAST PLZ    NORTH EAST    MARYLAND    219013617

WAL-MART - #5451

   3920 SKYLINE BLVD    CAPE CORAL    FLORIDA    339145835

WAL-MART - #5453

   505 PINE ISLAND RD SW    CAPE CORAL    FLORIDA    33991

WAL-MART - #5455

   1040 MALABAR RD SE    PALM BAY    FLORIDA    329073251

WAL-MART - #5457

   8400 EDGEWATER DR    OAKLAND    CALIFORNIA    946211468

WAL-MART - #5458

   37 STAFFORD LN    DELTA    COLORADO    814163465

WAL-MART - #5460

   2000 US HIGHWAY 181    PORTLAND    TEXAS    783741734

WAL-MART - #5462

   430 SE 192ND AVE    VANCOUVER    WASHINGTON    986839531

WAL-MART - #5463

   1220 THEIL ST    HARTFORD    WISCONSIN    530271448

WAL-MART - #5466

   1693 STRINGTOWN RD    GROVE CITY    OHIO    431238265

WAL-MART - #5469

   1881 BALTIMORE PIKE    HANOVER    PENNSYLVANIA    173319605

WAL-MART - #5470

   6716 TOWNE CENTER BLVD    HUNTINGDON    PENNSYLVANIA    166526933

WAL-MART - #5471

   2485 POSSUM RUN RD    MANSFIELD    OHIO    449039475

WAL-MART - #5472

   7000 E MICHIGAN AVE    SALINE    MICHIGAN    481769514

WAL-MART - #5476

   820 DELSEA DR    WESTVILLE    NEW JERSEY    080931231

WAL-MART - #5477

   401 SUPERCENTER DR    JEFFERSON CITY    MISSOURI    65101

WAL-MART - #5478

   8201 N FM 620    AUSTIN    TEXAS    787264032

WAL-MART - #5479

   1548 FM 685    PFLUGERVILLE    TEXAS    786603576

WAL-MART - #5480

   4700 E PALM VALLEY BLVD    ROUND ROCK    TEXAS    78665

WAL-MART - #5481

   9820 CALLABRIDGE CT    CHARLOTTE    NORTH CAROLINA    282167669

WAL-MART - #5482

   201 WALMART DR    EATONTON    GEORGIA    310246761

WAL-MART - #5485

   2500 W 95TH ST    EVERGREEN PARK    ILLINOIS    608052807

WAL-MART - #5486

   4005 167TH ST    COUNTRY CLUB HILLS    ILLINOIS    604782022

WAL-MART - #5487

   US HWY    TRAVELERS REST    SOUTH CAROLINA    296902168

WAL-MART - #5488

   7500 TIDEWATER DR    NORFOLK    VIRGINIA    235053703

WAL-MART - #5489

   930 E 3RD ST    PEMBROKE    NORTH CAROLINA    283727243

WAL-MART - #5491

   2266 WYOMING BLVD NE    ALBUQUERQUE    NEW MEXICO    871122620

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5492

   700 6TH ST N    SOCORRO    NEW MEXICO    878014242

WAL-MART - #5493

   7480 PADRE ISLAND HWY    BROWNSVILLE    TEXAS    785213449

WAL-MART - #5494

   500 S UTAH AVE    IDAHO FALLS    IDAHO    834023305

WAL-MART - #5495

   50 N MACDADE BLVD    GLENOLDEN    PENNSYLVANIA    190361223

WAL-MART - #5497

   25737 US ROUTE 11    EVANS MILLS    NEW YORK    136373221

WAL-MART - #5498

   7155 STATE ROUTE 12    LOWVILLE    NEW YORK    133672829

WAL-MART - #5499

   201 CHAMBER DR    MILFORD    OHIO    451502516

WAL-MART - #5600

   30491 AVENIDA DE LAS FLORES    RANCHO SANTA MARGARITA    CALIFORNIA   
926883923

WAL-MART - #5601

   21132 BEACH BLVD    HUNTINGTON BEACH    CALIFORNIA    926485404

WAL-MART - #5605

   14530 NORDHOFF ST    PANORAMA CITY    CALIFORNIA    914021811

WAL-MART - #5610

   9100 ALCOSTA BLVD    SAN RAMON    CALIFORNIA    945833857

WAL-MART - #5616

   2421 POWELL AVE    NASHVILLE    TENNESSEE    372044653

WAL-MART - #5622

   10863 BLOOMINGDALE AVE    RIVERVIEW    FLORIDA    335783616

WAL-MART - #5623

   334 GULF BREEZE PKWY    GULF BREEZE    FLORIDA    325614492

WAL-MART - #5624

   13100 JOSEY LN    FARMERS BRANCH    TEXAS    752346351

WAL-MART - #5625

   1200 SHINGLE CREEK CROSSING    BROOKLYN CENTER    MINNESOTA    55428

WAL-MART - #5627

   3900 W POWELL BLVD    GRESHAM    OREGON    970306048

WAL-MART - #5629

   BAYSHORE WAY    EUREKA    CALIFORNIA    95501

WAL-MART - #5640

   1120 N ANAHEIM BLVD    ANAHEIM    CALIFORNIA    928012502

WAL-MART - #5647

   570 W MONROE ST    CHICAGO    ILLINOIS    606613618

WAL-MART - #5653

   25241 PERDIDO BEACH BLVD    ORANGE BEACH    ALABAMA    365613102

WAL-MART - #5657

   3100 Custer Road    PLANO    TEXAS    75075

WAL-MART - #5666

   2510 CANTRELL RD    LITTLE ROCK    ARKANSAS    722022116

WAL-MART - #5690

   2065 E HIGHLAND AVE    SAN BERNARDINO    CALIFORNIA    924044625

WAL-MART - #5692

   3150 W REPUBLIC RD    SPRINGFIELD    MISSOURI    658073924

WAL-MART - #5693

   1320 S GLENSTONE AVE    SPRINGFIELD    MISSOURI    65804

WAL-MART - #5697

   7025 W MAIN ST    MILWAUKEE    WISCONSIN    53214

WAL-MART - #5705

   545 GARDEN CITY CONNECTOR    MURRELLS INLET    SOUTH CAROLINA    295767847

WAL-MART - #5709

   4949 BILL GARDNER PKWY    LOCUST GROVE    GEORGIA    302483644

WAL-MART - #5710

   3848 MCHENRY AVE    MODESTO    CALIFORNIA    95350

WAL-MART - #5713

   2615 NE BOB BULLOCK LOOP    LAREDO    TEXAS    78045

WAL-MART - #5722

   3265 MANHATTAN BLVD    HARVEY    LOUISIANA    700585112

WAL-MART - #5727

   5810 RANCH LAKE BLVD    BRADENTON    FLORIDA    34202

WAL-MART - #5728

   8599 HIGH POINTE DR    NEWBURGH    INDIANA    476307938

WAL-MART - #5732

   2 GANNETT DR    JOHNSON CITY    NEW YORK    137902260

WAL-MART - #5735

   5010 STEINER WAY    GROVETOWN    GEORGIA    30813

WAL-MART - #5737

   3475 W BLACK FOREST DR    FAYETTEVILLE    ARKANSAS    72704

WAL-MART - #5738

   3553 E ROBINSON AVE    SPRINGDALE    ARKANSAS    727640218

WAL-MART - #5743

   5141 NC HIGHWAY 42 W    GARNER    NORTH CAROLINA    275298418

WAL-MART - #5745

   175 HIGHWAY 274    CLOVER    SOUTH CAROLINA    297106045

WAL-MART - #5747

   1876 MAIN ST W    LOCUST    NORTH CAROLINA    280977700

WAL-MART - #5748

   2150 E 1ST ST    GRIMES    IOWA    50111

WAL-MART - #5751

   1375 N DAVIS RD    SALINAS    CALIFORNIA    93907

WAL-MART - #5752

   174 PASSAIC ST    GARFIELD    NEW JERSEY    07026

WAL-MART - #5753

   6301 RICHMOND HWY    ALEXANDRIA    VIRGINIA    22306

WAL-MART - #5753

   KINGS HWY HIGHWAY 1    ALEXANDRIA    VIRGINIA    22303

WAL-MART - #5755

   1720 E LITTLE CREEK RD    NORFOLK    VIRGINIA    235184202

WAL-MART - #5758

   3911 S JOG RD    GREENACRES    FLORIDA    334671590

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5759

   6177 S JOG RD    LAKE WORTH    FLORIDA    33467

WAL-MART - #5760

   1601 W KENNEDY BLVD    TAMPA    FLORIDA    336061844

WAL-MART - #5761

   4555 MICHIGAN AVE    CANTON    MICHIGAN    48188

WAL-MART - #5766

   170 COCHRANE PLZ    MORGAN HILL    CALIFORNIA    950372812

WAL-MART - #5768

   800 E SOUTHERN AVE    TEMPE    ARIZONA    852825225

WAL-MART - #5779

   16375 MERCHANT LN    KING GEORGE    VIRGINIA    22485

WAL-MART - #5781

   8331 S STEWART AVE    CHICAGO    ILLINOIS    606201728

WAL-MART - #5783

   117 AUDUBON DR    MAUMELLE    ARKANSAS    721135806

WAL-MART - #5786

   1100 OLD PHILADELPHIA RD    JASPER    GEORGIA    301434045

WAL-MART - #5787

   4545 FAYETTEVILLE RD    RAEFORD    NORTH CAROLINA    283767998

WAL-MART - #5795

   800 COMMONS DR    OXFORD    PENNSYLVANIA    19363

WAL-MART - #5797

   262 CORDELE RD    ALBANY    GEORGIA    317052407

WAL-MART - #5802

   WAL MART PLAZA CANOVANAS    CANOVANAS    PUERTORICO    00729

WAL-MART - #5823

   6185 RETAIL RD    DALLAS    TEXAS    75231

WAL-MART - #5826

   901 LITHIA PINECREST RD    BRANDON    FLORIDA    335116120

WAL-MART - #5831

   13817 WALSINGHAM RD    LARGO    FLORIDA    337743243

WAL-MART - #5832

   3009 E CAUSEWAY APPROACH    MANDEVILLE    LOUISIANA    704483510

WAL-MART - #5835

   34399 N CAVE CREEK RD    CAVE CREEK    ARIZONA    85331

WAL-MART - #5837

   5000 PAULINE WHITAKER PKWY    ROGERS    ARKANSAS    72758

WAL-MART - #5840

   12912 E 86TH ST N    OWASSO    OKLAHOMA    740558608

WAL-MART - #5842

   14900 DIX TOLEDO RD    SOUTHGATE    MICHIGAN    481952580

WAL-MART - #5844

   29574 7 MILE RD    LIVONIA    MICHIGAN    481521910

WAL-MART - #5845

   1300 JOHN SIMS PKWY E    NICEVILLE    FLORIDA    325782208

WAL-MART - #5846

   3183 W VINE ST    KISSIMMEE    FLORIDA    347413738

WAL-MART - #5853

   3715 OCEAN BEACH HIGHWAY 2    LONGVIEW    WASHINGTON    98632

WAL-MART - #5854

   8400 CORAL WAY    MIAMI    FLORIDA    331552334

WAL-MART - #5854

   8400 SW 24TH ST    MIAMI    FLORIDA    33165

WAL-MART - #5855

   10550 W CENTRAL AVE    WICHITA    KANSAS    672125104

WAL-MART - #5856

   601 N WEST ST    WICHITA    KANSAS    672031245

WAL-MART - #5860

   9831 E HARRY ST    WICHITA    KANSAS    672075005

WAL-MART - #5863

   7520 E RENO AVE    MIDWEST CITY    OKLAHOMA    73110

WAL-MART - #5866

   8555 PRESTON RD    FRISCO    TEXAS    750345662

WAL-MART - #5867

   500 BAYONNE CROSSING WAY    BAYONNE    NEW JERSEY    070025305

WAL-MART - #5869

   2470 W PULLMAN RD 2    MOSCOW    IDAHO    838434034

WAL-MART - #5872

   6712 US HIGHWAY 98 W    SANTA ROSA BEACH    FLORIDA    324593247

WAL-MART - #5873

   4794 E 13TH ST N    WICHITA    KANSAS    672082204

WAL-MART - #5874

   22015 HAWTHORNE BLVD    TORRANCE    CALIFORNIA    905037006

WAL-MART - #5875

   12550 ORANGE BLOSSOM TRL    ORLANDO    FLORIDA    328375005

WAL-MART - #5876

   2102 MAIN ST    DUNEDIN    FLORIDA    346985604

WAL-MART - #5880

   11181 LEE HWY    FAIRFAX    VIRGINIA    220305004

WAL-MART - #5881

   400 S STATE RD    SPRINGFIELD    PENNSYLVANIA    19064

WAL-MART - #5882

   2765 10TH AVE N    PALM SPRINGS    FLORIDA    334613185

WAL-MART - #5884

   5095 ALMADEN EXPY    SAN JOSE    CALIFORNIA    951182051

WAL-MART - #5886

   1550 LEUCADIA BLVD    ENCINITAS    CALIFORNIA    920242371

WAL-MART - #5890

   800 COMMERCE AVE    ATWATER    CALIFORNIA    953015217

WAL-MART - #5891

   2200 WHEATSHEAF LN    PHILADELPHIA    PENNSYLVANIA    191371013

WAL-MART - #5893

   26090 INGERSOL DR    NOVI    MICHIGAN    483751212

WAL-MART - #5894

   5511 DEEP LAKE RD    OVIEDO    FLORIDA    327655239

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 1 – Location List

 

 

WAL-MART - #5898

   6101 SARATOGA BLVD    CORPUS CHRISTI    TEXAS    784143422

WAL-MART - #5911

   3625 S FEDERAL HWY    BOYNTON BEACH    FLORIDA    334358656

WAL-MART - #5930

   88 E ORANGETHORPE AVE    ANAHEIM    CALIFORNIA    928011206

WAL-MART - #5931

   13739 N CENTRAL EXPY    DALLAS    TEXAS    75243

WAL-MART - #5932

   12800 PINES BLVD    PEMBROKE PINES    FLORIDA    330271708

WAL-MART - #5945

   400 W 49TH ST    HIALEAH    FLORIDA    330123603

WAL-MART - #5947

   5631 DYER ST    EL PASO    TEXAS    79904

WAL-MART - #5956

   3750 S MOONEY BLVD    VISALIA    CALIFORNIA    932778021

WAL-MART - #5960

   10301 ALAMEDA AVE    SOCORRO    TEXAS    799271605

WAL-MART - #5962

   4716 HONDO PASS DR    EL PASO    TEXAS    799041421

WAL-MART - #5963

   2800 FLOWER MOUND RD    FLOWER MOUND    TEXAS    750224819

WAL-MART - #5969

   4368 CHANTILLY SHOPPING CENTER DR    CHANTILLY    VIRGINIA    201514016

WAL-MART - #5979

   255 G ST    LINCOLN    CALIFORNIA    956481880

WAL-MART - #5980

   4080 DOUGLAS BLVD    GRANITE BAY    CALIFORNIA    957465900

WAL-MART - #5982

   2700 MARCONI AVE    SACRAMENTO    CALIFORNIA    958214914

WAL-MART - #5985

   SEC SOUTHLAKE BLVD & DAVI    SOUTHLAKE    TEXAS    76092

WAL-MART - #5986

   4268 LEGACY DR    FRISCO    TEXAS    750340812

WAL-MART - #5990

   2111 N AMIDON AVE    WICHITA    KANSAS    672032116

WAL-MART - #5991

   3137 S SENECA ST    WICHITA    KANSAS    67217

WAL-MART - #5993

   17255 NW CORNELL RD    BEAVERTON    OREGON    970063297

WAL-MART - #5994

   19133 WILLAMETTE DR    WEST LINN    OREGON    97068

WAL-MART - #8008

   1301 SE 10TH ST (PAYROLL DEPT)    BENTONVILLE    ARKANSAS    727167998

WAL-MART - #8661

   702 SW 8TH ST (WALMART FOUNDATION)    BENTONVILLE    ARKANSAS    72716

WAL-MART - #8719

   702 SW 8TH ST (REGULATORY AFFAIRS DEPT.)    BENTONVILLE    ARKANSAS    72716

WAL-MART - #8913

   805 MOBERLY LANE (TAX DEPT.)    BENTONVILLE    ARKANSAS    72716

WAL-MART - #8916

   702 SW 8TH ST (LICENSING DEPT.)    BENTONVILLE    ARKANSAS    727166299

WAL-MART - #N/A

   1301 SE 10th ST. ( WALMART AHWP)    BENTONVILLE    ARKANSAS    72716

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 2

[Multi-State Addendum - Attached]

EXHIBIT 2 (MULTI-STATE ADDENDUM) - PAGE 1

 

    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LOGO [g419137g65s59.jpg]

 

MULTI-STATE REGULATORY ADDENDUM

Legal

MGI 1007 (11/08)

   LOGO [g419137g65b85.jpg]

MULTI-STATE REGULATORY ADDENDUM

FOR THE

MASTER TRUST AGREEMENT

This Regulatory Addendum is hereby made part of and incorporated into that
certain Master Trust Agreement by and between Trustee and Company. Pursuant to
the terms of the Master Trust Agreement, this Regulatory Addendum updates and
replaces the previous version of the Regulatory Addendum. By performing money
transfer transactions after the receipt of this Addendum, the parties agree to
be bound by the terms hereof.

State law requires that any Trustee conducting or expecting to conduct money
transfer transactions in the State of Alaska or the State of Texas must sign,
date and return to MoneyGram the corresponding Rider portion of this Regulatory
Addendum. Any Trustee not doing business in those states, and which do not
intend to engage in money transfer transactions in those states are not required
to sign or return a Rider.

In the event of any conflict between the Master Trust Agreement and this
Regulatory Addendum, the terms of this Regulatory Addendum shall control. Except
as expressly amended, supplemented or modified by this Regulatory Addendum, the
Master Trust Agreement shall continue in full force and effect.

TABLE OF CONTENTS

 

     Page(s)  

(ALASKA REGULATORY RIDER)

     3   

(ARIZONA REGULATORY RIDER)

     5   

(ARKANSAS REGULATORY RIDER)

     15   

(CALIFORNIA REGULATORY RIDER)

     16   

(FLORIDA REGULATORY RIDER)

     17   

(HAWAII REGULATORY RIDER)

     18   

(IDAHO REGULATORY RIDER)

     19   

(ILLINOIS REGULATORY RIDER)

     20   

(INDIANA REGULATORY RIDER)

     21   

(IOWA REGULATORY RIDER)

     22   

(KENTUCKY REGULATORY RIDER)

     23   

(MAINE REGULATORY RIDER)

     24   

(MARYLAND REGULATORY RIDER)

     25   

(MICHIGAN REGULATORY RIDER)

     26   

(MINNESOTA REGULATORY RIDER)

     27   

(NEW JERSEY REGULATORY RIDER)

     28   

(NEW YORK REGULATORY RIDER)

     29   

(NORTH CAROLINA REGULATORY RIDER)

     31   

(NORTH DAKOTA REGULATORY RIDER)

     32   

(OHIO REGULATORY RIDER)

     33   

(OKLAHOMA REGULATORY RIDER)

     34   

(OREGON REGULATORY RIDER)

     35   

(SOUTH DAKOTA REGULATORY RIDER)

     36   

(TENNESSEE REGULATORY RIDER)

     37   

(TEXAS REGULATORY RIDER)

     38   

(VERMONT REGULATORY RIDER)

     40   

(WASHINGTON REGULATORY RIDER)

     41   

(WEST VIRGINIA REGULATORY RIDER)

     42   

(WYOMING REGULATORY RIDER)

     43   

(U.S. VIRGIN ISLANDS REGULATORY RIDER)

     44   

(WASHINGTON, D.C. REGULATORY RIDER)

     45   

 

  Page 2   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

 

ALASKA REGULATORY RIDER

Legal

MGI 1043(10/08)

   LOGO [g419137g65b85.jpg]

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES

IN THE STATE OF ALASKA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Alaska, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate shall perform the Services in compliance with the
Alaska Uniform Money Services Act, Alaska Statutes, Title 6, Chapter 55 (the
“Act”), and any regulations adopted or orders issued thereunder, as amended from
time to time.

 

3. The Authorized Delegate shall remit all money owing to MoneyGram under the
terms of the Agreement between MoneyGram and the Authorized Delegate. “Remit”
means to make direct payments of money to MoneyGram or its representative
authorized to receive money or to deposit money in a bank in an account
specified by MoneyGram.

 

4. If MoneyGram’s license is suspended, revoked or if MoneyGram does not renew
its license, the Authorized Delegate shall immediately cease to provide money
services as an authorized delegate of MoneyGram after notice is sent or
publication made regarding the suspension, revocation or non-renewal.

 

5. The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except activity in which the authorized
delegate is authorized to engage under Alaska Stat. §§ 06.55.101 – 06.55.204.

 

6. The Authorized Delegate acknowledges and agrees that it holds in trust for
the benefit of MoneyGram all money net of fees received from money transmission.

 

7. The Authorized Delegate acknowledges and agrees that it may not use a
subdelegate to conduct money services on behalf of MoneyGram.

 

8. The Authorized Delegate certifies that it is familiar with and agrees to
operate in full compliance with the Act and 3 Alaska Admin. Code Chapter 13,
including the requirements of Alaska Stat. § 06.55.301(b) for remission of
money, the trust and other requirements of Alaska Stat. § 06.55.301(d), and the
record maintenance requirements of Alaska Stat. § 06.55.405 and 3 Alaska Admin.
Code Chapter 13.

 

9. The Authorized Delegate acknowledges and consents to examination or
investigation by the Alaska Department of Commerce, Community and Economic
Development (the “Department”).

 

10. The Authorized Delegate acknowledges that MoneyGram is subject to regulation
by the Department and that, as part of that regulation the Department may
suspend or revoke an authorized delegate designation or require MoneyGram to
terminate an authorized delegate designation.

 

  Page 3   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ALASKA REGULATORY RIDER

(CONTINUED)

 

11. The Authorized Delegate acknowledges receipt of the written policies and
procedures required under Alaska Stat.

§ 06.55.301(a).

 

Signature:      Printed Name: LOGO [g419137g70c59.jpg]      Applicant Title:  
   Date:

 

LOGO [g419137g89v76.jpg]

 

  Page 4   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

ARIZONA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF ARIZONA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Arizona, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall perform the Services in compliance with Arizona
Revised Statutes, Title 6, Chapter 12 (Transmitters of Money), and any
regulations adopted or orders issued thereunder, as amended from time to time.

ARIZONA APPENDIX

ARIZONA REVISED STATUTES

TITLE 6, BANKS AND FINANCIAL INSTITUTIONS

CHAPTER 12—TRANSMITTERS OF MONEY

6-1201. Definitions

In this chapter, unless the context otherwise requires:

1. “Authorized delegate” means a person designated by the licensee under section
6-1208.

2. “Check cashing” means exchanging for compensation a check, debit card payment
order, draft, money order, traveler’s check or payment instrument of a licensee
for money delivered to the presenter at the time and place of the presentation.

3. “Control” means ownership of fifteen per cent or more of a licensee or
controlling person, or the power to vote fifteen per cent or more of the
outstanding voting securities of a licensee or controlling person. For the
purpose of determining the percentage controlled by any one person, that
person’s interest shall be aggregated with the interest of any other person
controlled by (that person or an officer, partner or authorized delegate of that
person, or by a spouse, parent or child of that person.

4. “Controlling person” means a person directly or indirectly in control of a
licensee.

5. “Engage in the business” means conducting activities regulated under this
chapter more than ten times in any calendar year for compensation or in the
expectation of compensation. For purposes of this paragraph, “compensation”
means any fee, commission or other benefit.

6. “Foreign money exchange” means exchanging for compensation money of the
United States government or a foreign government to or from money of another
government at a conspicuously posted exchange rate at the time and place of the
presentation of the money to be exchanged.

7. “Licensee” means a person licensed under this chapter.

8. “Location” means a place of business at which activity regulated by this
chapter occurs.

9. “Money” means a medium of exchange that is authorized or adopted by a
domestic or foreign government as a part of its currency and that is customarily
used and accepted as a medium of exchange in the country of issuance.

10. “Money accumulation business” means obtaining money from a money transmitter
as part of any activity that is carried on for financial gain if the money that
is obtained by all persons acting in concert in the activity, in amounts of one
thousand dollars or more, totals over fifty thousand dollars in the preceding
twelve-month period. Money accumulation business does not include a person who
is subject to the reporting requirements under 31 United States Code section
5313. The exception that is established by 31 United States Code section 5331,
subsection (c), paragraph I does not apply to persons who are engaged in the
money accumulation business.

11. “Money transmitter” means a person who is located or doing business in this
state, including a check casher and a foreign money exchanger, and who does any
of the following:

(a) Sells or issues payment instruments.

 

  Page 5   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

(b) Engages in the business of receiving money for the transmission of or
transmitting money.

(c) Engages in the business of exchanging payment instruments or money into any
form of money or payment instrument.

(d) Engages in the business of receiving money for obligors for the purpose of
paying that obligor’s bills, invoices or accounts.

(e) Meets the definition of a bank, financial agency or financial institution as
prescribed by 31 United States Code section 5312 or 3l Code of Federal
Regulations section 103.11.

12. “Outstanding payment instruments” means unpaid payment instruments whose
sale has been reported to a licensee.

13. “Payment instrument” means a check, draft, money order, traveler’s check or
other instrument or order for the transmission or payment of money sold to one
or more persons whether or not that instrument or order is negotiable. Payment
instrument does not include an instrument that is redeemable by the issuer in
merchandise or service, a credit card voucher or a letter of credit.

14. “Permissible investment” means any of the following:

(a) Money on hand or on deposit in the name of the licensee.

(b) Certificates of deposit or other debt instruments of a bank, savings and
loan association or credit union.

(c) Bills of exchange or time drafts that are drawn on and accepted by a bank,
otherwise known as banker’s acceptances, and that are eligible for purchase by
member banks of the federal reserve system.

(d) Commercial paper bearing a rating of one of the three highest grades as
defined by a nationally recognized organization that rates these securities.

(e) Securities, obligations or other instruments whose payment is guaranteed by
the general taxing authority of the issuer, of the United States or of any state
or by any other governmental entity or any political subdivision or
instrumentality of a governmental entity and that bear a rating of one of the
three highest grades by a nationally recognized investment service organization
that has been engaged regularly in rating state and municipal issues for at
least five years.

(f) Stocks, bonds or other obligations of a corporation organized in any state
of the United States, the District of Columbia, the Commonwealth of Puerto Rico
or the several territories organized by Congress that bear a rating of one of
the three highest grades by a nationally recognized investment service
organization that has been engaged regularly in rating corporate securities for
at least five years.

(g) Any receivable that is due to a licensee from its authorized delegate
pursuant to a contract between the licensee and authorized delegate as
prescribed in section 6-1208 if the amount of investment in those receivables
does not exceed ninety per cent of the total amount of those receivables after
subtracting the amount of those receivables that are past due or doubtful of
collection.

15. “Responsible individual” means a person who is employed by a licensee and
who has principal active management authority over the business of the licensee
in this state that is regulated under this chapter.

16. “Trade or business” has the same meaning prescribed in section 162 of the
internal revenue code of 1954 and includes the money accumulation business.

17. “Transmitting money” means the transmission of money by any means including
transmissions within this country or to or from locations abroad by payment
instrument, wire, facsimile internet or any other electronic transfer, courier
or otherwise.

18. “Traveler’s check” means an instrument identified as a traveler’s check on
its face or commonly recognized as a traveler’s check and issued in a money
multiple of United States or foreign currency with a provision for a specimen
signature of the purchaser to be completed at the time of purchase and a
countersignature of the purchaser to be completed at the time of negotiation.

6-1202. License required

A. A person shall not sell or issue payment instruments, engage in the business
of receiving money for transmission or transmitting money, engage in the
business of exchanging payment instruments or money into any form of money or
payment instrument or engage in the business of receiving money for obligors for
the purpose of paying that obligor’s bills, invoices or accounts without first
obtaining a license as provided in this chapter or becoming an authorized
delegate of a licensee with respect to those activities, A licensee is under the
jurisdiction of the department. A person who is not licensed under this chapter
or who is not an authorized delegate of a licensee with respect to those
activities is presumed to be engaged in a business that is regulated by this
chapter and that requires a license if he advertises, solicits or holds himself
out as being in the business of selling or issuing payment instruments, of
receiving money for transmission or transmitting money or of converting one form
of money to another form of money.

B. No person other than a corporation organized and in good standing under the
laws of the state of its incorporation or, if a corporation organized under the
laws of a country other than the United States and in good standing under the
laws of the country of its incorporation and authorized to do business in this
state, may apply for or be issued a license as provided in this chapter.

C. A person engages in business activity regulated by this chapter in this state
if any of the following applies:

1. Conduct constituting any element of the regulated activity occurs in this
state.

2. Conduct occurs outside this state and constitutes an attempt, offer or
conspiracy to engage in the activity within this state and an act in furtherance
of the attempt, offer or conspiracy occurs within this state.

 

  Page 6   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

3. As part of a business activity described by this section a person knowingly
transmits money into this state or makes payments in this state without
disclosing the identity of each person on whose behalf money was transmitted or
payment was made.

6-1203. Exemptions

A. This chapter does not apply to:

1. The United States or any department or agency of the United States.

2. This state, including any political subdivision of this state.

B. This chapter does not apply to the following if engaged in the regular course
of their respective businesses, except that the provisions of article 2 of this
chapter apply to:

1. A bank, financial institution holding company, credit union, savings and loan
association or savings bank, whether organized under the laws of any state or
the United States when the term “money transmitter” is used.

2. A person who engages in check cashing or foreign money exchange and engages
in other activity regulated under this chapter only as an authorized delegate of
a licensee acting within the scope of the contract between the authorized
delegate and the licensee.

3. A person licensed pursuant to chapter 5,6, 7 or 8 of this title, chapter 9,
article 2 of this title, chapter 12.1 of this title or title 32, chapter 9.

6-1204. Application for license; fees

A. Each application for a license shall be made in writing, under oath and in
the form prescribed by the superintendent. The application shall contain at
least the following:

1. Copies of the articles of incorporation for the applicant, a listing of all
trade names or fictitious names used by the applicant and other information
concerning the corporate status of the applicant.

2. The address of the applicant’s principal place of business, the address of
each location where the applicant intends to transact business in this state,
including any branch offices, and the name and address of each location of any
authorized delegates.

3. For each executive officer and director of the applicant and for each
executive officer and director of any controlling person, unless the controlling
person is a publicly traded company on a recognized national exchange and has
assets in excess of four hundred million dollars, a statement of personal
history in the form prescribed by the superintendent.

4. An identification statement for each branch manager and responsible
individual including all of the following:

(a) Name and any aliases or previous names used.

(b) Date and place of birth.

(c) Alien registration information, if applicable.

(d) Employment history and residence addresses for the preceding fifteen years.

(e) Social security number.

(f) Criminal convictions, excluding traffic offenses.

5. The name and address of each authorized delegate.

6. The identity of any account in any financial institution through which the
applicant intends to conduct any business regulated under this chapter.

7. A financial statement audited by a licensed independent certified public
accountant.

B. Each application shall be accompanied by the nonrefundable application fee
and an annual fee as prescribed in section 6-126.

6-1205. Bond required; conditions; notice; cancellation; substitution

A. Each application for a license shall be accompanied by and each licensee
shall maintain at all times a bond executed by the licensee as principal and a
surety company authorized to do business in this state as surety. The bond shall
be in the amount of twenty-five thousand dollars for a licensee with five or
fewer authorized delegates and locations, one hundred thousand dollars for a
licensee with more than five but fewer than twenty-one authorized delegates and
locations and an additional five thousand dollars for each authorized delegate
and location in excess of twenty but fewer than two hundred one authorized
delegates and locations, to a maximum of two hundred fifty thousand dollars and
an additional five thousand dollars for each authorized delegate and location in
excess of two hundred authorized delegates and locations, to a maximum of five
hundred thousand dollars.

B. The bond shall be conditioned on the faithful compliance of the licensee,
including its directors, officers, authorized delegates and employees, with this
chapter. The bond shall be payable to any person injured by the wrongful act,
default, fraud or misrepresentation of the licensee, his authorized delegates or
his employees or to the state for the benefit of the person injured. Only one
bond is required for any licensee irrespective of the number of officers,
directors, locations, employees or authorized delegates of that licensee.

C. The bond shall remain in effect until cancelled by the surety, which
cancellation may be had only after thirty days’ written notice to the
superintendent. That cancellation does not affect any liability incurred or
accrued during the thirty day period.

 

  Page 7   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

D. In lieu of the bond prescribed in this section, an applicant for a license or
a licensee may deposit with the superintendent cash or alternatives to cash
acceptable to the superintendent in the amount of the required bond.
Notwithstanding section 35-155, subsection E, the principal amount of the
deposit shall be released only on written authorization of the superintendent or
on the order of a court of competent jurisdiction. The principal amount of the
deposit shall not be released to the licensee before the expiration of five
years from the first occurrence of any of the following:

1. The date of substitution of a bond for a cash alternative unless the
superintendent determines in his discretion that the bond constitutes adequate
security for all past, present or future obligations of the licensee. After that
determination, the cash alternative may be immediately released.

2. The surrender of the license.

3. The revocation of the license.

4. The expiration of the license.

E. Notwithstanding subsections A through D of this section, if the required
amount of the bond is reduced, whether by change in the number of authorized
delegates or locations or by legislative action, a cash deposit in lieu of that
bond shall not be correspondingly reduced but shall be maintained at the higher
amount until the expiration of three years from the effective date of the
reduction in the required amount of that bond unless the superintendent in his
discretion determines otherwise.

6-1205.01. Net worth requirements

A. Each applicant for a license shall have and each licensee shall maintain at
all times a net worth of at least one hundred thousand dollars, calculated
according to generally accepted accounting principles.

B. Any licensee who is engaged in the business regulated under this chapter at
more than one location pursuant to section 6-1207 or through authorized
delegates pursuant to section 6-1208 shall have an additional net worth of fifty
thousand dollars for each location or authorized delegate located in this state,
as applicable, to a maximum of five hundred thousand dollars are.

C. A licensee whose business conducts a total of more than five hundred thousand
dollars in transactions that involve transmitting money in an amount of one
thousand dollars or more during the preceding year shall maintain net worth in
addition to the amounts required by subsections A and B of this section. The
additional net worth shall be not less than ten per cent of the total of such
transactions conducted in this slate, calculated according to generally accepted
accounting principles to a maximum of five hundred thousand dollars.

6-1206. Issuance of license; renewal

A. On the filing of a complete application, the superintendent shall investigate
the financial condition and responsibility, financial and business experience,
character and general fitness of the applicant. In his discretion, the
superintendent may conduct an on-site investigation of the applicant, the
reasonable cost of which shall be borne by the applicant. The superintendent
shall issue a license to an applicant if the superintendent finds that all of
the following conditions are met:

1. The applicant has complied with sections 6-1204, 6-1205 and 6-1205.01.

2. The competence, experience and integrity of the officers, directors and
controlling persons and any proposed management personnel indicate that it would
be in the interest of the public to permit such person to participate in the
affairs of a licensee.

3. The applicant has paid the required license fee.

B. The superintendent shall approve or deny every application for an original
license within one hundred twenty days after the date an application is
complete, which period may be extended by the written consent of the applicant.
The superintendent shall notify the applicant of the date on which the
application is determined to be complete. In the absence of approval or denial
of the application or consent to the extension of the one hundred twenty day
period, the application is deemed approved and the superintendent shall issue
the license effective as of the first business day after that one hundred twenty
day period or any extended period.

C. A licensee shall pay a renewal fee as prescribed in section 6-126 on or
before November 1 of each year. The renewal fee shall be accompanied by a
renewal application in the form prescribed by the superintendent. A license for
which no renewal fee and application have been received by November 1 shall be
suspended. A licensee may renew a suspended license no later than December 1 of
the year of expiration by paying the renewal fee plus one hundred dollars for
each day the renewal fee and application were not received by the
superintendent. A license expires on December 1 of each year, unless earlier
renewed, surrendered or revoked. A license shall not be granted to the holder of
an expired license or to an incorporator, director or officer of the holder of
an expired license except on compliance with the requirements provided in this
article for an original license.

6-1207. Principal and branch offices; notices

A. A licensee shall designate and maintain a principal place of business for the
transaction of business regulated by this chapter. If a licensee maintains one
or more places of business in this state, the licensee shall designate a place
of business in this state as its principal place of business for purposes of
this section. The license shall specify the address of the principal place of
business and shall designate a responsible individual for its principal place of
business.

 

  Page 8   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

B. If a licensee maintains one or more locations in this state in addition to a
principal place of business, and those locations are to be under the control of
the licensee and not under the control of authorized delegates as prescribed in
section 6-1208, the licensee shall obtain a branch office license from the
superintendent for each additional location by filing an application as required
by the superintendent at the time the licensee files its license application. If
branch offices are added by the licensee, the licensee shall file with the
superintendent an application for a branch office license with the licensee’s
next quarterly fiscal report prescribed by section 6-1211. The superintendent
shall issue a branch office license if the superintendent determines that the
licensee has complied with the provisions of this subsection. The license shall
indicate on its face the address of the branch office and shall designate a
manager for each branch office to oversee that office. The superintendent may
disapprove the designated manager then or at any later time if the
superintendent finds that the competence, experience and integrity of the branch
manager warrants disapproval. A person may be designated as the manager for more
than one branch. The licensee shall submit a fee as prescribed in section 6-126
for each branch office license.

C. A licensee shall prominently display the money transmitter license in its
principal place of business and the branch office license in each branch office.
Each authorized delegate shall prominently display at each location a notice in
a form prescribed by the superintendent that indicates that the authorized
delegate is an authorized delegate of a licensee under this chapter.

D. If the address of the principal place of business or any branch office is
changed, the licensee shall immediately notify the superintendent of the change.
The superintendent shall endorse the change of address on the license for a fee
as prescribed in section 6-126.

6-1208. Authorized delegates of licensee; reports

A. A licensee may conduct the business regulated under this chapter at one or
more locations in this state through authorized delegates designated by the
licensee.

B. Each contract between a licensee and an authorized delegate shall require the
authorized delegate to operate in full compliance with the law and shall contain
as an appendix a current copy of this chapter. The licensee shall provide each
authorized delegate with operating policies and procedures sufficient to permit
compliance by the delegate with the provisions of title 13, chapter 23 and this
chapter and rules adopted pursuant to this chapter. The licensee shall promptly
update the policies and procedures to permit compliance with those laws and
rules.

C. An authorized delegate is not liable for any obligation imposed on its
licensee by this chapter with respect to the business for which it is a
delegate. On suspension or revocation of a license or the failure of a licensee
to renew its license, the superintendent shall notify all delegates of the
licensee who are on record with the department of the department’s action. On
receipt of this notice, an authorized delegate shall immediately cease to
operate as a delegate of that licensee.

6-1209. Cease and desist orders; examinations

A. In addition to his authority under section 6-137, the superintendent may
issue an order to cease and desist against a licensee, requiring the licensee to
cease conducting its business through an authorized delegate and to take
appropriate affirmative action, pursuant to section 6-137, if the superintendent
finds that:

1. The authorized delegate has violated, is violating or is about to violate any
applicable law or rule or order of the superintendent.

2. The authorized delegate has failed to cooperate with an examination or
investigation by the superintendent or the attorney general authorized by this
title.

3. The competence, experience, integrity or overall moral character of the
authorized delegate or any controlling person of the authorized delegate
indicates that it would not be in the interest of the public to permit that
person to participate in the business regulated under this chapter.

4. The financial condition of the authorized delegate is such that it might
prejudice the interests of the public in the conduct of the business regulated
under this chapter.

5. The authorized delegate has engaged, is engaging or is about to engage in any
unsafe or unsound act, practice or transaction or an act, practice or
transaction that constitutes a violation of this title or of any rule or order
of the superintendent.

B. Any business for which a license is required by this chapter conducted by an
authorized delegate outside the scope of authority conferred in the contract
between the authorized delegate and the licensee is unlicensed activity. An
authorized delegate of a licensee holds in trust for the benefit of the licensee
all monies received from the sale or delivery of the licensee’s payment
instruments or monies received for transmission. If an authorized delegate
commingles any such monies with any monies or other property owned or controlled
by the authorized delegate, a trust against all commingled proceeds and other
monies or property owned or controlled by the authorized delegate is imposed in
favor of the licensee in an amount equal to the amount of the proceeds due the
licensee.

C. An authorized delegate is subject to examination by the superintendent at the
discretion of the superintendent. The licensee is responsible for the payment of
an assessment for the examination of its authorized delegates to the extent that
the examination relates to the activities conducted by the authorized delegate
on behalf of the licensee. That assessment shall be made at the rate set by the
superintendent for examination of an enterprise pursuant to section 6-125,
subsection B, and payment of that assessment shall be made as prescribed by
section 6-125.

 

  Page 9   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

6-1210. Suspension or revocation of licenses

The superintendent may suspend or revoke a license if the superintendent finds
any of the following:

1. The licensee has made a material misstatement or suppressed or withheld
information on an application for a license or any document required to be filed
with the superintendent.

2. A fact or condition exists that, if it had existed or had been known at the
time the licensee applied for its license, would have been grounds for denying
the application.

3. The licensee is insolvent as defined in section 47-1201.

4. The licensee has violated any provision of title 13, chapter 23, this chapter
or rules adopted pursuant to this chapter or any order of the superintendent.

5. An authorized delegate of the licensee has violated any provision of title
13, chapter 23, this chapter or rules adopted thereunder or any order of the
superintendent as a result of a course of negligent failure to supervise or as a
result of the willful misconduct of the licensee.

6. The licensee refuses to permit the superintendent or the attorney general to
make any examination authorized by this title.

7. The licensee knowingly fails to make any report required by this chapter.

8. The licensee fails to pay a judgment entered in favor of a claimant,
plaintiff or creditor in an action arising out of the licensee’s business
regulated under this article within thirty days after the judgment becomes final
or within thirty days after expiration or termination of a stay of execution or
other stay of proceedings, whichever is later. If execution on the judgment is
stayed by court order, operation of law or otherwise, proceedings to suspend or
revoke the license for failure of the licensee to comply with that judgment may
not be commenced by the superintendent under this subsection until thirty days
after that stay.

9. The licensee has been convicted in any state of a felony or of any crime
involving a breach of trust or dishonesty.

6-1211. Reports

Each licensee shall file with the superintendent within forty-five days after
the end of each fiscal quarter a consolidated financial statement including a
balance sheet, income and expense statements and a list of all authorized
delegates, branch managers, responsible individuals and locations within this
state that have been added or terminated by the licensee within the fiscal
quarter. Information regarding branch managers and responsible individuals shall
include the information prescribed in section 6-1204, subsection A, paragraph 4.
For locations and authorized delegates, the licensee shall include the name and
street address of each location and authorized delegate.

6-1212. Permissible investments

A. Every licensee shall maintain at all times permissible investments that
comply with either of the following:

1. A market value computed in accordance with generally accepted accounting
principles of not less than the aggregate amount of all of its outstanding
payment instruments.

2. A net carrying value computed in accordance with generally accepted
accounting principles of not less than the aggregate amount of all of its
outstanding payment instruments, provided the market value of these permissible
investments is at least ninety-five per cent of the net carrying value.

B. Notwithstanding any other provision of this chapter, the superintendent, with
respect to any particular licensee or all licensees, may limit the extent to
which any class of permissible investments as defined in section 6-1201 may be
considered a permissible investment, except for money and certificates of
deposit. The superintendent may by rule prescribe or by order allow other types
of investments which the superintendent determines to have substantially
equivalent safety as other permissible investments to be considered a
permissible investment under this chapter.

6-1213. Records

A. Each licensee shall keep and use in its business books, accounts and records
in accordance with generally accepted accounting principles that will enable the
superintendent to determine whether that licensee is complying with the
provisions of this chapter. Each licensee and authorized delegate shall preserve
its records for at least five years after making the final entry on any
transaction. Each authorized delegate shall keep records as required by the
superintendent.

B. For each authorized delegate, the licensee shall maintain records that
demonstrate that the licensee conducted a reasonable background investigation of
each authorized delegate. A licensee shall preserve those records for at least
five years after the authorized delegate’s most recent designation by the
licensee. For an authorized delegate designated after November 1, 1991, the
records shall be available at all times, and for an authorized delegate
designated on or before November 1, 1991, the records shall be available at all
times after November 1, 1992.

C. The records of the licensee regarding the business regulated under this
chapter shall be maintained at its principal place of business or, with notice
to the superintendent, at another location designated by the licensee. If the
records are maintained

 

  Page 10   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

outside this state, the superintendent may require that the licensee make those
records available to the superintendent at his office not more than five
business days after demand. The superintendent may further require that those
records be accompanied by an individual who is available to answer questions
regarding those records and the business regulated under this chapter. The
superintendent may require the appearance of a specific individual or may
request the licensee to designate an individual knowledgeable with regard to the
records and the business. The individual appearing with the records shall be
available to the superintendent for up to three business days.

D. On-site examinations of records prescribed by this chapter may be conducted
in conjunction with representatives of other state agencies or agencies of
another state or of the federal government as determined by the superintendent.
In lieu of an on-site examination, the superintendent may accept the examination
report of an agency of this state or of another state or of the federal
government or a report prepared by an independent licensed certified public
accountant. Joint examination or acceptance of an examination report shall not
be deemed a waiver of examination assessments provided by law, and joint reports
and reports accepted under this subsection are considered an official report of
the department for all purposes. Information obtained by examinations prescribed
by this article shall be disclosed only as provided in section 6-129.

6-1214. Liability of licensees

Each licensee is liable for the payment of all moneys covered by payment
instruments that it sells or issues in any form in this state whether directly
or through an authorized delegate and whether as a maker or drawer or as money
received for obligors or for transmission by any means whether or not that
instrument is a negotiable instrument under the laws of this state.

6-1215. Notice of source of instrument; transaction records

A. Every payment instrument sold by a licensee directly or through an authorized
delegate shall bear the name of the licensee and a unique consecutive number
clearly stamped or imprinted on it.

B. For every transaction involving the receipt of money from a customer, the
licensee or authorized delegate who receives the money shall maintain written
records of the transaction. The records may be reduced to computer or other
electronic medium. The records collectively shall contain the name of the
licensee, the street address of the location where the money was received, the
name and street address of the customer if reported to the licensee or
authorized delegate, the approximate date of the transaction, the name or other
information from which, together with other contemporaneous records, the
superintendent can determine the identity of those employees of the licensee or
authorized delegate who may have conducted the transaction and the amount of the
transaction. The information required by this section shall be available through
the licensee or authorized delegate who received the money for at least five
years from the date of the transaction.

6-1216. Acquisition of control

A. A person shall not directly or indirectly acquire control of a licensee or
controlling person without the prior written approval of the superintendent,
except as otherwise provided by this section.

B. An application for approval to acquire control of a licensee shall be in
writing in a form prescribed by the superintendent and shall be accompanied by
information as the superintendent may require. The application shall be
accompanied by the fee prescribed in section 6-126. The superintendent shall act
on the application within one hundred twenty days after the date on which the
application is complete, unless the applicant consents in writing to an extended
period. An application that is not denied or approved within that period shall
be deemed approved as of the first business day after the expiration of that
period.

C. The superintendent shall deny the application to acquire control of a
licensee if he finds that the acquisition of control is contrary to law or
determines that disapproval is reasonably necessary to protect the interest of
the public. In making that determination, the superintendent shall consider both
of the following:

1. Whether the financial condition of the person that seeks to control the
licensee might jeopardize the financial condition of the licensee or prejudice
the interests of the public in the conduct of the business regulated under this
chapter.

2. Whether the competence, experience, integrity and overall moral character of
the person that seeks to control the licensee, or the officers, directors and
controlling persons of the person that seeks to control the licensee, indicate
that it would not be in the interest of the public to permit that person to
control the licensee.

D. Nothing in this section prohibits a person from negotiating or entering into
agreements subject to the condition that the acquisition of control will not be
effective until approval of the superintendent is obtained.

E. This section does not apply to any of the following persons or transactions:

1. A registered dealer who acts as an underwriter or member of a selling group
in a public offering of the voting securities of a licensee or controlling
person of a licensee.

2. A person who acts as proxy for the sole purpose of voting at a designated
meeting of the security holders of a licensee or controlling person of a
licensee.

3. A person who acquires control of a licensee or controlling person of a
licensee by devise or descent.

4. A person who acquires control of a licensee or controlling person as a
personal representative, custodian, guardian, conservator, trustee or any other
officer appointed by a court of competent jurisdiction or by operation of law.

 

  Page 11   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

5. A pledgee of a voting security of a licensee or controlling person who does
not have the right, as pledgee, to vote that security.

6. A person or transaction that the superintendent by rule or order exempts in
the public interest.

F. Before filing an application for approval to acquire control, a person may
request in writing a determination from the superintendent as to whether that
person will be deemed in control on consummation of a proposed transaction. If
the superintendent determines in response to that request that the person will
not be in control within the meaning of this chapter, the superintendent shall
enter an order to that effect and the proposed transaction is not subject to the
requirements of this section.

6-1217. Appointment of superintendent as agent for service of process;
forwarding of process; consent to jurisdiction

A. A licensee, an authorized delegate or a person who knowingly engages in
business activities that are regulated under this chapter with or without filing
an application is deemed to have done both of the following;

1. Consented to the jurisdiction of the courts of this state for all actions
arising under this chapter.

2. Appointed the superintendent as his lawful agent for the purpose of accepting
service of process in any action, suit or proceeding that may arise under this
chapter.

B. Within three business days after service of process upon the superintendent,
the superintendent shall transmit by certified mail copies of all lawful process
accepted by the superintendent as an agent to that person at its last known
address. Service of process shall be considered complete three business days
after the superintendent deposits the copies of the documents in the United
States mail.

6-1218. Prohibited transactions

A person shall not engage in conduct requiring a license under this chapter as
an authorized delegate of a principal if that principal is not licensed under
this chapter. A person who does so shall be deemed to be the principal seller,
issuer or actor, and not merely an authorized delegate, and is liable to the
holder, remitter or customer as the principal.

6-1241. Reports to the attorney general; investigation; violation;
classification

A. Within thirty days after any transaction or series or pattern of transactions
that is conducted or attempted by, at or through the business and that involves
or aggregates five thousand dollars or more in funds or other assets, each
licensee and authorized delegate of a licensee and each money transmitter shall
file with the attorney general’s office in a form prescribed by the attorney
general a report of the transaction or series or pattern of transactions if the
licensee, authorized delegate or money transmitter knows, suspects or has reason
to suspect that the activity either:

1. Involves funds that are derived from illegal activities, is intended or
conducted in order to hide or disguise funds or other assets that are derived
from illegal activities, including, without limitation, the ownership, nature,
source, location or control of the funds or other assets, as part of a plan to
violate or evade any law or regulation or to avoid any transaction reporting
requirement under this chapter or may constitute a possible money laundering
violation under section 13-2317 or another racketeering violation as defined in
section 13-2301.

2. Has no business or apparent lawful purpose or is not the sort of activity in
which the particular customer would normally be expected to engage and the
licensee, authorized delegate or money transmitter knows of no reasonable
explanation for the activity after examining the available facts, including the
background and possible purpose of the activity.

B. A licensee, authorized delegate or money transmitter that is required to file
a report regarding business conducted in this state pursuant to the currency and
foreign transactions reporting act (31 United States Code sections 5311 through
5326, including any special measures that are established under 31 United States
Code section 5318A, and 31 Code of Federal Regulations part 103 or 12 Code of
Federal Regulations section 21.11) shall file a duplicate of that report with
the attorney general.

C. All persons who are engaged in a trade or business and who receive more than
ten thousand dollars in money in one transaction or who receive more than ten
thousand dollars in money through two or more related transactions shall
complete and file with the attorney general the information required by 31
United States Code section 5331 and the federal regulations relating to this
section concerning reports relating to cash received in trade or business.

D. A licensee, authorized delegate or money transmitter that is regulated under
the currency and foreign transactions reporting act (31 United States Code
section 5325 and 31 Code of Federal Regulations part 103) and that is required
to make available prescribed records to the secretary of the United States
department of treasury on request at any time shall follow the same prescribed
procedures and create and maintain the same prescribed records relating to each
transaction.

E. In addition to the requirements under subsection D of this section and in
connection with each transaction that involves transmitting money in an amount
of one thousand dollars or more, whether sending or receiving, a licensee or,
for transactions conducted through an authorized delegate, an authorized
delegate shall retain a record of each of the following:

1. The name and social security or taxpayer identification number, if any, of
the individual presenting the transaction and the person and the entity on whose
behalf the transaction is to be effected.

2. The type and number of the customer’s verified photographic identification,
as described in 31 Code of Federal Regulations section 103.28.

3. The customer’s current occupation.

 

  Page 12   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

4. The customer’s current residential address.

5. The customer’s signature.

F. Subsection E of this section does not apply to transactions by which the
licensee’s customer is making a bill payment either to a commercial creditor
pursuant to a contract between the licensee and the commercial creditor or to a
utility company.

G. Each licensee shall create records that reflect the provision of updated
operating policies and procedures pursuant to section 6- 1208, subsection B and
of instruction that promotes compliance with this chapter, title 13, chapter 23
and 31 United States Code section 5318, including the identification of the
provider and the material and instruction that were provided,

H. On request of the attorney general, a county attorney or the superintendent,
a licensee, authorized delegate or money transmitter shall make any records that
are created pursuant to this section available to the attorney general, a county
attorney or the superintendent at any time.

I. A licensee or, for transactions conducted through an authorized delegate, an
authorized delegate shall maintain any customer identification records that are
created pursuant to subsection E of this section for three years. After three
years, the licensee or, for transactions conducted through an authorized
delegate, the authorized delegate shall deliver the customer identification
records to the attorney general. The attorney general shall make the records
available on request to the superintendent or a county attorney but shall not
otherwise distribute the customer identification records without a court order.
The customer identification records shall not be used for any purpose other than
for criminal and civil prosecution and the prevention and detection of fraud and
other criminal conduct.

J. If the superintendent or the attorney general finds that reasonable grounds
exist for requiring additional record keeping and reporting in order to carry
out the purposes of this chapter and to prevent the evasion of this chapter, the
superintendent or the attorney general may:

1. Issue an order requiring any group of licensees, authorized delegates or
money transmitters in a geographic area to do any of the following:

(a) Obtain information regarding transactions that involve total dollar amounts
or denominations of five hundred dollars or more, including the names of any
persons participating in those transactions and any persons or entities on whose
behalf they are to be effected.

(b) Maintain records of that information for at least five years and make those
records available to the attorney general and the superintendent.

(c) File a report with the attorney general and the superintendent regarding any
transaction in the manner prescribed in the order.

2. Issue an order exempting any group of licensees or authorized delegates from
the requirements of subsection E of this section based on the geographic area,
the volume of business conducted, the record of compliance with the reporting
requirements of this chapter and other objective criteria.

K. An order issued pursuant to subsection J of this section is not effective for
more than one hundred eighty days unless renewed after finding that reasonable
grounds exist for continuation of the order.

L. The timely filing of a report required by this section with the appropriate
federal agency shall be deemed compliance with the reporting requirements of
this section, unless the attorney general has notified the superintendent that
reports of that type are not regularly and comprehensively transmitted by that
federal agency to the attorney general.

M. This chapter does not preclude a licensee, authorized delegate, money
transmitter, financial institution or person engaged in a trade or business from
instituting contact with and disclosing customer financial records to
appropriate state or local law enforcement agencies if the licensee, authorized
delegate, money transmitter, financial institution or person has information
that may be relevant to a possible violation of any criminal statute or to the
evasion or attempted evasion of any reporting requirement of this chapter.

N. A licensee, authorized delegate, money transmitter, financial institution,
person engaged in a trade or business or director, officer, employee, agent or
authorized delegate of any of them that keeps or files a record as prescribed by
this section, that communicates or discloses information or records under
subsection M of this section or that requires another to make any such
disclosure is not liable to any person under any law or rule of this state or
any political subdivision of this state or under any contract or other legally
enforceable agreement, including any arbitration agreement, for the disclosure
or for the failure to provide notice of the disclosure to the person who is the
subject of the disclosure or to any other person who is identified in the
disclosure. This subsection shall be construed to be consistent with 31 United
States Code section 5318(g)(3).

O. The attorney general may report any possible violations indicated by analysis
of the reports required by this chapter to any appropriate law enforcement
agency for use in the proper discharge of its official duties. If an officer or
employee of this state or any political subdivision of this state receives a
report pursuant to 31 United States Code section 5318(g), the report shall be
disclosed only as provided in 31 United States Code section 5318(g). A person
who releases information received pursuant to this subsection except in the
proper discharge of official duties is guilty of a class 2 misdemeanor.

P. The requirements of this section shall be construed to be consistent with the
requirements of the currency and foreign transactions reporting act (31 United
States Code sections 5311 through 5326 and federal regulations prescribed under
those sections) unless the context otherwise requires.

 

  Page 13   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARIZONA REGULATORY RIDER

(CONTINUED)

 

Q. A person who refuses to permit any lawful investigation by the
superintendent, a county attorney or the attorney general or who refuses to make
records available to the superintendent, a county attorney or the attorney
general pursuant to subsection H of this section is guilty of a class 6 felony.

6-1242. Investigations

A. The attorney general may conduct investigations within or outside this state
to determine if a licensee, authorized delegate. money transmitter, financial
institution or person engaged in a trade or business has failed to file a report
required by this article or has engaged or is engaging in an act, practice or
transaction that constitutes a money laundering violation as provided in section
13-2317.

B. On request of the attorney general, all licensees, authorized delegates,
money transmitters and financial institutions shall make their books and records
available to the attorney general during normal business hours for inspection
and examination in connection with an investigation pursuant to this section.

 

  Page 14   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

ARKANSAS REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF ARKANSAS

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Arkansas, the Agent agrees to the
following additional terms with respect to such locations:

 

1. The Authorized Delegate shall operate in full compliance with the Arkansas
Uniform Money Services Act, Ark. Code §§ 23-55-101 to 23-55-1005, and any rules
and orders adopted thereunder, as amended from time to time.

 

2. The Authorized Delegate shall remit all money owing to MoneyGram in
accordance with the terms of the Agreement between MoneyGram and the Authorized
Delegate. “Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive money or to deposit money in a bank in an
account specified by MoneyGram.

 

3. If MoneyGram’s license is suspended, revoked or if MoneyGram does not renew
its license, the Authorized Delegate shall immediately cease to provide money
services as a delegate of MoneyGram after notice is sent or publication made
regarding the suspension, revocation or non-renewal.

 

4. The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except activity in which the authorized
delegate is authorized to engage under Ark. Code § 23-55-201 et seq. or Ark.
Code § 23-55-401 et seq.

 

5. The Authorized Delegate acknowledges and agrees that it holds in trust for
the benefit of MoneyGram all money net of fees earned from money transmission.

 

6. The Authorized Delegate acknowledges and agrees that it may not use a
subdelegate to conduct money services on behalf of MoneyGram.

 

  Page 15   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

CALIFORNIA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF CALIFORNIA

Any other provision of this Agreement notwithstanding, if any of the Agent’s
locations are in the State of California, the Agent agrees to the following
additional terms with respect to such locations:

 

1. MoneyGram appoints the Agent as its agent with authority to sell on behalf of
MoneyGram payment instruments issued by MoneyGram or to receive transmission
money on behalf of MoneyGram.

 

2. The Agent will comply with all applicable provisions of Division 16 of the
California Financial Code (Payment Instruments) and Division 1, Chapter 14 of
the California Financial Code (Transmission of Money Abroad) and all regulations
and orders issued under the aforementioned Chapters or any other provision that
the Commissioner may find necessary to carry out the provisions of this chapter

 

3. The Agent shall make and keep accounts, correspondence, memorandums, papers,
books, and other records as the Commissioner of the Department of Financial
Services (the “Commissioner”) by regulation or order requires and preserve the
records for the time specified by the regulation or order.

 

4. The Agent acknowledges and agrees that all funds, less fees due agents
provided for and expressly set forth, received by the Agent from the receipt of
transmission money on behalf of MoneyGram shall be trust funds owned by and
belonging to the person from whom they were received until the time that
directions have been given by MoneyGram or its agents for payment abroad of the
remittance and funds provided for the payment.

 

  Page 16   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

FLORIDA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF FLORIDA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Vendor’s locations are in the State of Florida, the Authorized Vendor agrees to
the following additional terms with respect to such locations:

 

1. The Authorized Vendor shall report to MoneyGram, immediately upon discovery,
the theft or loss of currency received for a transmission or payment instrument.

 

2. The Authorized Vendor shall display a notice to the public, in such form as
prescribed by rule of the Florida Financial Services Commission (the
“Commission”), that the Authorized Vendor is the authorized vendor of MoneyGram.

 

3. The Authorized Vendor shall remit all amounts owed to MoneyGram for all
transmissions accepted and all payment instruments sold in accordance with
Agreement between MoneyGram and the Authorized Vendor.

 

4. The Authorized Vendor shall hold in trust all currency or payment instruments
received for transmissions or for the purchase of payment instruments from the
time of receipt by MoneyGram or the Authorized Vendor until the time the
transmission obligation is completed.

 

5. The Authorized Vendor shall not commingle the money received for
transmissions accepted or payment instruments sold on behalf of MoneyGram with
the money or property of the Authorized Vendor, except for making change in the
ordinary course of the Authorized Vendor’s business, and ensure that the money
is accounted for at the end of the business day.

 

6. The Authorized Vendor consents to examination or investigation by the Office
of Financial Regulation of the Commission.

 

7. The Authorized Vendor shall adhere to the applicable state and federal laws
and rules pertaining to a money services business.

 

8. The Authorized Vendor shall provide such other information or disclosure as
may be required by rule.

 

  Page 17   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

HAWAII REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF HAWAII

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Hawaii, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the Commissioner of Financial Institutions (the “Commissioner”).

 

3. The Authorized Delegate acknowledges that MoneyGram is subject to supervision
and regulation by the Commissioner.

 

4. That the Authorized Delegate certifies that it is in compliance with the
recordkeeping and reporting requirements under Title 31 United States Code
Section 5311 et seq., 31 Code of Federal Regulations Part 103, Section 125, and
other federal and state laws pertaining to money laundering.

 

  Page 18   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

IDAHO REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF IDAHO

Any other provision of this Agreement notwithstanding, if any of the Authorized
Representative’s locations are in the State of Idaho, the Authorized
Representative agrees to the following additional terms with respect to such
locations:

 

1. MoneyGram appoints the Authorized Representative as its representative with
authority to engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Representative acknowledges and agrees that neither MoneyGram
nor the Authorized Representative may authorize subrepresentatives without the
written consent of the Director of the Idaho Department of Finance (the
“Director”).

 

3. The Authorized Representative acknowledges that MoneyGram is subject to
supervision and regulation by the Director.

 

4. The Authorized Representative acknowledges and consents to the Director’s
inspection, with or without prior notice to MoneyGram or the Authorized
Representative, of the books and records of the Authorized Representative when
the Director has a reasonable basis to believe that MoneyGram or the Authorized
Representative is in violation of the provisions of the Idaho Money Transmitters
Act, Idaho Code, Chapter 29, Sections 2901 to 2928.

 

5. The Authorized Representative acknowledges and agrees that it is under a duty
to act only as authorized by this Agreement, and that if the Authorized
Representative exceeds such authority this Agreement is subject to cancellation
and the Authorized Representative is subject to disciplinary action by the
Director.

 

  Page 19   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

ILLINOIS REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF ILLINOIS

Any other provision of this Agreement notwithstanding, if any of the Authorized
Seller’s locations are in the State of Illinois, the Authorized Seller agrees to
the following additional terms with respect to such locations:

 

1. The Authorized Seller shall operate in full compliance with the laws of the
State of Illinois and of the United States, including without limitation the
Illinois Transmitters of Money Act (the “Act”), Illinois Compiled Statutes,
Sections 657/1 – 657/105, and any rules and regulations issued thereunder, as
amended from time to time.

 

2. The Authorized Seller acknowledges and agrees that it has an affirmative duty
not to (1) commit fraud or misrepresentation and (2) submit fraudulent
statements to MoneyGram.

 

3. The Authorized Seller acknowledges and agrees that it holds in trust for
MoneyGram from the moment of receipt the proceeds of any business transacted
under the Act in an amount equal to the amount of proceeds due MoneyGram less
the amount due the Authorized Seller. The funds shall remain the property of
MoneyGram whether or not commingled by the Authorized Seller with its own funds.
In the event MoneyGram’s license is revoked by the Director of Financial
Institutions (the “Director”), all proceeds then held in trust by the Authorized
Seller shall be deemed to have been assigned to the Director.

 

4. The Authorized Seller shall upon discovery immediately report to MoneyGram
the theft or loss of any payment instrument from MoneyGram or Authorized Seller
in Illinois having a value in excess of $100 or an aggregate value of $1,000 in
any 3 month period.

 

5. The Authorized Seller acknowledges and agrees that it shall not act outside
its scope of authority as defined by the Act and by the Agreement between
MoneyGram and the Authorized Seller with regard to any transaction regulated by
the Act.

 

  Page 20   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

INDIANA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF INDIANA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Indiana, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
sell payment instruments and accept funds to be transmitted by or on behalf of
MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize a subdelegate without the written consent
of the Indiana Director of the Department of Financial Institutions (the
“Director”).

 

3. The Authorized Delegate acknowledges that MoneyGram is subject to supervision
and regulation by the Director.

 

4. The Authorized Delegate acknowledges and consents to the Director’s
inspection, with or without prior notice to MoneyGram or the Authorized
Delegate, of the books, records, and accounts of the Authorized Delegate when
the Director has a reasonable basis to believe that MoneyGram or the Authorized
Delegate is in violation of the Indiana Money Transmitters Act, Indiana Code,
Chapter 4, Sections 28-8-4-1 to 28-8-4-61.

 

5. The Authorized Delegate acknowledges and agrees that it is under a duty to
act only as authorized under this Agreement, and that if the Authorized Delegate
exceeds such authority this Agreement is subject to cancellation and the
Authorized Delegate is subject to disciplinary action by the Director.

 

  Page 21   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

IOWA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF IOWA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Iowa, the Authorized Delegate agrees to
the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall comply fully with the Iowa Uniform Money
Services Act, Iowa Code Chapter 533C (the “Act”), and any regulations and orders
issued thereunder, as amended from time to time.

 

2. The Authorized Delegate shall remit all money owing to MoneyGram in
accordance with the terms of the Agreement between MoneyGram and the Authorized
Delegate. “Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive money or to deposit money in a bank in an
account specified by MoneyGram.

 

3. If MoneyGram’s license is suspended, revoked or MoneyGram does not renew its
license, the Authorized Delegate shall immediately cease to provide money
services as a delegate of MoneyGram after notice is sent or publication made
regarding the suspension, revocation or non-renewal.

 

4. The Authorized Delegate acknowledges and agrees that it shall not provide
money services outside the scope of activity permissible under the Agreement
between MoneyGram and the Authorized Delegate, except activity in which the
authorized delegate is authorized to engage under Article 2 or 3 of the Iowa
Uniform Money Services Act, Iowa Code Chapter 533C.

 

5. The Authorized Delegate acknowledges and agrees that it holds in trust for
the benefit of MoneyGram all money net of fees received from money transmission.

 

  Page 22   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

KENTUCKY REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF KENTUCKY

Any other provision of this Agreement notwithstanding, if any of the Agent’s
locations are in the State of Kentucky, the Agent agrees to the following
additional terms with respect to such locations:

 

1. MoneyGram designates the Agent as its agent with authority to engage in money
transmission on behalf of MoneyGram as authorized under the Kentucky Money
Transmitters Act, Kentucky Revised Statutes Section 286.11 (the “Act”).

 

2. The Agent shall operate in full compliance with the Act, and rules
promulgated under the Act, and any order issued by the Executive Director of the
Kentucky Office of Financial Institutions (the “Executive Director”).

 

3. The Agent acknowledges and agrees that neither MoneyGram nor the Agent may
authorize subagents.

 

4. The Agent shall timely remit all money legally due to MoneyGram in accordance
with the terms of the Agreement between MoneyGram and the Agent.

 

5. The Agent acknowledges that MoneyGram and the Agent are subject to regulation
by the Executive Director.

 

6. MoneyGram and the Agent shall comply with all applicable state and federal
law.

 

  Page 23   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

MAINE REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF MAINE

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Maine, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the Director of the Office of Consumer Credit Regulation within the
Department of Professional and Financial Regulation (the “Administrator”).

 

3. The Authorized Delegate acknowledges that MoneyGram is subject to supervision
and regulation by the Administrator.

 

  Page 24   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

\ LOGO [g419137g65s59.jpg]

 

MARYLAND REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF MARYLAND

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Maryland, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its authorized delegate with
authority to engage in the business of money transmission on behalf of
MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subagents or subdelegates without the
written consent of the Commissioner of Financial Regulation in the Maryland
Department of Labor, Licensing and Regulation (the “Commissioner”).

 

3. The Authorized Delegate acknowledges and agrees that it is subject to
supervision, examination and regulation by the Commissioner.

 

4. The Authorized Delegate will operate in full compliance with all applicable
laws and regulations.

 

5. The Authorized Delegate shall comply with the Maryland Money Transmissions
Act, Maryland Financial Institutions Code Title 12, Subtitle 4, Sections 12-401
to 12-430, and any rules and regulations issued thereunder, as amended from time
to time and all applicable laws and regulations.

 

  Page 25   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

\ LOGO [g419137g65s59.jpg]

 

MICHIGAN REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF MICHIGAN

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Michigan, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall comply with the Michigan Money Transmission
Services Act, Mich. Comp. Laws §§ 487.1001–1047, as amended and all other
applicable law.

 

2. The Authorized Delegate shall remit all monies owing to the license in
accordance with the Agreement between MoneyGram and the Authorized Delegate.
“Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive money or to deposit money in a depository
financial institution in an amount specified by MoneyGram.

 

3. If MoneyGram’s license is suspended or revoked, the Authorized Delegate shall
immediately cease providing money transmission services as an authorized
delegate of MoneyGram upon notice of the suspension or revocation.

 

4. The Authorized Delegate acknowledges and agrees that the Authorized Delegate
shall not provide money transmission services outside the scope of activity
permissible under this Agreement, except activity in which the Authorized
Delegate is otherwise authorized to engage.

 

5. The Authorized Delegate acknowledges and agrees that the Authorized Delegate
holds all money received from providing money transmission services, reduced by
any fees owed to the Authorized Delegate by MoneyGram, in escrow for the benefit
of MoneyGram.

 

  Page 26   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

MINNESOTA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF MINNESOTA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Minnesota, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the Minnesota Commissioner of Commerce (the “Commissioner”).

 

3. The Authorized Delegate acknowledges that MoneyGram is subject to supervision
and regulation by the Commissioner and that as a part of that supervision and
regulation, the Commissioner may require MoneyGram to cancel this Agreement as a
result of a violation of section 53B.21 of the Minnesota Money Transmitters Act,
Minn. Stat. §§ 53B.01 – 53B.26.

 

  Page 27   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

NEW JERSEY REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF NEW JERSEY

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of New Jersey, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in the activities of a money transmitter on behalf of MoneyGram.

 

  Page 28   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

NEW YORK REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF NEW YORK

Any other provision of this Agreement notwithstanding, if any of the Agent’s
locations are in the State of New York, the Agent agrees to the following
additional terms with respect to such locations:

 

1. MoneyGram is licensed by the Superintendent of Banks of the State of New York
(the “Superintendent”) to engage in the business of issuing and selling money
orders denominated in United States currency and receiving money for
transmission within this country and abroad pursuant to the provisions of
Article XIII-B of the Banking Law. MoneyGram may conduct such businesses through
an agent and subagent.

 

2. The Agent shall not act on behalf of the consumer as a courier for the
transmission of money which activity requires licensing as a money transmitter,
and any money orders sold in the State of New York may not be retained by the
Agent and subagent, if any, but must be given to the purchasers of the
instruments for their own delivery to the beneficiary.

 

3. The Agent acknowledges and agrees that the Superintendent reserves the right
to inspect, with or without prior notice to MoneyGram or the Agent or subagent,
if any, the books and records of the Agent and any subagent(s) of MoneyGram, and
that the expenses incurred by the Superintendent in making any such inspection
shall be borne by MoneyGram.

 

4. The Agent shall not sell any travelers check, money order or other money
transmission instrument in the State of New York unless MoneyGram’s name shall
clearly appear on the face of the instrument and MoneyGram shall not condition
its engagement as obligor under the payment instrument upon the remittance of
proceeds of sale from the Agent and subagent, if any.

 

5. The Agent shall not sell any travelers check, money order or other money
transmission instrument in the State of New York unless the Agent and subagent,
if any, has provided the Superintendent with a written and irrevocable consent
to examine, have access to, and retain copies of all of its books and records,
wherever maintained, relating to these activities.

 

6. The Agent acknowledges and agrees that it is under a duty to act only as
authorized under the Agreement between MoneyGram and the Agent, and the Agent
and subagent, if any, who exceeds such authority is subject to cancellation of
this Agreement and may result in further disciplinary action against MoneyGram
by the Superintendent.

 

7. The Agent shall not sell or deliver money orders over-the-counter to the
public or engage in the business of receiving money for transmission in a manner
that would require the Agent to be licensed under Article XIII-B, Section 648 of
the Banking Law, New York State Consolidated Laws. Section 648 provides that:

§648. Agents and subagents

A licensee may conduct its business at one or more locations within this state,
as follows:

 

  (a) The business may be conducted through or by means of such agents and
subagents as the licensee may from time to lime designate or appoint.

 

  (b) No license under this article shall be required of any agent or subagent
of a licensee except as provided in the following subsection.

 

  Page 29   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NEW YORK REGULATORY RIDER

(CONTINUED)

 

  (c) An agent or subagent, other than a person expressly excepted from the
application of this article, who sells or delivers the licensee’s checks
over-the-counter to the public shall not be exempt from licensing under this
article if such agent or subagent in the ordinary conduct of such business
receives or at any time has access to (1) the licensee’s checks which, having
been paid, are returned through banking channels or otherwise for verification
or for reconciliation or accounting with respect thereto or (2) bank statements
relating to checks so returned. No license under this article shall be required
of an agent, including a general or managing agent, of a licensee who does not
directly sell or deliver the licensee’s checks over-the-counter to the public.

 

  Page 30   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

NORTH CAROLINA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF NORTH CAROLINA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of North Carolina, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the North Carolina Commissioner of Banks (the “Commissioner”).

 

3. The Authorized Delegate acknowledges that MoneyGram is subject to supervision
and regulation by the Commissioner.

 

4. That MoneyGram shall issue a certificate of authority for each location at
which it conducts licensed activities in North Carolina through the Authorized
Delegate. The certificate shall be posted in public view at each location of the
Authorized Delegate in North Carolina and shall state as follows: “Money
transmission on behalf of MoneyGram Payment Systems, Inc. is conducted at this
location pursuant to the Money Transmitters Act.”

 

  Page 31   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

NORTH DAKOTA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF NORTH DAKOTA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of North Dakota, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the Commissioner of the North Dakota Department of Financial Institutions
(the “Commissioner”).

 

3. The Authorized Delegate acknowledges that MoneyGram is subject to supervision
and regulation by the Commissioner.

 

  Page 32   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

OHIO REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF OHIO

Any other provisions of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Ohio, the Authorized Delegate agrees to
the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall operate in full compliance with the laws of the
State of Ohio and of the United States regulating money transmission activities,
including without limitation Ohio Revised Code Sections 1315.01 to 1315.99
(Transmitters of Money; Check Cashing Businesses), and any rules and regulations
issued thereunder, as amended from time to time.

 

  Page 33   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

OKLAHOMA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF OKLAHOMA

Any other provisions of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Oklahoma, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall perform the Services in compliance with the
Oklahoma Financial Transaction Reporting Act, Oklahoma Statutes Title 6,
Sections 1511 et seq. (the “Act”) and any regulations adopted or orders issued
thereunder, as amended from time to time.

 

2. The Authorized Delegate shall remit all money owing to MoneyGram in
accordance with the terms of the Agreement between MoneyGram and the Authorized
Delegate. “Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive money or to deposit money in a bank in an
account specified by MoneyGram.

 

3. If MoneyGram’s license is suspended or revoked or MoneyGram does not renew
its license, the Authorized Delegate shall immediately cease providing money
transmission services as a delegate of MoneyGram after notice is sent or
publication made regarding the suspension, revocation or non-renewal.

 

4. The Authorized Delegate may not provide money transmission services outside
the scope of activity permissible under this Agreement unless the Authorized
Delegate holds its own license under the Act or other money transmission
services laws.

 

5. The Authorized Delegate holds in trust for the benefit of MoneyGram all money
net of fees received from money transmission.

 

6. The Authorized Delegate acknowledges and agrees that the Authorized Delegate
may not use a subdelegate to conduct money transmission services on behalf of
MoneyGram.

 

  Page 34   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

OREGON REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF OREGON

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Oregon, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the Director of the Department of Consumer and Business Services of the State
of Oregon (the “Director”).

 

3. The Authorized Delegate acknowledges that MoneyGram, the Authorized Delegate,
and any subdelegates are subject to supervision and regulation by the Director.

 

  Page 35   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

SOUTH DAKOTA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF SOUTH DAKOTA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of South Dakota, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the Director of the Division of Banking of the State of South Dakota (the
“Director”).

 

3. The Authorized Delegate acknowledges and that MoneyGram is subject to
supervision and regulation by the Director.

 

  Page 36   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

TENNESSEE REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF TENNESSEE

Any other provision of this Agreement notwithstanding, if any of the Authorized
Agent’s locations are in the State of Tennessee, the Authorized Agent agrees to
the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Agent as its agent with authority to sell
payment instruments or transmit money on behalf of MoneyGram in compliance with
the Tennessee Money Transmitter Act of 1994, Title 45, Chapter 7, Sections 201
to 226, and any regulations adopted or orders issued thereunder, as amended from
time to time, and federal law.

 

2. The Authorized Agent acknowledges and agrees that neither MoneyGram nor the
Authorized Agent may authorize subagents without the written consent of the
Commissioner of Financial Institutions of the State of Tennessee (the
“Commissioner”).

 

3. The Authorized Agent acknowledges that MoneyGram is subject to supervision
and regulation by the Commissioner.

 

4. The Authorized Agent acknowledges and consents to the Commissioner’s
inspection, with or without prior notice to MoneyGram or the Authorized Agent or
agents, of the books and records of the Authorized Agent or agents of MoneyGram.

 

5. The Authorized Agent acknowledges and agrees that it is under a duty to act
only as authorized under this Agreement, and that if the Authorized Agent
exceeds such authority this Agreement is subject to cancellation by MoneyGram
and the Authorized Agent is subject to disciplinary action by the Commissioner.

 

  Page 37   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

 

TEXAS REGULATORY RIDER

Legal

MGI 1042(10/08)

  LOGO [g419137g65b85.jpg]

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF TEXAS

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Texas, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. Money Gram appoints the Authorized Delegate as MoneyGram’s authorized
delegate with the authority to conduct money transmission on behalf of MoneyGram
in compliance with the Texas Regulation of Money Services Business, Chapter 151
of the Texas Finance Code, and any rules adopted or orders issued thereunder, as
amended from time to time.

 

2. MoneyGram and the Authorized Delegate acknowledge that the contract between
them sets forth the nature and scope of the relationship between MoneyGram and
the Authorized Delegate and the respective rights and responsibilities of the
parties.

 

3. The Authorized Delegate certifies that it is familiar with and agrees to
fully comply with all applicable state and federal laws, rules, and regulations
pertaining to money transmission, including the Texas Regulation of Money
Services Business, Chapter 151 of the Texas Finance Code and any rules adopted
or orders issued thereunder, relevant provisions of the Bank Secrecy Act and the
USA PATRIOT ACT, and Chapter 271 of the Texas Finance Code.

 

4. The Authorized Delegate shall remit all money owed to MoneyGram: (1) not
later than the 10th business day after the date the Authorized Delegate receives
the money; (2) in accordance with the contract between MoneyGram and the
Authorized Delegate; or (3) as directed by the commissioner. The Authorized
Delegate may remit the money at a later date if the Authorized Delegate
maintains on deposit with an office of a federally insured financial institution
located in the United States an amount that: (1) is in an account solely in the
name of MoneyGram; and (2) for each day by which the period before the
remittance exceeds 10 business days, is not less than the outstanding
obligations of MoneyGram routinely incurred by the Authorized Delegate on a
daily basis.

 

5. MoneyGram shall hold in trust all money received for transmission directly or
from the Authorized Delegate from the time of receipt until the time the
transmission obligation is discharged. A trust resulting from MoneyGram’s
actions is in favor of the persons to whom the related money transmission
obligations are owed. The Authorized Delegate shall hold in trust all money
received for transmission by or for MoneyGram from the time of receipt until the
time the money is remitted by the Authorized Delegate to MoneyGram. A trust
resulting from the Authorized Delegate’s actions is in favor of MoneyGram. The
Authorized Delegate may not commingle the money received for transmission by or
for MoneyGram with the Authorized Delegate’s own money or other property, except
to use in the ordinary course of the Authorized Delegate’s business for the
purpose of making change, if the money is accounted for at the end of each
business day. If MoneyGram or the Authorized Delegate commingles any money
received for transmission with money or other property owned or controlled by
MoneyGram or the Authorized Delegate, all commingled money and other property
are impressed with a trust as provided by section 151.404 of the Texas Finance
Code in an amount equal to the amount of

 

  Page 38   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TEXAS REGULATORY RIDER

(CONTINUED)

 

  money received for transmission, less the amount of fees paid for the
transmission. If the commissioner revokes MoneyGram’s license under section
151.703 of the Texas Finance Code, all money held in trust by MoneyGram and the
Authorized Delegates is assigned to the commissioner for the benefit of the
persons to whom the related money transmission obligations are owed. Money of
MoneyGram or the Authorized Delegate impressed with a trust under section
151.404 of the Texas Finance Code may not be considered an asset or property of
MoneyGram or Authorized Delegate in the event of bankruptcy, receivership, or a
claim against MoneyGram or Authorized Delegate unrelated to MoneyGram’s or
Authorized Delegate’s obligations under Chapter 151 of the Texas Finance Code.

 

6. The Authorized Delegate shall prepare and maintain records as required by
Chapter 151 of the Texas Finance Code or any rules adopted or orders issued
thereunder or as reasonably requested by the commissioner.

 

7. MoneyGram and the Authorized Delegate acknowledge that the Authorized
Delegate consents to examination or investigation by the commissioner.

 

8. MoneyGram is subject to regulation by the commissioner and that, as part of
that regulation, the commissioner may suspend or revoke an authorized delegate
designation or require MoneyGram to terminate an authorized delegate
designation.

 

9. The Authorized Delegate acknowledges receipt of the written policies and
procedures adopted by MoneyGram to ensure that the Authorized Delegate complies
with applicable state and federal law.

 

10. The Authorized Delegate acknowledge that it has been provided regulatory
website addresses through which the Authorized Delegate can access Chapters 151
and 271 of the Texas Finance Code and rules adopted under those chapters
(www.banking.state.tx.us) and the Bank Secrecy Act and the USA PATRIOT ACT
(www.msb.gov and www.fincen.gov).

 

Signature:      Printed Name: LOGO [g419137g70c59.jpg]      Applicant Title:  
   Date:

 

LOGO [g419137g89v76.jpg]

 

  Page 39   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

VERMONT REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF VERMONT

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Vermont, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall perform the Services and operate its business
in full compliance with Chapter 79, Title 8 of the Vermont Statutes (Money
Services) (the “Act”), and any rules adopted or orders issued thereunder, as
amended from time to time.

 

2. The Authorized Delegate shall remit all money owing to MoneyGram in
accordance with the terms of the Agreement between MoneyGram and the Authorized
Delegate. “Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive the money, or to deposit money in a
depository institution within the meaning of Title 8 Vt. Stat. § 11101(24), in
an account specified by MoneyGram.

 

3. If MoneyGram’s license is suspended, revoked or nonrenewed, the Authorized
Delegate shall immediately cease to provide money services as a delegate of
MoneyGram after notice is sent or publication made regarding the suspension,
revocation or non-renewal.

 

4. The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except for activity in which the
authorized delegate is otherwise licensed or authorized to engage.

 

5. The Authorized Delegate acknowledges and agrees that it holds in trust for
the benefit of MoneyGram all money less fees earned from money transmission.

 

6. The Authorized Delegate acknowledges and agrees that it shall not provide
money services on behalf of a person not licensed under the Act.

 

  Page 40   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

WASHINGTON REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF WASHINGTON

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Washington, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall operate in full compliance with the State of
Washington Uniform Money Services Act, Rev. Code Wash. §§ 19.230.005 to
19.230.905 and any rules adopted or orders issued thereunder, as amended from
time to time.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates.

 

3. The Authorized Delegate shall remit all money owing to MoneyGram in
accordance with the terms of the Agreement between MoneyGram and the Authorized
Delegate. “Remit” means to make direct payments of money to MoneyGram or its
representative authorized to receive money or to deposit money in a bank in an
account specified by MoneyGram.

 

4. If MoneyGram’s license is suspended or revoked or if MoneyGram surrenders its
license, the Authorized Delegate shall immediately cease to provide money
services as a delegate of MoneyGram upon receipt of notice or after publication
is made that MoneyGram’s license has been suspended, revoked or surrendered.

 

5. The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity allowed MoneyGram under its license.

 

6. The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except activity in which the Authorized
Delegate is authorized to engage under Rev. Code Wash. §§ 19.230.030 or
19.230.080.

 

  Page 41   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

WEST VIRGINIA REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF WEST VIRGINIA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of West Virginia, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall perform the Services under the Agreement in
full compliance with the laws of the State of West Virginia and of the United
States.

 

2. The Authorized Delegate acknowledges and agrees that it has an affirmative
duty not to (1) commit fraud or misrepresentation or (2) submit fraudulent
statements to MoneyGram.

 

3. The Authorized Delegate acknowledges and agrees that it holds in trust for
MoneyGram from the moment of receipt of the proceeds of any business transacted
under West Virginia Code §§ 32A-2-1 to 32-A-28 (Check and Money Order Sales,
Money Transmission Services, Transportation and Currency Exchange) (the “Act”)
in an amount equal to the amount of proceeds due MoneyGram less the amount due
the Authorized Delegate. The funds shall remain the property of MoneyGram
whether or not commingled by the Authorized Delegate with its own funds. In the
event MoneyGram’s license is revoked by the Commissioner of Banking (the
“Commissioner”), all proceeds held in trust by the Authorized Delegate are
considered to be assigned to the Commissioner.

 

4. The Authorized Delegate shall report to MoneyGram the theft or loss of
payment instruments within twenty-four hours from the time the Authorized
Delegate knew or should have known of the theft or loss.

 

5. The Authorized Delegate acknowledges and agrees that it shall not act outside
its scope of authority under the Act and by the Agreement between MoneyGram and
the Authorized Delegate with regard to any transaction regulated by the Act.

 

  Page 42   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

WYOMING REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

STATE OF WYOMING

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the State of Wyoming, the Authorized Delegate agrees
to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

2. The Authorized Delegate acknowledges and agrees that neither MoneyGram nor
the Authorized Delegate may authorize subdelegates without the written consent
of the State Banking Commissioner (the “Commissioner”).

 

3. The Authorized Delegate acknowledges that it is subject to supervision and
regulation by the Commissioner.

 

  Page 43   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

U.S. VIRGIN ISLANDS REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

U.S. VIRGIN ISLANDS

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the U.S. Virgin Islands, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. The Authorized Delegate shall perform the Services in full compliance with
the U.S. Virgin Islands Uniform Money Services Act, V.I. Code Title 9, §§ 501 to
592 (the “Act”), and any regulations adopted or orders issued thereunder, as
amended from time to time.

 

2. The Authorized Delegate shall remit all money owing to MoneyGram under the
terms of the Agreement between MoneyGram and the Authorized Delegate. “Remit”
means to make direct payments of money to MoneyGram or its representative
authorized to receive money or to deposit money in a bank in an account
specified by MoneyGram.

 

3. If MoneyGram’s license is suspended, revoked or if MoneyGram does not renew
its license, the Authorized Delegate shall immediately cease to provide money
services as a delegate of MoneyGram after notice is sent or publication made
regarding the suspension, revocation or non-renewal.

 

4. The Authorized Delegate acknowledges and agrees that it may not provide money
services outside the scope of activity permissible under the Agreement between
MoneyGram and the Authorized Delegate, except activity in which the authorized
delegate is authorized to engage under subchapter 2, 3 or 4 of the Act.

 

5. The Authorized Delegate acknowledges and agrees that it holds in trust for
the benefit of MoneyGram all money net of fees received from money transmission.

 

6. The Authorized Delegate acknowledges and agrees that it may not use
subdelegates to conduct money services on behalf of MoneyGram.

 

  Page 44   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g65s59.jpg]

 

WASHINGTON D.C. REGULATORY RIDER

Legal

MGI NNNN (10/08)

THESE ADDITIONAL REQUIREMENTS WILL APPLY TO SALES IN THE

DISTRICT OF COLUMBIA

Any other provision of this Agreement notwithstanding, if any of the Authorized
Delegate’s locations are in the District of Columbia, the Authorized Delegate
agrees to the following additional terms with respect to such locations:

 

1. MoneyGram appoints the Authorized Delegate as its delegate with authority to
engage in money transmission on behalf of MoneyGram.

 

  Page 45   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 3

[MoneyGram Compliance Policy - Attached]

EXHIBIT 3 (MONEYGRAM COMPLIANCE POLICY) - PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LOGO [g419137g38j12.jpg]

Anti-Money Laundering Compliance Policy

 

 

MoneyGram Agents

 

© 2012 MoneyGram International Inc.

 

 

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MoneyGram Agents are important partners as we work together to sell MoneyGram®
money transfer services, and other applicable products, to valued customers.
MoneyGram and its Agents are required to comply with various governmental
regulations. In addition, MoneyGram has set some standard expectations of its
Agents in order to offer its services.

REGULATORY COMPLIANCE

MoneyGram Agents must operate in a legal manner by:

 

  •  

acquiring any registration or license required by federal, state or local
governments, whenever applicable,

 

  •  

complying with all applicable laws and regulations, including implementing a
written anti-money laundering (AML) compliance program,

 

  •  

addressing consumer fraud prevention, privacy & data security requirements, and

 

  •  

following MoneyGram’s policies and procedures and adopting industry best
practices.

DESIGNATED COMPLIANCE PERSONNEL

When you designate the compliance officer or a the compliance contact
responsible for carrying out your AML compliance program, he or she should:

 

  •  

be sufficiently knowledgeable about your day-to-day business,

 

  •  

be trained in AML regulatory requirements, and

 

  •  

have appropriate authority to implement your compliance program at your
location(s), and throughout your network if applicable.

AML PROGRAM REQUIREMENTS

Agents are considered money services businesses (MSBs) or money transmitters. In
addition to designating a compliance officer or compliance contact, Agents must
have a written AML compliance program that covers the following key components:

 

  •  

AML policies & procedures, known as internal controls, for your employees to
follow in carrying out your business,

 

  •  

procedures covering transaction monitoring and analysis for the purpose of
detecting potential suspicious activity or large currency transactions (if
applicable)

 

  •  

procedures covering customer transactions, allowing you to meet government
record keeping and reporting requirements, e.g., the filing of large currency
transaction and suspicious activity / transaction reports,

 

  •  

compliance training periodically for your compliance officer and all employees
selling MoneyGram® money orders or MoneyGram® money transfer services, and

 

  •  

periodic independent reviews to evaluate effectiveness of your AML Program
(applicable only in certain jurisdictions).

As part of your AML compliance program, your compliance officer or designated
compliance contact should perform transaction monitoring on an ongoing basis to
identify and report (where applicable) on unusual or suspicious activity, as
well as to report on large currency transactions (where applicable).

 

© 2012 MoneyGram International Inc.

 

 

Page 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRANSACTION PROCESSING

In accordance with local requirements and MoneyGram policy, Agents are required
to obtain and/or record identification information before a customer is allowed
to conduct a transaction. MoneyGram® services should not be used to facilitate
any illegal activity, including but not limited to money laundering, terrorist
financing, and/or fraud.

COOPERATION ON MONEYGRAM, REGULATORY AND LAW ENFORCEMENT REQUESTS

MoneyGram and its Agents are subject to being examined for compliance with
regulatory expectations. We expect you to be:

 

  •  

cooperative in response to any MoneyGram request for records or other
information,

 

  •  

cooperative in response to MoneyGram’s Agent Oversight Program, which will
include periodic program reviews to evaluate your compliance program and may
include corrective action measures if deficiencies exist

 

  •  

cooperative in any regulatory exam, inspection or compliance review of your
business, and

 

  •  

responsive should you receive an appropriate governmental request for records or
a subpoena / law enforcement request related to selling MoneyGram’s products and
services.

ONLINE AML AND FRAUD TRAINING FOR COMPLIANCE OFFICERS AND EMPLOYEES

AML courses are available for United States and Canadian Agents & employees on
MoneyGram’s learning management system at www.moneygramu.com. Online training
includes:

 

  •  

AML Compliance Overview

 

  •  

How to Identify Suspicious Activity

 

  •  

Recordkeeping Requirements for Money Transfers and Money Orders

 

  •  

How to Complete CTRs and SARs

 

  •  

Agent and Consumer Fraud

MoneyGram requires that all Agents and their employees who handle MoneyGram
transactions complete AML training at a minimum of every two years.

AML COMPLIANCE PROGRAM MATERIALS

MoneyGram provides AML compliance program materials to help you document and
carry out your AML program. Materials are available from MoneyGram’s website at
www.moneygram.com (click on “Legal/Compliance” at the bottom of the homepage.
Materials include:

 

  •  

AML Compliance Program Template

 

  •  

AML Compliance Training Guide

 

  •  

Independent Review Template

 

  •  

Employee Training Records Template

 

  •  

Money Order Transaction Log Template (United States)

 

  •  

CTR and SAR forms (United States)

 

  •  

Canadian Activity Report (Canada)

CORRECTIVE MEASURES

MoneyGram reserves the right to take corrective action, which could include
probation, suspension of service, or termination of service, for acts of
non-compliance with regulatory requirements, as well as failure to comply with
MoneyGram policies.

 

© 2012 MoneyGram International Inc.

 

 

Page 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 4

[MoneyGram Fraud Policy - Attached]

EXHIBIT 4 (MONEYGRAM FRAUD POLICY) PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g419137g15h94.jpg]

MONEYGRAM INTERNATIONAL, INC.

ANTI-FRAUD POLICY AND PROCEDURES FOR AGENTS

 

1. Summary and Purpose

MoneyGram International, Inc. (“MoneyGram”) is a leading global payment services
company whose purpose is to help people and businesses by providing affordable,
reliable and convenient payment services. Not only do our customers expect our
services to be safe and reliable, but they expect us to help protect them
against fraud.

MoneyGram is committed to preventing the use of our products and services by
anyone for fraudulent, abusive or illegal purposes. It is MoneyGram’s policy not
to assist, facilitate, or participate in any way with the use of its services to
process fraud-induced money transfers. We expect the same commitment from our
Agents.

This Anti-Fraud Policy reflects MoneyGram’s commitment to protecting consumers
who use our money transfer services. It incorporates various safeguards and
other measures to prevent, detect, and respond to fraud. Such safeguards and
other measures include, but are not limited to, education and training of
MoneyGram Agents on consumer fraud, monitoring MoneyGram Agent activity relevant
to the prevention of fraud-induced money transfers, taking prompt action in
order to prevent fraud, and cooperating with law enforcement.

 

2. What is MoneyGram doing to take a stand against consumer fraud:

 

  •  

We have and will continue to update our send forms, telephone responses and
websites with warnings about current fraud scams.

 

  •  

We provide training and educational materials to Agents and consumers about the
latest types of consumer fraud scams.

 

  •  

We sponsor and collaborate with other sponsors of consumer education efforts
such as the Fake Check Task Force and the AARP Fraud Awareness Call Centers to
build public awareness of fraud scams.

 

  •  

We partner with local, state and federal law enforcement around the world to
pursue arrests and convictions of fraud perpetrators.

MGO3743



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  •  

We monitor Agents who receive complaints of consumer fraud and collect
information about those frauds.

 

  •  

We compile consumer fraud information gathered from our Agents and other sources
and analyze that information to understand trends and take preventive action.

 

  •  

MoneyGram is always looking for ways to improve our fraud prevention and
detection efforts.

 

3. What are the fraud prevention obligations of MoneyGram’s Agents and their
employees?

As a MoneyGram Agent, you are the first line of defense in preventing consumer
fraud. Preventing a fraudulent transaction from being completed protects your
business, the consumer and MoneyGram. MoneyGram’s Agents and their employees
must never knowingly participate in any fraudulent transfer or in any way assist
others to make or induce other parties to make any fraudulent transfer.

It is the responsibility of each MoneyGram Agent to take appropriate steps to
prevent fraud-induced money transfers, including but not limited to the
following:

 

  •  

Train all employees who conduct MoneyGram money transfers to complete the
consumer fraud training provided by MoneyGram.

 

  •  

Instruct all of your employees to warn consumers about current ‘scams’ by
referencing the warnings on the send form.

 

  •  

Make sure send and receive forms are accurately and completely filled out and
signed.

 

  •  

Carefully check consumer identification for potential false identification and
make sure the document correctly identifies the person sending or receiving the
transfer.

 

  •  

Maintain all documentation and other transaction records in a safe and secure
location.

 

  •  

Promptly provide supporting documentation of transactions to MoneyGram when
requested.

 

  •  

Cooperate fully with any investigation by MoneyGram.

Legal/Agent Anti-Fraud Policy revised 10.23.09

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  •  

Challenge consumer’s transactions in situations that appear to potentially be
fraud-induced

 

  •  

Take actions to mitigate fraud after an occurrence of fraud has been brought to
your attention.

 

  •  

When you or your employees become aware of fraudulent transactions take
appropriate steps to notify MoneyGram and/or local law enforcement officials.

 

  •  

Monitor your employees’ compliance with MoneyGram’s policies and procedures.

 

  •  

Follow all of MoneyGram’s defined processes and procedures as they may be
amended from time to time

 

  •  

Establish your own effective policies, procedures and requirements designed to
prevent and detect consumer fraud induced money transfers.

 

4. Consumer Fraud Education and Training for Agents

All new MoneyGram Agents are provided consumer fraud training. The training
contains information on the different types of consumer fraud scams, as well as
education and training on detecting, preventing, reporting and otherwise
handling suspicious transactions and fraud-induced money transfers. Training is
provided via MoneyGram’s online training tool, the telephone, or other
reasonable methods of delivery depending upon the Agent and circumstances. As a
MoneyGram Agent, it is your responsibility to make sure that all of your
employees at each of your locations review the training material.

MoneyGram may determine that an Agent needs additional consumer fraud training.
If you are requested to undertake such training, you are obligated to complete
the training in the timeframe required by MoneyGram. Failure to do so or failure
to follow the procedures presented in the training may result in: suspension of
your right to conduct MoneyGram money transfer transactions; termination of your
agreement with MoneyGram; or imposition of restrictions, including (a) lowering
of thresholds for consumer identification procedures, (b) transaction volume or
transfer amount limits, (c) requiring express MoneyGram approval of transfers
above a certain amount, and (d) other measures deemed necessary by MoneyGram
(“Remedies”).

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5. Agent Monitoring & Corrective Action Steps

As part of its Agent monitoring, MoneyGram reviews consumer complaints received
at all Agent locations. When an Agent location’s fraud complaints hit certain
thresholds, MoneyGram will investigate the complaints to determine if the
MoneyGram Agent is taking reasonable steps to prevent such transfers from
occurring. As part of that investigation, MoneyGram will contact Agents and
request documentation, such as money transfer send and/or receive forms, as
necessary to assess the information provided. As a MoneyGram Agent, you are
required to promptly comply with those requests from MoneyGram. Failure to do so
may result in MoneyGram’s imposition of one or more Remedies.

Once MoneyGram completes its investigation, depending on the findings, MoneyGram
may invoke any one or more of the Remedies on either a temporary or permanent
basis.

 

6. Refund Policy

If a consumer contacts MoneyGram before a transfer has been picked up and asks
that the transfer be stopped because the transfer was fraudulently induced, it
is MoneyGram’s policy to reimburse both the principal amount of a consumer’s
money transfer and the full Consumer Fee.

If a consumer asks you to cancel a transfer because the transfer was
fraudulently induced, you must: (a), if your system allows you to do so, refund
the transfer reimbursing both the principal amount of the money transfer and the
full Consumer Fee; or (b) advise the consumer to immediately contact MoneyGram
to request that their money transfer be refunded.

Legal/Agent Anti-Fraud Policy revised 10.23.09

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 5

[MoneyGram Anti-Corruption Policy - Attached]

EXHIBIT 5 (MONEYGRAM ANTI-CORRUPTION POLICY) - PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LOGO [g419137g77c36.jpg]

MoneyGram International, Inc.

Anti-Corruption Policy

I. Purpose

Various laws around the world prohibit the making of improper payments or the
provision of improper gifts or hospitality to secure business or to gain an
unfair business advantage. As a company headquartered in the United States,
MoneyGram is subject to the Foreign Corrupt Practices Act and federal and state
commercial bribery laws, as well as applicable anti-corruption and commercial
bribery laws in the various countries in which MoneyGram operates, including the
United Kingdom's Bribery Act. MoneyGram places the highest importance on its
reputation for honesty, integrity and unquestionable ethical standards. This
Anti-Corruption Policy affirms the importance of conducting our business affairs
in a manner beyond reproach, and seeks to ensure that MoneyGram' s employees and
third party contractors comply with all applicable anti-corruption laws,
including the Foreign Corrupt Practices Act and the UK. Bribery Act.

II. Scope

This Policy applies to all directors, officers and employees of MoneyGram and
its subsidiaries and affiliates, as well as MoneyGram's Agents and Vendors. For
the purposes of this Policy and any implementing program, Agents are those
entities which offer MoneyGram products or services for MoneyGram customers and
clients. Vendors are those third party licensees, consultants, representatives,
intermediaries and business partners, worldwide, which MoneyGram engages,
retains or contracts with to perform services.

III. Policy

MoneyGram does not authorize, offer or make corrupt payments to anyone for any
reason.

A. Prohibited Payments to Government Officials

Nobody subject to this Policy anywhere in the world shall authorize, offer or
make any payment or provide anything of value, corruptly, directly or indirectly
through third parties, to any government official, political party official, or
candidate for political office, for the purpose of influencing any official act
or decision or securing any improper business advantage, in order to assist
MoneyGram in obtaining or retaining business or directing business to anyone.

B. Prohibited Commercial Payments

Nobody subject to this Policy anywhere in the world shall authorize, offer or
make any payment or provide anything of value, directly or indirectly through
third parties, to any employee, agent or fiduciary of another party without the
knowledge of the latter's employer or principal, with the intent that the
recipient of the benefit will influence the principal's commercial conduct.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C. Hospitality, Entertainment, Gifts, Travel and Related Expenses

The provision of all hospitality, including meals, refreshments, entertainment,
gifts and travel and related expenses, whether offered or provided to a
government official or to a commercial party, must be reasonable and bona fide
and they must be directly related to the business of MoneyGram. Such expenses
must never be provided to improperly influence any official act or decision or
to secure any improper business advantage, in order to assist MoneyGram in
obtaining or retaining business or directing business to anyone.

D. Political Contributions, Charitable Donations and Social Responsibility
Payments

An otherwise prohibited payment cannot be disguised as something else (e.g.
political contribution, charitable donation, or social responsibility payment).

E. Facilitation Expenses

Payments to facilitate or expedite any routine governmental action by a
government official may only be made in jurisdictions where they are otherwise
legally permitted, and when approved, in advance by the General Counselor his or
her designee. Routine government action relates to such services as obtaining
work or building permits, securing mail pick up or delivery, registering
trademarks, securing electricity or telephone service, or obtaining police
protection.

IV. Books and Records

MoneyGram is required to keep books, records, and accounts, which, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
assets of the company. MoneyGram's books, records and accounts include, among
other things, expense reports, time records, procurement and purchase orders,
contracts and agreements, and other documentation. This recordkeeping obligation
falls on every employee of MoneyGram. Any MoneyGram employee who creates a false
or misleading entry or who fails to disclose payments may be subject to
immediate disciplinary action.

V. Reporting Obligations

All MoneyGram employees and representatives are required to report actual or
suspected violations of this Policy, as well as any other illegal, unethical, or
improper conduct. MoneyGram employees and representatives shall read,
understand, and consult this Policy; conduct themselves at all times in a manner
consistent with this Policy; and report any known or suspected violation of this
Policy, or suspected impending violation, to the MoneyGram Legal Department, by
calling the toll-free compliance hotline (1-800-494-3554) (available in the
United States and Canada), or by reporting online at
www.moneygram.ethicspoint.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 6

AGENTCONNECT ADDENDUM

This AgentConnect Addendum (“Addendum”) dated as of April 1, 2013 is made
between Wal-Mart Stores, Inc. (“Walmart”) and MoneyGram Payment Systems, Inc.
(“MoneyGram”). The parties hereby acknowledge and agree that this Addendum shall
govern the parties’ rights and obligations with respect to the existing Software
and that this Addendum shall terminate in accordance with Section 8
(Termination; Notice) below upon Walmart’s implementation of its new Software
pursuant to Section L (Implementation Reimbursement) of the Money Transfer
Attachment.

 

1. Description/Definition of the Software. Walmart agrees to develop certain
software (the “Software”) to facilitate Walmart’s performance of money transfers
through MoneyGram’s money transfer system and network (including but not limited
to the computer system generally referred to as the “MoneyGram Retail
Transaction Server”) pursuant to the Master Trust Agreement to which this
Addendum is attached, and any Attachments or amendments thereto (collectively,
the “Agreement”). MoneyGram agrees to provide to Walmart all required
specifications in its possession, but not source code, to enable Walmart to
develop the Software for the purpose described above. Unless otherwise
specifically defined herein, any capitalized term used herein shall have the
meaning given to it in the Agreement.

 

2. Testing/Certification. MoneyGram will provide consultation to Walmart in its
development, configuration and testing of the Software. Walmart shall not use
the Software in production until MoneyGram has (a) approved the Software, using
the MoneyGram testing procedures, and (b) has issued a written certification to
Walmart stating that the testing has been completed and that the Software is
performing in an acceptable manner. MoneyGram agrees to perform the duties set
for in subsections (a) and (b) above in a timely manner. The above approval and
certification by MoneyGram does not constitute on the part of MoneyGram a
warranty or representation of any kind.

 

3. Connectivity. A connection to MoneyGram is required for Walmart to be able to
perform money transfer transactions through the MoneyGram money transfer
network. MoneyGram will advise Walmart on the specifications required, and must
certify the necessary network connection and hardware at Walmart’s location to
connect to MoneyGram.

 

4. Costs. Costs relating to the development of the Software will be borne by
Walmart, except that MoneyGram will bear the costs for any changes it deems may
be required to MoneyGram’s system(s) or as otherwise provided herein.

 

5. Ownership; Use of Software. Walmart shall be the sole and exclusive owner of
the Software to be developed by Walmart. Walmart agrees that it will not use the
specification or the Software as modified for use pursuant to the Agreement for
any purpose other than performance of the Agreement. MoneyGram is the sole and
exclusive owner of the specifications to be provided to Walmart, the MoneyGram
Retail Transaction Server and the money transfer network. Walmart shall be
responsible for conducting any investigation it deems necessary to determine
whether the Software infringes any patent or other intellectual property right
of any third party, and shall indemnify and hold MoneyGram harmless against any
and all liabilities, costs, expenses or damages which result from any suit,
action or proceeding alleging infringement of the intellectual property rights
of any third party as a result of the use of the Software.

 

6. Changes.

 

  (a) MoneyGram initiated changes.

MoneyGram may, from time to time, require that Walmart make changes to the
Software for purposes of Walmart’s use of MoneyGram’s money transfer system and
network. MoneyGram will give Walmart at least sixty (60) days written advance
notice of any change(s), including providing Walmart with a detailed
specification describing the change(s). Walmart agrees, at its own expense, to
make change(s) to the Software and to assist MoneyGram in testing and
certification of the change(s). MoneyGram agrees to continue to support at least
one (1) level back from the current release.

 

  (b) Walmart initiated changes.

If Walmart initiates a reasonable change to the Software after MoneyGram has
tested and certified the Software pursuant to paragraph 2, above, MoneyGram will
provide consultation, testing and certification services to Walmart, as required
with no fee to Walmart. MoneyGram reserves the right to perform testing of the
modified Software within 90 days; provided, however, such right shall in no way
impair Walmart’s ability to use such non-modified Software in production at its
sole discretion. Walmart will not use the modified Software in production prior
to MoneyGram testing the modified Software and issuing a certification that it
performs in an acceptable manner.

 

  (c) Other.

In the case that a change is required to correct a money transfer network
problem or to comply with legal requirements, Walmart may be required, at a
Walmart’s own expense, to make changes immediately upon MoneyGram’s reasonable
request, determined in its sole but good faith discretion. MoneyGram will notify
Walmart in writing as soon as possible of any such change or modification and
the basis therefore. In the case that change is required to comply with a legal
requirement, MoneyGram may be required, at MoneyGram’s own expense, to make
changes immediately upon Walmart’s reasonable request.

EXHIBIT 6 (AGENTCONNECT ADDENDUM) - PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7. Responsibility. MoneyGram is not responsible for any error, bug or problem
related to the Software. MoneyGram’s sole responsibility is to provide
information to assist Walmart resolve functionality errors, bugs or problems
with the Software. MoneyGram has the right, in its sole discretion, to require
Walmart to stop using the Software in the performance of the Agreement. Walmart
is solely responsible for the performance of any third party hardware or
software, which Walmart may choose to use in connection with the Software.
MoneyGram bears no responsibility for and makes no warranty of the performance
of any such third party hardware or software.

 

8. Termination; Notices. This Addendum shall terminate upon the earlier of
(x) the effective date of termination or expiration of the Agreement or (y) the
date that no Agent Locations are using the AgentConnect Software described in
this Addendum. Each party hereby acknowledges and agrees that it shall use
commercially reasonable efforts to enter into a new written agreement with the
other party with mutually agreed terms and conditions prior to the
implementation of the new Software pursuant to Section L (Implementation
Reimbursement) of the Money Transfer Attachment governing the parties’ rights
and obligations with respect to such new Software. Upon termination or
expiration of this Addendum, Walmart shall return or destroy the specifications
together with all copies and notes made of the specifications. All notices shall
be given to the addresses below.

 

9. Confidentiality/Consumer Information. Each party understands and agrees that
writings, correspondence, memoranda, notes, drawings, sketches, tapes, disks,
data sheets, agent lists, documents, prototypes, specifications or any other
materials containing any of said information, whether furnished to a party by
the other party or prepared by a party in connection with (a) the present
business discussions, (b) the Software, and the development thereof, or (c) the
terms and conditions of the Agreement as amended by this Addendum, are
collectively the “Proprietary Information” of the party providing the materials
and must be kept confidential and delivered to such party upon its request. Each
party further agrees that it will make no copies or reproductions of any said
materials without the express written consent of the party that owns the
Proprietary Information.

The specifications provided to Walmart and the non-public personal information
of or about any consumer of MoneyGram’s money orders or Money Transfer Services
is the Proprietary Information of MoneyGram. Walmart shall not disclose or use
the Proprietary Information other than as set forth in this Addendum. Walmart
shall not disclose or use any Proprietary Information other than as required for
the performance of Walmart’s duties under the Agreement, this Addendum, or as
required by law or by order of a court of competent jurisdiction. Walmart shall
maintain all such Proprietary Information in a secure environment, and shall
allow access to such information only to those employees who have a need to
know.

 

10. Miscellaneous. Except as modified by this Addendum, all terms of the
Agreement shall remain in full force and effect. In the event of a conflict
between the terms of this Addendum and the Agreement, this Addendum shall
control.

The confidentiality obligations and restrictions imposed by this Addendum shall
survive the termination of this Addendum and shall extend for ten (10) years
from and after the date of the disclosure of the Proprietary Information to
Walmart, or such longer term as may be imposed by law; provided, however, the
confidentiality obligations and restrictions with respect to the technical part
of the specifications shall extend for only five (5) years from and after the
date of the disclosure to Walmart.

 

WALMART:

 

Wal-Mart Stores, Inc.

By:   /s/ Daniel J. Eckert Printed Name:   Daniel J. Eckert Title:   Vice
President Signature Date:  

28 September, 2012

 

MONEYGRAM:

 

MoneyGram Payment Systems, Inc.

Signature:   /s/ Francis Aaron Henry Printed Name:   Francis Aaron Henry Title:
  EVP, General Counsel Signature Date:  

30 September, 2012

EXHIBIT 6 (AGENTCONNECT ADDENDUM) - PAGE 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 7

SERVICE LEVEL AGREEMENT

This Service Level Agreement (this “SLA”) is attached to and a part of that
Master Trust Agreement effective April 1, 2013 between the parties hereto (the
“Agreement”).

Whereas, the parties wish to further clarify the components of the computer
systems used to process money transfers and money orders and to provide for
certain service levels applicable to those systems; and

Whereas, the parties wish to require each other to perform the Agreement in
conformance with these service level requirements set forth in this SLA.

Now therefore, the parties agree that this SLA supplements the Agreement to add
the following:

Article 1

 

1.1 Definitions. All capitalized terms that are not defined herein shall have
the meanings ascribed to them in the Agreement. The following defined terms
shall be used in this SLA.

 

  1.1.1 MoneyGram Processing System. The MoneyGram Processing System shall mean
and include the following components:

 

  (a) MoneyGram Money Order System: the application(s) processing all money
order transactions through the MoneyGram’s computer systems that are within the
MoneyGram’s control.

 

  (b) MoneyGram Money Transfer System: the application(s) processing all money
transfer authorization transactions through MoneyGram's computer systems that
are within the MoneyGram’s control.

 

  (c) MoneyGram POS Devices: hardware provided by MoneyGram and located in
Walmart store locations for use by Walmart customer service associates in
providing the Services.

The MoneyGram Processing System shall not mean or include the following
components which are components of the Walmart Processing System and shall mean
and include the Walmart Processing System:

 

  (a) Walmart Money Order System: the application(s) processing all money order
transactions through the MoneyGram’s computer systems that are within Walmart’s
control.

 

  (b) Walmart Money Transfer System: the application(s) processing all money
transfer authorization transactions through MoneyGram's computer systems that
are within Walmart’s control.

 

  (c) Walmart POS Devices: hardware provided by Walmart and located in Walmart
store locations for use by Walmart customer service associates in providing the
Services.

 

  1.1.2 Network. Network shall mean communication devices such as routers,
switches, firewalls, and load balancers as well as circuits and cabling for
connectivity between data centers and computer systems.

Article 2

 

2.1 Service Level Standards. MoneyGram and Walmart agree that they will meet or
exceed the following service level standards (“Service Level Standards”) in the
provision of the Services as required by each party’s respective obligations
hereunder:

 

  2.1.1 System Availability. The MoneyGram Processing System will be available
for all money transfer authorizations and all money order transactions other
than during MoneyGram Scheduled Outages as described in Section 2.2 below. The
Walmart Processing System will be available for all money transfer
authorizations and all money order transactions other than during Walmart
Scheduled Outages as described in Section 2.2 below. A MoneyGram Unscheduled
Outage shall occur when the MoneyGram Processing System experiences Severity 1
issues as defined in Section 2.14.4(a) below when processing money transfer
authorizations and/or money order transactions for a period of time in excess of
thirty (30) minutes. MoneyGram Unscheduled Outage Time shall be the amount of
time in excess of thirty minutes (per occurrence) during which a MoneyGram
Unscheduled Outage exists. A Walmart Unscheduled Outage shall occur when the
Walmart Processing System cannot process money transfer authorizations and/or
money order transactions for a period of time in excess of thirty (30) minutes.
Walmart Unscheduled Outage Time shall be the amount of time in excess of thirty
minutes (per occurrence) during which a Walmart Unscheduled Outage exists. A
MoneyGram Partial Outage shall occur when the MoneyGram Processing System
experiences Severity 1 issues as defined in Section 2.14.4(a) below when
processing money transfer authorizations and/or money order transactions for a
period of time in excess of one (1) minute and less than thirty (30) minutes. A
Walmart Partial Outage shall occur when the Walmart Processing System cannot
process money transfer authorizations and/or money order transactions for a
period of time in excess of one (1) minute and less than thirty (30) minutes.
MoneyGram Partial Outage(s) shall not exceed thirty (30) minutes within the
calendar month and if at any point in time, the cumulative total exceeds thirty
(30) minutes, the same penalties will apply as outlined in Section 2.4 below.

 

  2.1.2 Connectivity Redundancy. The MoneyGram Money Transfer System shall be
configured to have redundant connectivity. If one Network has severed
connectivity and does not respond to money transfer authorization requests,
MoneyGram will automatically reroute all subsequent money transfer authorization
requests to the other Network. The Walmart Processing System shall be configured
between redundant Networks.

EXHIBIT 7 (SERVICE LEVEL AGREEMENT) - PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.2 Scheduled Outages. MoneyGram Scheduled Outages may occur each Sunday (with
the exception of any Sundays after the second Sunday of November of each
calendar year) during the hours of 00:01 to 05:00 Central Time. Walmart
Scheduled Outages may occur as reasonably required by Walmart. Walmart will
provide MoneyGram with 48 hours advance notice of any Walmart Scheduled Outage,
including the reason(s), date(s) and anticipated time(s) for the outage. Other
MoneyGram Scheduled Outages may occur from time to time. MoneyGram will provide
Walmart with 48 hours advance notice of any other MoneyGram Scheduled Outage,
including the reason(s), date(s), and anticipated time(s) for the outage. If
Walmart does not object to the MoneyGram Scheduled Outage in writing within 24
hours after receipt of notice, then Walmart shall be deemed to have agreed to
the MoneyGram Scheduled Outage as specified in the notice. If Walmart objects to
the planned MoneyGram Scheduled Outage, it shall state the reasons for such
objection and the parties shall work together in good faith to arrive at a
mutually agreeable solution. Walmart will not unreasonably withhold or delay
consent to any MoneyGram Scheduled Outage.

 

2.3 Evaluation and Reporting of Service Level Standards. Within fifteen
(15) calendar days after the end of each calendar month during the term of the
Agreement, each party will provide the other with an accurate written and
graphical evaluation of its performance of each of the Service Level Standards
during the just concluded calendar month. For any month in which a party did not
meet a Service Level Standard, the written evaluation shall include a corrective
action plan describing root cause for the failure and steps being taken to
prevent the reoccurrence of such failure.

 

2.4 Failure to Meet Service Level Standards.

 

  2.4.1 In the event there is a MoneyGram Unscheduled Outage with respect to
which MoneyGram Unscheduled Outage Time exceeds thirty (30) minutes, MoneyGram
shall pay Walmart the following amount: [*] If at any time there are one or more
MoneyGram Unscheduled Outages in any three (3) consecutive calendar months that,
in the sole discretion of Walmart, result in a substantial impact to Walmart’s
ability to provide money order and/or money transfer services at Walmart store
locations, Walmart may terminate the Agreement upon thirty (30) days written
notice to MoneyGram. Any notice of termination shall be given within sixty
(60) days following the event giving rise to the right to terminate.

 

  2.4.2 Walmart and MoneyGram agree that during any MoneyGram Unscheduled Outage
or Walmart Unscheduled Outage, they will respond immediately to reasonable
requests from the other for data or other information requested for the purpose
of resolving such Unscheduled Outage and/or Walmart Unscheduled Outage.

MoneyGram and Walmart agree to provide to one another a report on or before the
fifteenth day of each calendar month that lists all MoneyGram Unscheduled
Outages or Walmart Unscheduled Outages, as applicable, that occurred during the
prior calendar month.

 

2.5 Monitors and Alerting. MoneyGram shall monitor the MoneyGram Processing
System for availability and capacity. MoneyGram shall immediately investigate
any substantial reduction in capacity or any substantial unavailability of the
MoneyGram Processing System and shall use its best efforts to report to
Walmart's Field Support within thirty (30) minutes of its discovery of any
reduction in capacity and/or unavailability. Alerting shall be accomplished via
industry standard protocols and methods as agreed upon by the parties. Walmart
shall monitor the Walmart Processing System for availability and capacity.
Walmart shall immediately investigate any substantial reduction in capacity or
any substantial unavailability of the Walmart Processing System and shall use
its best efforts to report to MoneyGram within thirty (30) minutes of its
discovery of any reduction in capacity and/or unavailability. Alerting shall be
accomplished via industry standard protocols and methods.

 

2.6 Contacts. Each party will provide a single, primary point of contact in case
of technical questions or emergencies, and a backup contact, in case the primary
is not available.

 

2.7 Walmart Home Office Policy Changes. With respect to communication of
Walmart’s Home Office policy changes to Walmart’s associates, MoneyGram will
make reasonable efforts to provide associates at Walmart locations with
directions as outlined in the procedural reference material supplied from
Walmart. Walmart agrees to provide updated procedural reference material to
MoneyGram that reflects Home Office policy changes.

 

2.8 Customer Call Center Support.

 

  2.8.1 MoneyGram shall provide customer call center support in Spanish and
English. MoneyGram will provide this support 24 hours per day, 7 days per week,
365 days per year. MoneyGram will make its best efforts to provide translation
services for any other languages if it is unable to support those languages with
in-person call center staff.

 

  2.8.2 The consolidated average speed of answer for the English (800-866-8800)
and Spanish (800-887-1220) customer transaction lines utilized by Walmart’s
associates will not exceed [*] during each calendar month. The average speed of
answer will be calculated by taking the total delay in seconds and dividing it
by the number of calls. MoneyGram shall not be required to meet the [*] average
speed of answer during any month in which an event or events occur that are
outside the MoneyGram’s reasonable control, including but not limited to,
(i) MoneyGram’s receipt of training-related calls from Walmart’s associates
(ii) outages in the Walmart Processing System, (iii) MoneyGram’s receipt of
calls for support relating to Walmart’s Processing System or (iv) weather
emergencies and which event or events result in the MoneyGram’s inability to
meet the [*] average speed of answer.

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

EXHIBIT 7 (SERVICE LEVEL AGREEMENT) - PAGE 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.8.3 MoneyGram will participate in monthly call center monitor sessions with
Walmart during which two (2) calls from customers utilizing MoneyGram services
at a Walmart location are monitored and then discussed via conference call.
Recordings of any calls to MoneyGram’s call center will at all times remain in
MoneyGram’s possession and control.

 

2.9 Technical Support Center.

 

  2.9.1 MoneyGram will provide Walmart with technical support via telephone 24
hours per day, 7 days per week, 365 days per year for the purposes of problem
identification and corrections and assistance from MoneyGram for all Software,
Hardware, Procedures, and Operations associated with the MoneyGram Processing
System. Walmart will route calls relating to the Walmart Processing System
through its own technical support call center and will resolve all problems that
do not relate to the MoneyGram Processing System.

 

  2.9.2 The average speed of answer for the calls to MoneyGram’s technical call
center by Walmart’s associates will not exceed [*] during each calendar month.
The average speed of answer will be calculated by taking the total delay in
seconds and dividing it by the number of calls. MoneyGram shall not be required
to meet the [*] average speed of answer during any month in which an event or
events occur that are outside the MoneyGram’s reasonable control, including but
not limited to, (i) MoneyGram’s receipt of training-related calls from Walmart’s
associates, (ii) outages in the Walmart Processing System, (iii) MoneyGram’s
receipt of calls for support relating to Walmart’s Processing System or
(iv) weather emergencies and which event or events result in the MoneyGram’s
inability to meet the [*] average speed of answer.

 

2.10 Escalation process. For problem resolution requiring Walmart assistance the
MoneyGram will maintain line connection until Walmart’s associate is connected
to the appropriate next level of service.

 

2.11 Contact information. The MoneyGram will provide as updated, call center
contact information to the seller.

 

2.12

WFS Call Center Information. In addition to reporting monthly service levels as
outlined in 2.3, the MoneyGram will provide completed WFS Call Center
Information sheets by the 15th of the following month. Walmart shall provide
MoneyGram with the form WFS Call Center Information sheets.

 

2.13 Voice Transactions. MoneyGram will provide Walmart, on a monthly basis,
with a report regarding the number of Walmart’s voice transactions and the
number of Walmart’s automated transactions for the previous calendar month.
MoneyGram and Walmart agree that Walmart’s total company voice transactions
shall not exceed 10% of actual transactions in any calendar quarter. If
Walmart’s voice transactions exceed 10% of actual transactions in any such
calendar quarter then Walmart shall pay MoneyGram [*] per voice transaction for
every such transaction in excess of 10%. Voice transactions conducted during any
outage of MoneyGram’s systems shall not be counted towards the limit established
in this paragraph.

 

2.14 Escalation Procedures to Walmart. The following definitions of escalation
levels are to be used as guidelines by MoneyGram personnel to define when any
problem or issue will be escalated to the next defined level and what
notifications Walmart is to receive when that internal escalation occurs. The
activities identified are the minimum required and, upon the mutual written
agreement of both MoneyGram and Walmart, can be supplemented by further actions
during the course of the investigation in order to affect a resolution for the
issue or problem.

 

  2.14.1 Walmart Provided Support. Walmart is to provide First Level Support,
including basic help desk functions to Walmart locations (“First Level
Support”). Typically, First Level Support will include pinging devices, insuring
hardware is connected properly, some first level software troubleshooting,
ensuring that flags are turned on to support the money order machines, providing
product information, configuration guidance and assistance, product and problem
analysis, fact and information gathering for correction of problems, as well as
attempts to duplicate problems. Walmart is also responsible for all costs for
support associated with or relating to Walmart including connectivity to the
Network terminating device located at MoneyGram.

 

  2.14.2 MoneyGram Provided Support. Second Level Support will be provided by
MoneyGram’s support center in the event First Level Support from Walmart is
unable to resolve a problem when problem is identified as pertaining to
MoneyGram. Walmart will notify the MoneyGram of the required second level
support via telephone for critical issues. If applicable, Walmart may utilize
Walmart’s Remedy system to report non-critical issues to MoneyGram. MoneyGram’s
second level support may include a more detailed diagnosis service for
identifying complex problems, errors and design faults that cannot be resolved
by First Level Support.

If a problem cannot be resolved with Second Level Support, MoneyGram will
provide Walmart with a dedicated Program Manager until the problem has been
resolved, to provide detailed, in-depth product and problem analysis/solutions,
and use all best efforts to duplicate problems. MoneyGram will also provide
Walmart with reasonable access to senior technical consultants within MoneyGram
for final confirmation and resolution of problem analysis and to formally
escalate any unresolved problems to MoneyGram’s senior management. In the event
that Third Level support is engaged for any problem, MoneyGram is required to
escalate via Walmart’s Network Call Center.

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

EXHIBIT 7 (SERVICE LEVEL AGREEMENT) - PAGE 3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.14.3 Escalation Procedures FROM Walmart. The following definitions of
escalation levels are to be used as guidelines by Walmart personnel to define
when any problem or issue will be escalated to the next defined level within
MoneyGram. The activities identified are the minimum required and upon the
mutual written agreement of both MoneyGram and Walmart, can be supplemented by
further actions during the course of the investigation in order to affect a
resolution for the issue or problem.

 

  2.14.4 Severity Designations and Definitions. MoneyGram and Walmart agree to
the following severity designations and definitions for reporting problems to
MoneyGram. Walmart and MoneyGram will reasonably and in good faith designate
severity.

 

  (a) Severity 1.

System abnormally stops or program function cannot be used and no usable
work-around exists. Resulting situation is critical to the operation of the
business across the Walmart Network. A Timeout shall be considered severity 1. A
Timeout shall occur when, as measured from a MoneyGram Websphere unit within a
ten (10) minute period of time, 100 transactions exceed a response time of [*].

 

  (b) Severity 2.

Function cannot be used or impacts Walmart operations, but a manual usable
work-around exists. This would exclude Timeouts which result in a retry.
Resulting situation has some material and adverse impact on operation of the
business across Walmart’s Network and work-around allows business to continue
with minor restrictions.

 

  (c) Severity 3.

System issue causes Walmart negligible immediate impact, yet is desirable to
resolve because of restrictions to operations or usability issues to Walmart
personnel.

 

  2.14.5 Response Times. MoneyGram and Walmart agree to the following response
times schedule for Errors reported to MoneyGram utilizing the above Severity
Designations and Definitions defined in Section (ii). Three (3) or more failures
(in a single calendar month) by MoneyGram to meet the following maximum response
times shall result in liquidated damages (based on a reasonable estimate of the
commissions and damages Walmart would sustain in the event of MoneyGram’s
failure to meet such response requirements) to be paid by MoneyGram of [*] for
that calendar month, to be paid within fifteen (15) days of the end of that
calendar month.

 

  (a) Severity 1.

Thirty (30) minute response with best efforts at initial diagnosis and problem
solving at Second and Third levels of Support. MoneyGram will use all best
efforts to provide workaround(s) or problem resolution within 1 hour of initial
escalation to Second Level Support. Hourly updates on progress from MoneyGram to
Walmart until a workaround is provided, with MoneyGram personnel working around
the clock to provide the workaround.

 

  (b) Severity 2.

Sixty (60) minute response with best efforts at initial diagnosis and problem
solving at Second and Third levels of Support. MoneyGram will use all best
efforts to provide additional workaround(s) or problem resolution within 2 hours
of initial escalation to Second Level Support. Hourly updates on progress from
MoneyGram to Walmart until a workaround is provided.

 

  (c) Severity 3.

Four (4) hour response with best efforts at initial diagnosis and problem
solving at Second and Third Levels of Support. MoneyGram agrees to use all best
efforts to provide additional workaround(s) or problem resolution within 2 days
of initial escalation to Second Level Support and to provide daily updates on
progress to Walmart until a workaround is provided.

 

  2.14.6 Remedy Ticket System. Walmart will grant MoneyGram access to its Remedy
Ticket System, for purposes of tracking all service requests. MoneyGram agrees
to respond via remedy ticket updates and will input information inclusive of the
daily issue logs into this system for purposes of tracking progress against such
requests. Priority 1 issues, from MoneyGram to Walmart, may also be reported via
telephone; however, the Remedy Ticket System will still be utilized for tracking
purposes and follow-up of these issues. Priority 1 issues from Walmart to
MoneyGram must be reported via telephone to MoneyGram; however, the Remedy
Ticket System will still be utilized for tracking purposes and follow-up of
these issues. MoneyGram will provide Walmart updates on outstanding issues.

 

2.15 Money Center Express (“MCX”). The following additional terms and conditions
apply to the provision of the Money Order Services via the MCX Equipment. The
severity designations and response times listed above do not apply to the MCX
Equipment.

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

EXHIBIT 7 (SERVICE LEVEL AGREEMENT) - PAGE 4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2.15.1 Routine maintenance on the MCX Equipment (e.g., changing printer
ribbons and loading forms) shall be performed by Walmart or its
subcontractor(s).

 

  2.15.2 If a problem cannot be resolved via telephone support, MoneyGram shall
contact Walmart’s subcontractor within 4 hours or, if not during regular
business hours (Monday – Friday, 8 a.m. to 5 p.m., excluding holidays), on the
next business day, to report the problem. Walmart’s subcontractor will perform
the testing protocol agreed between MoneyGram and Walmart. The testing protocol
is expected to be performed within 8 hours of the report to Walmart’s
subcontractor. If the problem cannot be resolved after Walmart’s subcontractor
completes the testing protocol, MoneyGram will send replacement equipment. The
expected time frame for replacement of MCX Equipment is 2 days.

 

2.16 Force Majeure. Notwithstanding any above provisions in this SLA, neither
MoneyGram nor Walmart shall be responsible to the other party for any
non-performance of this SLA that is a direct result of an event outside the
reasonable control of the affected party, including but not limited to natural
disasters, acts of God, wars, fires or terrorist acts. The affected party shall
give the other party prompt written notice of the situation, stating the nature
of the non-performance. Thereafter, such party shall take reasonable steps to
comply with the terms of this SLA as fully and promptly as reasonably possible.

[Signature Page to Service Level Agreement Attached]

EXHIBIT 7 (SERVICE LEVEL AGREEMENT) - PAGE 5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Signature Page to Service Level Agreement]

 

WALMART:

 

Wal-Mart Stores, Inc.

By:   /s/ Daniel J. Eckert Printed Name:   Daniel J. Eckert Title:   Vice
President Signature Date:   28 September, 2012

 

MONEYGRAM:

 

MoneyGram Payment Systems, Inc.

Signature:   /s/ Francis Aaron Henry Printed Name:   Francis Aaron Henry Title:
  EVP, General Counsel Signature Date:   30 September, 2012

EXHIBIT 7 (SERVICE LEVEL AGREEMENT) - PAGE 6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit 8

[*]

 

 

[*] 4 total pages have been redacted from Exhibit 8. Please refer to footnote on
page 1 of this Exhibit 10.1.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1

List of Special Entities

[*]

 

 

[*] Please refer to footnote on page 1 of this Exhibit 10.1.

SCHEDULE 1 (SPECIAL ENTITIES) - PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

APPENDIX I

INFORMATION SECURITY ADDENDUM

 

A. Information Security Program – Consistent with the obligations described in
Section 7(c) of the Agreement, MoneyGram agrees and represents that the MG
Policies comply with the applicable Privacy and Security Requirements (as
defined below) to (i) preserve the confidentiality, availability, integrity, and
security of any Walmart Information (as defined below) accessible to MoneyGram
and (ii) protect Walmart systems that MoneyGram accesses or contacts.

“Walmart Information” includes the following, regardless of form or the media in
which it is maintained, that may be disclosed to MoneyGram by Walmart or
accessed by MoneyGram in connection with or incidental to Walmart’s performance
of Services:

 

  1. Any information relating to an identified or identifiable individual
irrespective of whether such individual is a Walmart customer, employee or other
status (including, but not limited to, name, postal address, email address,
telephone number, date of birth, Social Security number, driver’s license
number, other government-issued identification number, financial account number,
credit or debit card number, insurance ID or account number, health or medical
information, consumer reports, background checks, biometric data, digital
signatures, any code or password that could be used to gain access to financial
resources, or any other unique identifier);

 

  2. Non-public business information; and

 

  3. Any information marked “Private” or “Confidential” or defined as
“Confidential” by the Agreement to which this Addendum is appended.

Notwithstanding the foregoing, the Parties agree that any information provided
by a consumer in connection with the purchase and use of the Services shall not
be included in the above definition of Walmart Information. Further, as
MoneyGram desires to not receive the Walmart Information described in Section
(A)(1) above in connection with Walmart’s offering of the Services, the Parties
agree that prior to Walmart providing any such information that would be
included in Section A(1) above, the Parties shall confirm in writing, and make
any necessary changes to, the applicability of the obligations described in this
Information Security Addendum.

 

B. Minimum Requirements – The MG Policies include at a minimum:

 

  1. A comprehensive, written security program that includes appropriate
administrative, technical and physical safeguards and other security measures
designed to ensure the confidentiality, availability, integrity, and security of
Walmart Information.

 

  2. A security design intended to prevent any compromise of MoneyGram’s own
information systems, computer networks or data by unauthorized users, viruses or
malicious computer programs, including those that could in turn be propagated to
Walmart.

 

  3. Appropriate practices including, but not limited to, access controls
including a process to authorize, establish, modify and terminate access;
encryption of data; using and maintaining appropriate firewall and antivirus
software; maintaining operating systems and other applications with up-to-date
virus definitions and security patches so as to avoid any material adverse
impact to Walmart’s systems or Information; appropriate logging and alerts to
monitor access and to assure data integrity and confidentiality; intrusion
detection systems; appropriate password management, including use of strong
passwords and periodically changing passwords; installing and operating security
mechanisms in a manner sufficient to ensure Walmart business operations are not
disrupted; permitting only authorized users access to systems and applications,
such as Walmart’s Retail Link (where applicable); and prevent unauthorized
access to Walmart’s systems via MoneyGram’s networks and access credentials.

 

  4. All persons with authorized access to Walmart Information must have a
demonstrable genuine business need-to-know prior to access, supported by
appropriate policies, protocols and controls to facilitate access authorization,
establishment, modification and termination.

 

C. Training and Supervision – MoneyGram agrees that it maintains adequate
training programs to ensure that its employees and any others acting on its
behalf are aware of and adhere to the MG Policies. MoneyGram shall exercise
necessary and appropriate supervision over its relevant employees and others
acting on its behalf to maintain appropriate confidentiality, integrity,
availability, and security of Walmart Information.

 

D. Data Incidents – MoneyGram agrees to notify Walmart’s Emergency Operations
Center by calling telephone number (479) 277-1001 within seventy two (72) hours
after discovery of any reasonably suspected or actual loss of data or breach or
compromise of the MG Policies which has resulted or which in light of the
circumstances may result in the loss or unauthorized access, disclosure, use or
acquisition of Walmart Information (including hard copy records) or otherwise
presents a potential threat to any Walmart systems (all collectively a “Data
Incident”). While the initial phone notice may be in summary form, to the extent
the information is known by MoneyGram, a comprehensive written notice should be
given within seventy two (72) hours after the initial notification has been
provided to Walmart’s Privacy Office, 702 SW 8th Street, Bentonville, AR and its
Chief Information Security Officer, 805 Moberly Lane, Bentonville, AR. The
notice shall summarize in reasonable detail the nature and scope of the Data
Incident (including each data element type that relates to an individual, if
any) and the corrective action already taken or to be taken by MoneyGram. The
notice shall be timely supplemented to the level of detail reasonably requested
by Walmart, inclusive of relevant forensic reports. MoneyGram shall promptly

APPENDIX 1 (INFORMATION SECURITY) - PAGE 1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  take all necessary and advisable corrective actions, and shall cooperate fully
with Walmart in all reasonable efforts to investigate the Data Incident, to
mitigate the adverse effects, and to prevent its recurrence. Such cooperation
will include responding to Walmart’s inquiries about the Data Incident in a
timely fashion. In the event of a Data Incident, Walmart’s point of contact at
MoneyGram will be: Andy Ulrich, Senior Director IT Security, 2828 N. Harwood
Street, Dallas TX 75201 phone: (214) 999-7591, email: aulrich@moneygram.com.

MoneyGram acknowledges that it is solely responsible for the confidentiality and
security of any Walmart Information in its possession, custody or control, or
for which MoneyGram is otherwise responsible. The parties will collaborate on
whether any notice is required to be given to any person, and if so, the content
of that notice. Walmart will designate signatory to the notice.

 

E. Third Parties – MoneyGram shall not share, transfer, disclose or otherwise
provide access to any Walmart Information to any third party unless Walmart has
authorized MoneyGram to do so in writing. MoneyGram will ensure that any third
party to which it provides access to Walmart Information shall be obligated to
have a security program equivalent to that required of the MoneyGram (which
includes all terms of this Information Security Addendum). Further, regarding
any Data Incident, MoneyGram shall contractually preserve for itself - or
Walmart - all such rights as Walmart has in section D above. Regarding audit
rights, MoneyGram shall contractually preserve for itself - or Walmart - all
such rights as Walmart has in section G below. MoneyGram shall not share Walmart
Information with any other third party without prior written approval or, if
required to comply with legal process, only after notice to Walmart. MoneyGram
shall only retain third parties that are capable of performing the delegated
obligations in accordance with this Information Security Addendum.

 

F. Ownership and Usage – Except as provided in the Agreement to which this
Addendum is attached, any Walmart Information, including in any reconfigured
format, shall at all times be and remain the sole property of Walmart, unless
agreed otherwise in writing by Walmart. Any usage of Walmart Information is
limited to the sole purpose expressly authorized by this Addendum or the
Agreement to which it is appended. For purposes of clarity, the Parties agree
that this provision does not affect MoneyGram’s ownership interests in
information described in Section 7(a) of the Agreement.

 

G. Security Review and Audit –

 

  1. Walmart’s Information Systems Division (ISD) Security Group may conduct a
security review of Walmart’s engagement with MoneyGram when determined
reasonably required by Walmart (“Security Review”).

 

  2. At Walmart’s reasonable request, MoneyGram will provide Walmart summaries
of the MG Policies that would apply to any Walmart Information. MoneyGram also
may be asked, upon Walmart’s reasonable request, to submit written responses to
questions regarding its privacy and information security practices that apply to
Walmart Information. Such responses must be submitted within 10 business days of
receipt.

 

  3. MoneyGram shall provide the Walmart’s ISD Security Group an opportunity to
conduct a privacy and security audit of the MG Policies and related systems and
procedures. Such audit may be conducted on-site by Walmart personnel or
Walmart’s contracted third party assessors or through surveys and interviews, at
the option of Walmart. Such audit may be conducted no more than once per year,
or more frequently in the event of any Data Incident. When an on-site audit will
be conducted, Walmart will provide MoneyGram with reasonable advance notice of
not less than 15 days, except in the event of a Data Incident or if Walmart has
a reasonable basis to believe MoneyGram may not be in compliance with this
Addendum, in which case advance notice shall be not less than 48 hours. Any such
privacy and security audit shall not disrupt MoneyGram’s operations.

 

  4. In the event MoneyGram has any security audits or reviews of its own
systems, performed by MoneyGram or a third party, including vulnerability and
penetration assessments, it will give Walmart notice of any current findings
that are likely to materially adversely impact Walmart Information or systems,
such as in the form of a written summary of the findings, and will keep Walmart
timely informed of its remediation efforts.

 

H. Compliance – In addition to its compliance with Applicable Law, MoneyGram
shall comply with any controls documented in writing and attached to this
Addendum and required by the ISD Security Review, including secure coding
standards, if applicable (collectively referred to as “Privacy and Security
Requirements”), and any updates to such Privacy and Security Requirements, so
long as MoneyGram is afforded a reasonable opportunity to comply in a timely
fashion with such updates.

 

I. Mobility and Transfer of Data –

 

  1. No Walmart Information that is classified as Private Data or Confidential
Data shall be stored, transported or kept on a laptop or any other mobile device
or storage media, including USB, “thumb drives,” DVDs, CDs, unless encrypted
using an encryption methodology approved in writing by Walmart. All electronic
data transfers of Walmart Information classified as Private Data or Confidential
Data must be via secure FTP or other Walmart-approved protocol and/or in
Walmart-approved encrypted form. Any physical removal or transfer of Walmart
Information classified as Private Data or Confidential Data from Walmart’s or
MoneyGram’s facilities shall be conducted only according to controls developed
or approved by Walmart’s ISD Security Group.

 

  2. To the extent MoneyGram has agreed to receive the Walmart Information
described in above Section A(1), MoneyGram agrees it will not transfer any such
information out of the jurisdiction where it is presently located without
Walmart’s prior written approval.

APPENDIX 1 (INFORMATION SECURITY) - PAGE 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

J. Notice of Process - In the event MoneyGram receives a governmental or other
regulatory request for, or legal process requesting, any Walmart Information, it
agrees to notify Walmart’s Legal Department in a commercially reasonable
timeframe considering the circumstances in order that Walmart shall have the
option to defend such action. MoneyGram shall reasonably cooperate with Walmart
in such defense.

 

K. [intentionally omitted]

 

L. [intentionally omitted]

 

M. Secure Return or Disposition; Termination of Access; Survival - MoneyGram
shall return or dispose of Walmart Information in its possession, custody or
control: (i) if no longer needed for Walmart’s business or legal purposes or
upon termination of the Agreement to which this Addendum is appended, whichever
is longer or (ii) upon Walmart’s direction which may be given at any time.
Notwithstanding the foregoing, MoneyGram shall be permitted to retain Walmart
Information for a longer period if such retention is strictly necessary to
comply with Applicable Law, is done pursuant to MoneyGram’s fully implemented
and documented records management program, and is limited to the minimum Walmart
Information and minimum retention period needed to meet these obligations. Any
disposal must ensure that Walmart Information is rendered permanently unreadable
and unrecoverable. Upon reasonable notice and if requested by Walmart, MoneyGram
shall provide Walmart with a certification by an officer attesting to
MoneyGram’s compliance with this section. To the extent MoneyGram accesses or
has contact with Walmart’s information systems, MoneyGram must ensure that such
access is discontinued upon termination of the Agreement. The provisions of this
Addendum shall survive until such time as MoneyGram has fully complied with the
provisions of this section.

APPENDIX 1 (INFORMATION SECURITY) - PAGE 3